Exhibit 10.1

FIRST AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

PNC BANK, NATIONAL ASSOCIATION

(AS ADMINISTRATIVE AGENT AND AS CO-COLLATERAL AGENT),

BANK OF AMERICA, N.A.

(AS CO-COLLATERAL AGENT),

THE LENDERS FROM TIME TO TIME PARTY HERETO

(AS LENDERS),

PNC CAPITAL MARKETS LLC

(AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER),

WITH

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

DUNKIRK SPECIALTY STEEL, LLC

AND

NORTH JACKSON SPECIALTY STEEL, LLC

(BORROWERS)

AND

THE GUARANTORS FROM TIME TO TIME PARTY HERETO

August 3, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   I.  

DEFINITIONS.

     1     1.1.   

Accounting Terms.

     1     1.2.   

General Terms.

     2     1.3.   

Uniform Commercial Code Terms.

     43     1.4.   

Certain Matters of Construction.

     44     1.5.   

Co-Collateral Agent Determinations.

     45   II.  

ADVANCES, PAYMENTS.

     45     2.1.   

Revolving Advances.

     45     2.2.   

Procedures for Requesting Revolving Advances; Procedures for Selection of
Applicable Interest Rates for All Advances.

     47     2.3.   

Term Loan.

     49     2.4.   

Swing Loans.

     49     2.5.   

Disbursement of Advance Proceeds.

     51     2.6.   

Making and Settlement of Advances.

     51     2.7.   

Maximum Advances.

     53     2.8.   

Manner and Repayment of Advances.

     53     2.9.   

Repayment of Excess Advances.

     54     2.10.   

Statement of Account.

     54     2.11.   

Letters of Credit.

     55     2.12.   

Issuance of Letters of Credit.

     56     2.13.   

Requirements For Issuance of Letters of Credit.

     56     2.14.   

Disbursements, Reimbursement.

     57     2.15.   

Repayment of Participation Advances.

     58     2.16.   

Documentation.

     59     2.17.   

Determination to Honor Drawing Request.

     59     2.18.   

Nature of Participation and Reimbursement Obligations.

     60     2.19.   

Liability for Acts and Omissions.

     61     2.20.   

Mandatory Prepayments.

     63     2.21.   

Use of Proceeds.

     63     2.22.   

Defaulting Lender.

     64     2.23.   

Payment of Obligations.

     66   III.  

INTEREST AND FEES.

     67     3.1.   

Interest.

     67     3.2.   

Letter of Credit Fees.

     67     3.3.   

Administrative Agent’s Fee Letter, Facility Fee and Collateral Monitoring Fees.

     69     3.4.   

[Reserved].

     69     3.5.   

Computation of Interest and Fees.

     69     3.6.   

Maximum Charges.

     69     3.7.   

Increased Costs.

     70     3.8.   

Basis For Determining Interest Rate Inadequate or Unfair.

     71  

 

i



--------------------------------------------------------------------------------

  3.9.   

Capital Adequacy.

     71     3.10.   

Taxes.

     72     3.11.   

Replacement of Lenders.

     75     3.12.   

Successor LIBOR Rate Index.

     75   IV.   COLLATERAL: GENERAL TERMS      76     4.1.   

Security Interest in the Collateral.

     76     4.2.   

Perfection of Security Interest.

     77     4.3.   

Preservation of Collateral.

     78     4.4.   

Ownership and Location of Collateral.

     78     4.5.   

Defense of Administrative Agent’s and Lenders’ Interests.

     79     4.6.   

Inspection of Premises.

     79     4.7.   

Appraisals.

     80     4.8.   

Receivables; Deposit Accounts and Securities Accounts.

     80     4.9.   

Inventory.

     83     4.10.   

[Reserved].

     83     4.11.   

Exculpation of Liability.

     83     4.12.   

Financing Statements.

     84   V.   REPRESENTATIONS AND WARRANTIES.      84     5.1.   

Authority.

     84     5.2.   

Formation and Qualification.

     84     5.3.   

Survival of Representations and Warranties.

     85     5.4.   

Tax Returns.

     85     5.5.   

Financial Statements.

     85     5.6.   

Entity Names.

     86     5.7.   

O.S.H.A. Environmental Compliance.

     86     5.8.   

Solvency; No Litigation, Violation, Indebtedness or Default; ERISA Compliance.

     87     5.9.   

Patents, Trademarks, Copyrights and Licenses.

     88     5.10.   

Licenses and Permits.

     89     5.11.   

Default of Indebtedness.

     89     5.12.   

No Default.

     89     5.13.   

No Burdensome Restrictions.

     89     5.14.   

No Labor Disputes.

     89     5.15.   

Margin Regulations.

     89     5.16.   

Investment Company Act.

     90     5.17.   

Disclosure.

     90     5.18.   

Delivery of Gorbert Documents.

     90     5.19.   

[Reserved].

     90     5.20.   

Swaps.

     90     5.21.   

Business and Property of Loan Parties.

     90     5.22.   

Ineligible Securities.

     91     5.23.   

Reserved.

     91     5.24.   

Equity Interests.

     91     5.25.   

Commercial Tort Claims.

     91     5.26.   

Letter of Credit Rights.

     91  

 

ii



--------------------------------------------------------------------------------

  5.27.   

Material Contracts.

     91     5.28.   

New Markets Tax Credit Structure.

     91   VI.   AFFIRMATIVE COVENANTS.      92     6.1.   

Compliance with Laws.

     92     6.2.   

Conduct of Business and Maintenance of Existence and Assets.

     92     6.3.   

Books and Records.

     92     6.4.   

Payment of Taxes.

     93     6.5.   

Financial Covenants.

     93     6.6.   

Insurance.

     94     6.7.   

Payment of Indebtedness and Leasehold Obligations.

     95     6.8.   

Environmental Matters.

     96     6.9.   

Standards of Financial Statements.

     97     6.10.   

Reserved.

     97     6.11.   

Execution of Supplemental Instruments.

     97     6.12.   

Government Receivables.

     97     6.13.   

Keepwell.

     97     6.14.   

Flood Insurance.

     98   VII.   NEGATIVE COVENANTS.      98     7.1.   

Merger, Consolidation, Acquisition and Sale of Assets.

     98     7.2.   

Creation of Liens.

     99     7.3.   

Guarantees.

     99     7.4.   

Investments.

     99     7.5.   

Loans.

     99     7.6.   

Capital Expenditures.

     99     7.7.   

Dividends.

     100     7.8.   

Indebtedness.

     100     7.9.   

Nature of Business.

     100     7.10.   

Transactions with Affiliates.

     100     7.11.   

Leases.

     100     7.12.   

Subsidiaries.

     100     7.13.   

Fiscal Year and Accounting Changes.

     101     7.14.   

[Reserved].

     101     7.15.   

Amendment of Organizational Documents, Gorbert Documents or NMTC Documents.

     101     7.16.   

Compliance with ERISA.

     102     7.17.   

Prepayment of Certain Indebtedness.

     102     7.18.   

Repayment of Gorbert Notes.

     102   VIII.   CONDITIONS PRECEDENT.      103     8.1.   

Conditions to Initial Advances.

     103     8.2.   

Conditions to Each Advance.

     107   IX.   INFORMATION AS TO LOAN PARTIES.      107     9.1.   

Disclosure of Material Matters.

     107     9.2.   

Schedules.

     107  

 

iii



--------------------------------------------------------------------------------

  9.3.   

Environmental Reports.

     108     9.4.   

Litigation.

     109     9.5.   

Material Occurrences.

     109     9.6.   

Government Receivables.

     109     9.7.   

Annual Financial Statements.

     110     9.8.   

Quarterly Financial Statements.

     110     9.9.   

Monthly Financial Statements.

     110     9.10.   

[Reserved].

     111     9.11.   

Other Reports.

     111     9.12.   

Additional Information.

     111     9.13.   

Projected Operating Budget.

     111     9.14.   

[Reserved].

     111     9.15.   

Notice of Suits, Adverse Events.

     111     9.16.   

ERISA Notices and Requests.

     112     9.17.   

Additional Documents.

     113     9.18.   

Updates to Certain Schedules.

     113     9.19.   

Financial Disclosure.

     113   X.   EVENTS OF DEFAULT.      113     10.1.   

Nonpayment.

     113     10.2.   

Breach of Representation.

     114     10.3.   

Financial Information.

     114     10.4.   

Judicial Actions.

     114     10.5.   

Noncompliance.

     114     10.6.   

Judgments.

     114     10.7.   

Bankruptcy.

     115     10.8.   

[Reserved].

     115     10.9.   

Lien Priority.

     115     10.10.   

[Reserved].

     115     10.11.   

Cross Default.

     115     10.12.   

Breach of Guaranty or Pledge Agreement.

     115     10.13.   

Change of Control.

     116     10.14.   

Invalidity.

     116     10.15.   

Seizures.

     116     10.16.   

Operations.

     116     10.17.   

Pension Plans.

     116     10.18.   

Anti-Money Laundering/International Trade Law Compliance.

     117   XI.   LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.      117     11.1.
  

Rights and Remedies.

     117     11.2.   

Administrative Agent’s Discretion.

     118     11.3.   

Setoff.

     119     11.4.   

Rights and Remedies not Exclusive.

     119     11.5.   

Allocation of Payments After Event of Default.

     119   XII.   WAIVERS AND JUDICIAL PROCEEDINGS.      121     12.1.   

Waiver of Notice.

     121  

 

iv



--------------------------------------------------------------------------------

  12.2.   

Delay.

     121     12.3.   

Jury Waiver.

     121   XIII.   EFFECTIVE DATE AND TERMINATION.      121     13.1.   

Term.

     121     13.2.   

Termination.

     122   XIV.   REGARDING AGENT.      122     14.1.   

Appointment.

     122     14.2.   

Nature of Duties.

     123     14.3.   

Lack of Reliance on Agent.

     123     14.4.   

Resignation of Agents; Successor Agents.

     123     14.5.   

Certain Rights of Administrative Agent.

     124     14.6.   

Reliance.

     125     14.7.   

Notice of Default.

     125     14.8.   

Indemnification.

     125     14.9.   

Administrative Agent in its Individual Capacity.

     125     14.10.   

Delivery of Documents.

     126     14.11.   

Loan Parties’ Undertaking to Administrative Agent.

     126     14.12.   

No Reliance on Administrative Agent’s Customer Identification Program.

     126     14.13.   

Other Agreements.

     126   XV.   BORROWING AGENCY.      127     15.1.   

Borrowing Agency Provisions.

     127     15.2.   

Waiver of Subrogation.

     128   XVI.   MISCELLANEOUS.      128     16.1.   

Governing Law.

     128     16.2.   

Entire Understanding.

     129     16.3.   

Successors and Assigns; Participations; New Lenders.

     133     16.4.   

Application of Payments.

     135     16.5.   

Indemnity.

     135     16.6.   

Notice.

     136     16.7.   

Survival.

     138     16.8.   

Severability.

     138     16.9.   

Expenses.

     138     16.10.   

Injunctive Relief.

     139     16.11.   

Consequential Damages.

     139     16.12.   

Captions.

     139     16.13.   

Counterparts; Facsimile Signatures.

     139     16.14.   

Construction.

     139     16.15.   

Confidentiality; Sharing Information.

     140     16.16.   

Publicity.

     140     16.17.   

Certifications From Banks and Participants; USA PATRIOT Act.

     140     16.18.   

Anti-Terrorism Laws.

     141     16.19.   

Acknowledgement and Consent to Bail-In of EEA Financial Institutions Contractual
Recognition of Bail-In.

     141     16.20.   

Amendment and Restatement.

     142  

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibits    Exhibit 1.2    Borrowing Base Certificate Exhibit 1.2(a)   
Compliance Certificate Exhibit 2.1(a)    Revolving Credit Note Exhibit 2.3   
Term Note Exhibit 2.4(a)    Swing Loan Note Exhibit 7.12(a)    Borrower Joinder
Exhibit 7.12(b)    Guarantor Joinder Exhibit 8.1(c)    Financial Condition
Certificate Exhibit 16.3    Commitment Transfer Supplement Schedules    Schedule
1.1    Existing Letters of Credit Schedule 1.2    Permitted Encumbrances
Schedule 4.4    Collateral Locations; Place of Business, Chief Executive Office,
Real Property Schedule 5.1    Consents Schedule 5.2(a)    States of
Qualification and Good Standing Schedule 5.2(b)    Subsidiaries Schedule 5.4   
Federal Tax Identification Number Schedule 5.6    Prior Names Schedule 5.7   
Environmental Schedule 5.8(b)    Litigation Schedule 5.8(d)    Plans Schedule
5.9    Intellectual Property, Source Code Escrow Agreements Schedule 5.10   
Licenses and Permits Schedule 5.14    Labor Disputes Schedule 5.24    Equity
Interests Schedule 5.25    Commercial Tort Claims Schedule 5.26    Letter of
Credit Rights Schedule 5.27    Material Contracts Schedule 7.8    Indebtedness

 

vi



--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED REVOLVING CREDIT, TERM LOAN

AND

SECURITY AGREEMENT

First Amended and Restated Revolving Credit, Term Loan and Security Agreement,
dated as of August 3, 2018, by and among UNIVERSAL STAINLESS & ALLOY PRODUCTS,
INC., a Delaware corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a
Delaware limited liability company (“Dunkirk”), NORTH JACKSON SPECIALTY STEEL,
LLC, a Delaware limited liability company (“North Jackson”) (Universal, Dunkirk,
North Jackson and each Person joined hereto as a borrower from time to time,
collectively, the “Borrowers”, and each a “Borrower”), the Guarantors (as
defined herein) now or which hereafter become a party hereto, the financial
institutions which are now or which hereafter become a party hereto
(collectively, the “Lenders” and each individually a “Lender”), PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, the “Administrative Agent”) and PNC and BANK OF AMERICA, N.A. (“Bank
of America”), as co-collateral agent for Lenders (each in such capacity a
“Co-Collateral Agent” and collectively the “Co-Collateral Agents”, and together
with Administrative Agent, each an “Agent” and collectively the “Agents”).

WHEREAS, the Borrowers, the Guarantors party thereto, the Lenders party thereto
and the Agents are parties to that certain Revolving Credit, Term Loan and
Security Agreement, dated as of January 21, 2016 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Existing
Credit Agreement”);

WHEREAS, the Borrowers and the Guarantors have requested that the Agents and the
Lenders amend and restate the Existing Credit Agreement; and

WHEREAS, the Agents and the Lenders have agreed to amend and restate the
Existing Credit Agreement, pursuant to the terms and conditions set forth
herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and undertakings herein
contained, Loan Parties, Lenders and Agents hereby agree to amend and restate
the Existing Credit Agreement as follows:

I.    DEFINITIONS.

1.1.    Accounting Terms.

As used in this Agreement, the Other Documents or any certificate, report or
other document made or delivered pursuant to this Agreement, accounting terms
not defined in Section 1.2 or elsewhere in this Agreement and accounting terms
partly defined in Section 1.2 to the extent not defined shall have the
respective meanings given to them under GAAP; provided, however that, whenever
such accounting terms are used for the purposes of determining compliance with
financial covenants in this Agreement, such accounting terms shall be defined in
accordance with GAAP as applied in preparation of the audited financial
statements of Loan Parties for the fiscal year ended December 31, 2017. If there
occurs after the Restatement Date



--------------------------------------------------------------------------------

any change in GAAP that affects in any respect the calculation of any covenant
contained in this Agreement or the definition of any term defined under GAAP
used in such calculations, Agent, Lenders and Loan Parties shall negotiate in
good faith to amend the provisions of this Agreement that relate to the
calculation of such covenants with the intent of having the respective positions
of Agent, Lenders and Loan Parties after such change in GAAP conform as nearly
as possible to their respective positions as of the Restatement Date, provided,
that, until any such amendments have been agreed upon, the covenants in this
Agreement shall be calculated as if no such change in GAAP had occurred and Loan
Parties shall provide additional financial statements or supplements thereto,
attachments to Compliance Certificates and/or calculations regarding financial
covenants as Agent may reasonably require in order to provide the appropriate
financial information required hereunder with respect to the Loan Parties both
reflecting any applicable changes in GAAP and as necessary to demonstrate
compliance with the financial covenants before giving effect to the applicable
changes in GAAP.

1.2.    General Terms.

For purposes of this Agreement the following terms shall have the following
meanings:

“Accountants” shall have the meaning set forth in Section 9.7 hereof.

“Administrative Agent” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.

“Advance Rates” shall have the meaning set forth in Section 2.1(a)(A)(y)(ii)
hereof.

“Advances” shall mean and include the Revolving Advances, Letters of Credit, the
Swing Loans and the Term Loan.

“Affected Lender” shall have the meaning set forth in Section 3.11 hereof.

“Affiliate” of any Person shall mean any other Person (i) which directly or
indirectly controls, is controlled by, or is under common control with such
Person, (ii) which beneficially owns or holds ten percent (10%) or more of any
class of the voting or other equity interests of such Person, or (iii) ten
percent (10%) or more of any class of voting interests or other equity interests
of which is beneficially owned or held, directly or indirectly, by such Person.

“Agent” and “Agents” shall have the meaning set forth in the preamble to this
Agreement and shall include their respective successors and assigns.

“Agreement” shall mean this Revolving Credit, Term Loan and Security Agreement,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (a) the Base Rate in effect on such day, (b) the sum of the Federal
Funds Open Rate in effect on such day plus one half of one percent (0.5%), and
(c) the sum of the Daily LIBOR Rate in effect on such day plus one percent
(1.0%), so long as a Daily LIBOR Rate is offered, ascertainable and not
unlawful; provided, however, that if the Alternate Base Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

2



--------------------------------------------------------------------------------

“Alternate Source” shall have the meaning set forth in the definition of Federal
Funds Open Rate.

“Anti-Terrorism Laws” shall mean any Laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering or bribery,
and any regulation, order, or directive promulgated, issued or enforced pursuant
to such Laws, all as amended, supplemented or replaced from time to time.

“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, Other Document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Body, and all
orders, judgments and decrees of all courts and arbitrators.

“Applicable Margin” shall mean the percentage spread to be added to
(a) Revolving Advances and Swing Loans consisting of Domestic Rate Loans based
upon the Leverage Ratio for the most recently ended fiscal quarter according to
the pricing grid set forth below under the heading “Applicable Revolver Margins
for Domestic Rate Loans”; (b) Revolving Advances consisting of LIBOR Rate Loans
based upon the Leverage Ratio for the most recently ended fiscal quarter
according to the pricing grid set forth below under the heading “Applicable
Revolver Margins for LIBOR Rate Loans”; (c) Advances under the Term Loan
consisting of Domestic Rate Loans based upon the Leverage Ratio for the most
recently ended fiscal quarter according to the pricing grid set forth below
under the heading “Applicable Term Margins for Domestic Rate Loans”; and
(d) Advances under the Term Loan consisting of LIBOR Rate Loans based upon the
Leverage Ratio for the most recently ended fiscal quarter according to the
pricing grid set forth below under the heading “Applicable Term Margins for
LIBOR Rate Loans”.

Effective as of the date on which the Compliance Certificate required under
Section 9.8 for the applicable most recently completed fiscal quarter-end of
each fiscal year is due to be delivered (each day on which such delivery is due,
an “Adjustment Date”), the Applicable Margin for each type of Advance shall be
adjusted, if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the Leverage Ratio for the most recently
completed fiscal quarter prior to the applicable Adjustment Date:

 

Level

   Leverage Ratio    Applicable
Revolver
Margins for
LIBOR Rate
Loans     Applicable
Revolver
Margins for
Domestic Rate
Loans     Applicable
Term Margins
for LIBOR
Rate Loans     Applicable
Term Margins
for Domestic
Rate Loans  

1

   <1.00:1.00      1.25 %      0.25 %      1.75 %      0.75 % 

2

   ³ 1.00:1:00 and
<1.50:1.00      1.50 %      0.50 %      2.00 %      1.00 % 

3

   ³ 1.50:1:00 and
<3.00:1.00      1.75 %      0.75 %      2.25 %      1.25 % 

4

   ³ 3.00:1:00      2.00 %      1.00 %      2.50 %      1.50 % 

 

3



--------------------------------------------------------------------------------

The Applicable Margin as of the Restatement Date shall be based upon the
percentages associated with Level 3 pricing in the pricing grid above, and such
Applicable Margin shall remain in effect until the first Adjustment Date
occurring after the Restatement Date.

If Borrowers shall fail to deliver a Compliance Certificate required under
Section 9.8 by the dates required pursuant to such section, each Applicable
Margin shall be conclusively presumed to equal the highest Applicable Margin
specified in the pricing table set forth above until the date of delivery of
such Compliance Certificate, at which time the rate will be adjusted based upon
the Leverage Ratio reflected in such Compliance Certificate. Notwithstanding
anything to the contrary contained herein, no downward adjustment in any
Applicable Margin shall be made on any Adjustment Date on which any Event of
Default shall have occurred and be continuing. Notwithstanding anything to the
contrary contained herein, immediately and automatically upon the occurrence of
any Event of Default, each Applicable Margin shall increase to and equal the
highest Applicable Margin specified in the pricing table set forth above and
shall continue at such highest Applicable Margin until the date (if any) on
which such Event of Default shall be waived in accordance with the provisions of
this Agreement, at which time the rate will be adjusted based upon the Leverage
Ratio reflected in the most recently delivered Compliance Certificate delivered
by Borrowers to Administrative Agent pursuant to Section 9.8. Any increase in
interest rates and/or other fees payable by Borrowers under this Agreement and
the Other Documents pursuant to the provisions of the foregoing sentence shall
be in addition to and independent of any increase in such interest rates and/or
other fees resulting from the occurrence of any Event of Default (including, if
applicable, any Event of Default arising from a breach of Section 9.8 hereof)
and/or the effectiveness of the Default Rate provisions of Section 3.1 hereof or
the default fee rate provisions of Section 3.2 hereof.

If, as a result of any restatement of, or other adjustment to, the Compliance
Certificate or for any other reason, Administrative Agent determines that
(a) the Leverage Ratio as previously calculated as of any applicable date for
any applicable period was inaccurate, and (b) a proper calculation of the
Leverage Ratio for any such period would have resulted in different pricing for
such period, then (i) if the proper calculation of the Leverage Ratio would have
resulted in a higher interest rate and/or fees (as applicable) for such period,
automatically and immediately without the necessity of any demand or notice by
Administrative Agent or any other affirmative act of any party, the interest
accrued on the applicable outstanding Advances and/or the amount of the fees
accruing for such period under the provisions of this Agreement and the Other
Documents shall be deemed to be retroactively increased by, and Borrowers shall
be obligated to immediately pay to Administrative Agent for the ratable benefit
of Lenders an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period; and (ii) if the proper calculation of the
Leverage Ratio would have resulted in a lower interest rate and/or fees (as
applicable) for such period, then the interest accrued on the applicable
outstanding Advances and the amount of the fees accruing for such period under
the provisions of this Agreement and the Other Documents shall be deemed to
remain unchanged, and Administrative Agent and Lenders shall have no obligation
to repay interest or fees to the Borrowers; provided, that, if as a result of
any restatement or other event or other determination by Administrative Agent a
proper calculation

 

4



--------------------------------------------------------------------------------

of the Leverage Ratio would have resulted in a higher interest rate and/or fees
(as applicable) for one or more periods and a lower interest rate and/or fees
(as applicable) for one or more other periods (due to the shifting of income or
expenses from one period to another period or any other reason), then the amount
payable by Borrowers pursuant to clause (i) above shall be based upon the
excess, if any, of the amount of interest and fees that should have been paid
for all applicable periods over the amounts of interest and fees actually paid
for such periods.

“Application Date” shall have the meaning set forth in Section 2.8(b) hereof.

“Approvals” shall have the meaning set forth in Section 5.7(b) hereof.

“Approved Electronic Communication” shall mean each notice, demand,
communication, information, document and other material transmitted, posted or
otherwise made or communicated by e-mail, E-Fax, the StuckyNet System©, or any
other equivalent electronic service agreed to by Administrative Agent, whether
owned, operated or hosted by Administrative Agent, any Lender, any of their
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Administrative Agent pursuant to this Agreement or any
Other Document, including any financial statement, financial and other report,
notice, request, certificate and other information material; provided that
Approved Electronic Communications shall not include any notice, demand,
communication, information, document or other material that Administrative Agent
specifically instructs a Person to deliver in physical form.

“Authorized Officer” shall mean the Chief Executive Officer, President, Chief
Financial Officer, Treasurer, Corporate Controller or Assistant Treasurer of
each of the Loan Parties or such other individuals, designated by written notice
to the Administrative Agent from the Loan Parties, authorized to execute
notices, reports and other documents on behalf of the Loan Parties required
hereunder. The Loan Parties may amend such list of individuals from time to time
by giving written notice of such amendment to the Administrative Agent.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall have the meaning set forth in the preamble to this
Agreement and shall extend to all of its successors and assigns.

“Base Rate” shall mean the base commercial lending rate of PNC as publicly
announced to be in effect from time to time, such rate to be adjusted
automatically, without notice, on the effective date of any change in such rate.
This rate of interest is determined from time to time by PNC as a means of
pricing some loans to its customers and is neither tied to any external rate of
interest or index nor does it necessarily reflect the lowest rate of interest
actually charged by PNC to any particular class or category of customers of PNC.

 

5



--------------------------------------------------------------------------------

“Benefited Lender” shall have the meaning set forth in Section 2.6(e) hereof.

“Blocked Account Bank” shall have the meaning set forth in Section 4.8(h)
hereof.

“Blocked Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Borrower” or “Borrowers” shall have the meaning set forth in the preamble to
this Agreement and shall extend to all permitted successors and assigns of such
Persons.

“Borrower Joinder” shall mean a joinder by a Person as a Borrower under this
Agreement and the Other Documents in the form of Exhibit 7.12(a).

“Borrowers’ Account” shall have the meaning set forth in Section 2.10 hereof.

“Borrowing Agent” shall mean Universal.

“Borrowing Base Certificate” shall mean a certificate in substantially the form
of Exhibit 1.2 hereto duly executed by the Authorized Officer of the Borrowing
Agent and delivered to the Co-Collateral Agents, appropriately completed, by
which such officer shall certify to Co-Collateral Agents the Formula Amount and
calculation thereof as of the date of such certificate.

“Business Day” shall mean any day other than Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Pittsburgh, Pennsylvania and, if the applicable Business Day
relates to any LIBOR Rate Loans, such day must also be a day on which dealings
are carried on in the London interbank market.

“Capital Expenditures” shall mean expenditures made or liabilities incurred for
the acquisition of any fixed assets or improvements (or of any replacements or
substitutions thereof or additions thereto) which have a useful life of more
than one year and which, in accordance with GAAP, would be classified as capital
expenditures. Capital Expenditures shall include the total principal portion of
Capitalized Lease Obligations.

“Capitalized Lease Obligation” shall mean any Indebtedness of any Loan Party
represented by obligations under a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

“Carryover Amount” shall have the meaning set forth in Section 7.6 hereof.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuer and the Lenders, as
collateral for the Maximum Undrawn Amount for the outstanding Letters of Credit,
cash or deposit account balances in an amount equal to one hundred and five
percent (105%) of the Maximum Undrawn Amount of all outstanding Letters of
Credit pursuant to documentation satisfactory to Administrative Agent and the
Issuer (which documents are hereby consented to by the Lenders).

“Cash Dominion Trigger Event” shall mean the earliest to occur of the following:
(i) the occurrence of a Default or an Event of Default, (ii) Undrawn
Availability is less than 10% of the Maximum Revolving Advance Amount for five
(5) consecutive days or (iii) any date upon which Undrawn Availability is less
than 7.5% of the Maximum Revolving Advance Amount.

 

6



--------------------------------------------------------------------------------

“Cash Dominion Trigger Period” shall mean any period commencing upon a Cash
Dominion Trigger Event and ending upon the related Cash Dominion Trigger
Satisfaction Event.

“Cash Dominion Trigger Satisfaction Event” shall mean, subsequent to the
occurrence of a Cash Dominion Trigger Event, the occurrence of both of the
following: (i) no Default or Event of Default then exists or is continuing, and
(ii) Undrawn Availability is greater than or equal to 10% of the Maximum
Revolving Advance Amount for a period of thirty (30) consecutive days.

“Cash Management Products and Services” shall mean agreements or other
arrangements under which any Agent or any Lender or any Affiliate of any Agent
or a Lender provides any of the following products or services to any Loan
Party: (a) credit cards; (b) credit card processing services; (c) debit cards
and stored value cards; (d) commercial cards; (e) ACH transactions; and (f) cash
management and treasury management services and products, including without
limitation controlled disbursement accounts or services, lockboxes, automated
clearinghouse transactions, overdrafts, interstate depository network services.
The indebtedness, obligations and liabilities of any Loan Party to the provider
of any Cash Management Products and Services (including all obligations and
liabilities owing to such provider in respect of any returned items deposited
with such provider) (the “Cash Management Liabilities”) shall be “Obligations”
hereunder, guaranteed obligations under the Guaranty and otherwise treated as
Obligations for purposes of each of the Other Documents.

“Cash Management Liabilities” shall have the meaning provided in the definition
of “Cash Management Products and Services.”

“CDE” shall mean BCC NMTC CDE XXVII LLC, a Massachusetts limited liability
company.

“CEA” shall mean the Commodity Exchange Act (7 U.S.C.§1 et seq.), as amended
from time to time, and any successor statute.

“CFTC” shall mean the Commodity Futures Trading Commission.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §§9601 et seq.

“Change in Law” shall mean the occurrence, after the Restatement Date, of any of
the following: (a) the adoption or taking effect of any Applicable Law; (b) any
change in any Applicable Law or in the administration, implementation,
interpretation or application thereof by any Governmental Body; or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Body; provided that notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, regulations, guidelines,
interpretations or directives thereunder or issued in connection therewith
(whether or not having the force of Applicable Law) and (y) all requests, rules,
regulations, guidelines, interpretations or directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking

 

7



--------------------------------------------------------------------------------

Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities (whether or not having the force of law), in each
case pursuant to Basel III, shall in each case be deemed to be a Change in Law
regardless of the date enacted, adopted, issued, promulgated or implemented.

“Change of Control” shall mean any person or group of persons (within the
meaning of Section 13(d) or 14(a) of the Exchange Act) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the SEC
under the Exchange Act) of 35% or more of the voting Equity Interests of
Universal.

“Charges” shall mean all taxes, charges, fees, imposts, levies or other
assessments, including all net income, gross income, gross receipts, sales, use,
ad valorem, value added, transfer, franchise, profits, inventory, capital stock,
license, withholding, payroll, employment, social security, unemployment,
excise, severance, stamp, occupation and property taxes, custom duties, fees,
assessments, liens, claims and charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts, imposed by
any taxing or other authority, domestic or foreign (including the Pension
Benefit Guaranty Corporation or any environmental agency or superfund), upon the
Collateral, any Loan Party or any of its Affiliates.

“CIP Regulations” shall have the meaning set forth in Section 14.12 hereof.

“Co-Collateral Agents” shall have the meaning set forth in the preamble to this
Agreement and shall include their respective successors and assigns.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
or supplemented from time to time, and any successor statute of similar import,
and the rules and regulations thereunder, as from time to time in effect.

“Collateral” shall mean and include all right, title and interest of each Loan
Party in all of the following property and assets of such Loan Party, in each
case whether now existing or hereafter arising or created and whether now owned
or hereafter acquired and wherever located:

(a)    all Receivables and all supporting obligations relating thereto;

(b)    all equipment and fixtures;

(c)    all general intangibles (including all payment intangibles and all
software) and all supporting obligations related thereto;

(d)    all Inventory;

(e)    all Subsidiary Stock, securities, investment property, and financial
assets;

(f)    all Real Property Collateral;

(g)    all contract rights, rights of payment which have been earned under a
contract rights, chattel paper (including electronic chattel paper and tangible
chattel paper), commercial tort claims (whether now existing or hereafter
arising); documents (including all

 

8



--------------------------------------------------------------------------------

warehouse receipts and bills of lading), deposit accounts, goods, instruments
(including promissory notes), letters of credit (whether or not the respective
letter of credit is evidenced by a writing) and letter-of-credit rights, cash,
certificates of deposit, insurance proceeds (including hazard, flood and credit
insurance), security agreements, eminent domain proceeds, condemnation proceeds,
tort claim proceeds and all supporting obligations;

(h)    all ledger sheets, ledger cards, files, correspondence, records, books of
account, business papers, computers, computer software (owned by any Loan Party
or in which it has an interest), computer programs, tapes, disks and documents,
including all of such property relating to the property described in clauses
(a) through (g) of this definition; and

(i)    all proceeds and products of the property described in clauses
(a) through (h) of this definition, in whatever form. It is the intention of the
parties that if Administrative Agent shall fail to have a perfected Lien in any
particular property or assets of any Loan Party for any reason whatsoever, but
the provisions of this Agreement and/or of the Other Documents, together with
all financing statements and other public filings relating to Liens filed or
recorded by Administrative Agent against Loan Parties, would be sufficient to
create a perfected Lien in any property or assets that such Loan Party may
receive upon the sale, lease, license, exchange, transfer or disposition of such
particular property or assets, then all such “proceeds” of such particular
property or assets shall be included in the Collateral as original collateral
that is the subject of a direct and original grant of a security interest as
provided for herein and in the Other Documents (and not merely as proceeds (as
defined in Article 9 of the Uniform Commercial Code) in which a security
interest is created or arises solely pursuant to Section 9-315 of the Uniform
Commercial Code).

Notwithstanding the forgoing, Collateral shall not include any Excluded
Property.

“Commitment Transfer Supplement” shall mean a document in the form of Exhibit
16.3 hereto, properly completed and otherwise in form and substance satisfactory
to Administrative Agent by which the Purchasing Lender purchases and assumes a
portion of the obligation of Lenders to make Advances under this Agreement.

“Commodity Hedge” shall mean a price protection agreement related to commodity
products and entered into by any Loan Party or any Subsidiary of any Loan Party
for hedging purposes (and not for speculation).

“Compliance Certificate” shall mean a compliance certificate substantially in
the form of Exhibit 1.2(a) hereto to be signed by the Chief Financial Officer or
Controller of Borrowing Agent.

“Consents” shall mean all filings and all licenses, permits, consents,
approvals, authorizations, qualifications and orders of Governmental Bodies and
other third parties, domestic or foreign, necessary to carry on any Loan Party’s
business or necessary (including to avoid a conflict or breach under any
agreement, instrument, other document, license, permit or other authorization)
for the execution, delivery or performance of this Agreement, the Other
Documents, including any Consents required under all applicable federal, state
or other Applicable Law.

 

9



--------------------------------------------------------------------------------

“Consideration” shall mean with respect to any Permitted Acquisition, without
duplication, the aggregate of (i) the cash paid by any of the Loan Parties,
directly or indirectly, to the seller in connection therewith, (ii) the
Indebtedness incurred or assumed by any of the Loan Parties, whether in favor of
the seller or otherwise and whether fixed or contingent, in connection
therewith, (iii) any guaranty obligations given or incurred by any Loan Party in
connection therewith, and (iv) any other consideration given or obligation
incurred by any of the Loan Parties in connection therewith.

“Consigned Inventory” shall mean Inventory of any Loan Party that is in the
possession of another Person on a consignment, sale or return, or other basis
that does not constitute a final sale and acceptance of such Inventory.

“Contract Rate” shall have the meaning set forth in Section 3.1 hereof.

“Controlled Group” shall mean, at any time, each Loan Party and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control and all other entities which, together with
any Loan Party, are treated as a single employer under Section 414 of the Code.

“Covered Entity” shall mean (a) each Loan Party, each of Loan Party’s
Subsidiaries, all Guarantors and all pledgors of Collateral and (b) each Person
that, directly or indirectly, is in control of a Person described in clause
(a) above. For purposes of this definition, control of a Person shall mean the
direct or indirect (x) ownership of, or power to vote, 25% or more of the issued
and outstanding equity interests having ordinary voting power for the election
of directors of such Person or other Persons performing similar functions for
such Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

“Customer” shall mean and include the account debtor with respect to any
Receivable and/or the prospective purchaser of goods, services or both with
respect to any contract or contract right, and/or any party who enters into or
proposes to enter into any contract or other arrangement with any Loan Party,
pursuant to which such Loan Party is to deliver any personal property or perform
any services.

“Customs” shall have the meaning set forth in Section 2.13(b) hereof.

“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the Reserve Percentage.

“Default” shall mean an event, circumstance or condition which, with the giving
of notice or passage of time or both, would constitute an Event of Default.

“Default Rate” shall have the meaning set forth in Section 3.1 hereof.

“Defaulting Lender” shall mean any Lender that: (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Commitment Percentage or Term Loan Commitment
Percentage, as applicable, of Advances,

 

10



--------------------------------------------------------------------------------

(ii) if applicable, fund any portion of its Participation Commitment in Letters
of Credit or Swing Loans or (iii) pay over to Administrative Agent, Issuer,
Swing Loan Lender or any Lender any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including a particular Default or Event of Default, if any) has
not been satisfied; (b) has notified Borrowers or Administrative Agent in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including a particular Default or Event of Default,
if any) to funding a loan under this Agreement cannot be satisfied) or generally
under other agreements in which it commits to extend credit; (c) has failed,
within two (2) Business Days after request by Administrative Agent, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations (and is financially able to
meet such obligations) to fund prospective Advances and, if applicable,
participations in then outstanding Letters of Credit and Swing Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon Administrative Agent’s receipt of such
certification in form and substance satisfactory to the Administrative Agent;
(d) has become the subject of an Insolvency Event or a Bail-In Action; or
(e) has failed at any time to comply with the provisions of Section 2.6(e) with
respect to purchasing participations from the other Lenders, whereby such
Lender’s share of any payment received, whether by setoff or otherwise, is in
excess of its pro rata share of such payments due and payable to all of the
Lenders.

“Depository Accounts” shall have the meaning set forth in Section 4.8(h) hereof.

“Designated Lender” shall have the meaning set forth in Section 16.2(d) hereof.

“Document” shall have the meaning given to the term “document” in the Uniform
Commercial Code.

“Dollar” and the sign “$” shall mean lawful money of the United States of
America.

“Domestic Rate Loan” shall mean any Advance that bears interest based upon the
Alternate Base Rate.

“Domestic Person” shall mean an entity organized under the laws of any state of
the United States of America or the District of Columbia.

“Drawing Date” shall have the meaning set forth in Section 2.14(b) hereof.

“Dunkirk” shall have the meaning set forth in the preamble to this Agreement and
shall include its successors and assigns.

“Dunkirk Project” shall mean the Project, as such term is defined in the QLICI
Loan Documents.

 

11



--------------------------------------------------------------------------------

“Dunkirk Project Capital Expenditures” shall mean Capital Expenditures incurred
in connection with the Dunkirk Project.

“EBITDA” shall mean, for any period, the sum of (a) net income (or loss) for
such period (excluding extraordinary gains), plus (b) all interest expense for
such period, plus (c) all charges against income for such period for federal,
state and local taxes, plus (d) depreciation expenses for such period, plus
(e) amortization expenses for such period, plus (f) non-cash stock compensation
expense, plus (g) write-offs of previously capitalized financing costs that were
incurred prior to the Restatement Date in an aggregate amount not to exceed One
Million and 00/100 Dollars ($1,000,000.00), in each case for the Loan Parties
and their Subsidiaries on a consolidated basis in accordance with GAAP.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any member state of the European Union, Iceland,
Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date indicated in a document or agreement to be the
date on which such document or agreement becomes effective, or, if there is no
such indication, the date of execution of such document or agreement.

“Eligibility Date” shall mean, with respect to each Borrower and Guarantor and
each Swap, the date on which this Agreement or any Other Document becomes
effective with respect to such Swap (for the avoidance of doubt, the Eligibility
Date shall be the Effective Date of such Swap if this Agreement or any Other
Document is then in effect with respect to such Borrower or Guarantor, and
otherwise it shall be the Effective Date of this Agreement and/or such Other
Document(s) to which such Borrower or Guarantor is a party).

“Eligible Contract Participant” shall mean an “eligible contract participant” as
defined in the CEA and regulations thereunder.

“Eligible Insured Foreign Receivable or Receivables” shall mean Receivables that
meet the requirements of Eligible Receivables, except clause (f) of such
definition, provided that such Receivable is credit insured (the insurance
carrier, amount and terms of such insurance shall be reasonably acceptable to
Co-Collateral Agents and shall name Co-Collateral Agents as beneficiary or loss
payee, as applicable).

“Eligible Inventory” shall mean and include Inventory of the Borrowers, valued
at the lower of cost or market value, determined on a first-in-first-out basis,
which is not, in Co-

 

12



--------------------------------------------------------------------------------

Collateral Agents’ opinion, obsolete, slow moving or unmerchantable and which
Co-Collateral Agents, in their Permitted Discretion, shall not deem ineligible
Inventory, based on such considerations as Co-Collateral Agents may from time to
time deem appropriate including whether the Inventory is subject to a perfected,
first priority security interest in favor of Administrative Agent and no other
Lien (other than a Permitted Encumbrance). In addition, Inventory shall not be
Eligible Inventory if it: (a) does not conform to all standards imposed by any
Governmental Body which has regulatory authority over such goods or the use or
sale thereof; (b) is (x) Foreign In-Transit Inventory or (y) in-transit within
the United States, unless with respect to this sub-clause (y) such Inventory is
in transit from a domestic location owned by a Borrower or a domestic location
identified on Schedule 4.4 or the separate writing identified in Section 4.4
hereof (as such Schedule or writing may be updated from time to time) to a
domestic location owned by a Borrower or a domestic location identified on
Schedule 4.4 or such separate writing (as such Schedule or writing may be
updated from time to time), and at all times such Inventory remains insured to
the full value thereof and free and clear of all Liens except those in favor of
the Administrative Agent and other Permitted Encumbrances; (c) is located
outside the continental United States or at a location that is not otherwise in
compliance with this Agreement; (d) constitutes Consigned Inventory; (e) is the
subject of an Intellectual Property Claim; (f) is subject to a License Agreement
that limits, conditions or restricts the applicable Borrower’s or Administrative
Agent’s right to sell or otherwise dispose of such Inventory, unless
Administrative Agent is a party to a Licensor/Agent Agreement with the Licensor
under such License Agreement (or Co-Collateral Agents shall agree otherwise in
their sole discretion after establishing reserves against the Formula Amount
with respect thereto as Co-Collateral Agents shall deem appropriate in its sole
discretion); (g) is situated at a location not owned by a Borrower unless the
owner or occupier of such location has executed in favor of Administrative Agent
a Lien Waiver Agreement (or Co-Collateral Agents shall agree otherwise in their
sole discretion after establishing reserves against the Formula Amount with
respect thereto as Co-Collateral Agents shall deem appropriate in its sole
discretion); or (h) or if the sale of such Inventory would result in an
ineligible Receivable.

“Eligible Receivables” shall mean and include, each Receivable of a Borrower
arising in the Ordinary Course of Business and which Co-Collateral Agents, in
their sole credit judgment, shall deem to be an Eligible Receivable, based on
such considerations as Co-Collateral Agents may from time to time deem
appropriate. A Receivable shall not be deemed eligible unless such Receivable is
subject to Administrative Agent’s first priority perfected security interest and
no other Lien (other than Permitted Encumbrances), and is evidenced by an
invoice or other documentary evidence satisfactory to Co-Collateral Agents. In
addition, no Receivable shall be an Eligible Receivable if:

(a)    it arises out of a sale made by any Borrower to an Affiliate of any
Borrower or to a Person controlled by an Affiliate of any Borrower;

(b)    it is due or unpaid more than ninety (90) (or, with respect Receivables
in an aggregate amount at any time not to exceed Five Hundred Thousand and
00/100 Dollars ($500,000.00) from certain Foreign Customers as determined by the
Co-Collateral Agents in their Permitted Discretion, one hundred twenty (120))
days after the original invoice date or sixty (60) days after the original due
date;

 

13



--------------------------------------------------------------------------------

(c)    fifty percent (50%) or more of the Receivables from such Customer are not
deemed Eligible Receivables hereunder;

(d)    any covenant, representation or warranty contained in this Agreement with
respect to such Receivable has been breached;

(e)    an Insolvency Event shall have occurred with respect to such Customer;

(f)    the sale is to a Customer outside the continental United States of
America or a province of Canada that has not adopted the Personal Property
Security Act of Canada (any such Customer, a “Foreign Customer”), unless the
sale is on letter of credit, guaranty or acceptance terms, in each case
acceptable to Co-Collateral Agents in their sole discretion (but excluding
Eligible Insured Foreign Receivables, which shall not constitute Eligible
Receivables); provided, however, that uninsured Receivables at any time payable
to the Borrowers from certain Foreign Customers as determined by the
Co-Collateral Agents in their Permitted Discretion (such Receivables from such
Foreign Customers are collectively, the “Uninsured Foreign Receivables”) in an
aggregate amount not to exceed the difference between (i) Five Million and
00/100 Dollars ($5,000,000.00) minus (ii) the amount of Eligible Insured Foreign
Receivables included in the Formula Amount, shall not be excluded from Eligible
Receivables pursuant to this clause (f) (but any such Uninsured Foreign
Receivable shall be excluded if it is deemed ineligible pursuant to any other
clause of this definition of Eligible Receivables);

(g)    the sale to the Customer is on a bill-and-hold (other than with respect
to the Receivables referenced in the proviso of clause (j) of this definition of
Eligible Receivables), guaranteed sale, sale-and-return, sale on approval,
consignment or any other repurchase or return basis or is evidenced by chattel
paper;

(h)    Co-Collateral Agents believe, in their sole judgment, that collection of
such Receivable is insecure or that such Receivable may not be paid by reason of
the Customer’s financial inability to pay;

(i)    the Customer is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the applicable
Borrower assigns its right to payment of such Receivable to Administrative Agent
pursuant to the Assignment of Claims Act of 1940, as amended (31 U.S.C.
Sub-Section 3727 et seq. and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise
complied with other applicable statutes or ordinances;

(j)    the goods giving rise to such Receivable have not been delivered to and
accepted by the Customer or the services giving rise to such Receivable have not
been performed by the applicable Borrower and accepted by the Customer or the
Receivable otherwise does not represent a final sale; provided that Receivables
in an aggregate amount not to exceed One Million and 00/100 Dollars
($1,000,000.00) at any time shall not be excluded from Eligible Receivables
pursuant to this clause (j) due to the fact that the goods giving rise to such
Receivable have not been delivered, but only so long as the applicable goods are
delivered to the applicable Customer within ten (10) days after the generation
of the underlying Receivable;

(k)    the Receivables of the Customer exceed a credit limit determined by
Co-Collateral Agents, in their sole discretion, to the extent such Receivable
exceeds such limit;

 

14



--------------------------------------------------------------------------------

(l)    the Receivable is subject to any offset, deduction, defense, dispute,
credits or counterclaim (but such Receivable shall only be ineligible to the
extent of such offset, deduction, defense or counterclaim), the Customer is also
a creditor or supplier of a Borrower or the Receivable is contingent in any
respect or for any reason;

(m)    the applicable Borrower has made any agreement with any Customer for any
deduction therefrom, except for discounts or allowances made in the Ordinary
Course of Business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(n)    any return, rejection or repossession of the merchandise has occurred or
the rendition of services has been disputed;

(o)    such Receivable is not payable to a Borrower; or

(p)    such Receivable is not otherwise satisfactory to Co-Collateral Agents as
determined in good faith by Co-Collateral Agents in the exercise of their
discretion in a reasonable manner.

“Environmental Complaint” shall have the meaning set forth in Section 9.3(a)
hereof.

“Environmental Indemnity” shall mean any environmental indemnity agreement made
by any Loan Party to the Administrative Agent (for its benefit and for the
benefit of Agents and Lenders) relating to any environmental liabilities
associated with any Real Property secured by any Mortgage, together with all
amendments, supplements, modifications, substitutions and replacements thereto
and thereof.

“Environmental Laws” shall mean all federal, state and local environmental, land
use, zoning, health, chemical use, safety and sanitation laws, statutes,
ordinances and codes as well as common laws, relating to the protection of the
environment, human health and/or governing the use, storage, treatment,
generation, transportation, processing, handling, production or disposal of
Hazardous Materials and the rules, regulations, policies, guidelines,
interpretations, decisions, orders and directives of federal, state,
international and local governmental agencies and authorities with respect
thereto.

“EPCRS” shall mean the Employee Plans Compliance Resolution System established
by the Internal Revenue Service under Revenue Procedure 2013-12, modified by
Revenue Procedure 2015-27 and as further modified or amended by any successor
guidance thereto as from time to time in effect.

“Equipment” shall have the meanings given to such term in Article 9 of the
Uniform Commercial Code.

“Equity Interests” shall mean, with respect to any Person, any and all shares,
rights to purchase, options, warrants, general, limited or limited liability
partnership interests, member interests, participation or other equivalents of
or interest in (regardless of how designated) equity of such Person, whether
voting or nonvoting, including common stock, preferred stock, convertible
securities or any other “equity security” (as such term is defined in Rule
3a11-1 of

 

15



--------------------------------------------------------------------------------

the General Rules and Regulations promulgated by the SEC under the Exchange
Act), including in each case all of the following rights relating to such Equity
Interests, whether arising under the Organizational Documents of the Person
issuing such Equity Interests (the “issuer”) or under the applicable laws of
such issuer’s jurisdiction of organization relating to the formation, existence
and governance of corporations, limited liability companies or partnerships or
business trusts or other legal entities, as the case may be: (i) all economic
rights (including all rights to receive dividends and distributions) relating to
such Equity Interests; (ii) all voting rights and rights to consent to any
particular action(s) by the applicable issuer; (iii) all management rights with
respect to such issuer; (iv) in the case of any Equity Interests consisting of a
general partner interest in a partnership, all powers and rights as a general
partner with respect to the management, operations and control of the business
and affairs of the applicable issuer; (v) in the case of any Equity Interests
consisting of the membership/limited liability company interests of a managing
member in a limited liability company, all powers and rights as a managing
member with respect to the management, operations and control of the business
and affairs of the applicable issuer; (vi) all rights to designate or appoint or
vote for or remove any officers, directors, manager(s), general partner(s) or
managing member(s) of such issuer and/or any members of any board of
members/managers/partners/directors that may at any time have any rights to
manage and direct the business and affairs of the applicable issuer under its
Organizational Documents as in effect from time to time or under Applicable Law;
(vii) all rights to amend the Organizational Documents of such issuer, (viii) in
the case of any Equity Interests in a partnership or limited liability company,
the status of the holder of such Equity Interests as a “partner”, general or
limited, or “member” (as applicable) under the applicable Organizational
Documents and/or Applicable Law; and (ix) all certificates evidencing such
Equity Interests.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended or supplemented from time to time and the rules and
regulations promulgated thereunder.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” shall have the meaning set forth in Article X hereof.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Excluded Hedge Liability or Liabilities” shall mean, with respect to each
Borrower and Guarantor, each of its Swap Obligations if, and only to the extent
that, all or any portion of this Agreement or any Other Document that relates to
such Swap Obligation is or becomes illegal under the CEA, or any rule,
regulation or order of the CFTC, solely by virtue of such Borrower’s and/or
Guarantor’s failure to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap. Notwithstanding anything to the contrary
contained in the foregoing or in any other provision of this Agreement or any
Other Document, the foregoing is subject to the following provisos: (a) if a
Swap Obligation arises under a master agreement governing more than one Swap,
this definition shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guaranty or security interest is or becomes
illegal under the CEA, or any rule, regulations or order of the CFTC, solely as
a result of the failure by such Borrower or

 

16



--------------------------------------------------------------------------------

Guarantor for any reason to qualify as an Eligible Contract Participant on the
Eligibility Date for such Swap; (b) if a guarantee of a Swap Obligation would
cause such obligation to be an Excluded Hedge Liability but the grant of a
security interest would not cause such obligation to be an Excluded Hedge
Liability, such Swap Obligation shall constitute an Excluded Hedge Liability for
purposes of the guaranty but not for purposes of the grant of the security
interest; and (c) if there is more than one Borrower or Guarantor executing this
Agreement or the Other Documents and a Swap Obligation would be an Excluded
Hedge Liability with respect to one or more of such Persons, but not all of
them, the definition of Excluded Hedge Liability or Liabilities with respect to
each such Person shall only be deemed applicable to (i) the particular Swap
Obligations that constitute Excluded Hedge Liabilities with respect to such
Person, and (ii) the particular Person with respect to which such Swap
Obligations constitute Excluded Hedge Liabilities.

“Excluded Property” shall mean any non-material lease, license, contract or
agreement to which any Loan Party is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest therein is prohibited
by or in violation of (x) any Applicable Law, or (y) a term, provision or
condition of any such lease, license, contract or agreement (unless in each
case, such Applicable Law, term, provision or condition would be rendered
ineffective with respect to the creation of such security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
Applicable Law or principles of equity), provided, however, that the foregoing
shall cease to be treated as “Excluded Property” (and shall constitute
Collateral) immediately at such time as the contractual or legal prohibition
shall no longer be applicable and to the extent severable, such security
interest shall attach immediately to any portion of such lease, license,
contract or agreement not subject to the prohibitions specified in (x) or (y)
above, provided, further that Excluded Property shall not include any proceeds
of any such lease, license, contract or agreement or any goodwill of Loan
Parties’ business associated therewith or attributable thereto or consisting of
assets of any of the Excluded Subsidiaries. In addition to the foregoing,
Excluded Property shall include the Equity Interests owned by Universal in
Leverage Lender.

“Excluded Taxes” shall mean, with respect to any Agent, any Lender, Participant,
Swing Loan Lender, Issuer or any other recipient of any payment to be made by or
on account of any Obligations, (a) taxes imposed on or measured by its overall
net income (however denominated), and franchise taxes imposed on it (in lieu of
net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office or applicable lending office is located or, in the case of any Lender,
Participant, Swing Loan Lender or Issuer, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which any Loan Party is
located, (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.10(e), except to the extent
that such Foreign Lender or Participant (or its assignor or seller of a
participation, if any) was entitled, at the time of designation of a new lending
office (or assignment or sale of a participation), to receive additional amounts
from Loan Parties with respect to such withholding tax pursuant to
Section 3.10(a), or (d) any Taxes imposed on any

 

17



--------------------------------------------------------------------------------

“withholding payment” payable to such recipient as a result of the failure of
such recipient to satisfy the requirements set forth in the FATCA after
December 31, 2012.

“Existing Credit Agreement” shall have the meaning ascribed to such term in the
recitals to this Agreement.

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement with stated expiration dates beyond the Restatement
Date, which letters of credit are set forth on Schedule 1.1 hereof.

“Facility Fee” shall have the meaning set forth in Section 3.3(b) hereof.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Restatement
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations thereunder or official interpretations thereof.

“FCCR Trigger Event” shall mean the earlier to occur of the following: (i) the
occurrence of a Default or an Event of Default, or (ii) any date upon which
Undrawn Availability is less than 10% of the Maximum Revolving Advance Amount.

“FCCR Trigger Satisfaction Event” shall mean, subsequent to the occurrence of a
FCCR Trigger Event, the occurrence of both of the following: (i) no Default or
Event of Default then exists or is continuing, and (ii) Undrawn Availability is
greater than or equal to 10% of the Maximum Revolving Advance Amount for a
period of thirty (30) consecutive days.

“Federal Funds Effective Rate” shall mean for any day the rate per annum (based
on a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
federal funds transactions arranged by federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Restatement Date; provided, if such Federal Reserve
Bank (or its successor) does not announce such rate on any day, the “Federal
Funds Effective Rate” for such day shall be the Federal Funds Effective Rate for
the last day on which such rate was announced; provided, however, that if the
Federal Funds Effective Rate determined as provided above would be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Federal Funds Open Rate” shall mean for any day the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by PNC (an “Alternate Source”) (or if such rate for such day
does not appear on the Bloomberg Screen BTMM (or any substitute screen) or on
any Alternate Source, or if there shall at any time, for any reason, no longer
exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by

 

18



--------------------------------------------------------------------------------

PNC at such time (which determination shall be conclusive absent manifest
error); provided however, that if such day is not a Business Day, the Federal
Funds Open Rate for such day shall be the “open” rate on the immediately
preceding Business Day. If and when the Federal Funds Open Rate changes, the
rate of interest with respect to any advance to which the Federal Funds Open
Rate applies will change automatically without notice to Borrowers, effective on
the date of any such change. Notwithstanding the foregoing, if the Federal Funds
Open Rate determined as provided above would be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Fee Letter” shall mean the fee letter among Borrowers and PNC.

“Fixed Charge Coverage Ratio” shall mean, with respect to any fiscal period, the
ratio of (a) EBITDA, minus Unfunded Capital Expenditures, minus cash taxes paid
or required to be paid, to (b) Fixed Charges, in each case for the Loan Parties
and their Subsidiaries on a consolidated basis.

“Fixed Charges” shall mean, with respect to any fiscal period, the sum of cash
actually expended to make (i) cash interest payments on any Advance, plus
(ii) scheduled principal payments of the Term Loan, plus (iii) payments for all
fees, commissions and charges set forth in the Credit Agreement or the Other
Documents, excluding such fees, commissions and charges incurred in connection
with the closing of the transactions contemplated by this Agreement that are
incurred on or prior to the Restatement Date, plus (iv) payments on Capitalized
Lease Obligations, plus (v) payments with respect to any other Indebtedness for
borrowed money (including any subordinated indebtedness but excluding the
repayment of any principal under the Gorbert Notes), in each case for the Loan
Parties and their Subsidiaries on a consolidated basis in accordance with GAAP.

“Flood Laws” shall mean all Applicable Laws relating to policies and procedures
that address requirements placed on federally regulated lenders under the
National Flood Insurance Reform Act of 1994 and other Applicable Laws related
thereto, including without limitation (i) the National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Disaster Reform Act of
2004 as now or hereafter in effect or any successor statute thereto, and
(iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter
in effect or any successor statute thereto.

“Foreign Currency Hedge” shall mean any foreign exchange transaction, including
spot and forward foreign currency purchases and sales, listed or
over-the-counter options on foreign currencies, non-deliverable forwards and
options, foreign currency swap agreements, currency exchange rate price hedging
arrangements, and any other similar transaction providing for the purchase of
one currency in exchange for the sale of another currency entered into by any
Borrower, Guarantor and/or any of their respective Subsidiaries.

“Foreign Currency Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Foreign Currency Hedge.

 

19



--------------------------------------------------------------------------------

“Foreign Customer” shall have the meaning assigned in clause (f) of the
definition of Eligible Receivables.

“Foreign In-Transit Inventory” shall mean Inventory of a Borrower that is in
transit from a location outside the United States to any location within the
United States of such Borrower or a Customer of such Borrower.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which Loan Parties are resident for tax
purposes. For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

“Formula Amount” shall have the meaning set forth in Section 2.1(a)(A) hereof.

“GAAP” shall mean generally accepted accounting principles in the United States
of America in effect from time to time.

“Gorbert” shall mean Gorbert Inc., a corporation incorporated under the laws of
the province of Ontario, Canada.

“Gorbert Documents” shall mean, collectively, the Gorbert Notes and the Gorbert
Security Documents.

“Gorbert Notes” shall mean, collectively, (i) that certain Amended and Restated
Convertible Note, dated the Original Closing Date, delivered by Universal to
Gorbert, in the principal amount of Five Million and 00/100 Dollars
($5,000,000.00), (ii) that certain Amended and Restated Convertible Note, dated
the Original Closing Date, delivered by Universal to Gorbert, in the principal
amount of Five Million and 00/100 Dollars ($5,000,000.00), (iii) that certain
Amended and Restated Convertible Note, dated the Original Closing Date,
delivered by Universal to Gorbert, in the principal amount of Five Million and
00/100 Dollars ($5,000,000.00) and (iv) that certain Amended and Restated
Convertible Note, dated the Original Closing Date, delivered by Universal to
Gorbert, in the principal amount of Five Million and 00/100 Dollars
($5,000,000.00).

“Gorbert Security Documents” shall mean, collectively, (i) that certain Second
Lien Security Agreement, dated the Original Closing Date, by and among the
Borrowers and Gorbert, (ii) that certain Second Lien Omnibus Pledge Agreement,
dated the Original Closing Date, made by the Borrowers in favor of Gorbert and
(iii) that certain Second Lien Mortgage and Security Agreement, dated the
Original Closing Date, made by North Jackson in favor of Gorbert.

“Gorbert Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement, dated the Original Closing Date, by and among Gorbert,
the Borrowers and the Administrative Agent.

“Governmental Acts” shall mean any act or omission, whether rightful or
wrongful, of any present or future de jure or de facto Governmental Body.

 

20



--------------------------------------------------------------------------------

“Governmental Body” shall mean any nation or government, any state or other
political subdivision thereof or any entity, authority, agency, division or
department exercising the executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to a government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantor” shall mean any Person who may hereafter guarantee payment or
performance of the whole or any part of the Obligations and “Guarantors” means
collectively all such Persons.

“Guarantor Joinder” shall mean a joinder by a Person as a Guarantor under this
Agreement and the Other Documents in the form of Exhibit 7.12(b).

“Guaranty” shall mean any guaranty of the Obligations executed by a Guarantor in
favor of Administrative Agent for its benefit and for the ratable benefit of
Agents and Lenders, in form and substance satisfactory to Administrative Agent.

“Hazardous Discharge” shall have the meaning set forth in Section 9.3(a) hereof.

“Hazardous Materials” shall mean, without limitation, any flammable explosives,
radon, radioactive materials, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum and petroleum products, methane, hazardous
materials, Hazardous Wastes, hazardous or Toxic Substances or related materials
as defined in or subject to regulation under Environmental Laws.

“Hazardous Wastes” shall mean all waste materials subject to regulation under
CERCLA, RCRA or applicable state law, and any other applicable Federal and state
laws now in force or hereafter enacted relating to hazardous waste disposal.

“Hedge Liabilities” shall mean collectively, the Commodity Hedge Liabilities,
Foreign Currency Hedge Liabilities and the Interest Rate Hedge Liabilities.

“Indebtedness” shall mean, as to any Person at any time, any and all
indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (a) borrowed money; (b) amounts
received under or liabilities in respect of any note purchase or acceptance
credit facility, and all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments; (c) all Capitalized Lease
Obligations; (d) reimbursement obligations (contingent or otherwise) under any
letter of credit agreement, banker’s acceptance agreement or similar
arrangement; (e) obligations under any Interest Rate Hedge, Foreign Currency
Hedge, Commodity Hedge, or other interest rate management device, foreign
currency exchange agreement, currency swap agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement (which amount shall be calculated based on the amount that would be
payable by such Person if the hedge or other applicable agreement were
terminated on the date of determination); (f) any other advances of

 

21



--------------------------------------------------------------------------------

credit made to or on behalf of such Person or other transaction (including
forward sale or purchase agreements, capitalized leases and conditional sales
agreements) having the commercial effect of a borrowing of money entered into by
such Person to finance its operations or capital requirements including to
finance the purchase price of property or services and all obligations of such
Person to pay the deferred purchase price of property or services (but not
including trade payables and accrued expenses incurred in the Ordinary Course of
Business which are not represented by a promissory note or other evidence of
indebtedness and which are not more than thirty (30) days past due); (g) all
Equity Interests of such Person subject to repurchase or redemption rights or
obligations (excluding repurchases or redemptions at the sole option of such
Person); (h) all indebtedness, obligations or liabilities secured by a Lien on
any asset of such Person, whether or not such indebtedness, obligations or
liabilities are otherwise an obligation of such Person; (i) all obligations of
such Person for “earnouts”, purchase price adjustments, profit sharing
arrangements, deferred purchase money amounts and similar payment obligations or
continuing obligations of any nature of such Person arising out of purchase and
sale contracts; (j) off-balance sheet liabilities and/or pension plan
liabilities of such Person; (k) obligations arising under bonus, deferred
compensation, incentive compensation or similar arrangements, other than those
arising in the Ordinary Course of Business; and (l) any guaranty of any
indebtedness, obligations or liabilities of a type described in the foregoing
clauses (a) through (k).

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Ineligible Security” shall mean any security which may not be underwritten or
dealt in by member banks of the Federal Reserve System under Section 16 of the
Banking Act of 1933 (12 U.S.C. Section 24, Seventh), as amended.

“Insolvency Event” shall mean, with respect to any Person, including without
limitation any Lender, such Person or such Person’s direct or indirect parent
company (a) becomes the subject of a bankruptcy or insolvency proceeding
(including any proceeding under Title 11 of the United States Code, the
Insolvency Action 1986 or any other Applicable Law), or regulatory restrictions,
(b) has had a receiver, conservator, trustee, administrator, custodian, assignee
for the benefit of creditors or similar Person charged with the reorganization
or liquidation of its business appointed for it or has called a meeting of its
creditors, (c) admits in writing its inability, or be generally unable, to pay
its debts as they become due or cease operations of its present business,
(d) with respect to a Lender, such Lender is unable to perform hereunder due to
the application of Applicable Law, or (e) in the good faith determination of
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment
of a type described in clauses (a) or (b), provided that an Insolvency Event
shall not result solely by virtue of any ownership interest, or the acquisition
of any ownership interest, in such Person or such Person’s direct or indirect
parent company by a Governmental Body or instrumentality thereof if, and only
if, such ownership interest does not result in or provide such Person with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

22



--------------------------------------------------------------------------------

“Insured Foreign Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(A)(y)(i) hereof.

“Intellectual Property” shall mean property constituting a patent, copyright,
trademark (or any application in respect of the foregoing), service mark,
copyright, copyright application, trade name, mask work, trade secrets, design
right, assumed name or license or other right to use any of the foregoing under
Applicable Law.

“Intellectual Property Claim” shall mean the assertion, by any means, by any
Person of a claim that any Loan Party’s ownership, use, marketing, sale or
distribution of any Inventory, equipment, Intellectual Property or other
property or asset is violative of any ownership of or right to use any
Intellectual Property of such Person.

“Interest Period” shall mean the period provided for any LIBOR Rate Loan
pursuant to Section 2.2(b) hereof.

“Interest Rate Hedge” shall mean an interest rate exchange, collar, cap, swap,
floor, adjustable strike cap, adjustable strike corridor, cross-currency swap or
similar agreements entered into by any Borrower, Guarantor and/or their
respective Subsidiaries in order to provide protection to, or minimize the
impact upon, such Borrower, any Guarantor and/or their respective Subsidiaries
of increasing floating rates of interest applicable to Indebtedness.

“Interest Rate Hedge Liabilities” shall have the meaning assigned in the
definition of Lender-Provided Interest Rate Hedge.

“Inventory” shall mean and include as to each Loan Party all of such Loan
Party’s inventory (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s goods, merchandise and other personal property,
wherever located, to be furnished under any consignment arrangement, contract of
service or held for sale or lease, all raw materials, work in process, finished
goods and materials and supplies of any kind, nature or description which are or
might be used or consumed in such Loan Party’s business or used in selling or
furnishing such goods, merchandise and other personal property, and all
Documents.

“Inventory Advance Rate” shall have the meaning set forth in
Section 2.1(a)(A)(y)(ii) hereof.

“Inventory NOLV Advance Rate” shall have the meaning set forth in
Section 2.1(a)(A)(y)(ii) hereof.

“Investment Fund” shall mean Dunkirk Investment Fund, LLC, a Delaware limited
liability company.

“Issuer” shall mean (i) Administrative Agent in its capacity as the issuer of
Letters of Credit under this Agreement and (ii) any other Lender which
Administrative Agent in its discretion shall designate as the issuer of and
cause to issue any particular Letter of Credit under this Agreement in place of
Administrative Agent as issuer.

 

23



--------------------------------------------------------------------------------

“Law(s)” shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order, executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

“Lease Assignments” shall mean a collective reference to (i) the North Jackson
Lease Assignment and (ii) each other assignment of rents and leases, assignment
of leases and rents and any other agreement, document or instrument under which
any Lien on the leases of, and/or rents payable to, any Borrower is granted in
favor of the Administrative Agent (for its benefit and for the benefit of Agents
and Lenders) to secure the Obligations or under which rights or remedies with
respect to any such Liens are governed.

“Leasehold Interests” shall mean all of each Loan Party’s right, title and
interest in and to, and as lessee of, the premises identified as leased Real
Property on Schedule 4.4 hereto.

“Lender” and “Lenders” shall have the meaning ascribed to such term in the
preamble to this Agreement and shall include each Person which becomes a
transferee, successor or assign of any Lender. For the purpose of provision of
this Agreement or any Other Document which provides for the granting of a
security interest or other Lien to the Administrative Agent for the benefit of
Lenders as security for the Obligations, “Lenders” shall include any Affiliate
of a Lender to which such Obligation (specifically including any Hedge
Liabilities and any Cash Management Liabilities) is owed.

“Lender-Provided Commodity Hedge” shall mean a Commodity Hedge which is provided
by any Lender or its Affiliate, (a) with respect to which the provider thereof
has provided prior written notice to the Co-Collateral Agents that it is
providing a Lender-Provided Commodity Hedge and (b) for which such Lender or its
Affiliate confirms to the Agent in writing prior to the execution thereof that
it: (i) is documented in a standard International Swaps and Derivatives
Association Master Agreement or another reasonable and customary manner and
(ii) provides for the method of calculating the reimbursable amount of the
provider’s credit exposure in a reasonable and customary manner (which
requirement shall be deemed to be satisfied if such Commodity Hedge is
documented in a standard International Swaps and Derivatives Association Master
Agreement). The liabilities owing to the provider of any Lender-Provided
Commodity Hedge (the “Commodity Hedge Liabilities”) by any Loan Party that is
party to such Lender-Provided Commodity Hedge shall, for purposes of this
Agreement and all Other Documents be “Obligations” of such Person and of each
other Loan Party, be guaranteed obligations under the Guaranty and otherwise
treated as Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

“Lender-Provided Foreign Currency Hedge” shall mean a Foreign Currency Hedge
which is provided by any Lender or its Affiliate, (a) with respect to which the
provider thereof has provided prior written notice to the Co-Collateral Agents
that it is providing a Lender-Provided Foreign Currency Hedge and (b) and for
which such Lender or its Affiliate confirms to Administrative Agent in writing
prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of

 

24



--------------------------------------------------------------------------------

the provider’s credit exposure in a reasonable and customary manner; and (c) is
entered into for hedging (rather than speculative) purposes. The liabilities
owing to the provider of any Lender-Provided Foreign Currency Hedge (the
“Foreign Currency Hedge Liabilities”) by any Borrower, Guarantor, or any of
their respective Subsidiaries that is party to such Lender-Provided Foreign
Currency Hedge shall, for purposes of this Agreement and all Other Documents be
“Obligations” of such Person and of each other Borrower and Guarantor, be
guaranteed obligations under any Guaranty and otherwise treated as Obligations
for purposes of the Other Documents, except to the extent constituting Excluded
Hedge Liabilities of such Person.

“Lender-Provided Interest Rate Hedge” shall mean an Interest Rate Hedge which is
provided by any Lender or its Affiliate, (a) with respect to which the provider
thereof has provided prior written notice to the Co-Collateral Agents that it is
providing a Lender-Provided Interest Rate Hedge and (b) and with respect to
which such Lender or its Affiliate confirms to Administrative Agent in writing
prior to the execution thereof that it: (a) is documented in a standard
International Swap Dealers Association, Inc. Master Agreement or another
reasonable and customary manner; (b) provides for the method of calculating the
reimbursable amount of the provider’s credit exposure in a reasonable and
customary manner; and (c) is entered into for hedging (rather than speculative)
purposes. The liabilities owing to the provider of any Lender-Provided Interest
Rate Hedge (the “Interest Rate Hedge Liabilities”) by any Borrower, Guarantor,
or any of their respective Subsidiaries that is party to such Lender-Provided
Interest Rate Hedge shall, for purposes of this Agreement and all Other
Documents be “Obligations” of such Person and of each other Borrower and
Guarantor, be guaranteed obligations under any Guaranty and otherwise treated as
Obligations for purposes of the Other Documents, except to the extent
constituting Excluded Hedge Liabilities of such Person.

“Letter Amendment” shall mean that certain letter amendment to this Agreement,
dated May 18, 2018, by and among the Borrowers party thereto, the Lenders party
thereto and the Agents with respect to the prepayment of certain equity proceeds
and related reserves instituted in connection therewith.

“Letter of Credit Application” shall have the meaning set forth in
Section 2.12(a) hereof.

“Letter of Credit Borrowing” shall have the meaning set forth in Section 2.14(d)
hereof.

“Letter of Credit Fees” shall have the meaning set forth in Section 3.2 hereof.

“Letter of Credit Sublimit” shall mean Ten Million and 00/100 Dollars
($10,000,000.00).

“Letters of Credit” shall have the meaning set forth in Section 2.11 hereof.

“Leverage Lender” shall mean Dunkirk Leverage Loan Partners LLC, a Delaware
limited liability company.

“Leverage Loan” shall mean that certain loan by Leverage Lender to the
Investment Fund in the amount of Six Million Six Hundred Sixty-Five Thousand and
No/100 Dollars ($6,665,000.00) pursuant to the Leverage Loan Documents.

 

25



--------------------------------------------------------------------------------

“Leverage Loan Documents” shall mean, collectively, (i) certain Loan and
Security Agreement (Leverage Loan), dated March 9, 2018, by and between Leverage
Lender and the Investment Fund, (ii) that certain Promissory Note (Leverage
Loan), dated March 9, 2018, made by the Investment Fund in favor of Leverage
Lender in the principal amount of $6,665,000.00, (iii) that certain Forbearance
Agreement (Leverage Loan), dated March 9, 2018, by and among PNC New Markets
Investment Partners, LLC, the Investment Fund and Leverage Lender, and (iv) all
other agreements, documents, instruments and/or certificates delivered in
connection with the foregoing.

“Leverage Ratio” shall mean, as of the date of determination, the ratio of
(i) Senior Funded Debt to (ii) EBITDA, in each case for the four (4) fiscal
quarters then ending. For purposes of calculating EBITDA in determining the
Leverage Ratio, with respect to a business acquired by the Loan Parties pursuant
to any Permitted Acquisition, EBITDA shall be calculated on a pro forma basis,
using historical numbers, in accordance with GAAP as if such Permitted
Acquisition had been consummated at the beginning of such period.

“LIBOR Alternate Source” shall have the meaning set forth in the definition of
LIBOR Rate.

“LIBOR Rate” shall mean for any LIBOR Rate Loan for the then current Interest
Period relating thereto, the interest rate per annum determined by
Administrative Agent by dividing (the resulting quotient rounded upwards, if
necessary, to the nearest 1/100th of 1% per annum) (a) the rate which appears on
the Bloomberg Page BBAM1 (or on such other substitute Bloomberg page that
displays rates at which U.S. dollar deposits are offered by leading banks in the
London interbank deposit market), or the rate which is quoted by another source
selected by Administrative Agent as an authorized information vendor for the
purpose of displaying rates at which U.S. dollar deposits are offered by leading
banks in the London interbank deposit market (a “LIBOR Alternate Source”), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such LIBOR Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any LIBOR Alternate Source, a comparable replacement
rate determined by Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (b) a number equal to 1.00 minus the
Reserve Percentage; provided, however, that if the LIBOR Rate determined as
provided above would be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Loan that is
outstanding on the effective date of any change in the Reserve Percentage as of
such effective date. Administrative Agent shall give reasonably prompt notice to
the Borrowing Agent of the LIBOR Rate as determined or adjusted in accordance
herewith, which determination shall be conclusive absent manifest error.

“LIBOR Rate Loan” shall mean any Advance that bears interest based on the LIBOR
Rate.

 

26



--------------------------------------------------------------------------------

“LIBOR Termination Date” shall have the meaning set forth in Section 3.12
hereof.

“License Agreement” shall mean any agreement between any Loan Party and a
Licensor pursuant to which such Loan Party is authorized to use any Intellectual
Property in connection with the manufacturing, marketing, sale or other
distribution of any Inventory of such Loan Party or otherwise in connection with
such Loan Party’s business operations.

“Licensor” shall mean any Person from whom any Loan Party obtains the right to
use (whether on an exclusive or non-exclusive basis) any Intellectual Property
in connection with such Loan Party’s manufacture, marketing, sale or other
distribution of any Inventory or otherwise in connection with such Loan Party’s
business operations.

“Licensor/Agent Agreement” shall mean an agreement between Administrative Agent
and a Licensor, in form and substance satisfactory to Administrative Agent, by
which Administrative Agent is given the unqualified right, vis-á-vis such
Licensor, to enforce Administrative Agent’s Liens with respect to and to dispose
of any Loan Party’s Inventory with the benefit of any Intellectual Property
applicable thereto, irrespective of such Loan Party’s default under any License
Agreement with such Licensor.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, security interest, lien (whether statutory or otherwise), Charge,
claim or encumbrance, or preference, priority or other security agreement or
preferential arrangement held or asserted in respect of any asset of any kind or
nature whatsoever including any conditional sale or other title retention
agreement, any lease having substantially the same economic effect as any of the
foregoing, and the filing of, or agreement to give, any financing statement
under the Uniform Commercial Code or comparable law of any jurisdiction,
including, but not limited to any Applicable Law.

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
Administrative Agent by a Person who owns or occupies premises at which any
Collateral may be located from time to time in form and substance satisfactory
to Administrative Agent.

“Loan Parties” shall mean, collectively, the Borrowers and the Guarantors and
“Loan Party” shall mean any Borrower or any Guarantor.

“Material Adverse Effect” shall mean any set of circumstances or events which
(a) has or could reasonably be expected to have any material adverse effect
whatsoever upon the validity or enforceability of this Agreement or any Other
Document, (b) is or could reasonably be expected to be material and adverse to
the business, properties, assets, financial condition or results of operations
of the Loan Parties taken as a whole, (c) impairs materially or could reasonably
be expected to impair materially the ability of the Loan Parties to duly and
punctually pay or perform their Indebtedness, or (d) impairs materially or could
reasonably be expected to impair materially the ability of the Administrative
Agent or any of the Lenders, to the extent permitted, to enforce their legal
remedies pursuant to this Agreement or any Other Document.

“Material Contract” shall mean any contract, agreement, instrument, permit,
lease or license, written or oral, of any Loan Party, which is material to any
Loan Party’s business or which the failure to comply with could reasonably be
expected to result in a Material Adverse Effect.

 

27



--------------------------------------------------------------------------------

“Maximum Revolving Advance Amount” shall mean One Hundred Ten Million and 00/100
Dollars ($110,000,000.00), minus any permanent reductions in accordance with
Section 2.2(f).

“Maximum Swing Loan Advance Amount” shall mean Eleven Million and 00/100 Dollars
($11,000,000.00); provided that, upon the effective date of each permanent
reduction in accordance with Section 2.2(f), the Maximum Swing Loan Advance
Amount shall decrease by an amount equal to ten percent (10%) of the amount of
such permanent reduction in the Maximum Revolving Advance Amount.

“Maximum Undrawn Amount” shall mean, with respect to any outstanding Letter of
Credit as of any date, the amount of such Letter of Credit that is or may become
available to be drawn, including all automatic increases provided for in such
Letter of Credit, whether or not any such automatic increase has become
effective.

“Modified Commitment Transfer Supplement” shall have the meaning set forth in
Section 16.3(d) hereof.

“Mortgaged Properties” shall mean a collective reference to each Real Property
that is subject to a Mortgage.

“Mortgages” shall mean a collective reference to (i) the North Jackson Mortgage
and (ii) each other each mortgage, deed of trust, deed to secure debt and any
other agreement, document or instrument under which any Lien on the Real
Property is granted in favor of the Administrative Agent (for its benefit and
for the benefit of the Agents and Lenders) to secure the Obligations or under
which rights or remedies with respect to any such Liens are governed.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Sections
3(37) or 4001(a)(3) of ERISA to which contributions are required or, within the
preceding five plan years, were required by any Loan Party or any member of the
Controlled Group.

“Multiple Employer Plan” shall mean a Plan which has two or more contributing
sponsors (including any Loan Party or any member of the Controlled Group) at
least two of whom are not under common control, as such a plan is described in
Section 4064 of ERISA.

“Negotiable Document” shall mean a Document that is “negotiable” within the
meaning of Article 7 of the Uniform Commercial Code.

“New Markets Tax Credit” means the “new markets tax credit” program permitted
pursuant to Section 45D of the Code.

“NMTC Documents” shall mean, collectively, the Leverage Loan Documents, the
QLICI Loan Documents and the Source Loan Documents.

 

28



--------------------------------------------------------------------------------

“NMTC Projections” shall mean the Financial Projections, as such term is defined
in the QLICI Loan Documents.

“Non-Defaulting Lender” shall mean, at any time, any Lender that is not a
Defaulting Lender at such time.

“Non-Qualifying Party” shall mean any Borrower or any Guarantor that on the
Eligibility Date fails for any reason to qualify as an Eligible Contract
Participant.

“North Jackson” shall have the meaning set forth in the preamble to this
Agreement and shall include its successors and assigns.

“North Jackson Lease Assignment” shall mean that certain Assignment of Rents and
Leases, dated the Original Closing Date, executed and delivered by North Jackson
to the Agent (for its benefit and for the benefit of the Agents and Lenders)
with respect to the North Jackson Premises.

“North Jackson Mortgage” shall mean that certain Open-End Mortgage and Security
Agreement, dated the Original Closing Date, executed and delivered by North
Jackson to the Agent (for its benefit and for the benefit of the Agents and
Lenders) with respect to the North Jackson Premises.

“North Jackson Premises” shall mean those certain premises and improvements
owned by North Jackson and located in Jackson Township, Mahoning County, Ohio.

“Note” shall mean collectively, the Revolving Credit Notes, the Swing Loan Note
and the Term Note.

“Obligations” shall mean and include any and all loans (including without
limitation, all Advances and Swing Loans), advances, debts, liabilities,
obligations (including without limitation all reimbursement obligations and cash
collateralization obligations with respect to Letters of Credit issued
hereunder), covenants and duties owing by any Borrower or Guarantor or any
Subsidiary of any Borrower or any Guarantor to Issuer, Swing Loan Lender,
Lenders or any Agent (or to any other direct or indirect subsidiary or affiliate
of Issuer, Swing Loan Lender, any Lender or any Agent) of any kind or nature,
present or future (including any interest or other amounts accruing thereon, any
fees accruing under or in connection therewith, any costs and expenses of any
Person payable by any Loan Party and any indemnification obligations payable by
any Loan Party arising or payable after maturity, or after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding relating to any Loan Party, whether or not a claim for
post-filing or post-petition interest, fees or other amounts is allowable or
allowed in such proceeding), whether or not for the payment of money, whether
arising by reason of an extension of credit, opening or issuance of a letter of
credit, loan, equipment lease, establishment of any commercial card or similar
facility or guarantee, under any interest or currency swap, future, option or
other similar agreement, or in any other manner, whether arising out of
overdrafts or deposit or other accounts or electronic funds transfers (whether
through automated clearing houses or otherwise) or out of any Agent’s or any
Lender’s non-receipt of or inability to collect funds or otherwise not being
made whole in connection with depository transfer check or other similar
arrangements, whether direct or indirect (including

 

29



--------------------------------------------------------------------------------

those acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, contractual or
tortious, liquidated or unliquidated, regardless of how such indebtedness or
liabilities arise or by what agreement or instrument they may be evidenced or
whether evidenced by any agreement or instrument, including but not limited to,
(i) this Agreement, the Other Documents and any amendments, extensions, renewals
or increases thereto, including all costs and expenses of any Agent, Issuer,
Swing Loan Lender and any Lender incurred in the documentation, negotiation,
modification, enforcement, collection or otherwise in connection with any of the
foregoing, including but not limited to reasonable attorneys’ fees and expenses
and all obligations of any Loan Party to Agents, Issuer, Swing Loan Lender or
Lenders to perform acts or refrain from taking any action, (ii) all Hedge
Liabilities and (iii) all Cash Management Liabilities. Notwithstanding anything
to the contrary contained in the foregoing, the Obligations shall not include
any Excluded Hedge Liabilities.

“Ordinary Course of Business” shall mean, with respect to any Loan Party, the
ordinary course of such Loan Party’s business as conducted on the Restatement
Date.

“Organizational Documents” shall mean, with respect to any Person, any charter,
articles or certificate of incorporation, certificate of organization,
registration or formation, certificate of partnership or limited partnership,
bylaws, articles of association, operating agreement, limited liability company
agreement, or partnership agreement of such Person and any and all other
applicable documents relating to such Person’s formation, organization or entity
governance matters (including any shareholders’ or equity holders’ agreement or
voting trust agreement) and specifically includes, without limitation, any
certificates of designation for preferred stock or other forms of preferred
equity.

“Original Closing Date” shall mean January 21, 2016.

“Other Documents” shall mean the Notes, the Perfection Certificates, any
Guaranty, any Pledge Agreement, any Mortgage, any Lease Assignment, any
Environmental Indemnity, the Gorbert Subordination Agreement, any
Lender-Provided Interest Rate Hedge, any Lender-Provided Foreign Currency Hedge,
any Lender-Provided Commodity Hedge and any and all other agreements,
instruments and documents, including intercreditor agreements, guaranties,
pledges, powers of attorney, consents, interest or currency swap agreements or
other similar agreements and all other writings heretofore, now or hereafter
executed by any Borrower or any Guarantor and/or delivered to any Agent or any
Lender in respect of the transactions contemplated by this Agreement, in each
case together with all extensions, renewals, amendments, supplements,
modifications, substitutions and replacements thereto and thereof.

“Other Taxes” shall mean all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any Other Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
Other Document.

“Out-of-Formula Loans” shall have the meaning set forth in Section 16.2(e)
hereof.

“Parent” of any Person shall mean a corporation or other entity owning, directly
or indirectly, 50% or more of the Equity Interests issued by such Person having
ordinary voting power to elect a majority of the directors of such Person, or
other Persons performing similar functions for any such Person.

 

30



--------------------------------------------------------------------------------

“Participant” shall mean each Person who shall be granted the right by any
Lender to participate in any of the Advances and who shall have entered into a
participation agreement in form and substance satisfactory to such Lender.

“Participation Advance” shall have the meaning set forth in Section 2.14(d)
hereof.

“Participation Commitment” shall mean the obligation hereunder of each Lender to
buy a participation equal to its Revolving Commitment Percentage (subject to any
reallocation pursuant to Section 2.22(b)(iii) hereof) in the Swing Loans made by
Swing Loan Lender hereunder as provided for in Section 2.4(c) hereof and in the
Letters of Credit issued hereunder as provided for in Section 2.14(a) hereof.

“Payment Office” shall mean initially Two Tower Center Boulevard, East
Brunswick, New Jersey 08816; thereafter, such other office of Administrative
Agent, if any, which it may designate by notice to Borrowing Agent and to each
Lender to be the Payment Office.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA or any successor.

“Pension Benefit Plan” shall mean at any time any “employee pension benefit
plan” as defined in Section 3(2) of ERISA (including a Multiple Employer Plan,
but not a Multiemployer Plan) which is covered by Title IV of ERISA or is
subject to the minimum funding standards under Sections 412, 430 or 436 of the
Code and either (i) is maintained or to which contributions are required by Loan
Party or any member of the Controlled Group or (ii) has at any time within the
preceding five years been maintained or to which contributions have been
required by a Loan Party or any entity which was at such time a member of the
Controlled Group.

“Perfection Certificates” shall mean, collectively, the information
questionnaires and the responses thereto provided by each Loan Party and
delivered to Administrative Agent.

“Permitted Acquisitions” shall mean acquisitions by any Loan Party of all or
substantially all of the assets or Equity Interests of another Person (the
“Target”) so long as the following requirements are met in connection with the
consummation of any such acquisition:

(i)    if a Loan Party is acquiring the Equity Interests in the Target, such
Target shall join this Agreement as a Borrower or a Guarantor pursuant to
Section 7.12, and the Administrative Agent shall have received all documents and
other items required by Section 7.12 in connection therewith;

(ii)    the business acquired or the business conducted by the Target, as
applicable, shall be similar to or substantially the same as one or more line or
lines of business conducted by the Loan Parties as set forth in Section 5.21
hereof and shall comply with Section 7.9 hereof;

(iii)    the board of directors (or other comparable governing body) of the
Target shall have duly approved the transaction;

 

31



--------------------------------------------------------------------------------

(iv)    the Loan Parties shall demonstrate, in form and substance acceptable to
the Administrative Agent, either that (A) prior to and after giving effect to
such Permitted Acquisition, Undrawn Availability, as measured both at the time
of such Permitted Acquisition and as an average for the thirty (30) consecutive
day period immediately preceding such Permitted Acquisition, is not less than
25% of the Maximum Revolving Advance Amount, OR (B) (1) prior to and after
giving effect to such Permitted Acquisition, Undrawn Availability, as measured
both at the time of such Permitted Acquisition and as an average for the thirty
(30) consecutive day period immediately preceding such Permitted Acquisition, is
not less than 15% of the Maximum Revolving Advance Amount, and (2) prior to and
after giving effect to such Permitted Acquisition, the Fixed Charge Coverage
Ratio, calculated on a pro forma basis for the most recently ended four
(4) consecutive fiscal quarters, is at least 1.10 to 1.00; provided that for the
purposes of calculating minimum Undrawn Availability in accordance with this
sub-clause (iv), any assets being acquired in the proposed Permitted Acquisition
shall only be included in the Formula Amount if (1) such assets satisfy the
applicable eligibility criteria, (2) with respect to such assets valued in
excess of Five Million and 00/100 Dollars ($5,000,000.00), the Agents shall have
received an audit or appraisal of such assets, and (3) the Target shall have
joined this Agreement as a Borrower pursuant to Section 7.12 hereof and shall
have granted a first-priority, perfected Liens in its assets to the
Administrative Agent for the benefit of the Lenders covering the same type of
assets as the Collateral, subject to documentation satisfactory to
Administrative Agent;

(v)    the Loan Parties shall demonstrate, in form and substance acceptable to
the Administrative Agent, that the aggregate Consideration paid (1) for such
Permitted Acquisition does not exceed Twenty-Five Million and 00/100 Dollars
($25,000,000.00) and (2) for all Permitted Acquisitions consummated from the
Restatement Date through the end of the Term does not exceed Fifty Million and
00/100 Dollars ($50,000,000.00); and

(vi)    no Event of Default or Default shall exist immediately prior to or after
giving effect to such Permitted Acquisition.

“Permitted Assignees” shall mean: (a) any Agent, any Lender or any of their
direct or indirect Affiliates; (b) a federal or state chartered bank, a United
States branch of a foreign bank, an insurance company, or any finance company
generally engaged in the business of making commercial loans; (c) any fund that
is administered or managed by any Agent or any Lender, an Affiliate of any Agent
or any Lender or a related entity; and (d) any Person to whom any Agent or any
Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Agent’s or Lender’s rights in and to a material
portion of such Agent’s or Lender’s portfolio of asset-based credit facilities.

“Permitted Discretion” shall mean a determination made in good faith in the
exercise of the applicable Person’s reasonable business judgment based on how an
asset based lender with similar rights providing a secured credit facility of
the type set forth herein would act, in the circumstances then applicable to the
Loan Parties at the time with the information then available to it.

“Permitted Encumbrances” shall mean: (a) Liens in favor of Administrative Agent
for the benefit of Agents and Lenders, including without limitation, Liens
securing Hedge Liabilities

 

32



--------------------------------------------------------------------------------

and Cash Management Products and Services; (b) Liens for taxes, assessments or
other governmental charges not delinquent or being Properly Contested;
(c) deposits or pledges to secure obligations under worker’s compensation,
social security or similar laws, or under unemployment insurance; (d) deposits
or pledges to secure bids, tenders, contracts (other than contracts for the
payment of money), leases, statutory obligations, surety and appeal bonds and
other obligations of like nature arising in the Ordinary Course of Business;
(e) Liens arising by virtue of the rendition, entry or issuance against any Loan
Party or any Subsidiary, or any property of any Loan Party or any Subsidiary, of
any judgment, writ, order, or decree to the extent the rendition, entry,
issuance or continued existence of such judgment, writ, order or decree (or any
event or circumstance relating thereto) has not resulted in the occurrence of an
Event of Default under Section 10.6 hereof; (f) carriers’, repairmens’,
mechanics’, workers’, materialmen’s or other like Liens arising in the Ordinary
Course of Business with respect to obligations which are not due or which are
being Properly Contested; (g) Liens placed upon fixed assets hereafter acquired
to secure a portion of the purchase price thereof, provided that (I) any such
lien shall not encumber any other property of any Loan Party and (II) the
aggregate amount of Indebtedness secured by such Liens incurred as a result of
such purchases during any fiscal year shall not exceed the amount permitted in
Section 7.6 hereof; (h) other Liens incidental to the conduct of any Loan
Party’s business or the ownership of its property and assets which were not
incurred in connection with the borrowing of money or the obtaining of advances
or credit, and which do not in the aggregate materially detract from Agents’ or
Lenders’ rights in and to the Collateral or the value of any Loan Party’s
property or assets or which do not materially impair the use thereof in the
operation of any Loan Party’s business; (h) easements, rights-of-way, zoning
restrictions, minor defects or irregularities in title and other charges or
encumbrances, in each case, which do not interfere in any material respect with
the Ordinary Course of Business of Loan Parties and their Subsidiaries; (i) (x)
Liens created pursuant to the Gorbert Security Documents; provided that such
Liens are subject to, or provided pursuant to the terms of, the Gorbert
Subordination Agreement and (y) Liens that are replacements of Liens referenced
in the foregoing clause (x) to the extent that the original Indebtedness is the
subject of permitted Refinancing Indebtedness and so long as the replacement
Liens only encumber those assets that secured the original Indebtedness;
(j) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution, provided that (1) such deposit account is not a dedicated cash
collateral account and is not subject to restrictions against access by the
applicable Loan Party in excess of those set forth by regulations promulgated by
the Federal Reserve Board, and (2) such deposit account is not intended by such
Loan Party to provide collateral to the depository institution; (k) Liens
disclosed on Schedule 1.2; provided that such Liens shall secure only those
obligations which they secure on the Restatement Date (and extensions, renewals
and refinancing of such obligations permitted by Section 7.8 hereof) and shall
not subsequently apply to any other property or assets of any Loan Party other
than the property and assets to which they apply as of the Restatement Date; and
(l) Liens created pursuant to the documents described in items (vi) and (vii) of
the definition of QLICI Loan Documents; provided that such Liens shall secure
only those obligations which they secured on March 9, 2018 (and extensions,
renewals and refinancing of such obligations permitted by Section 7.8 hereof)
and shall not subsequently apply to any other property or assets of any Loan
Party other than the property and assets to which they applied as of March 9,
2018.

 

33



--------------------------------------------------------------------------------

“Permitted Indebtedness” shall mean: (a) the Obligations; (b) Indebtedness
incurred for Capital Expenditures permitted in Section 7.6 hereof; (c) any
guarantees of Indebtedness permitted under Section 7.3 hereof; (d) any
Indebtedness listed on Schedule 7.8 hereof (including any extensions, renewals
or refinancings thereof), provided that the principal amount of such
Indebtedness shall not be increased without the prior written consent of the
Required Lenders; (e) Indebtedness consisting of Permitted Loans made by one or
more Loan Party(ies) to any other Loan Party(ies); (f) Indebtedness under the
Gorbert Notes as they existed on the Original Closing Date (including any
Refinancing Indebtedness in respect thereof); (g) Interest Rate Hedges,
Commodity Hedges and Foreign Currency Hedges that are entered into by Loan
Parties to hedge their risks with respect to outstanding Indebtedness of Loan
Parties and not for speculative or investment purposes; (h) intercompany
Indebtedness owing from one or more Loan Parties to any other one or more Loan
Parties in accordance with clause (c) of the definition of Permitted Loans;
(i) Indebtedness under the QLICI Loan Documents and (j) unsecured Indebtedness
not otherwise permitted pursuant to this definition of Permitted Indebtedness
which does not exceed Ten Million and 00/100 Dollars ($10,000,000.00) in the
aggregate at any time outstanding; provided that any such Indebtedness shall be
evidenced by documentation satisfactory to the Administrative Agent in its
Permitted Discretion.

“Permitted Investments” shall mean investments in: (a) obligations issued or
guaranteed by the United States of America or any agency thereof; (b) commercial
paper with maturities of not more than 180 days and a published rating of not
less than A-1 or P-1 (or the equivalent rating); (c) certificates of time
deposit and bankers’ acceptances having maturities of not more than 180 days and
repurchase agreements backed by United States government securities of a
commercial bank if (i) such bank has a combined capital and surplus of at least
$500,000,000, or (ii) its debt obligations, or those of a holding company of
which it is a subsidiary, are rated not less than A (or the equivalent rating)
by a nationally recognized investment rating agency; (d) U.S. money market funds
that invest solely in obligations issued or guaranteed by the United States of
America or an agency thereof; (e) Permitted Loans; (f) the equity investment by
Universal in Leverage Lender on March 9, 2018 in the amount of $6,331,750; (g)
the transactions contemplated by that certain Option Agreement, dated as of
March 9, 2018, by and between Leverage Lender and PNC New Markets Investment
Partners, LLC; and (h) Permitted Acquisitions.

“Permitted Loans” shall mean: (a) the extension of trade credit by a Loan Party
to its Customer(s), in the Ordinary Course of Business in connection with a sale
of Inventory or rendition of services, in each case on open account terms;
(b) loans to employees in the Ordinary Course of Business not to exceed as to
all such loans the aggregate amount of Five Hundred Thousand and 00/100 Dollars
($500,000.00) at any time outstanding; (c) intercompany loans between and among
Loan Parties, so long as, at the request of Administrative Agent, each such
intercompany loan is evidenced by a promissory note (including, if applicable,
any master intercompany note executed by the applicable Loan Party(ies)) on
terms and conditions (including terms subordinating payment of the indebtedness
evidenced by such note to the prior payment in full of all Obligations)
acceptable to Administrative Agent in its sole discretion that has been
delivered to Administrative Agent either endorsed in blank or together with an
undated instrument of transfer executed in blank by the applicable Loan
Party(ies) that are the payee(s) on such note; and (d) the Source Lender Loan
and the Leverage Loan.

 

34



--------------------------------------------------------------------------------

“Permitted Payment Conditions” shall mean, with respect to any payment by the
applicable Loan Party of principal under any Gorbert Note, (a) satisfaction of
any conditions set forth in such Gorbert Note and (b) satisfaction of the
following conditions, as demonstrated by the Loan Parties in form and substance
satisfactory to the Administrative Agent immediately prior to and after giving
effect to any such payment:

(i) for any such payment made on or after the Restatement Date through and
including the 90th day following the Restatement Date: (x) any conditions set
forth in the Gorbert Notes with respect to such payment are satisfied or Gorbert
otherwise consents to such payment, (y) no Event of Default or Default shall
exist, and (z) Undrawn Availability is not less than 12.5% of the Maximum
Revolving Advance Amount, and

(ii) for any such payment made commencing with the 91st day following the
Restatement Date and thereafter: (x) any conditions set forth in the Gorbert
Notes with respect to such payment are satisfied or Gorbert otherwise consents
to such payment, (y) no Event of Default or Default shall exist and (z) (A)
Undrawn Availability, as measured both at the time of such payment and as an
average for the thirty (30) consecutive day period immediately preceding such
payment, is not less than 12.5% of the Maximum Revolving Advance Amount, and
(B) the Fixed Charge Coverage Ratio, calculated on a pro forma basis for the
most recently ended four (4) consecutive fiscal quarters, is at least 1.10 to
1.00.

“Person” shall mean any individual, sole proprietorship, partnership,
corporation, business trust, joint stock company, trust, unincorporated
organization, association, limited liability company, limited liability
partnership, institution, public benefit corporation, joint venture, entity or
Governmental Body (whether federal, state, county, city, municipal or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Plan” shall mean any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Benefit Plan and a Multiemployer Plan, as defined
herein) maintained by any Loan Party or any member of the Controlled Group or to
which any Loan Party or any member of the Controlled Group is required to
contribute; provided, however, the term “Plan” shall not include a Multiemployer
Plan for purposes of Subsections 5.8(d)(v), (viii), (x) and (xiv).

“Pledge Agreement” shall mean, each of that certain: (i) Omnibus Pledge
Agreement, dated as of the Original Closing Date, made by the Loan Parties in
favor of the Administrative Agent (for its benefit and for the benefit of the
Agents and Lenders) with respect to all of the issued and outstanding Subsidiary
Stock; and (ii) any other pledge agreements executed subsequent to the Original
Closing Date by any other Person to secure the Obligations.

“PNC” shall have the meaning set forth in the preamble to this Agreement and
shall extend to all of its successors and assigns.

“Pro Forma Balance Sheet” shall have the meaning set forth in Section 5.5(a)
hereof.

“Pro Forma Financial Statements” shall have the meaning set forth in
Section 5.5(b) hereof.

 

35



--------------------------------------------------------------------------------

“Projections” shall have the meaning set forth in Section 5.5(b) hereof.

“Properly Contested” shall mean, in the case of any Indebtedness, Lien or Taxes,
as applicable, of any Person that are not paid as and when due or payable by
reason of such Person’s bona fide dispute concerning its liability to pay the
same or concerning the amount thereof: (a) such Indebtedness, Lien or Taxes, as
applicable, are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; (b) such Person has
established appropriate reserves as shall be required in conformity with GAAP;
(c) the non-payment of such Indebtedness or Taxes will not have a Material
Adverse Effect or will not result in the forfeiture of any assets of such
Person; (d) no Lien is imposed upon any of such Person’s assets with respect to
such Indebtedness or taxes unless such Lien (x) does not attach to any
Receivables or Inventory, (y) is at all times junior and subordinate in priority
to the Liens in favor of the Administrative Agent (except only with respect to
property Taxes that have priority as a matter of applicable state law) and,
(z) enforcement of such Lien is stayed during the period prior to the final
resolution or disposition of such dispute; and (e) if such Indebtedness or Lien,
as applicable, results from, or is determined by the entry, rendition or
issuance against a Person or any of its assets of a judgment, writ, order or
decree, enforcement of such judgment, writ, order or decree is stayed pending a
timely appeal or other judicial review.

“Protective Advances” shall have the meaning set forth in Section 16.2(f)
hereof.

“Published Rate” shall mean the rate of interest published each Business Day in
the Wall Street Journal “Money Rates” listing under the caption “London
Interbank Offered Rates” for a one month period (or, if no such rate is
published therein for any reason, then the Published Rate shall be the LIBOR
Rate for a one month period as published in another publication selected by the
Administrative Agent); provided, however, that if the Published Rate determined
as provided above would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Purchasing CLO” shall have the meaning set forth in Section 16.3(d) hereof.

“Purchasing Lender” shall have the meaning set forth in Section 16.3(c) hereof.

“QLICI Loans” shall mean the loans in the aggregate principal amount not to
exceed $9,500,000 made by CDE to Dunkirk pursuant to the QLICI Loan Documents.

“QLICI Loan Documents” shall mean, collectively, (i) that certain Loan Agreement
by and between CDE and Dunkirk, dated March 9, 2018, (ii) that certain
Promissory Note A, dated March 9, 2018, made by Dunkirk in favor of CDE in the
principal amount of $6,665,000.00, (iii) that certain Promissory Note B, dated
March 9, 2018, made by Dunkirk in favor of CDE in the principal amount of
$2,835,000.00, (iv) that certain Guaranty of Payment, dated as of March 9, 2018,
executed by Universal and North Jackson in favor of CDE, (v) that certain New
Markets Tax Credit Compliance Agreement, dated March 9, 2018, entered into by
Dunkirk, Universal and North Jackson for the benefit of CDE and the Investment
Fund, (vi) that certain Account Pledge Agreement (Disbursement Account), dated
as of March 9, 2018, by and between Dunkirk and CDE, (vii) that certain Deposit
Account Control Agreement (Hard Account Agreement), dated as of March 9, 2018,
by and among Dunkirk, CDE and PNC Bank, National Association,

 

36



--------------------------------------------------------------------------------

(viii) that certain Cost Reimbursement Certification and Agreement, dated as of
March 9, 2018, by Universal and Dunkirk to and for the benefit of CDE, (ix) the
NMTC Projections and (x) all other agreements, documents, instruments and/or
certificates delivered in connection with the foregoing.

“Qualified ECP Loan Party” shall mean each Borrower or Guarantor that on the
Eligibility Date is (a) a corporation, partnership, proprietorship,
organization, trust, or other entity other than a “commodity pool” as defined in
Section 1a(10) of the CEA and CFTC regulations thereunder that has total assets
exceeding $10,000,000 or (b) an Eligible Contract Participant that can cause
another person to qualify as an Eligible Contract Participant on the Eligibility
Date under Section 1a(18)(A)(v)(II) of the CEA by entering into or otherwise
providing a “letter of credit or keepwell, support, or other agreement” for
purposes of Section 1a(18)(A)(v)(II) of the CEA.

“RCRA” shall mean the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as same may be amended from time to time.

“Real Property” shall mean all of the owned and leased premises identified on
Schedule 4.4 hereto or in and to any other premises or real property that are
hereafter owned or leased by any Loan Party.

“Real Property Collateral” shall mean the Mortgaged Premises (as such term is
defined in any Mortgage).

“Receivables” shall mean and include, as to each Loan Party, all of such Loan
Party’s accounts (as defined in Article 9 of the Uniform Commercial Code) and
all of such Loan Party’s contract rights, instruments (including those
evidencing indebtedness owed to such Loan Party by its Affiliates), documents,
chattel paper (including electronic chattel paper), general intangibles relating
to accounts, contract rights, instruments, documents and chattel paper, and
drafts and acceptances, credit card receivables and all other forms of
obligations owing to such Loan Party arising out of or in connection with the
sale or lease of Inventory or the rendition of services, all supporting
obligations, guarantees and other security therefor, whether secured or
unsecured, now existing or hereafter created, and whether or not specifically
sold or assigned to Administrative Agent hereunder.

“Receivables Advance Rate” shall have the meaning set forth in
Section 2.1(a)(A)(y)(i) hereof.

“Refinancing Indebtedness” shall mean refinancings, renewals, or extensions of
the Indebtedness under the Gorbert Documents so long as:

(i)    such refinancings, renewals, or extensions do not result in an increase
in the principal amount of the Indebtedness under the Gorbert Documents, other
than by the amount of premiums paid thereon and the fees and expenses incurred
in connection therewith;

(ii)    such refinancings, renewals, or extensions do not result in a shortening
of the final maturity date or the average weighted maturity (measured as of the
refinancing, renewal, or extension) of the Indebtedness under the Gorbert
Documents, nor are they on terms or conditions that, taken as a whole, are or
would reasonably be expected to be materially adverse to the interests of the
Lenders;

 

37



--------------------------------------------------------------------------------

(iii)    the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Lenders as those that were applicable to the Indebtedness under the Gorbert
Documents, which terms and conditions shall be satisfactory to the
Administrative Agent and expressly subordinated in right of payment to all
Indebtedness of such Loan Party under this Agreement and the Other Documents by
the execution and delivery of a subordination agreement in form and substance
satisfactory to the Administrative Agent;

(iv)    the Indebtedness that is refinanced, renewed, or extended is not
recourse to any Person that is liable on account of the Obligations other than
those Persons which were obligated with respect to the Indebtedness under the
Gorbert Documents; and

(v)    no Default or Event of Default has occurred and is continuing or would
result therefrom.

“Register” shall have the meaning set forth in Section 16.3(e) hereof.

“Reimbursement Obligation” shall have the meaning set forth in Section 2.14(b)
hereof.

“Release” shall have the meaning set forth in Section 5.7(c)(i) hereof.

“Reportable Compliance Event” shall mean that any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

“Reportable ERISA Event” shall mean a reportable event described in
Section 4043(c) of ERISA or the regulations promulgated thereunder notice for
which is not waived pursuant to regulations under Section 4043 of ERISA.

“Reporting Trigger Event” shall mean the earlier to occur of the following:
(i) the occurrence of a Default or an Event of Default, or (ii) Undrawn
Availability is less than 12.5% of the Maximum Revolving Advance Amount for five
(5) consecutive days.

“Reporting Trigger Satisfaction Event” shall mean, subsequent to the occurrence
of a Reporting Trigger Event, the occurrence of both of the following: (i) no
Default or Event of Default then exists or is continuing, and (ii) Undrawn
Availability is greater than or equal to 12.5% of the Maximum Revolving Advance
Amount for a period of thirty (30) consecutive days.

“Required Lenders” shall mean two or more Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding at least sixty-six and two-thirds of one percent (66.66%) of either
(a) the aggregate of (x) the Revolving Commitment Amounts of all Lenders
(excluding any Defaulting Lender) and (y) the outstanding

 

38



--------------------------------------------------------------------------------

principal amount of the Term Loan, or (b) after the termination of all
commitments of Lenders hereunder, the sum of (x) the outstanding Revolving
Advances, Swing Loans and Term Loan, plus the Maximum Undrawn Amount of all
outstanding Letters of Credit; provided, however, if there are fewer than three
(3) Lenders, Required Lenders shall mean all Lenders (excluding any Defaulting
Lender).

“Reserve Percentage” shall mean as of any day the maximum effective percentage
in effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”.

“Restatement Date” shall mean the first date on which all of the conditions
precedent set forth in Section 8.1 are satisfied or waived.

“Revolving Advances” shall mean Advances other than Letters of Credit, the Swing
Loans and the Term Loan.

“Revolving Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to make Revolving Advances and participate in Swing
Loans and Letters of Credit, in an aggregate principal and/or face amount not to
exceed the Revolving Commitment Amount (if any) of such Lender.

“Revolving Commitment Amount” shall mean, as to any Lender, the Revolving
Commitment amount (if any) set forth below such Lender’s name on the signature
pages to this Agreement (or, in the case of any Lender that became party to this
Agreement after the Restatement Date pursuant to Section 16.3(c) or (d) hereof,
the Revolving Commitment amount (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement).

“Revolving Commitment Percentage” shall mean, as to any Lender, the Revolving
Commitment Percentage (if any) set forth below such Lender’s name on the
signature pages to this Agreement (or, in the case of any Lender that became
party to this Agreement after the Restatement Date pursuant to Section 16.3(c)
or (d) hereof, the Revolving Commitment Percentage (if any) of such Lender as
set forth in the applicable Commitment Transfer Supplement).

“Revolving Credit Note” shall mean, collectively, the promissory notes referred
to in Section 2.1(a)(C) hereof.

“Revolving Interest Rate” shall mean (a) with respect to Revolving Advances that
are Domestic Rate Loans and Swing Loans, an interest rate per annum equal to the
sum of the Applicable Margin plus the Alternate Base Rate and (b) with respect
to LIBOR Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

“RM Eligible Inventory” shall mean Eligible Inventory consisting of raw
materials.

“Sanctioned Country” shall mean a country subject to a sanctions program
maintained under any Anti-Terrorism Law.

 

39



--------------------------------------------------------------------------------

“Sanctioned Person” shall mean any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Secured Parties” shall mean, collectively, Agents, Issuer, Swing Loan Lender
and Lenders, together with any Affiliates of any Agent or any Lender to whom
Hedge Liabilities or Cash Management Liabilities are owed and with each other
holder of any of the Obligations, and the respective successors and assigns of
each of them.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Senior Funded Debt” shall mean, with respect to any Person, without
duplication, the difference between (i) all Indebtedness for borrowed money
evidenced by notes, bonds, debentures, or similar evidences of Indebtedness, and
specifically including Capitalized Lease Obligations, current maturities of
long-term debt, revolving credit and short term debt extendible beyond one year
at the option of the debtor, and also including, in the case of Borrowers, the
Obligations and, without duplication, Indebtedness consisting of guaranties of
Funded Debt of other Person and (ii) Indebtedness under the Gorbert Notes, as
such Indebtedness is subordinated pursuant to the terms of the Gorbert
Subordination Agreement, and any Refinancing Indebtedness in respect thereof;
provided however that for purposes of determining the amount of Senior Funded
Debt with respect to the Obligations, the amount of Senior Funded Debt shall be
equal to the sum of (i) the outstanding Term Loan as of the date of
determination, plus (ii) the quotient of (A) the sum of the outstanding
Revolving Advances, Swing Loans and the Maximum Undrawn Amount of all
outstanding Letters of Credit for each day of the most recently ended fiscal
quarter, divided by (B) the number of such days in such fiscal quarter.

“Settlement” shall have the meaning set forth in Section 2.6(d) hereof.

“Settlement Date” shall have the meaning set forth in Section 2.6(d) hereof.

“Source Lender” shall mean Dunkirk Source Lender LLC, a Delaware limited
liability company.

“Source Loan” shall mean that certain loan by Universal to Source Lender in the
aggregate principal amount of $299,925 pursuant to the Source Loan Documents.

“Source Loan Documents” shall mean, collectively, (i) that certain Loan
Agreement, dated March 9, 2018, by and between Universal and Source Lender,
(ii) that certain Promissory Note (Source Loan), dated March 9, 2018, made by
Universal in favor of Source Lender in the principal amount of $299,925 and
(iii) all other agreements, documents, instruments and/or certificates delivered
in connection with the foregoing.

“Subsidiary” shall mean of any Person a corporation or other entity of whose
Equity Interests having ordinary voting power (other than Equity Interests
having such power only by reason of the happening of a contingency) to elect a
majority of the directors of such corporation, or other Persons performing
similar functions for such entity, are owned, directly or indirectly, by such
Person.

 

40



--------------------------------------------------------------------------------

“Subsidiary Stock” shall mean 100% of the issued and outstanding Equity
Interests issued to a Loan Party by any Subsidiary of such Loan Party.

“Supermajority Lenders” shall mean two or more Lenders (not including Swing Loan
Lender (in its capacity as such Swing Loan Lender) or any Defaulting Lender)
holding greater than seventy-five (75%) of either (a) the Revolving Commitment
Amounts of all Lenders (excluding any Defaulting Lender), or (b) after the
termination of all Revolving Commitments hereunder, the sum of the outstanding
Revolving Advances and Swing Loans, plus the Maximum Undrawn Amount of all
outstanding Letters of Credit; provided, however, if there are fewer than three
(3) Lenders, Supermajority Lenders shall mean all Lenders (excluding any
Defaulting Lender).

“Supplies/Materials Eligible Inventory” shall mean Eligible Inventory consisting
of operating supplies and molds, rolls and dies constituting materials.

“Swap” shall mean any “swap” as defined in Section 1a(47) of the CEA and
regulations thereunder other than (a) a swap entered into on, or subject to the
rules of, a board of trade designated as a contract market under Section 5 of
the CEA, or (b) a commodity option entered into pursuant to CFTC Regulation
32.3(a).

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a Swap which is also a Lender-Provided
Interest Rate Hedge or a Lender-Provided Foreign Currency Hedge.

“Swing Loan Lender” shall mean PNC, in its capacity as lender of the Swing
Loans.

“Swing Loan Note” shall mean the promissory note described in Section 2.4(a)
hereof.

“Swing Loans” shall mean the Advances made pursuant to Section 2.4 hereof.

“Target” shall have the meaning set forth in the definition of Permitted
Acquisitions.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Body, including any interest, additions to tax or penalties
applicable thereto.

“Term” shall have the meaning set forth in Section 13.1 hereof.

“Term Loan” shall have the meaning set forth in Section 2.3 hereof.

“Term Loan Commitment” shall mean, as to any Lender, the obligation of such
Lender (if applicable), to fund a portion of the Term Loan in an aggregate
principal equal to the Term Loan Commitment Amount (if any) of such Lender.

 

41



--------------------------------------------------------------------------------

“Term Loan Commitment Percentage” shall mean, as to any Lender, the Term Loan
Commitment Percentage (if any) set forth below such Lender’s name on the
signature page hereof (or, in the case of any Lender that became party to this
Agreement after the Restatement Date pursuant to Section 16.3(c) or (d) hereof,
the Term Loan Commitment Percentage (if any) of such Lender as set forth in the
applicable Commitment Transfer Supplement), as the same may be adjusted upon any
assignment by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Term Loan Commitment Amount” shall mean, as to any Lender, the term loan
commitment amount (if any) set forth below such Lender’s name on the signature
page hereof (or, in the case of any Lender that became party to this Agreement
after the Restatement Date pursuant to Section 16.3(c) or (d) hereof, the term
loan commitment amount (if any) of such Lender as set forth in the applicable
Commitment Transfer Supplement), as the same may be adjusted upon any assignment
by or to such Lender pursuant to Section 16.3(c) or (d) hereof.

“Term Loan Rate” shall mean (a) with respect to Term Loans that are Domestic
Rate Loans, an interest rate per annum equal to the sum of the Applicable Margin
plus the Alternate Base Rate and (b) with respect to Term Loans that are LIBOR
Rate Loans, the sum of the Applicable Margin plus the LIBOR Rate.

“Term Note” shall mean, collectively, the promissory notes described in
Section 2.3 hereof.

“Termination Event” shall mean: (a) a Reportable ERISA Event with respect to any
Plan; (b) the withdrawal of any Loan Party or any member of the Controlled Group
from a Plan during a plan year in which such entity was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA described in Section 4063 of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the providing of notice of intent to terminate a
Plan in a distress termination described in Section 4041(c) of ERISA; (d) the
commencement of proceedings by the PBGC to terminate a Plan; (e) any event or
condition (i) which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(ii) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA; (f) the partial or complete withdrawal within the
meaning of Section 4203 or 4205 of ERISA, of any Loan Party or any member of the
Controlled Group from a Multiemployer Plan; (g) receipt by a Loan Party of a
notice pursuant to Section 4245(e)(A) of ERISA that a Multiemployer Plan is
subject to Section 4245 of ERISA; or (h) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent, upon any
Loan Party or any member of the Controlled Group.

“Toxic Substance” shall mean and include any material present on the Real
Property (including the Leasehold Interests) which has been shown to have
significant adverse effect on human health or which is subject to regulation
under the Toxic Substances Control Act (TSCA), 15 U.S.C. §§ 2601 et seq.,
applicable state law, or any other applicable Federal or state laws now in force
or hereafter enacted relating to toxic substances. “Toxic Substance” includes
but is not limited to asbestos, polychlorinated biphenyls (PCBs) and lead-based
paints.

“Transactions” shall have the meaning set forth in Section 5.5(a) hereof.

 

42



--------------------------------------------------------------------------------

“Transferee” shall have the meaning set forth in Section 16.3(d) hereof.

“Undrawn Availability” at a particular date shall mean an amount equal to
(a) the lesser of (i) the Formula Amount or (ii) the Maximum Revolving Advance
Amount minus the Maximum Undrawn Amount of all outstanding Letters of Credit,
minus (b) the sum of (i) the outstanding amount of Advances (other than the Term
Loan) plus (ii) all amounts due and owing to any Borrower’s trade creditors
which are outstanding sixty (60) days or more past their due date.

“Unfunded Capital Expenditures” shall mean all Capital Expenditures of the Loan
Parties on a consolidated basis other than those made utilizing the proceeds
from financing provided by the applicable seller or third party lenders or
proceeds from equity issuances, asset sales or insurance proceeds. For the
avoidance of doubt, Capital Expenditures made utilizing Revolving Advances shall
be deemed Unfunded Capital Expenditures. Notwithstanding anything in this
Agreement to the contrary, Dunkirk Project Capital Expenditures shall not
constitute Unfunded Capital Expenditures to the extent they are financed by the
$3,510,000 loan or cash investment to be made by PNC New Markets Investment
Partners, LLC to the Investment Fund on or prior to March 9, 2018.

“Uniform Commercial Code” shall have the meaning set forth in Section 1.3
hereof.

“Uninsured Foreign Receivables” shall have the meaning assigned in clause (f) of
the definition of Eligible Receivables.

“Universal” shall have the meaning set forth in the preamble to this Agreement
and shall include its successors and assigns.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“VFCP” shall mean the Voluntary Fiduciary Correction Program described in
Federal Register Volume 71, No. 75, Pages 20261 et seq., as modified or amended
by any successor guidance thereto as from time to time in effect.

“WIP/FG Eligible Inventory” shall mean Eligible Inventory consisting of
work-in-process and finished goods.

“Write-down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

1.3.    Uniform Commercial Code Terms.

All terms used herein and defined in the Uniform Commercial Code as adopted in
the Commonwealth of Pennsylvania from time to time (the “Uniform Commercial
Code”) shall have the meaning given therein unless otherwise defined herein.
Without limiting the foregoing, the

 

43



--------------------------------------------------------------------------------

terms “accounts”, “chattel paper” (and “electronic chattel paper” and “tangible
chattel paper”), “commercial tort claims”, “deposit accounts”, “documents”,
“equipment”, “financial asset”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“payment intangibles”, “proceeds”, “promissory note” “securities”, “software”
and “supporting obligations” as and when used in the description of Collateral
shall have the meanings given to such terms in Articles 8 or 9 of the Uniform
Commercial Code. To the extent the definition of any category or type of
collateral is expanded by any amendment, modification or revision to the Uniform
Commercial Code, such expanded definition will apply automatically as of the
date of such amendment, modification or revision.

1.4.    Certain Matters of Construction.

The terms “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular section, paragraph
or subdivision. All references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement. Any pronoun used shall be deemed to cover all
genders. Wherever appropriate in the context, terms used herein in the singular
also include the plural and vice versa. All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations. Unless otherwise provided, all references to any instruments or
agreements to which Administrative Agent is a party, including references to any
of the Other Documents, shall include any and all modifications, supplements or
amendments thereto, any and all restatements or replacements thereof and any and
all extensions or renewals thereof. Except as otherwise expressly provided for
herein, all references herein to the time of day shall mean the time in
Pittsburgh, Pennsylvania. Whenever the words “including” or “include” shall be
used, such words shall be understood to mean “including, without limitation” or
“include, without limitation”. A Default or an Event of Default shall be deemed
to exist at all times during the period commencing on the date that such Default
or Event of Default occurs to the date on which such Default or Event of Default
is waived in writing pursuant to this Agreement or, in the case of a Default, is
cured within any period of cure expressly provided for in this Agreement; and an
Event of Default shall “continue” or be “continuing” until such Event of Default
has been waived in writing by Required Lenders. Any Lien referred to in this
Agreement or any of the Other Documents as having been created in favor of
Administrative Agent, any agreement entered into by Administrative Agent
pursuant to this Agreement or any of the Other Documents, any payment made by or
to or funds received by Administrative Agent pursuant to or as contemplated by
this Agreement or any of the Other Documents, or any act taken or omitted to be
taken by Administrative Agent, shall, unless otherwise expressly provided, be
created, entered into, made or received, or taken or omitted, for the benefit or
account of Administrative Agent and Lenders. Wherever the phrase “to the best of
Loan Parties’ knowledge” or words of similar import relating to the knowledge or
the awareness of any Loan Party are used in this Agreement or Other Documents,
such phrase shall mean and refer to (i) the actual knowledge of a senior officer
of any Loan Party or (ii) the knowledge that a senior officer would have
obtained if he/she had engaged in a good faith and diligent performance of
his/her duties, including the making of such reasonably specific inquiries as
may be necessary of the employees or agents of such Loan Party and a good faith
attempt to ascertain the existence or accuracy of the matter to which such
phrase relates. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be

 

44



--------------------------------------------------------------------------------

permitted by an exception to, or otherwise within the limitations of, another
covenant shall not avoid the occurrence of a default if such action is taken or
condition exists. In addition, all representations and warranties hereunder
shall be given independent effect so that if a particular representation or
warranty proves to be incorrect or is breached, the fact that another
representation or warranty concerning the same or similar subject matter is
correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder. All certificates, certifications and other
documents required to be executed under this Agreement or related to this
Agreement by Authorized Officers or other officers or employees of any Loan
Party shall be deemed for all purposes to be executed and delivered by such
persons solely in their respective capacities as such Authorized Officer,
officer or employee and not in their personal capacities.

1.5.    Co-Collateral Agent Determinations.

With respect to any discretionary action or determination to be taken or made by
the Co-Collateral Agents hereunder or under any of the Other Documents,
Co-Collateral Agents shall seek, in good faith, to reach a consensus decision
for such discretionary action or determination; if, after consulting in good
faith for a period of ten (10) Business Days, Co-Collateral Agents are unable to
agree on the discretionary action to be taken or the determination to be made,
the determination or discretionary action shall be made by the Co-Collateral
Agent either asserting the most conservative credit judgment (including, without
limitation, that would result in the least amount of credit being available to
the Borrowers under this Agreement) or declining to permit the discretionary
action for which consent is being sought by the Borrowers, as applicable.

II.    ADVANCES, PAYMENTS.

2.1.    Revolving Advances.

(a)    Amount of Revolving Advances.

(A)    Subject to the terms and conditions set forth in this Agreement
specifically including Section 2.1(b), each Lender, severally and not jointly,
will make Revolving Advances in Dollars to Borrowers in aggregate amounts
outstanding at any time equal to such Lender’s Revolving Commitment Percentage
of the lesser of (x) the Maximum Revolving Advance Amount, less the outstanding
amount of Swing Loans, less the aggregate Maximum Undrawn Amount of all
outstanding Letters of Credit or (y) an amount equal to the sum of:

(i)     the sum of (1) up to eighty-five percent (85%) (the “Receivables Advance
Rate”) of Eligible Receivables, plus (2) the lesser of (I) up to ninety percent
(90%) (the “Insured Foreign Receivables Advance Rate”) of Eligible Insured
Foreign Receivables and (II) the difference between (x) Ten Million and 00/100
Dollars ($10,000,000.00) minus (y) the amount of Uninsured Foreign Receivables
included in the Formula Amount, plus

(ii)    the least of (A) up to sixty-five percent (65%) (the “Inventory Advance
Rate”) of the sum of the value of the WIP/FG Eligible Inventory, the RM Eligible
Inventory and the Supplies/Materials Eligible Inventory, (B) up to eighty-five
percent (85%)

 

45



--------------------------------------------------------------------------------

(the “Inventory NOLV Advance Rate”, and together with the Inventory Advance
Rate, the Receivables Advance Rate and the Insured Foreign Receivables Advance
Rate, collectively, the “Advance Rates”) of the sum of the appraised net orderly
liquidation value of the WIP/FG Eligible Inventory, the RM Eligible Inventory
and the Supplies/Materials Eligible Inventory (as evidenced by an Inventory
appraisal satisfactory to Co-Collateral Agents in their sole discretion
exercised in good faith) or (C) Seventy-Five Million and 00/100 Dollars
($75,000,000.00); provided that the amount of availability from
Supplies/Materials Eligible Inventory included in any calculation made pursuant
to sub-clause (A) or (B) of this clause (ii) shall not exceed One Million and
00/100 Dollars ($1,000,000.00), minus

(iii)    the aggregate Maximum Undrawn Amount of all outstanding Letters of
Credit, minus

(iv)    such reserves as Co-Collateral Agents may reasonably deem proper and
necessary from time to time in their Permitted Discretion; provided that the
Co-Collateral Agents hereby agree that the reserves instituted pursuant to the
Letter Amendment are hereby released.

The amount derived from the difference between (x) the sum of Sections
2.1(a)(A)(y)(i) and (ii) minus (y) the sum of Sections 2.1(a)(A)(y)(iii) and
(iv) at any time and from time to time shall be referred to as the “Formula
Amount”. The maximum dollar amount of the Lenders’ commitment allocations will
be based on the Maximum Revolving Advance Amount.

(B)    (i)  The Lenders’ aggregate obligations to make Revolving Advances
pursuant to this Agreement (whether pursuant to clause (A) or (B)) is limited to
the Maximum Revolving Advance Amount and (ii) each individual Lender’s aggregate
obligation to make Revolving Advances pursuant to this Agreement is limited to
its Revolving Commitment Amount.

(C)    The Revolving Advances shall be evidenced by one or more secured
promissory notes (collectively, the “Revolving Credit Notes”) substantially in
the form attached hereto as Exhibit 2.1(a). Notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, the
outstanding aggregate principal amount of Swing Loans and the Revolving Advances
at any one time outstanding shall not exceed an amount equal to the lesser of
(i) the Maximum Revolving Advance Amount less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (ii) the Formula Amount.

(b)    Discretionary Rights. The Advance Rates may be increased or decreased by
Co-Collateral Agents at any time and from time to time in the exercise of their
Permitted Discretion. Each Borrower consents to any such increases or decreases
and acknowledges that decreasing the Advance Rates or increasing or imposing
reserves may limit or restrict Advances requested by Borrowing Agent. Prior to
the occurrence of an Event of Default or Default, Administrative Agent shall
give Borrowing Agent three (3) days prior written notice of its intention to
decrease the Advance Rates. The rights of Co-Collateral Agents under this
subsection are subject to the provisions of Section 16.2(b).

 

46



--------------------------------------------------------------------------------

2.2.    Procedures for Requesting Revolving Advances; Procedures for Selection
of Applicable Interest Rates for All Advances.

(a)    Borrowing Agent on behalf of any Borrower may notify Administrative Agent
prior to 1:00 p.m. on a Business Day of a Borrower’s request to incur, on that
day, a Revolving Advance hereunder. Should any amount required to be paid as
interest hereunder, or as fees or other charges under this Agreement or any
other agreement with Administrative Agent or Lenders, or with respect to any
other Obligation under this Agreement, become due, same shall be deemed a
request for a Revolving Advance maintained as a Domestic Rate Loan as of the
date such payment is due, in the amount required to pay in full such interest,
fee, charge or Obligation, and such request shall be irrevocable.

(b)    Notwithstanding the provisions of subsection (a) above, in the event any
Borrower desires to obtain a LIBOR Rate Loan for any Advance (other than a Swing
Loan), Borrowing Agent shall give Administrative Agent written notice by no
later than 1:00 p.m. on the day which is three (3) Business Days prior to the
date such LIBOR Rate Loan is to be borrowed, specifying (i) the date of the
proposed borrowing (which shall be a Business Day), (ii) the type of borrowing
and the amount of such Advance to be borrowed, which amount shall be in a
minimum amount of One Million and 00/100 Dollars ($1,000,000.00) and in integral
multiples of Five Hundred Thousand and 00/100 Dollars ($500,000.00) thereafter,
and (iii) the duration of the first Interest Period therefor. Interest Periods
for LIBOR Rate Loans shall be for one, two or three months; provided that, if an
Interest Period would end on a day that is not a Business Day, it shall end on
the next succeeding Business Day unless such day falls in the next succeeding
calendar month in which case the Interest Period shall end on the next preceding
Business Day. No LIBOR Rate Loan shall be made available to any Borrower during
the continuance of a Default or an Event of Default. After giving effect to each
requested LIBOR Rate Loan, including those which are converted from a Domestic
Rate Loan under Section 2.2(e), there shall not be outstanding more than five
(5) LIBOR Rate Loans, in the aggregate.

(c)    Each Interest Period of a LIBOR Rate Loan shall commence on the date such
LIBOR Rate Loan is made and shall end on such date as Borrowing Agent may elect
as set forth in subsection (b)(iii) above, provided that the exact length of
each Interest Period shall be determined in accordance with the practice of the
interbank market for offshore Dollar deposits and no Interest Period shall end
after the last day of the Term.

(d)    Borrowing Agent shall elect the initial Interest Period applicable to a
LIBOR Rate Loan by its notice of borrowing given to Administrative Agent
pursuant to Section 2.2(b) or by its notice of conversion given to
Administrative Agent pursuant to Section 2.2(e), as the case may be. Borrowing
Agent shall elect the duration of each succeeding Interest Period by giving
irrevocable written notice to Administrative Agent of such duration not later
than 1:00 p.m. on the day which is three (3) Business Days prior to the last day
of the then current Interest Period applicable to such LIBOR Rate Loan. If
Administrative Agent does not receive timely notice of the Interest Period
elected by Borrowing Agent, Borrowing Agent shall be deemed to have elected to
convert such LIBOR Rate Loan to a Domestic Rate Loan subject to Section 2.2(e)
below.

 

47



--------------------------------------------------------------------------------

(e)    Provided that no Default or Event of Default shall have occurred and be
continuing, Borrowing Agent may, on the last Business Day of the then current
Interest Period applicable to any outstanding LIBOR Rate Loan, or on any
Business Day with respect to Domestic Rate Loans, convert any such loan into a
loan of another type in the same aggregate principal amount provided that any
conversion of a LIBOR Rate Loan shall be made only on the last Business Day of
the then current Interest Period applicable to such LIBOR Rate Loan. If
Borrowing Agent desires to convert a loan, Borrowing Agent shall give
Administrative Agent written notice by no later than 1:00 p.m. (i) on the day
which is three (3) Business Days prior to the date on which such conversion is
to occur with respect to a conversion from a Domestic Rate Loan to a LIBOR Rate
Loan, or (ii) on the day which is one (1) Business Day prior to the date on
which such conversion is to occur (which date shall be the last Business Day of
the Interest Period for the applicable LIBOR Rate Loan) with respect to a
conversion from a LIBOR Rate Loan to a Domestic Rate Loan, specifying, in each
case, the date of such conversion, the loans to be converted and if the
conversion is to a LIBOR Rate Loan, the duration of the first Interest Period
therefor.

(f)    At its option and upon written notice given prior to 1:00 p.m. at least
three (3) Business Days prior to the date of such prepayment, any Borrower may,
subject to Section 2.2(g) hereof, prepay the LIBOR Rate Loans in whole at any
time or in part from time to time with accrued interest on the principal being
prepaid to the date of such repayment. Such Borrower shall specify the date of
prepayment of Advances which are LIBOR Rate Loans and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, such Borrower shall indemnify
Administrative Agent and Lenders therefor in accordance with Section 2.2(g)
hereof. The Borrowers shall also have the right at any time after the
Restatement Date upon five (5) days’ prior written notice to the Administrative
Agent to permanently reduce the Maximum Revolving Advance Amount (by ratably
reducing the current Lenders’ Revolving Commitment Amounts in proportion to
their Revolving Commitment Percentages) in a minimum amount of Ten Million and
00/100 Dollars ($10,000,000.00) and whole multiples of Five Million and 00/100
Dollars ($5,000,000.00); provided that any such reduction shall be accompanied
by prepayment of the Revolving Credit Notes, together with outstanding Facility
Fees, and the full amount of interest accrued on the principal sum to be prepaid
(and all amounts referred to in Section 2.2(g) hereof) to the extent necessary
so that the outstanding aggregate principal amount of Swing Loans and the
Revolving Advances at any one time outstanding shall not exceed an amount equal
to the lesser of (i) the Maximum Revolving Advance Amount as so reduced less the
Maximum Undrawn Amount of all outstanding Letters of Credit or (ii) the Formula
Amount.

(g)    Each Borrower shall indemnify Administrative Agent and Lenders and hold
Administrative Agent and Lenders harmless from and against any and all losses or
expenses that Administrative Agent and Lenders may sustain or incur as a
consequence of any prepayment, conversion of or any default by any Borrower in
the payment of the principal of or interest on any LIBOR Rate Loan or failure by
any Borrower to complete a borrowing of, a prepayment of or conversion of or to
a LIBOR Rate Loan after notice thereof has been given, including, but not
limited to, any interest payable by Administrative Agent or Lenders to lenders
of funds obtained by it in order to make or maintain its LIBOR Rate Loans
hereunder. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Administrative Agent or any Lender to Borrowing
Agent shall be conclusive absent manifest error.

 

48



--------------------------------------------------------------------------------

(h)    Notwithstanding any other provision hereof, if any Applicable Law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, including without limitation any Change in Law, shall
make it unlawful for Lenders or any Lender (for purposes of this subsection (h),
the term “Lender” shall include any Lender and the office or branch where any
Lender or any Person controlling such Lender makes or maintains any LIBOR Rate
Loans) to make or maintain its LIBOR Rate Loans, the obligation of Lenders (or
such affected Lender) to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from Administrative Agent, either pay all
such affected LIBOR Rate Loans or convert such affected LIBOR Rate Loans into
loans of another type. If any such payment or conversion of any LIBOR Rate Loan
is made on a day that is not the last day of the Interest Period applicable to
such LIBOR Rate Loan, Borrowers shall pay Administrative Agent, upon
Administrative Agent’s request, such amount or amounts set forth in clause
(g) above. A certificate as to any additional amounts payable pursuant to the
foregoing sentence submitted by Lenders to Borrowing Agent shall be conclusive
absent manifest error.

2.3.    Term Loan.

Subject to the terms and conditions of this Agreement, each Lender, severally
and not jointly, will make a term loan to Borrowers in the sum equal to such
Lender’s Term Loan Commitment Percentage of Ten Million and 00/100 Dollars
($10,000,000.00) (the “Term Loan”). The Term Loan shall be advanced on the
Restatement Date and shall be, with respect to principal, payable in equal
quarterly installments each in the amount of Three Hundred Fifty-Seven Thousand
One Hundred Forty-Two and 86/100 Dollars ($357,142.86), which installments are
due and payable by the Borrowers commencing on October 1, 2018 and on the first
day of each fiscal quarter thereafter with the balance payable upon the last day
of the Term, subject to acceleration upon the occurrence of an Event of Default
under this Agreement or termination of this Agreement. The Term Loan shall be
evidenced by one or more secured promissory notes (collectively, the “Term
Notes”) in substantially the form attached hereto as Exhibit 2.3. The Term Loan
may consist of Domestic Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as Borrowing Agent may request. In the event that Borrowers desire to
obtain or extend a Eurodollar Rate Loan or to convert a Domestic Rate Loan to a
Eurodollar Rate Loan, Borrowing Agent shall comply with the notification
requirements set forth in Sections 2.2(b) and (d) and the provisions of
Sections 2.2(b) through (g) shall apply. The Term Loan Commitment of each Lender
shall terminate after such Lender advances its Term Loan Commitment Percentage
of the Term Loan on the Restatement Date in accordance with the terms of this
Agreement.

2.4.    Swing Loans.

(a)    Subject to the terms and conditions set forth in this Agreement, and in
order to minimize the transfer of funds between Lenders and Administrative Agent
for administrative convenience, Administrative Agent, Lenders holding Revolving
Commitments and Swing Loan Lender agree that in order to facilitate the
administration of this Agreement,

 

49



--------------------------------------------------------------------------------

Swing Loan Lender may, at its election and option made in its sole discretion
cancelable at any time for any reason whatsoever, make swing loan advances
(“Swing Loans”) available to Borrowers as provided for in this Section 2.4 at
any time or from time to time after the date hereof to, but not including, the
expiration of the Term, in an aggregate principal amount up to but not in excess
of the Maximum Swing Loan Advance Amount, provided that the outstanding
aggregate principal amount of Swing Loans and the Revolving Advances at any one
time outstanding shall not exceed an amount equal to the lesser of (A) the
Maximum Revolving Advance Amount, less the Maximum Undrawn Amount of all
outstanding Letters of Credit or (B) the Formula Amount. All Swing Loans to the
Borrowers shall be in Dollars and shall be Domestic Rate Loans only. Borrowers
may borrow (at the option and election of Swing Loan Lender), repay and reborrow
(at the option and election of Swing Loan Lender) Swing Loans and Swing Loan
Lender may make Swing Loans as provided in this Section 2.4 during the period
between Settlement Dates. All Swing Loans shall be evidenced by a secured
promissory note (the “Swing Loan Note”) substantially in the form attached
hereto as Exhibit 2.4(a). Swing Loan Lender’s agreement to make Swing Loans
under this Agreement is cancelable at any time for any reason whatsoever and the
making of Swing Loans by Swing Loan Lender from time to time shall not create
any duty or obligation, or establish any course of conduct, pursuant to which
Swing Loan Lender shall thereafter be obligated to make Swing Loans in the
future.

(b)    Upon either (i) any request by Borrowing Agent for a Revolving Advance
made pursuant to Section 2.2(a) hereof or (ii) the occurrence of any deemed
request by Borrowers for a Revolving Advance pursuant to the provisions of the
last sentence of Section 2.2(a) hereof, Swing Loan Lender may elect, in its sole
discretion, to have such request or deemed request treated as a request for a
Swing Loan, and may advance same day funds to Borrowers as a Swing Loan;
provided that notwithstanding anything to the contrary provided for herein,
Swing Loan Lender may not make Swing Loan Advances if Swing Loan Lender has been
notified by Administrative Agent or by Required Lenders that one or more of the
applicable conditions set forth in Section 8.2 of this Agreement have not been
satisfied or the Revolving Commitments have been terminated for any reason.

(c)    Upon the making of a Swing Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swing Loan), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from Swing Loan Lender, without recourse or warranty, an
undivided interest and participation in such Swing Loan in proportion to its
Revolving Commitment Percentage. Swing Loan Lender or Administrative Agent may,
at any time, require the Lenders holding Revolving Commitments to fund such
participations by means of a Settlement as provided for in Section 2.6(d) below.
From and after the date, if any, on which any Lender is required to fund, and
funds, its participation in any Swing Loans purchased hereunder, Administrative
Agent shall promptly distribute to such Lender its Revolving Commitment
Percentage of all payments of principal and interest and all proceeds of
Collateral received by Administrative Agent in respect of such Swing Loan;
provided that no Lender shall be obligated in any event to make Revolving
Advances in an amount in excess of its Revolving Commitment Amount minus its
Participation Commitment (taking into account any reallocations under
Section 2.22) of the Maximum Undrawn Amount of all outstanding Letters of
Credit.

 

50



--------------------------------------------------------------------------------

2.5.    Disbursement of Advance Proceeds.

All Advances shall be disbursed from whichever office or other place
Administrative Agent may designate from time to time and, together with any and
all other Obligations of Borrowers to Administrative Agent or Lenders, shall be
charged to Borrowers’ Account on Administrative Agent’s books. The proceeds of
each Revolving Advance or Swing Loan requested by Borrowing Agent on behalf of
any Borrower or deemed to have been requested by any Borrower under Sections
2.2(a), 2.6(b) or 2.14 hereof shall, (i) with respect to requested Revolving
Advances, to the extent Lenders make such Revolving Advances in accordance with
Section 2.2(a), 2.6(b) or 2.14 hereof, and with respect to Swing Loans made upon
any request by Borrowing Agent for a Revolving Advance to the extent Swing Loan
Lender makes such Swing Loan in accordance with Section 2.4(b) hereof, be made
available to the applicable Borrower on the day so requested by way of credit to
such Borrower’s operating account at PNC, or such other bank as Borrowing Agent
may designate following notification to Administrative Agent, in immediately
available federal funds or other immediately available funds or, (ii) with
respect to Revolving Advances deemed to have been requested by any Borrower or
Swing Loans made upon any deemed request for a Revolving Advance by any
Borrower, be disbursed to Administrative Agent to be applied to the outstanding
Obligations giving rise to such deemed request. During the Term, Borrowers may
use the Revolving Advances and Swing Loans by borrowing, prepaying and
reborrowing, all in accordance with the terms and conditions hereof.

2.6.    Making and Settlement of Advances.

(a)    Each borrowing of Revolving Advances shall be advanced according to the
applicable Revolving Commitment Percentages of Lenders (subject to any contrary
terms of Section 2.22). The Term Loan shall be advanced according to the
applicable Term Loan Commitment Percentages of Lenders. Each borrowing of Swing
Loans shall be advanced by Swing Loan Lender alone.

(b)    Promptly after receipt by Administrative Agent of a request or a deemed
request for a Revolving Advance pursuant to Section 2.2(a) and, with respect to
Revolving Advances, to the extent Administrative Agent elects not to provide a
Swing Loan or the making of a Swing Loan would result in the aggregate amount of
all outstanding Swing Loans exceeding the maximum amount permitted in
Section 2.4(a), Administrative Agent shall notify Lenders of its receipt of such
request specifying the information provided by Borrowing Agent and the
apportionment among Lenders of the requested Revolving Advance as determined by
Administrative Agent in accordance with the terms hereof. Each Lender shall
remit the principal amount of each Revolving Advance to Administrative Agent
such that Administrative Agent is able to, and Administrative Agent shall, to
the extent the applicable Lenders have made funds available to it for such
purpose and subject to Section 8.2, fund such Revolving Advance to the Borrowers
in Dollars and immediately available funds at the Payment Office prior to the
close of business, on the applicable borrowing date; provided that if any Lender
fails to remit such funds to Administrative Agent in a timely manner,
Administrative Agent may elect in its sole discretion to fund with its own funds
the Revolving Advance of such Lender on such borrowing date, and such Lender
shall be subject to the repayment obligation in Section 2.6(c) hereof.

 

51



--------------------------------------------------------------------------------

(c)    Unless Administrative Agent shall have been notified by telephone,
confirmed in writing, by any Lender that such Lender will not make the amount
which would constitute its applicable Revolving Commitment Percentage of the
requested Revolving Advance available to Administrative Agent, Administrative
Agent may (but shall not be obligated to) assume that such Lender has made such
amount available to Administrative Agent on such date in accordance with
Section 2.6(b) and may, in reliance upon such assumption, make available to
Borrowers a corresponding amount. Administrative Agent will promptly notify
Borrowing Agent of its receipt of any such notice from a Lender. In such event,
if a Lender has not in fact made its applicable Revolving Commitment Percentage
of the requested Revolving Advance available to Administrative Agent, then the
applicable Lender and Borrowers severally agree to pay to Administrative Agent
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrowers through but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of (A) (x) the daily average
Federal Funds Effective Rate (computed on the basis of a year of 360 days)
during such period as quoted by Administrative Agent, times (y) such amount or
(B) a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by Borrower, the Revolving Interest Rate for Revolving Advances that are
Domestic Rate Loans. If such Lender pays its share of the applicable Revolving
Advance to Administrative Agent, then the amount so paid shall constitute such
Lender’s Revolving Advance. Any payment by Borrowers shall be without prejudice
to any claim Borrowers may have against a Lender that shall have failed to make
such payment to Administrative Agent. A certificate of Administrative Agent
submitted to any Lender or Borrower with respect to any amounts owing under this
paragraph (c) shall be conclusive, in the absence of manifest error.

(d)    Administrative Agent, on behalf of Swing Loan Lender, shall demand
settlement (a “Settlement”) of all or any Swing Loans with Lenders on at least a
weekly basis, or on any more frequent date that Administrative Agent elects or
that Swing Loan Lender at its option exercisable for any reason whatsoever may
request, by notifying Lenders of such requested Settlement by facsimile,
telephonic or electronic transmission no later than 2:00 p.m. on the date of
such requested Settlement (the “Settlement Date”). Subject to any contrary
provisions of Section 2.22, each Lender shall transfer the amount of such
Lender’s Revolving Commitment Percentage of the outstanding principal amount
(plus interest accrued thereon to the extent requested by Administrative Agent)
of the applicable Swing Loan with respect to which Settlement is requested by
Administrative Agent, to such account of Administrative Agent as Administrative
Agent may designate not later than 5:00 p.m. on such Settlement Date if
requested by Administrative Agent by 2:00 p.m., otherwise not later than 5:00
p.m. on the next Business Day. Settlements may occur at any time notwithstanding
that the conditions precedent to making Revolving Advances set forth in
Section 8.2 have not been satisfied or the Revolving Commitments shall have
otherwise been terminated at such time. All amounts so transferred to
Administrative Agent shall be applied against the amount of outstanding Swing
Loans and, when so applied shall constitute Revolving Advances of such Lenders
accruing interest as Domestic Rate Loans. If any such amount is not transferred
to Administrative Agent by any Lender on such Settlement Date, Administrative
Agent shall be entitled to recover such amount on demand from such Lender
together with interest thereon as specified in Section 2.6(c).

 

52



--------------------------------------------------------------------------------

(e)    If any Lender or Participant (a “Benefited Lender”) shall at any time
receive any payment of all or part of its Advances, or interest thereon, or
receive any Collateral in respect thereof (whether voluntarily or involuntarily
or by set-off) in a greater proportion than any such payment to and Collateral
received by any other Lender, if any, in respect of such other Lender’s
Advances, or interest thereon, and such greater proportionate payment or receipt
of Collateral is not expressly permitted hereunder, such Benefited Lender shall
purchase for cash from the other Lenders a participation in such portion of each
such other Lender’s Advances, or shall provide such other Lender with the
benefits of any such Collateral, or the proceeds thereof, as shall be necessary
to cause such Benefited Lender to share the excess payment or benefits of such
Collateral or proceeds ratably with each of the other Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under Applicable Law, that each
Lender so purchasing a portion of another Lender’s Advances may exercise all
rights of payment (including rights of set-off) with respect to such portion as
fully as if such Lender were the direct holder of such portion, and the
obligations owing to each such purchasing Lender in respect of such
participation and such purchased portion of any other Lender’s Advances shall be
part of the Obligations secured by the Collateral, and the obligations owing to
each such purchasing Lender in respect of such participation and such purchased
portion of any other Lender’s Advances shall be part of the Obligations secured
by the Collateral.

2.7.    Maximum Advances.

The aggregate balance of Revolving Advances plus Swing Loans outstanding at any
time shall not exceed the lesser of (a) the Maximum Revolving Advance Amount
less the aggregate Maximum Undrawn Amount of all issued and outstanding Letters
of Credit or (b) the Formula Amount.

2.8.    Manner and Repayment of Advances.

(a)    The Revolving Advances and Swing Loans shall be due and payable in full
on the last day of the Term subject to earlier prepayment as herein provided.
The Term Loan shall be due and payable as provided in Section 2.3 hereof and
shall be due and payable in full on the last day of the Term, subject to
mandatory prepayments as herein provided. Notwithstanding the foregoing, all
Advances shall be subject to earlier repayment upon (x) acceleration upon the
occurrence of an Event of Default under this Agreement or (y) termination of
this Agreement. Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Advances (other than the Term
Loan) shall be applied, first to the outstanding Swing Loans and next, pro rata
according to the applicable Revolving Commitment Percentages of Lenders, to the
outstanding Revolving Advances (subject to any contrary provisions of
Section 2.22). Each payment (including each prepayment) by any Borrower on
account of the principal of and interest on the Term Loan shall be applied to
the Term Loan pro rata according to the Term Loan Commitment Percentages of the
Lenders in the inverse order of maturities thereof.

 

53



--------------------------------------------------------------------------------

(b)    Each Borrower recognizes that the amounts evidenced by checks, notes,
drafts or any other items of payment relating to and/or proceeds of Collateral
may not be collectible by Administrative Agent on the date received by
Administrative Agent. Administrative Agent shall conditionally credit Borrowers’
Account for each item of payment on the next Business Day after the Business Day
on which such item of payment is received by Administrative Agent (and the
Business Day on which each such item of payment is so credited shall be referred
to, with respect to such item, as the “Application Date”). Administrative Agent
is not, however, required to credit Borrowers’ Account for the amount of any
item of payment which is unsatisfactory to Administrative Agent and
Administrative Agent may charge Borrowers’ Account for the amount of any item of
payment which is returned, for any reason whatsoever, to Administrative Agent
unpaid. Subject to the foregoing, Borrowers agree that for purposes of computing
the interest charges under this Agreement, each item of payment received by
Administrative Agent shall be deemed applied by Administrative Agent on account
of the Obligations on its respective Application Date. Borrowers further agree
that there is a monthly float charge payable to Administrative Agent for
Administrative Agent’s sole benefit, in an amount equal to (y) the face amount
of all items of payment received during the prior month (including items of
payment received by Administrative Agent as a wire transfer or electronic
depository check) multiplied by (z) the Revolving Interest Rate with respect to
Domestic Rate Loans for one (1) Business Day. All proceeds received by
Administrative Agent shall be applied to the Obligations in accordance with
Section 4.8(h).

(c)    All payments of principal, interest and other amounts payable hereunder,
or under any of the Other Documents shall be made to Administrative Agent at the
Payment Office not later than 1:00 p.m. on the due date therefor in Dollars in
federal funds or other funds immediately available to Administrative Agent.
Administrative Agent shall have the right to effectuate payment of any and all
Obligations due and owing hereunder by charging Borrowers’ Account or by making
Advances as provided in Section 2.2 hereof.

(d)    Except as expressly provided herein, all payments (including prepayments)
to be made by any Borrower on account of principal, interest, fees and other
amounts payable hereunder shall be made without deduction, setoff or
counterclaim and shall be made to Administrative Agent on behalf of Lenders to
the Payment Office, in each case on or prior to 1:00 p.m., in Dollars and in
immediately available funds.

2.9.    Repayment of Excess Advances.

If at any time the aggregate balance of outstanding Revolving Advances, Swing
Loans, Term Loans and/or Advances taken as a whole exceeds the maximum amount of
such type of Advances and/or Advances taken as a whole (as applicable) permitted
hereunder, such excess Advances shall be immediately due and payable without the
necessity of any demand, at the Payment Office, whether or not a Default or an
Event of Default has occurred.

2.10.    Statement of Account.

Administrative Agent shall maintain, in accordance with its customary
procedures, a separate sub-loan account for the Borrowers (the “Borrowers’
Account”) in the name of the Borrowers in which shall be recorded the date and
amount of each Advance made by

 

54



--------------------------------------------------------------------------------

Administrative Agent or Lenders and the date and amount of each payment in
respect thereof; provided, however, the failure by Administrative Agent to
record the date and amount of any Advance shall not adversely affect
Administrative Agent or any Lender. Each month, Administrative Agent shall send
to Borrowing Agent a statement showing the accounting for the Advances made,
payments made or credited in respect thereof, and other transactions between
Administrative Agent, Lenders and Borrowers during such month. The monthly
statements shall be deemed correct and binding upon Borrowers in the absence of
manifest error and shall constitute an account stated between Lenders and
Borrowers unless Administrative Agent receives a written statement of Borrowers’
specific exceptions thereto within thirty (30) days after such statement is
received by Borrowing Agent. The records of Administrative Agent with respect to
Borrowers’ Account shall be conclusive evidence absent manifest error of the
amounts of Advances and other charges thereto and of payments applicable
thereto.

2.11.    Letters of Credit.

(a)    Subject to the terms and conditions hereof, Issuer shall issue or cause
the issuance of letters of credit denominated in Dollars for the account of any
Borrower (collectively, “Letters of Credit”), except to the extent that the
issuance thereof would then cause the sum of (i) the outstanding Revolving
Advances plus (ii) the outstanding Swing Loans, plus (iii) the Maximum Undrawn
Amount of all outstanding Letters of Credit, plus (iv) the Maximum Undrawn
Amount of the Letter of Credit to be issued to exceed the lesser of (x) the
Maximum Revolving Advance Amount or (y) the Formula Amount (calculated without
giving effect to the deductions provided for in Section 2.1(a)(A)(y)((iv) in the
Formula Amount). The Maximum Undrawn Amount of all outstanding Letters of Credit
shall not exceed in the aggregate at any time the Letter of Credit Sublimit. All
disbursements or payments related to Letters of Credit shall be deemed to be
Domestic Rate Loans consisting of Revolving Advances and shall bear interest at
the Revolving Interest Rate for Domestic Rate Loans. Letters of Credit that have
not been drawn upon shall not bear interest (but fees shall accrue in respect of
outstanding Letters of Credit as provided in Section 3.2 hereof).

(b)    Notwithstanding any provision of this Agreement, Issuer shall not be
under any obligation to issue any Letter of Credit if (i) any order, judgment or
decree of any Governmental Body or arbitrator shall by its terms purport to
enjoin or restrain Issuer from issuing any Letter of Credit, or any Law
applicable to Issuer or any request or directive (whether or not having the
force of law) from any Governmental Body with jurisdiction over Issuer shall
prohibit, or request that Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon Issuer with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which Issuer is not otherwise compensated hereunder) not in effect on the
Restatement Date, or shall impose upon Issuer any unreimbursed loss, cost or
expense which was not applicable on the Restatement Date, and which Issuer in
good faith deems material to it, or (ii) the issuance of the Letter of Credit
would violate one or more policies of Issuer applicable to letters of credit
generally.

(c)    As of the Restatement Date, (i) the Existing Letters of Credit will be
deemed to have been issued as, and be, Letters of Credit under this Agreement,
and (ii) the Existing Letters of Credit and the reimbursement obligations in
respect thereof will be Indebtedness under this Agreement and will no longer be
Indebtedness under the Existing Credit

 

55



--------------------------------------------------------------------------------

Agreement. In accordance with the foregoing, from and after the Restatement Date
all fees and other charges payable with respect to the Existing Letters of
Credit will be determined in accordance with Section 3.2(a) of this Agreement.

2.12.    Issuance of Letters of Credit.

(a)    Borrowing Agent, on behalf of any Borrower, may request Issuer to issue
or cause the issuance of a Letter of Credit by delivering to Issuer, with a copy
to Administrative Agent at the Payment Office, prior to 1:00 p.m., at least five
(5) Business Days prior to the proposed date of issuance, such Issuer’s form of
Letter of Credit Application (the “Letter of Credit Application”) completed to
the satisfaction of Administrative Agent and Issuer; and, such other
certificates, documents and other papers and information as Administrative Agent
or Issuer may reasonably request. Issuer shall not issue any requested Letter of
Credit if such Issuer has received notice from Administrative Agent or any
Lender that one or more of the applicable conditions set forth in Section 8.2 of
this Agreement have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason.

(b)    Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts, or other written demands for payment, or acceptances of
usance drafts when presented for honor thereunder in accordance with the terms
thereof and when accompanied by the documents described therein and (ii) have an
expiry date not later than twelve (12) months after such Letter of Credit’s date
of issuance and in no event later than the last day of the Term. Notwithstanding
the foregoing, (A) the expiry date of a Letter of Credit may be up to one
(1) year later than the last day of the Term if the Loan Parties Cash
Collateralize each such Letter of Credit having an expiry date later than the
last day of the Term on or before the thirtieth (30th) day prior to the last day
of the Term; and (B) at the discretion of the Issuer, any Letter of Credit
(other than a Letter of Credit which expires later than the last day of the
Term) may provide for the automatic renewal thereof for an additional one-year
period (or, in the case of any renewal or extension thereof, one year after such
renewal or extension), subject however to the Cash Collateral requirement in
clause (A) above in the event any such renewal would result in a Letter of
Credit which expires later than the last day of the Term. Each standby Letter of
Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits as most recently published by the International Chamber of
Commerce at the time a Letter of Credit is issued (the “UCP”) or the
International Standby Practices (International Chamber of Commerce Publication
Number 590) (the “ISP98 Rules”), or any subsequent revision thereof at the time
a standby Letter of Credit is issued, as determined by Issuer, and each trade
Letter of Credit shall be subject to the UCP. In addition, no trade Letter of
Credit may permit the presentation of an ocean bill of lading that includes a
condition that the original bill of lading is not required to claim the goods
shipped thereunder.

(c)    Administrative Agent shall use its reasonable efforts to notify Lenders
of the request by Borrowing Agent for a Letter of Credit hereunder.

2.13.    Requirements For Issuance of Letters of Credit.

(a)    Borrowing Agent shall authorize and direct any Issuer to name the
applicable Borrower as the “Applicant” or “Account Party” of each Letter of
Credit. If

 

56



--------------------------------------------------------------------------------

Administrative Agent is not the Issuer of any Letter of Credit, Borrowing Agent
shall authorize and direct Issuer to deliver to Administrative Agent all
instruments, documents, and other writings and property received by Issuer
pursuant to the Letter of Credit and to accept and rely upon Administrative
Agent’s instructions and agreements with respect to all matters arising in
connection with the Letter of Credit, the application therefor.

(b)    In connection with all trade Letters of Credit issued or caused to be
issued by Issuer under this Agreement, each Borrower hereby appoints Issuer, or
its designee, as its attorney, with full power and authority if an Event of
Default has occurred and is continuing: (i) to sign and/or endorse such
Borrower’s name upon any warehouse or other receipts, and acceptances; (ii) to
sign such Borrower’s name on bills of lading; (iii) to clear Inventory through
the United States of America Customs Department (“Customs”) in the name of such
Borrower or Issuer or Issuer’s designee, and to sign and deliver to Customs
officials powers of attorney in the name of such Borrower for such purpose; and
(iv) to complete in such Borrower’s name or Issuer’s, or in the name of Issuer’s
designee, any order, sale or transaction, obtain the necessary documents in
connection therewith, and collect the proceeds thereof. Neither Administrative
Agent, Issuer nor their attorneys will be liable for any acts or omissions nor
for any error of judgment or mistakes of fact or law, except for Administrative
Agent’s, Issuer’s or their respective attorney’s willful misconduct. This power,
being coupled with an interest, is irrevocable as long as any Letters of Credit
remain outstanding.

2.14.    Disbursements, Reimbursement.

(a)    Immediately upon the issuance of each Letter of Credit, each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from Issuer a participation in each Letter of Credit and each drawing thereunder
in an amount equal to such Lender’s Revolving Commitment Percentage of the
Maximum Undrawn Amount of such Letter of Credit (as in effect from time to time)
and the amount of such drawing, respectively.

(b)    In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, Issuer will promptly notify Administrative
Agent and Borrowing Agent. Regardless of whether Borrowing Agent shall have
received such notice, Borrowers shall reimburse (such obligation to reimburse
Issuer shall sometimes be referred to as a “Reimbursement Obligation”) Issuer
prior to 12:00 Noon, on each date that an amount is paid by Issuer under any
Letter of Credit (each such date, a “Drawing Date”) in an amount equal to the
amount so paid by Issuer. In the event Borrowers fail to reimburse Issuer for
the full amount of any drawing under any Letter of Credit by 12:00 Noon, on the
Drawing Date, Issuer will promptly notify Administrative Agent and each Lender
thereof, and Borrowers shall be automatically deemed to have requested that a
Revolving Advance maintained as a Domestic Rate Loan be made by Lenders to be
disbursed on the Drawing Date under such Letter of Credit, and Lenders shall be
unconditionally obligated to fund such Revolving Advance (all whether or not the
conditions specified in Section 8.2 are then satisfied or the commitments of
Lenders to make Revolving Advances hereunder have been terminated for any
reason) as provided for in Section 2.14(c) immediately below. Any notice given
by Issuer pursuant to this Section 2.14(b) may be oral if promptly confirmed in
writing; provided that the lack of such a confirmation shall not affect the
conclusiveness or binding effect of such notice.

 

57



--------------------------------------------------------------------------------

(c)    Each Lender shall upon any notice pursuant to Section 2.14(b) make
available to Issuer through Administrative Agent at the Payment Office an amount
in immediately available funds equal to its Revolving Commitment Percentage
(subject to any contrary provisions of Section 2.22) of the amount of the
drawing, whereupon the participating Lenders shall (subject to Section 2.14(d))
each be deemed to have made a Revolving Advance maintained as a Domestic Rate
Loan to Borrowers in that amount. If any Lender so notified fails to make
available to Administrative Agent, for the benefit of Issuer, the amount of such
Lender’s Revolving Commitment Percentage of such amount by 2:00 p.m. on the
Drawing Date, then interest shall accrue on such Lender’s obligation to make
such payment, from the Drawing Date to the date on which such Lender makes such
payment (i) at a rate per annum equal to the Federal Funds Effective Rate during
the first three (3) days following the Drawing Date and (ii) at a rate per annum
equal to the rate applicable to Revolving Advances maintained as a Domestic Rate
Loan on and after the fourth day following the Drawing Date. Administrative
Agent and Issuer will promptly give notice of the occurrence of the Drawing
Date, but failure of Administrative Agent or Issuer to give any such notice on
the Drawing Date or in sufficient time to enable any Lender to effect such
payment on such date shall not relieve such Lender from its obligations under
this Section 2.14(c), provided that such Lender shall not be obligated to pay
interest as provided in Section 2.14(c)(i) and (ii) until and commencing from
the date of receipt of notice from Administrative Agent or Issuer of a drawing.

(d)    With respect to any unreimbursed drawing that is not converted into a
Revolving Advance maintained as a Domestic Rate Loan to Borrowers in whole or in
part as contemplated by Section 2.14(b), because of the Loan Parties’ failure to
satisfy the conditions set forth in Section 8.2 hereof (other than any notice
requirements) or for any other reason, Borrowers shall be deemed to have
incurred from Administrative Agent a borrowing (each a “Letter of Credit
Borrowing”) in the amount of such drawing. Such Letter of Credit Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the rate per annum applicable to a Revolving Advance maintained as a Domestic
Rate Loan. Each Lender’s payment to Administrative Agent pursuant to
Section 2.14(c) shall be deemed to be a payment in respect of its participation
in such Letter of Credit Borrowing and shall constitute a “Participation
Advance” from such Lender in satisfaction of its Participation Commitment in
respect of the applicable Letter of Credit under this Section 2.14.

(e)    Each Lender’s Participation Commitment in respect of the Letters of
Credit shall continue until the last to occur of any of the following events:
(x) Issuer ceases to be obligated to issue or cause to be issued Letters of
Credit hereunder; (y) no Letter of Credit issued or created hereunder remains
outstanding and uncancelled; and (z) all Persons (other than the Loan Parties)
have been fully reimbursed for all payments made under or relating to Letters of
Credit.

2.15.    Repayment of Participation Advances.

(a)    Upon (and only upon) receipt by Administrative Agent for the account of
Issuer of immediately available funds from the Loan Parties (i) in reimbursement
of any payment made by Issuer or Administrative Agent under the Letter of Credit
with respect to which any Lender has made a Participation Advance to Agent, or
(ii) in payment of interest on such a payment made by Issuer or Agent under such
a Letter of Credit, Agent will pay to each Lender,

 

58



--------------------------------------------------------------------------------

in the same funds as those received by Administrative Agent, the amount of such
Lender’s Revolving Commitment Percentage of such funds, except Administrative
Agent shall retain the amount of the Revolving Commitment Percentage of such
funds of any Lender that did not make a Participation Advance in respect of such
payment by Administrative Agent (and, to the extent that any of the other
Lender(s) holding the Revolving Commitment have funded any portion such
Defaulting Lender’s Participation Advance in accordance with the provisions of
Section 2.22, Administrative Agent will pay over to such Non-Defaulting Lenders
a pro rata portion of the funds so withheld from such Defaulting Lender).

(b)    If Issuer or Administrative Agent is required at any time to return to
any Loan Party, or to a trustee, receiver, liquidator, custodian, or any
official in any insolvency proceeding, any portion of the payments made by
Borrowers or any other Loan Party to Issuer or Administrative Agent pursuant to
Section 2.15(a) in reimbursement of a payment made under the Letter of Credit or
interest or fee thereon, each applicable Lender shall, on demand of
Administrative Agent, forthwith return to Issuer or Administrative Agent the
amount of its Revolving Commitment Percentage of any amounts so returned by
Issuer or Administrative Agent plus interest at the Federal Funds Effective
Rate.

2.16.    Documentation.

Each Borrower agrees to be bound by the terms of the Letter of Credit
Application and by Issuer’s interpretations of any Letter of Credit issued on
behalf of such Borrower and by Issuer’s written regulations and customary
practices relating to letters of credit, though Issuer’s interpretations may be
different from such Borrower’s own. In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall govern. It
is understood and agreed that, except in the case of (A) gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final non-appealable judgment) or (B) the wrongful dishonor by the Issuer or any
of Issuer’s Affiliates of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
government authority, Issuer shall not be liable for any error, negligence
and/or mistakes, whether of omission or commission, in following Borrowing
Agent’s or any Borrower’s instructions or those contained in the Letters of
Credit or any modifications, amendments or supplements thereto.

2.17.    Determination to Honor Drawing Request.

In determining whether to honor any request for drawing under any Letter of
Credit by the beneficiary thereof, Issuer shall be responsible only to determine
that the documents and certificates required to be delivered under such Letter
of Credit have been delivered and that they comply on their face with the
requirements of such Letter of Credit and that any other drawing condition
appearing on the face of such Letter of Credit has been satisfied in the manner
so set forth.

 

59



--------------------------------------------------------------------------------

2.18.    Nature of Participation and Reimbursement Obligations.

The obligation of each Lender in accordance with this Agreement to make the
Revolving Advances or Participation Advances as a result of a drawing under a
Letter of Credit, and the obligations of Borrowers to reimburse Issuer upon a
draw under a Letter of Credit, shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this
Section 2.18 under all circumstances, including the following circumstances:

(i)    any set-off, counterclaim, recoupment, defense or other right which such
Lender or any Loan Party, as the case may be, may have against Issuer,
Administrative Agent, any Borrower, any other Loan Party or Lender, as the case
may be, or any other Person for any reason whatsoever;

(ii)    the failure of any Borrower or any other Person to comply, in connection
with a Letter of Credit Borrowing, with the conditions set forth in this
Agreement for the making of a Revolving Advance, it being acknowledged that such
conditions are not required for the making of a Letter of Credit Borrowing and
the obligation of Lenders to make Participation Advances under Section 2.14;

(iii)    any lack of validity or enforceability of any Letter of Credit;

(iv)    any claim of breach of warranty that might be made by any Loan Party,
Administrative Agent, Issuer or any Lender against the beneficiary of a Letter
of Credit, or the existence of any claim, set-off, recoupment, counterclaim,
cross-claim, defense or other right which any Loan Party, Administrative Agent,
Issuer or any Lender may have at any time against a beneficiary, any successor
beneficiary or any transferee of any Letter of Credit or assignee of the
proceeds thereof (or any Persons for whom any such transferee or assignee may be
acting), Issuer, Administrative Agent or any Lender or any other Person, whether
in connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between any Loan
Party or any Subsidiaries of such Loan Party and the beneficiary for which any
Letter of Credit was procured);

(v)    the lack of power or authority of any signer of (or any defect in or
forgery of any signature or endorsement on) or the form of or lack of validity,
sufficiency, accuracy, enforceability or genuineness of any draft, demand,
instrument, certificate or other document presented under or in connection with
any Letter of Credit, or any fraud or alleged fraud in connection with any
Letter of Credit, or the transport of any property or provision of services
relating to a Letter of Credit, in each case even if Issuer or any of Issuer’s
Affiliates has been notified thereof;

(vi)    payment by Issuer under any Letter of Credit against presentation of a
demand, draft or certificate or other document which is forged or does not fully
comply with the terms of such Letter of Credit (provided that the foregoing
shall not excuse Issuer from any obligation under the terms of any applicable
Letter of Credit to require the presentation of documents that on their face
appear to satisfy any applicable requirements for drawing under such Letter of
Credit prior to honoring or paying any such draw);

 

60



--------------------------------------------------------------------------------

(vii)    the solvency of, or any acts or omissions by, any beneficiary of any
Letter of Credit, or any other Person having a role in any transaction or
obligation relating to a Letter of Credit, or the existence, nature, quality,
quantity, condition, value or other characteristic of any property or services
relating to a Letter of Credit;

(viii)    any failure by Issuer or any of Issuer’s Affiliates to issue any
Letter of Credit in the form requested by Borrowing Agent, unless Administrative
Agent and Issuer have each received written notice from Borrowing Agent of such
failure within three (3) Business Days after Issuer shall have furnished
Administrative Agent and Borrowing Agent a copy of such Letter of Credit and
such error is material and no drawing has been made thereon prior to receipt of
such notice;

(ix)    the occurrence of any Material Adverse Effect;

(x)    any breach of this Agreement or any Other Document by any party thereto;

(xi)    the occurrence or continuance of an insolvency proceeding with respect
to any Borrower or any Guarantor;

(xii)    the fact that a Default or an Event of Default shall have occurred and
be continuing;

(xiii)    the fact that the Term shall have expired or this Agreement or the
obligations of Lenders to make Advances have been terminated; and

(xiv)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing.

2.19.    Liability for Acts and Omissions.

(a)    As among the Loan Parties and Issuer, Swing Loan Lender, Administrative
Agent and Lenders, each Loan Party assumes all risks of the acts and omissions
of, or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, Issuer
shall not be responsible for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for an issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged (even if Issuer or any of its Affiliates shall
have been notified thereof); (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) the
failure of the beneficiary of any such Letter of Credit, or any other party to
which such Letter of Credit may be transferred, to comply fully with any
conditions required in order to draw upon such Letter of Credit or any other
claim of any Borrower or any other Loan Party against any beneficiary of such
Letter of Credit, or any such transferee, or any dispute between or among any
Borrower or any other Loan Party and any beneficiary of any Letter of Credit or
any such transferee; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile,

 

61



--------------------------------------------------------------------------------

telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of Issuer, including any Governmental Acts, and none of the above shall
affect or impair, or prevent the vesting of, any of Issuer’s rights or powers
hereunder. Nothing in the preceding sentence shall relieve Issuer from liability
for Issuer’s gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final non-appealable judgment) in connection with
actions or omissions described in such clauses (i) through (viii) of such
sentence. In no event shall Issuer or Issuer’s Affiliates be liable to any
Borrower or any other Loan Party for any indirect, consequential, incidental,
punitive, exemplary or special damages or expenses (including without limitation
attorneys’ fees), or for any damages resulting from any change in the value of
any property relating to a Letter of Credit.

(b)    Without limiting the generality of the foregoing, Issuer and each of its
Affiliates: (i) may rely on any oral or other communication believed in good
faith by Issuer or such Affiliate to have been authorized or given by or on
behalf of the applicant for a Letter of Credit; (ii) may honor any presentation
if the documents presented appear on their face substantially to comply with the
terms and conditions of the relevant Letter of Credit; (iii) may honor a
previously dishonored presentation under a Letter of Credit, whether such
dishonor was pursuant to a court order, to settle or compromise any claim of
wrongful dishonor, or otherwise, and shall be entitled to reimbursement to the
same extent as if such presentation had initially been honored, together with
any interest paid by Issuer or its Affiliates; (iv) may honor any drawing that
is payable upon presentation of a statement advising negotiation or payment,
upon receipt of such statement (even if such statement indicates that a draft or
other document is being delivered separately), and shall not be liable for any
failure of any such draft or other document to arrive, or to conform in any way
with the relevant Letter of Credit; (v) may pay any paying or negotiating bank
claiming that it rightfully honored under the laws or practices of the place
where such bank is located; and (vi) may settle or adjust any claim or demand
made on Issuer or its Affiliate in any way related to any order issued at the
applicant’s request to an air carrier, a letter of guarantee or of indemnity
issued to a steamship agent or carrier or any document or instrument of like
import (each an “Order”) and honor any drawing in connection with any Letter of
Credit that is the subject of such Order, notwithstanding that any drafts or
other documents presented in connection with such Letter of Credit fail to
conform in any way with such Letter of Credit.

(c)    In furtherance and extension and not in limitation of the specific
provisions set forth above, any action taken or omitted by Issuer under or in
connection with the Letters of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence (as determined by a court of competent jurisdiction in a final
non-appealable judgment), shall not put Issuer under any resulting liability to
any Borrower, any other Loan Party, Administrative Agent or any Lender.

 

62



--------------------------------------------------------------------------------

2.20.    Mandatory Prepayments.

(a)    Subject to Section 7.1 hereof, when any Loan Party sells or otherwise
disposes of any Collateral other than pursuant to sub-clauses (a) and (b) of
clause (i) of Section 7.1(b), Borrowers shall repay the Advances in an amount
equal to the net proceeds of such sale (i.e., gross proceeds less the reasonable
direct costs of such sales or other dispositions), such repayments to be made
promptly but in no event more than one (1) Business Day following receipt of
such net proceeds, and until the date of payment, such proceeds shall be held in
trust for Administrative Agent. The foregoing shall not be deemed to be implied
consent to any such sale otherwise prohibited by the terms and conditions
hereof. Such repayments shall be applied to the Advances (x) first, to the
outstanding principal installments of the Term Loan in the inverse order of the
maturities thereof and (y) second, to the remaining Advances in such order as
Administrative Agent may determine, subject to Borrowers’ ability to reborrow
Revolving Advances in accordance with the terms hereof.

(b)    In the event of any issuance or other incurrence of Indebtedness by any
Loan Party or the issuance of any Equity Interests by any Loan Party, the Loan
Parties shall, no later than one (1) Business Day after the receipt by the Loan
Parties of (i) the cash proceeds from any such issuance or incurrence of
Indebtedness or (ii) the net cash proceeds of any issuance of Equity Interests,
as applicable, repay the Advances in an amount equal to (x) one hundred percent
(100%) of such cash proceeds in the case of such incurrence or issuance of
Indebtedness and (y) fifty percent (50%) of such net cash proceeds in the case
of an issuance of Equity Interests. Such repayments will be applied in the same
manner as set forth in Section 2.20(a) hereof.

(c)    All proceeds received by Borrowers or Administrative Agent (i) under any
insurance policy on account of damage or destruction of any assets or property
of any Borrowers or on account of the interruption of any Borrower’s business,
or (ii) as a result of any taking or condemnation of any assets or property
shall be applied in accordance with Section 6.6 hereof.

2.21.    Use of Proceeds.

(a)    Borrowers shall apply the proceeds of Advances to (i) refinance the
Indebtedness outstanding under the Existing Credit Agreement on the Restatement
Date (including the use of Revolving Advances to refinance any remaining balance
of the term loan facility under the Existing Credit Agreement after giving
effect to the application of the proceeds of the Term Loan hereunder), (ii) pay
fees and expenses relating to this transaction, and (iii) provide for its
working capital needs, including the financing of ongoing working capital
requirements, capital expenditures, payments under the Gorbert Notes to the
extent not prohibited by the terms of this Agreement or the Other Documents and
reimburse drawings under Letters of Credit. Borrowers shall not use the proceeds
of any Revolving Advance to prepay the Term Loan, except as set forth in clause
(i) of the foregoing sentence.

(b)    Without limiting the generality of Section 2.21(a) above, neither the
Borrowers, the Guarantors nor any other Person which may in the future become
party to this Agreement or the Other Documents as a Borrower or Guarantor,
intends to use nor shall they use any portion of the proceeds of the Advances,
directly or indirectly, for any purpose in violation of Applicable Law.

 

63



--------------------------------------------------------------------------------

2.22.    Defaulting Lender.

(a)    Notwithstanding anything to the contrary contained herein, in the event
any Lender is a Defaulting Lender, all rights and obligations hereunder of such
Defaulting Lender and of the other parties hereto shall be modified to the
extent of the express provisions of this Section 2.22 so long as such Lender is
a Defaulting Lender.

(b)    (i)  except as otherwise expressly provided for in this Section 2.22,
Revolving Advances shall be made pro rata from Lenders holding Revolving
Commitments which are not Defaulting Lenders based on their respective Revolving
Commitment Percentages, and no Revolving Commitment Percentage of any Lender or
any pro rata share of any Revolving Advances required to be advanced by any
Lender shall be increased as a result of any Lender being a Defaulting Lender.
Amounts received in respect of principal of any type of Revolving Advances shall
be applied to reduce such type of Revolving Advances of each Lender (other than
any Defaulting Lender) in accordance with their Revolving Commitment
Percentages; provided, that, Administrative Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by Administrative Agent
for Defaulting Lender’s benefit, nor shall a Defaulting Lender be entitled to
the sharing of any payments hereunder (including any principal, interest or
fees). Amounts payable to a Defaulting Lender shall instead be paid to or
retained by Administrative Agent. Administrative Agent may hold and, in its
discretion, re-lend to a Borrower the amount of such payments received or
retained by it for the account of such Defaulting Lender.

(ii)    fees pursuant to Section 3.3(b) hereof shall cease to accrue in favor of
such Defaulting Lender.

(iii)    if any Swing Loans are outstanding or any Letters of Credit (or
drawings under any Letter of Credit for which Issuer has not been reimbursed)
are outstanding or exist at the time any such Lender becomes a Defaulting
Lender, then:

(A)     Defaulting Lender’s Participation Commitment in the outstanding Swing
Loans and of the Maximum Undrawn Amount of all outstanding Letters of Credit
shall be reallocated among Non-Defaulting Lenders holding Revolving Commitments
in proportion to the respective Revolving Commitment Percentages of such
Non-Defaulting Lenders to the extent (but only to the extent) that (x) such
reallocation does not cause the aggregate sum of outstanding Revolving Advances
made by any such Non-Defaulting Lender plus such Lender’s reallocated
Participation Commitment in the outstanding Swing Loans plus such Lender’s
reallocated Participation Commitment in the aggregate Maximum Undrawn Amount of
all outstanding Letters of Credit to exceed the Revolving Commitment Amount of
any such Non-Defaulting Lender, and (y) no Default or Event of Default has
occurred and is continuing at such time;

(B)    if the reallocation described in clause (A) above cannot, or can only
partially, be effected, Borrowers shall within one Business Day following notice
by

 

64



--------------------------------------------------------------------------------

Administrative Agent (x) first, prepay any outstanding Swing Loans that cannot
be reallocated, and (y) second, Cash Collateralize for the benefit of Issuer,
Borrowers’ obligations corresponding to such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit (after giving
effect to any partial reallocation pursuant to clause (A) above) in accordance
with Section 3.2(b) for so long as such Obligations are outstanding;

(C)    if Borrowers Cash Collateralize any portion of such Defaulting Lender’s
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
pursuant to clause (B) above, Borrowers shall not be required to pay any fees to
such Defaulting Lender pursuant to Section 3.2(a) with respect to such
Defaulting Lender’s Revolving Commitment Percentage of Maximum Undrawn Amount of
all Letters of Credit during the period such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit are Cash
Collateralized;

(D)    if Defaulting Lender’s Participation Commitment in the Maximum Undrawn
Amount of all Letters of Credit is reallocated pursuant to clause (A) above,
then the fees payable to Lenders holding Revolving Commitments pursuant to
Section 3.2(a) shall be adjusted and reallocated to Non-Defaulting Lenders
holding Revolving Commitments in accordance with such reallocation; and

(E)    if all or any portion of such Defaulting Lender’s Participation
Commitment in the Maximum Undrawn Amount of all Letters of Credit is neither
reallocated nor Cash Collateralized pursuant to clauses (A) or (B) above, then,
without prejudice to any rights or remedies of Issuer or any other Lender
hereunder, all Letter of Credit Fees payable under Section 3.2(a) with respect
to such Defaulting Lender’s Revolving Commitment Percentage of the Maximum
Undrawn Amount of all Letters of Credit shall be payable to the Issuer (and not
to such Defaulting Lender) until (and then only to the extent that) such
Participation Commitment in the Maximum Undrawn Amount of all Letters of Credit
is reallocated and/or Cash Collateralized; and

(iv)    so long as any Lender is a Defaulting Lender, Swing Loan Lender shall
not be required to fund any Swing Loans and Issuer shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuer is satisfied
that the related exposure and Defaulting Lender’s Participation Commitment in
the Maximum Undrawn Amount of all Letters of Credit and all Swing Loans (after
giving effect to any such issuance, amendment, increase or funding) will be
fully allocated to Non-Defaulting Lenders holding Revolving Commitments and/or
such Letters of Credit will be Cash Collateralized in accordance with clause
(A) and (B) above, and participating interests in any newly made Swing Loan or
any newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 2.22(b)(iii)(A) above
(and such Defaulting Lender shall not participate therein).

(c)    A Defaulting Lender shall not be entitled to give instructions to
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the Other Documents, and all amendments,
waivers and other modifications of this Agreement and the Other Documents may be
made without regard to a Defaulting Lender and, for purposes of the definition
of “Required Lenders” and “Supermajority Lenders”, a

 

65



--------------------------------------------------------------------------------

Defaulting Lender shall not be deemed to be a Lender, to have any outstanding
Advances or a Revolving Commitment Percentage or Term Loan Commitment Percentage
provided, that this clause (c) shall not apply to the vote of a Defaulting
Lender in the case of an amendment, waiver or other modification described in
clauses (i) or (ii) of Section 16.2(b).

(d)    Other than as expressly set forth in this Section 2.22, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section 2.22 shall be deemed to release any Defaulting Lender
from its obligations under this Agreement and the Other Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which any Loan Party,
Administrative Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.

(e)    In the event that Administrative Agent, the Loan Parties, Swing Loan
Lender and Issuer agree in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
Administrative Agent will so notify the parties hereto, and, if such cured
Defaulting Lender is a Lender, then Participation Commitments of Lenders
(including such cured Defaulting Lender) of the Swing Loans and Maximum Undrawn
Amount of all outstanding Letters of Credit shall be reallocated to reflect the
inclusion of such Lender’s Revolving Commitment, and on such date such Lender
shall purchase at par such of the Revolving Advances of the other Lenders as
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Revolving Advances in accordance with its Revolving Commitment
Percentage.

(f)    If Swing Loan Lender or Issuer has a good faith belief that any Lender
has defaulted in fulfilling its obligations under one or more other agreements
in which such Lender commits to extend credit, Swing Loan Lender shall not be
required to fund any Swing Loans and Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless Swing Loan Lender or Issuer, as
the case may be, shall have entered into arrangements with Borrowers or such
Lender, satisfactory to Swing Loan Lender or Issuer, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

2.23.    Payment of Obligations.

Administrative Agent may charge to Borrowers’ Account as a Revolving Advance or,
at the discretion of Swing Loan Lender, as a Swing Loan (i) all payments with
respect to any of the Obligations required hereunder (including without
limitation principal payments, payments of interest, payments of Letter of
Credit Fees and all other fees provided for hereunder and payments under
Sections 16.5 and 16.9) as and when each such payment shall become due and
payable (whether as regularly scheduled, upon or after acceleration, upon
maturity or otherwise), (ii) without limiting the generality of the foregoing
clause (i), (a) all amounts expended by Administrative Agent or any Lender
pursuant to Sections 4.2 or 4.3 hereof and (b) all expenses which Administrative
Agent incurs in connection with the forwarding of Advance proceeds and the
establishment and maintenance of any Blocked Accounts or Depository Accounts as
provided for in Section 4.8(h), and (iii) any sums expended by Administrative
Agent or any Lender due to any Loan Party’s failure to perform or comply with
its obligations under this

 

66



--------------------------------------------------------------------------------

Agreement or any Other Document including any Loan Party’s obligations under
Sections 3.3, 4.4, 4.7, 6.4, 6.6, 6.7 and 6.8 hereof, and all amounts so charged
shall be added to the Obligations and shall be secured by the Collateral. To the
extent Revolving Advances are not actually funded by the other Lenders in
respect of any such amounts so charged, all such amounts so charged shall be
deemed to be Revolving Advances made by and owing to Administrative Agent and
Administrative Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender under this Agreement and the Other Documents
with respect to such Revolving Advances.

III.    INTEREST AND FEES.

3.1.    Interest.

Interest on Advances shall be payable in arrears on the first day of each month
with respect to Domestic Rate Loans and, with respect to LIBOR Rate Loans, at
the end of each Interest Period, provided further that all accrued and unpaid
interest shall be due and payable at the end of the Term. Interest charges shall
be computed on the actual principal amount of Advances outstanding during the
month at a rate per annum equal to (i) with respect to Revolving Advances, the
Revolving Interest Rate and (ii) with respect to Swing Loans, the Revolving
Interest Rate for Domestic Rate Loan and (iii) with respect to the Term Loan,
the Term Loan Rate (as applicable, the “Contract Rate”). Except as expressly
provided otherwise in this Agreement, any Obligations other than the Advances
that are not paid when due shall accrue interest at the Revolving Interest Rate
for Domestic Rate Loans, subject to the provision of the final sentence of this
Section 3.1 regarding the Default Rate. Whenever, subsequent to the date
Restatement Date, the Alternate Base Rate is increased or decreased, the
applicable Contract Rate shall be similarly changed without notice or demand of
any kind by an amount equal to the amount of such change in the Alternate Base
Rate during the time such change or changes remain in effect. The LIBOR Rate
shall be adjusted with respect to LIBOR Rate Loans without notice or demand of
any kind on the effective date of any change in the Reserve Percentage as of
such effective date. Upon and after the occurrence of an Event of Default, and
during the continuation thereof, at the option of Administrative Agent or at the
direction of Required Lenders (or, in the case of any Event of Default under
Section 10.7, immediately and automatically upon the occurrence of any such
Event of Default without the requirement of any affirmative action by any
party), the Obligations shall bear interest at the applicable Contract Rate for
Domestic Rate Loans plus two percent (2%) per annum (the “Default Rate”).

3.2.    Letter of Credit Fees.

(a)    Borrowers shall pay (x) to Administrative Agent, for the ratable benefit
of Lenders, fees for each Letter of Credit for the period from and excluding the
date of issuance of same to and including the date of expiration or termination,
equal to the average daily face amount of each outstanding Letter of Credit
multiplied by the Applicable Margin for Revolving Advances consisting of LIBOR
Rate Loans, such fees to be calculated on the basis of a 360-day year for the
actual number of days elapsed and to be payable quarterly in arrears on the
first day of each calendar quarter and on the last day of the Term, and (y) to
Issuer, a fronting fee of one quarter of one percent (0.25%) per annum times the
average daily face amount of each outstanding Letter of Credit for the period
from and excluding the date of issuance of same to

 

67



--------------------------------------------------------------------------------

and including the date of expiration or termination, to be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term. (all of the foregoing fees, the “Letter of Credit Fees”). In addition,
Borrowers shall pay to Administrative Agent, for the benefit of Issuer, any and
all administrative, issuance, amendment, payment and negotiation charges with
respect to Letters of Credit and all fees and expenses as agreed upon by Issuer
and the Borrowing Agent in connection with any Letter of Credit, including in
connection with the opening, amendment or renewal of any such Letter of Credit
and any acceptances created thereunder, all such charges, fees and expenses, if
any, to be payable on demand. All such charges shall be deemed earned in full on
the date when the same are due and payable hereunder and shall not be subject to
rebate or pro-ration upon the termination of this Agreement for any reason. Any
such charge in effect at the time of a particular transaction shall be the
charge for that transaction, notwithstanding any subsequent change in Issuer’s
prevailing charges for that type of transaction. Upon and after the occurrence
of an Event of Default, and during the continuation thereof, at the option of
Administrative Agent or at the direction of Required Lenders (or, in the case of
any Event of Default under Section 10.7, immediately and automatically upon the
occurrence of any such Event of Default without the requirement of any
affirmative action by any party), the Letter of Credit Fees described in clause
(x) of this Section 3.2(a) shall be increased by an additional two percent
(2.0%) per annum.

(b)    At any time following the occurrence of an Event of Default, at the
option of Administrative Agent or at the direction of Required Lenders (or, in
the case of any Event of Default under Section 10.7, immediately and
automatically upon the occurrence of such Event of Default, without the
requirement of any affirmative action by any party), or upon the expiration of
the Term or any other termination of this Agreement (and also, if applicable, in
connection with any mandatory prepayment under Section 2.20), Borrowers shall
Cash Collateralize all Letters of Credit, and each Borrower hereby irrevocably
authorizes Administrative Agent, in its discretion, on such Borrower’s behalf
and in such Borrower’s name, to open such an account and to make and maintain
deposits therein, or in an account opened by such Borrower, in the amounts
required to be made by such Borrower, out of the proceeds of Receivables or
other Collateral or out of any other funds of such Borrower coming into any
Lender’s possession at any time. Administrative Agent may, in its discretion,
invest such cash collateral (less applicable reserves) in such short-term
money-market items as to which Administrative Agent and such Borrower mutually
agree (or, in the absence of such agreement, as Administrative Agent may
reasonably select) and the net return on such investments shall be credited to
such account and constitute additional cash collateral, or Administrative Agent
may (notwithstanding the foregoing) establish the account provided for under
this Section 3.2(b) as a non-interest bearing account and in such case
Administrative Agent shall have no obligation (and Borrowers hereby waive any
claim) under Article 9 of the Uniform Commercial Code or under any other
Applicable Law to pay interest on such cash collateral being held by
Administrative Agent. No Borrower may withdraw amounts credited to any such
account except upon the occurrence of (1) the cure or waiver of all Events of
Default which resulted in the requirement to Cash Collateralize, or (2) all of
the following: (x) payment and performance in full of all Obligations;
(y) expiration of all Letters of Credit; and (z) termination of this Agreement.
Borrowers hereby assign, pledge and grant to Administrative Agent, for its
benefit and the ratable benefit of Issuer, Lenders and each other Secured Party,
a continuing security interest in and to and Lien on any such cash collateral
and any right, title and interest of Borrowers in any deposit account,
securities account or investment account into which such cash collateral may be
deposited from

 

68



--------------------------------------------------------------------------------

time to time to secure the Obligations, specifically including all Obligations
with respect to any Letters of Credit. Borrowers agree that upon the coming due
of any Reimbursement Obligations (or any other Obligations, including
Obligations for Letter of Credit Fees) with respect to the Letters of Credit,
Administrative Agent may use such cash collateral to pay and satisfy such
Obligations.

3.3.    Administrative Agent’s Fee Letter, Facility Fee and Collateral
Monitoring Fees.

(a)    Borrowers shall pay the amounts required to be paid in the Administrative
Agent’s Fee Letter in the manner and at the times required by the Administrative
Agent’s Fee Letter.

(b)    If, for any calendar quarter during the Term, the average daily unpaid
balance of the sum of Revolving Advances plus Swing Loans plus the Maximum
Undrawn Amount of all outstanding Letters of Credit for each day of such
calendar quarter does not equal the Maximum Revolving Advance Amount, then
Borrowers shall pay to Administrative Agent, for the ratable benefit of Lenders
based on their Revolving Commitment Percentages, a fee at a rate equal to
one-quarter of one percent (.25%) per annum on the amount by which the Maximum
Revolving Advance Amount exceeds such average daily unpaid balance (the
“Facility Fee”). Such Facility Fee shall be payable to Administrative Agent in
arrears on the first day of each calendar quarter with respect to the previous
calendar quarter.

(c)    On the first day of the month following any month in which the
Administrative Agent performs any collateral monitoring, namely any field
examination (subject to any limitations in this Agreement), collateral analysis
or other business analysis, the need for which is to be determined by the
Administrative Agent and which monitoring is undertaken by the Administrative
Agent or for the Administrative Agent’s benefit, Borrowers agree to pay a field
examination fee of One Thousand and 00/100 Dollars ($1,000.00) per day for each
person employed to perform such monitoring, plus all reasonable out-of-pocket
costs and disbursements incurred by the Administrative Agent in the performance
of such examination or analysis.

3.4.    [Reserved].

3.5.    Computation of Interest and Fees.

Interest and fees hereunder shall be computed on the basis of a year of 360 days
and for the actual number of days elapsed; provided that the interest applicable
to Domestic Rate Loans shall be computed upon the basis of a year of 365/366
days and for the actual number of days elapsed. If any payment to be made
hereunder becomes due and payable on a day other than a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and interest
thereon shall be payable at the applicable Contract Rate during such extension.

3.6.    Maximum Charges.

In no event whatsoever shall interest and other charges charged hereunder exceed
the highest rate permissible under Applicable Law. In the event interest and
other charges as computed hereunder would otherwise exceed the highest rate
permitted under Applicable Law: (i) the interest rates hereunder will be reduced
to the maximum rate permitted under Applicable

 

69



--------------------------------------------------------------------------------

Law; (ii) such excess amount shall be first applied to any unpaid principal
balance owed by Borrowers; and (iii) if the then remaining excess amount is
greater than the previously unpaid principal balance, Lenders shall promptly
refund such excess amount to Borrowers and the provisions hereof shall be deemed
amended to provide for such permissible rate.

3.7.    Increased Costs.

In the event that any Applicable Law or any Change in Law or compliance by any
Lender (for purposes of this Section 3.7, the term “Lender” shall include
Administrative Agent, Swing Loan Lender, any Issuer or Lender and any
corporation or bank controlling Administrative Agent, Swing Loan Lender, any
Lender or Issuer and the office or branch where Administrative Agent, Swing Loan
Lender, any Lender or Issuer (as so defined) makes or maintains any LIBOR Rate
Loans) with any request or directive (whether or not having the force of law)
from any central bank or other financial, monetary or other authority, shall:

(a)    subject Administrative Agent, Swing Loan Lender, any Lender or Issuer to
any tax of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any LIBOR Rate Loan, or
change the basis of taxation of payments to Administrative Agent, Swing Loan
Lender, such Lender or Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 3.10 and the imposition of, or any change in
the rate of, any Excluded Tax payable by Administrative Agent, Swing Loan
Lender, such Lender or the Issuer);

(b)    impose, modify or deem applicable any reserve, special deposit,
assessment, special deposit, compulsory loan, insurance charge or similar
requirement against assets held by, or deposits in or for the account of,
advances or loans by, or other credit extended by, any office of Administrative
Agent, Swing Loan Lender, Issuer or any Lender, including pursuant to Regulation
D of the Board of Governors of the Federal Reserve System; or

(c)    impose on Administrative Agent, Swing Loan Lender, any Lender or Issuer
or the London interbank LIBOR market any other condition, loss or expense (other
than Taxes) affecting this Agreement or any Other Document or any Advance made
by any Lender, or any Letter of Credit or participation therein;

and the result of any of the foregoing is to increase the cost to Administrative
Agent, Swing Loan Lender, any Lender or Issuer of making, converting to,
continuing, renewing or maintaining its Advances hereunder by an amount that
Administrative Agent, Swing Loan Lender, such Lender or Issuer deems to be
material or to reduce the amount of any payment (whether of principal, interest
or otherwise) in respect of any of the Advances by an amount that Administrative
Agent, Swing Loan Lender or such Lender or Issuer deems to be material, then, in
any case Borrowers shall promptly pay Administrative Agent, Swing Loan Lender,
such Lender or Issuer, upon its demand, such additional amount as will
compensate Administrative Agent, Swing Loan Lender or such Lender or Issuer for
such additional cost or such reduction, as the case may be, provided that the
foregoing shall not apply to increased costs which are reflected in the LIBOR
Rate, as the case may be. Administrative Agent, Swing Loan Lender, such Lender
or Issuer shall certify the amount of such additional cost or reduced amount to
Borrowing Agent, and such certification shall be conclusive absent manifest
error.

 

70



--------------------------------------------------------------------------------

3.8.    Basis For Determining Interest Rate Inadequate or Unfair.

In the event that Administrative Agent or any Lender shall have determined that:

(a)    reasonable means do not exist for ascertaining the LIBOR Rate for any
Interest Period;

(b)    Dollar deposits in the relevant amount and for the relevant maturity are
not available in the London interbank LIBOR market, with respect to an
outstanding LIBOR Rate Loan, a proposed LIBOR Rate Loan, or a proposed
conversion of a Domestic Rate Loan into a LIBOR Rate Loan;

(c)    the making, maintenance or funding of any LIBOR Rate Loan has been made
impracticable or unlawful by compliance by Administrative Agent or such Lender
in good faith with any Applicable Law or any interpretation or application
thereof by any Governmental Body or with any request or directive of any such
Governmental Body (whether or not having the force of law); or

(d)    the LIBOR Rate will not adequately and fairly reflect the cost to such
Lender of the establishment or maintenance of any LIBOR Rate Loan,

then Administrative Agent shall give Borrowing Agent prompt written or
telephonic notice of such determination. If such notice is given, (i) any such
requested LIBOR Rate Loan shall be made as a Domestic Rate Loan, unless
Borrowing Agent shall notify Administrative Agent no later than 1:00 p.m. two
(2) Business Days prior to the date of such proposed borrowing, that its request
for such borrowing shall be cancelled or made as an unaffected type of LIBOR
Rate Loan, (ii) any Domestic Rate Loan or LIBOR Rate Loan which was to have been
converted to an affected type of LIBOR Rate Loan shall be continued as or
converted into a Domestic Rate Loan, or, if Borrowing Agent shall notify Agent,
no later than 1:00 p.m. two (2) Business Days prior to the proposed conversion,
shall be maintained as an unaffected type of LIBOR Rate Loan, and (iii) any
outstanding affected LIBOR Rate Loans shall be converted into a Domestic Rate
Loan, or, if Borrowing Agent shall notify Administrative Agent, no later than
1:00 p.m. two (2) Business Days prior to the last Business Day of the then
current Interest Period applicable to such affected LIBOR Rate Loan, shall be
converted into an unaffected type of LIBOR Rate Loan, on the last Business Day
of the then current Interest Period for such affected LIBOR Rate Loans (or
sooner, if any Lender cannot continue to lawfully maintain such affected LIBOR
Rate Loan). Until such notice has been withdrawn, Lenders shall have no
obligation to make an affected type of LIBOR Rate Loan or maintain outstanding
affected LIBOR Rate Loans and no Borrower shall have the right to convert a
Domestic Rate Loan or an unaffected type of LIBOR Rate Loan into an affected
type of LIBOR Rate Loan.

3.9.    Capital Adequacy.

(a)    In the event that Administrative Agent, Swing Loan Lender or any Lender
shall have determined that any Applicable Law or guideline regarding capital
adequacy, or any Change in Law or any change in the interpretation or
administration thereof by any Governmental Body, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by Administrative Agent, Swing Loan Lender, Issuer or

 

71



--------------------------------------------------------------------------------

any Lender (for purposes of this Section 3.9, the term “Lender” shall include
Administrative Agent, Swing Loan Lender, Issuer or any Lender and any
corporation or bank controlling Administrative Agent , Swing Loan Lender or any
Lender and the office or branch where Administrative Agent, Swing Loan Lender or
any Lender (as so defined) makes or maintains any LIBOR Rate Loans) with any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on Administrative Agent, Swing
Loan Lender or any Lender’s capital as a consequence of its obligations
hereunder (including the making of any Swing Loans) to a level below that which
Administrative Agent , Swing Loan Lender or such Lender could have achieved but
for such adoption, change or compliance (taking into consideration
Administrative Agent’s, Swing Loan Lender’s and each Lender’s policies with
respect to capital adequacy) by an amount deemed by Administrative Agent, Swing
Loan Lender or any Lender to be material, then, from time to time, Borrowers
shall pay upon demand to Administrative Agent, Swing Loan Lender or such Lender
such additional amount or amounts as will compensate Administrative Agent ,
Swing Loan Lender or such Lender for such reduction. In determining such amount
or amounts, Administrative Agent, Swing Loan Lender or such Lender may use any
reasonable averaging or attribution methods. The protection of this Section 3.9
shall be available to Administrative Agent, Swing Loan Lender and each Lender
regardless of any possible contention of invalidity or inapplicability with
respect to the Applicable Law, rule, regulation, guideline or condition.

(b)    A certificate of Administrative Agent, Swing Loan Lender or such Lender
setting forth such amount or amounts as shall be necessary to compensate
Administrative Agent , Swing Loan Lender or such Lender with respect to
Section 3.9(a) hereof when delivered to Borrowing Agent shall be conclusive
absent manifest error.

3.10.    Taxes.

(a)    Any and all payments by or on account of any Obligations hereunder or
under any Other Document shall be made free and clear of and without reduction
or withholding for any Indemnified Taxes or Other Taxes; provided that if Loan
Parties shall be required by Applicable Law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
Agents, Swing Loan Lender, Lender, Issuer or Participant, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) Loan Parties shall make such deductions and
(iii) Loan Parties shall timely pay the full amount deducted to the relevant
Governmental Body in accordance with Applicable Law.

(b)    Without limiting the provisions of Section 3.10(a) above, Borrowers shall
timely pay any Other Taxes to the relevant Governmental Body in accordance with
Applicable Law.

(c)    Each Loan Party shall indemnify each Agent, Swing Loan Lender, each
Lender, Issuer and any Participant, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by such

 

72



--------------------------------------------------------------------------------

Agent, Swing Loan Lender, such Lender, Issuer, or such Participant, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Body. A
certificate as to the amount of such payment or liability delivered to Loan
Parties by any Lender, Swing Loan Lender, Participant, or Issuer (with a copy to
Administrative Agent), or by any Agent on its own behalf or on behalf of Swing
Loan Lender, a Lender or Issuer, shall be conclusive absent manifest error.

(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by any Loan Party to a Governmental Body, Loan Parties shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Body evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to
Administrative Agent.

(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Loan Party is
resident for tax purposes, or under any treaty to which such jurisdiction is a
party, with respect to payments hereunder or under any Other Document shall
deliver to Loan Parties (with a copy to Administrative Agent), at the time or
times prescribed by Applicable Law or reasonably requested by Loan Parties or
Administrative Agent, such properly completed and executed documentation
prescribed by Applicable Law as will permit such payments to be made without
withholding or at a reduced rate of withholding. Notwithstanding the submission
of such documentation claiming a reduced rate of or exemption from U.S.
withholding tax, Administrative Agent shall be entitled to withhold United
States federal income taxes at the full 30% withholding rate if in its
reasonable judgment it is required to do so under the due diligence requirements
imposed upon a withholding agent under § 1.1441-7(b) of the United States Income
Tax Regulations or other Applicable Law. Further, Administrative Agent is
indemnified under § 1.1461-1(e) of the United States Income Tax Regulations
against any claims and demands of any Lender, Issuer or assignee or participant
of a Lender or Issuer for the amount of any tax it deducts and withholds in
accordance with regulations under § 1441 of the Code. In addition, any Lender,
if requested by Loan Parties or Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the Loan
Parties or Administrative Agent as will enable Loan Parties or Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Without limiting the generality of the
foregoing, in the event that any Loan Party is resident for tax purposes in the
United States of America, any Foreign Lender (or other Lender) shall deliver to
Loan Parties and Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
(or other Lender) becomes a Lender under this Agreement (and from time to time
thereafter upon the request of Loan Parties or Administrative Agent, but only if
such Foreign Lender (or other Lender) is legally entitled to do so), whichever
of the following is applicable: two (2) duly completed valid originals of IRS
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States of America is a party,

(i)    two (2) duly completed valid originals of IRS Form W-8ECI,

 

73



--------------------------------------------------------------------------------

(ii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of a Loan Party
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) two
duly completed valid originals of IRS Form W-8BEN,

(iii)    any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Loan Parties to determine the withholding or
deduction required to be made, or

(iv)    To the extent that any Lender is not a Foreign Lender, such Lender shall
submit to Administrative Agent two (2) originals of an IRS Form W-9 or any other
form prescribed by Applicable Law demonstrating that such Lender is not a
Foreign Lender.

(f)    If a payment made to a Lender, Swing Loan Lender, Participant, Issuer, or
an Agent under this Agreement or any Other Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Person fails to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender, Swing Loan
Lender, Participant, Issuer, or such Agent shall deliver to the Administrative
Agent (in the case of Swing Loan Lender, a Lender, Participant or Issuer) and
Loan Parties (A) a certification signed by the chief financial officer,
principal accounting officer, treasurer or controller of such Person, and
(B) other documentation reasonably requested by Administrative Agent or any Loan
Party sufficient for Administrative Agent and Loan Parties to comply with their
obligations under FATCA and to determine that Swing Loan Lender, such Lender,
Participant, Issuer, or such Agent has complied with such applicable reporting
requirements.

(g)    If an Agent, Swing Loan Lender, a Lender, a Participant or Issuer
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by Loan
Parties or with respect to which Loan Parties have paid additional amounts
pursuant to this Section, it shall pay to Loan Parties an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by Loan Parties under this Section with respect to the Indemnified Taxes
or Other Taxes giving rise to such refund); net of all out-of-pocket expenses of
such Agent, Swing Loan Lender, such Lender, Participant, or the Issuer, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Body with respect to such refund), provided that Loan Parties, upon
the request of such Agent, Swing Loan Lender, such Lender, Participant, or
Issuer, agrees to repay the amount paid over to Loan Parties (plus any
penalties, interest or other charges imposed by the relevant Governmental Body)
to such Agent, Swing Loan Lender, such Lender, Participant or the Issuer in the
event such Agent, Swing Loan Lender, such Lender, Participant or the Issuer is
required to repay such refund to such Governmental Body. This Section shall not
be construed to require any Agent, Swing Loan Lender, any Lender, Participant,
or Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to Loan Parties or any other Person.

 

74



--------------------------------------------------------------------------------

3.11.    Replacement of Lenders.

If any Lender (an “Affected Lender”) (a) makes demand upon Borrowers for (or if
Borrowers are otherwise required to pay) amounts pursuant to Section 3.7 or 3.9
hereof, (b) is unable to make or maintain LIBOR Rate Loans as a result of a
condition described in Section 2.2(h) hereof, (c) is a Defaulting Lender, or
(d) denies any consent requested by the Administrative Agent pursuant to
Section 16.2(b) hereof, Borrowers may, within ninety (90) days of receipt of
such demand, notice (or the occurrence of such other event causing Borrowers to
be required to pay such compensation or causing Section 2.2(h) hereof to be
applicable), or such Lender becoming a Defaulting Lender or denial of a request
by Administrative Agent pursuant to Section 16.2(b) hereof, as the case may be,
by notice in writing to the Administrative Agent and such Affected Lender
(i) request the Affected Lender to cooperate with Borrowers in obtaining a
replacement Lender satisfactory to Administrative Agent and Borrowers (the
“Replacement Lender”); (ii) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Advances and its Revolving Commitment
Percentage and/or Term Loan Commitment Percentages, as applicable, as provided
herein, but none of such Lenders shall be under any obligation to do so; or
(iii) propose a Replacement Lender subject to approval by Administrative Agent
in its good faith business judgment. If any satisfactory Replacement Lender
shall be obtained, and/or if any one or more of the non-Affected Lenders shall
agree to acquire and assume all of the Affected Lender’s Advances and its
Revolving Commitment Percentage and/or Term Loan Commitment Percentages, as
applicable, then such Affected Lender shall assign, in accordance with
Section 16.3 hereof, all of its Advances and its Revolving Commitment Percentage
and/or Term Loan Commitment Percentages, as applicable, and other rights and
obligations under this Loan Agreement and the Other Documents to such
Replacement Lender or non-Affected Lenders, as the case may be, in exchange for
payment of the principal amount so assigned and all interest and fees accrued on
the amount so assigned, plus all other Obligations then due and payable to the
Affected Lender.

3.12.    Successor LIBOR Rate Index.

(a)    If the Administrative Agent determines (which determination shall be
final and conclusive, absent manifest error) that either (a) (i) the
circumstances set forth in Section 3.8 have arisen and are unlikely to be
temporary, or (ii) the circumstances set forth in Section 3.8 have not arisen
but the applicable supervisor or administrator (if any) of the LIBOR Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying the specific date after which the LIBOR Rate
shall no longer be used for determining interest rates for loans (either such
date, a “LIBOR Termination Date”), or (b) a rate other than the LIBOR Rate has
become a widely recognized benchmark rate for newly originated loans in Dollars
in the U.S. market, then the Administrative Agent may (in consultation with the
Borrowing Agent) choose a replacement index for the LIBOR Rate and make
adjustments to applicable margins and related amendments to this Agreement as
referred to below such that, to the extent practicable, the all-in interest rate
based on the replacement index will be substantially equivalent to the all-in
LIBOR Rate-based interest rate in effect prior to its replacement.

(b)    The Administrative Agent and the Borrowers shall enter into an amendment
to this Agreement to reflect the replacement index, the adjusted margins and
such other related amendments as may be appropriate, in the discretion of the
Administrative Agent,

 

75



--------------------------------------------------------------------------------

for the implementation and administration of the replacement index-based rate.
Notwithstanding anything to the contrary in this Agreement or the Other
Documents (including, without limitation, Section 16.2), such amendment shall
become effective without any further action or consent of any other party to
this Agreement at 5:00 p.m. on the tenth (10th) Business Day after the date a
draft of the amendment is provided to the Lenders, unless the Administrative
Agent receives, on or before such tenth (10th) Business Day, a written notice
from (i) the Required Lenders stating that such Lenders object to such amendment
or (ii) if there are less than three (3) Lenders, any Lender holding at least
50% of either (A) the aggregate of (x) the Revolving Commitment Amounts of all
Lenders (excluding any Defaulting Lender) and (y) the outstanding principal
amount of the Term Loan, or (B) after the termination of all commitments of
Lenders hereunder, the sum of (x) the outstanding Revolving Advances, Swing
Loans and Term Loan, plus the Maximum Undrawn Amount of all outstanding Letters
of Credit, stating that such Lender objects to such amendment.

(c)    Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a LIBOR Rate-based rate to a replacement index-based
rate, and (ii) may also reflect adjustments to account for (x) the effects of
the transition from the LIBOR Rate to the replacement index and (y) yield- or
risk-based differences between the LIBOR Rate and the replacement index.

(d)    Until an amendment reflecting a new replacement index in accordance with
this Section 3.12 is effective, each advance, conversion and renewal of any
LIBOR Rate Loan will continue to bear interest with reference to the LIBOR Rate;
provided however, that if the Administrative Agent determines (which
determination shall be final and conclusive, absent manifest error) that a LIBOR
Termination Date has occurred, then following the LIBOR Termination Date, all
LIBOR Rate Loans shall automatically be converted to Domestic Rate Loans until
such time as an amendment reflecting a replacement index and related matters as
described above is implemented.

(e)    Notwithstanding anything to the contrary contained herein, if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement.

IV.    COLLATERAL: GENERAL TERMS

4.1.    Security Interest in the Collateral.

To secure the prompt payment and performance to each Agent, Issuer and each
Lender (and each other holder of any Obligations) of the Obligations, each Loan
Party hereby assigns, pledges and grants to Administrative Agent for its benefit
and for the ratable benefit of each Lender, Issuer and each other Secured Party,
a continuing security interest in and to and Lien on all of its Collateral,
whether now owned or existing or hereafter created, acquired or arising and
wheresoever located. Each Loan Party shall mark its books and records as may be
necessary or appropriate to evidence, protect and perfect Administrative Agent’s
security interest and shall cause its financial statements to reflect such
security interest. Each Loan Party shall provide

 

76



--------------------------------------------------------------------------------

Administrative Agent with written notice of all commercial tort claims for which
the amount of damages sought exceeds Five Hundred Thousand and 00/100 Dollars
($500,000.00) promptly upon the occurrence of any events giving rise to any such
claim(s) (regardless of whether legal proceedings have yet been commenced), such
notice to contain a brief description of the claim(s), the events out of which
such claim(s) arose and the parties against which such claims may be asserted
and, if applicable in any case where legal proceedings regarding such claim(s)
have been commenced, the case title together with the applicable court and
docket number. Upon delivery of each such notice, such Loan Party shall be
deemed to thereby grant to Administrative Agent a security interest and lien in
and to such commercial tort claims described therein and all proceeds thereof.
Each Loan Party shall provide Administrative Agent with written notice promptly
upon becoming the beneficiary under any letter of credit or otherwise obtaining
any right, title or interest in any letter of credit rights, and at
Administrative Agent’s request shall take such actions as Administrative Agent
may reasonably request for the perfection of Administrative Agent’s security
interest therein.

4.2.    Perfection of Security Interest.

Each Loan Party shall take all action that may be necessary or desirable, or
that Administrative Agent may request, so as at all times to maintain the
validity, perfection, enforceability and priority of Administrative Agent’s
security interest in and Lien on the Collateral or to enable Administrative
Agent to protect, exercise or enforce its rights hereunder and in the
Collateral, including, but not limited to, (i) immediately discharging all Liens
other than Permitted Encumbrances, (ii) using commercially reasonable efforts to
obtain Lien Waiver Agreements as Administrative Agent may reasonably request (it
being understood that, in each case, notwithstanding the use of or failure to
use commercially reasonable efforts to obtain any such Lien Waiver Agreements,
the failure to so obtain any such Lien Waiver Agreement shall entitle the
Administrative Agent to institute an appropriate rent reserve as determined in
the Administrative Agent’s Permitted Discretion with respect to any such
location (provided that the Loan Parties shall not be required to obtain Lien
Waiver Agreements with respect to those locations of the Loan Parties identified
on Schedule 4.4 or in the separate writing referenced in Section 4.4 hereof at
which less than Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) of
Collateral is located; provided further that such requirement shall only be
waived with respect to Collateral with an aggregate value of One Million and
00/100 Dollars ($1,000,000.00 for all locations)), (iii) delivering to
Administrative Agent, endorsed or accompanied by such instruments of assignment
as Administrative Agent may specify, and stamping or marking, in such manner as
Administrative Agent may specify, any and all chattel paper, instruments,
letters of credits and advices thereof and documents evidencing or forming a
part of the Collateral, (iv) entering into warehousing, lockbox, customs and
freight agreements and other custodial arrangements satisfactory to
Administrative Agent, and (v) executing and delivering financing statements,
control agreements, instruments of pledge, mortgages, notices and assignments,
in each case in form and substance satisfactory to Administrative Agent,
relating to the creation, validity, perfection, maintenance or continuation of
Administrative Agent’s security interest and Lien under the Uniform Commercial
Code or other Applicable Law. By its signature hereto, each Loan Party hereby
authorizes Administrative Agent to file against such Loan Party, one or more
financing, continuation or amendment statements pursuant to the Uniform
Commercial Code in form and substance satisfactory to Administrative Agent
(which statements may have a description of collateral which is broader than
that set forth herein,

 

77



--------------------------------------------------------------------------------

including without limitation a description of Collateral as “all assets” and/or
“all personal property” of any Loan Party). All charges, expenses and fees
Administrative Agent may incur in doing any of the foregoing, and any local
taxes relating thereto, shall be charged to Borrowers’ Account as a Revolving
Advance of a Domestic Rate Loan and added to the Obligations, or, at
Administrative Agent’s option, shall be paid by Loan Parties to Administrative
Agent for its benefit and for the ratable benefit of Agents and Lenders
immediately upon demand.

4.3.    Preservation of Collateral.

Following the occurrence of a Default or Event of Default, in addition to the
rights and remedies set forth in Section 11.1 hereof, Administrative Agent:
(a) may at any time take such steps as Administrative Agent deems necessary to
protect Administrative Agent’s interest in and to preserve the Collateral,
including the hiring of security guards or the placing of other security
protection measures as Administrative Agent may deem appropriate; (b) may employ
and maintain at any of any Loan Party’s premises a custodian who shall have full
authority to do all acts necessary to protect Administrative Agent’s interests
in the Collateral; (c) may lease warehouse facilities to which Administrative
Agent may move all or part of the Collateral; (d) may use any Loan Party’s owned
or leased lifts, hoists, trucks and other facilities or equipment for handling
or removing the Collateral; and (e) shall have, and is hereby granted, a right
of ingress and egress to the places where the Collateral is located, and may
proceed over and through any of Loan Parties’ owned or leased property. Each
Loan Party shall cooperate fully with all of Administrative Agent’s efforts to
preserve the Collateral and will take such actions to preserve the Collateral as
Administrative Agent may direct. All of Administrative Agent’s expenses of
preserving the Collateral, including any expenses relating to the bonding of a
custodian, shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations.

4.4.    Ownership and Location of Collateral.

(a)    With respect to the Collateral, at the time the Collateral becomes
subject to Administrative Agent’s security interest: (i) each Loan Party shall
be the sole owner of and fully authorized and able to sell, transfer, pledge
and/or grant a first priority security interest in each and every item of its
respective Collateral to Administrative Agent; and, except for Permitted
Encumbrances the Collateral shall be free and clear of all Liens whatsoever;
(ii) each document and agreement executed by each Loan Party or delivered to
Administrative Agent or any Lender in connection with this Agreement shall be
true and correct in all respects; (iii) all signatures and endorsements of each
Loan Party that appear on such documents and agreements shall be genuine and
each Loan Party shall have full capacity to execute same; and (iv) each Loan
Party’s equipment and Inventory shall be located as set forth on Schedule 4.4
or, with respect to equipment and Inventory located at third-party warehouseman,
processors or suppliers, as set forth in a separate writing delivered by the
Loan Parties to the Administrative Agent on or prior to the Restatement Date,
and shall not be removed from such location(s) without the prior written consent
of Administrative Agent except (x) with respect to the sale of Inventory in the
Ordinary Course of Business, (y) to the extent otherwise permitted in clause
(b) of this Section 4.4 and (z) with respect to equipment to the extent
permitted in Section 7.1(b) hereof.

 

78



--------------------------------------------------------------------------------

(b)    (i) All Inventory of the Loan Parties is maintained at the locations
listed on Schedule 4.4 or at the third-party warehouseman, processor or supplier
locations listed in a separate writing delivered by the Loan Parties to the
Administrative Agent on or prior to the Restatement Date, except for
(x) Inventory in transit and (y) Inventory with an aggregate book value not in
excess of Five Hundred Thousand and 00/100 Dollars ($500,000.00); (ii) the
separate writing identified in the foregoing clause (i) contains a correct and
complete list, as of the Restatement Date, of the legal names and addresses of
each warehouse at which Inventory of any Loan Party is stored; none of the
receipts received by any Loan Party from any warehouse states that the goods
covered thereby are to be delivered to bearer or to the order of a named Person
or to a named Person and such named Person’s assigns; (iii) Schedule 4.4 hereto
sets forth a correct and complete list as of the Restatement Date of (A) each
place of business of each Loan Party and (B) the chief executive office of each
Loan Party; and (iv) Schedule 4.4 hereto sets forth a correct and complete list
as of the Restatement Date of the location, by state and street address, of all
Real Property owned or leased by each Loan Party, identifying which properties
are owned and which are leased, together with the names and addresses of any
landlords.

4.5.    Defense of Administrative Agent’s and Lenders’ Interests.

Until (a) payment and performance in full of all of the Obligations and
(b) termination of this Agreement, Administrative Agent’s interests in the
Collateral shall continue in full force and effect. During such period no Loan
Party shall, without Administrative Agent’s prior written consent, pledge, sell
(except for sales or other dispositions otherwise permitted in Section 7.1(b)
hereof), assign, transfer, create or suffer to exist a Lien upon or encumber or
allow or suffer to be encumbered in any way except for Permitted Encumbrances,
any part of the Collateral. Each Loan Party shall defend Administrative Agent’s
interests in the Collateral against any and all Persons whatsoever. At any time
following demand by Administrative Agent for payment of all Obligations,
Administrative Agent shall have the right to take possession of the indicia of
the Collateral and the Collateral in whatever physical form contained,
including: labels, stationery, documents, instruments and advertising materials.
If Administrative Agent exercises this right to take possession of the
Collateral, Loan Parties shall, upon demand, assemble it in the best manner
possible and make it available to Administrative Agent at a place reasonably
convenient to Administrative Agent. In addition, with respect to all Collateral,
Administrative Agent and Lenders shall be entitled to all of the rights and
remedies set forth herein and further provided by the Uniform Commercial Code or
other Applicable Law. Each Loan Party shall, and Administrative Agent may, at
its option, instruct all suppliers, carriers, forwarders, warehousers or others
receiving or holding cash, checks, Inventory, documents or instruments in which
Administrative Agent holds a security interest to deliver same to Administrative
Agent and/or subject to Administrative Agent’s order and if they shall come into
any Loan Party’s possession, they, and each of them, shall be held by such Loan
Party in trust as Administrative Agent’s trustee, and such Loan Party will
immediately deliver them to Administrative Agent in their original form together
with any necessary endorsement.

4.6.    Inspection of Premises.

At all reasonable times and from time to time as often as Co-Collateral Agents
shall elect in their sole discretion, each Co-Collateral Agent and each Lender
shall have full access to and the right to audit, check, inspect and make
abstracts and copies from each Loan Party’s books,

 

79



--------------------------------------------------------------------------------

records, audits, correspondence and all other papers relating to the Collateral
and the operation of each Loan Party’s business; provided that no more than one
(1) field examination per fiscal year shall be at the Loan Party’s expense;
provided, further, that notwithstanding the foregoing (A) one (1) additional
field examination per fiscal year may, in the discretion of the Administrative
Agent, be conducted at the Loan Parties’ expense upon the occurrence of a
Reporting Trigger Event and (B) there shall be no limitation on the number or
frequency of such field examinations at the Loan Parties’ expense if an Event of
Default has occurred and is continuing. Any Agent, any Lender and their agents
may enter upon any premises of any Loan Party at any time during business hours
and at any other reasonable time, and from time to time as often as any Agent
shall elect in its sole discretion, for the purpose of inspecting the Collateral
and any and all records pertaining thereto and the operation of such Loan
Party’s business.

4.7.    Appraisals.

Co-Collateral Agents may, in their sole discretion, exercised in a commercially
reasonable manner, at any time after the Restatement Date and from time to time,
engage the services of an independent appraisal firm or firms of reputable
standing, satisfactory to Co-Collateral Agents, for the purpose of appraising
the then current values of Loan Parties’ assets; provided that (i) no more than
one (1) Inventory appraisal per fiscal year, one (1) equipment appraisal per
fiscal year (which shall be a desktop appraisal in lieu of an equipment
appraisal every other year) and one (1) Real Property appraisal per fiscal year
shall be at the Loan Parties’ expense, (ii) each inventory appraisal shall
include physical inspections of the Loan Parties’ locations accounting for 50%
or more of the appraised net orderly liquidation value of inventory and
(iii) notwithstanding the foregoing, (A) one (1) additional Inventory appraisal
per fiscal year may, in the discretion of the Administrative Agent, be conducted
at the Loan Parties’ expense upon the occurrence of a Reporting Trigger Event
and (B) there shall be no limitation on the number or frequency of any such
Inventory, equipment and/or Real Property appraisals at the Loan Parties’
expense if an Event of Default has occurred and is continuing. Absent the
occurrence and continuance of an Event of Default at such time, Co-Collateral
Agents shall consult with Loan Parties as to the identity of any such appraisal
firm. In the event the value of Borrowers’ Inventory and/or equipment, as so
determined pursuant to such appraisal, is less than anticipated by Co-Collateral
Agents or Lenders, such that the Revolving Advances are in excess of such
Advances permitted hereunder, then, promptly upon any Agent’s demand for same,
Borrowers shall make mandatory prepayments of the then outstanding Revolving
Advances so as to eliminate the excess Advances.

4.8.    Receivables; Deposit Accounts and Securities Accounts.

(a)    Each of the Receivables shall be a bona fide and valid account
representing a bona fide indebtedness incurred by the Customer therein named,
for a fixed sum as set forth in the invoice relating thereto (provided
immaterial or unintentional invoice errors shall not be deemed to be a breach
hereof) with respect to an absolute sale or lease and delivery of goods upon
stated terms of a Loan Party, or work, labor or services theretofore rendered by
a Loan Party as of the date each Receivable is created. Same shall be due and
owing in accordance with the applicable Loan Party’s standard terms of sale
without dispute, setoff or counterclaim except as may be stated on the accounts
receivable schedules delivered by Loan Parties to Co-Collateral Agents.

 

80



--------------------------------------------------------------------------------

(b)    Each Customer, to the best of each Loan Party’s knowledge, as of the date
each Receivable is created, is and will be solvent and able to pay all
Receivables on which the Customer is obligated in full when due. With respect to
such Customers of any Loan Party who are not solvent, such Loan Party has set up
on its books and in its financial records bad debt reserves adequate to cover
such Receivables.

(c)    Each Loan Party’s chief executive office is located as set forth on
Schedule 4.4. Until written notice is given to Administrative Agent by Borrowing
Agent of any other office at which any Loan Party keeps its records pertaining
to Receivables, all such records shall be kept at such executive office.

(d)    Loan Parties shall instruct their Customers to deliver all remittances
upon Receivables (whether paid by check or by wire transfer of funds) to such
Blocked Account(s) and/or Depository Accounts (and any associated lockboxes) as
Administrative Agent shall designate from time to time as contemplated by
Section 4.8(h) or as otherwise agreed to from time to time by Administrative
Agent. To the extent any Loan Party directly receives any remittances upon
Receivables, such Loan Party shall, at such Loan Party’s sole cost and expense,
but on Administrative Agent’s behalf and for Administrative Agent’s account,
collect as Administrative Agent’s property and in trust for Administrative Agent
all amounts received on Receivables, and shall not commingle such collections
with any Loan Party’s funds or use the same except to pay Obligations, and shall
as soon as possible and in any event no later than one (1) Business Day after
the receipt thereof (i) in the case of remittances paid by check, deposit all
such remittances in their original form (after supplying any necessary
endorsements) and (ii) in the case of remittances paid by wire transfer of
funds, transfer all such remittances, in each case, into such Blocked
Accounts(s) and/or Depository Account(s). Each Loan Party shall deposit in the
Blocked Account and/or Depository Account or, upon request by Administrative
Agent, deliver to Administrative Agent, in original form and on the date of
receipt thereof, all checks, drafts, notes, money orders, acceptances, cash and
other evidences of Indebtedness.

(e)    At any time following the occurrence of an Event of Default or a Default,
Administrative Agent shall have the right to send notice of the assignment of,
and Administrative Agent’s security interest in and Lien on, the Receivables to
any and all Customers or any third party holding or otherwise concerned with any
of the Collateral. Thereafter, during the continuance of an Event of Default,
Administrative Agent shall have the sole right to collect the Receivables, take
possession of the Collateral, or both. Administrative Agent’s actual collection
expenses, including, but not limited to, stationery and postage, telephone,
facsimile, telegraph, secretarial and clerical expenses and the salaries of any
collection personnel used for collection, may be charged to Borrowers’ Account
and added to the Obligations.

(f)    Administrative Agent shall have the right to receive, endorse, assign
and/or deliver in the name of Administrative Agent or any Loan Party any and all
checks, drafts and other instruments for the payment of money relating to the
Receivables, and each Loan Party hereby waives notice of presentment, protest
and non-payment of any instrument so endorsed. Each Loan Party hereby
constitutes Administrative Agent or Administrative Agent’s designee as such Loan
Party’s attorney with power (i) at any time: (A) to endorse such Loan Party’s
name upon any notes, acceptances, checks, drafts, money orders or other
evidences of payment or Collateral; (B) to sign such Loan Party’s name on any
invoice or bill of lading relating to any of

 

81



--------------------------------------------------------------------------------

the Receivables, drafts against Customers, assignments and verifications of
Receivables; (C) to send verifications of Receivables to any Customer; (D) to
sign such Loan Party’s name on all financing statements or any other documents
or instruments deemed necessary or appropriate by Administrative Agent to
preserve, protect, or perfect Administrative Agent’s interest in the Collateral
and to file same; and (E) to receive, open and dispose of all mail addressed to
any Loan Party at any post office box/lockbox maintained by Administrative Agent
for Borrowers or at any other business premises of Administrative Agent; and
(ii) at any time following the occurrence of a Default or an Event of Default:
(A) to demand payment of the Receivables; (B) to enforce payment of the
Receivables by legal proceedings or otherwise; (C) to exercise all of such Loan
Party’s rights and remedies with respect to the collection of the Receivables
and any other Collateral; (D) to sue upon or otherwise collect, extend the time
of payment of, settle, adjust, compromise, extend or renew the Receivables;
(E) to settle, adjust or compromise any legal proceedings brought to collect
Receivables; (F) to prepare, file and sign such Loan Party’s name on a proof of
claim in bankruptcy or similar document against any Customer; (G) to prepare,
file and sign such Loan Party’s name on any notice of Lien, assignment or
satisfaction of Lien or similar document in connection with the Receivables;
(H) to accept the return of goods represented by any of the Receivables; (I) to
change the address for delivery of mail addressed to any Loan Party to such
address as Administrative Agent may designate; and (J) to do all other acts and
things necessary to carry out this Agreement. All acts of said attorney or
designee are hereby ratified and approved, and said attorney or designee shall
not be liable for any acts of omission or commission nor for any error of
judgment or mistake of fact or of law, unless done maliciously or with gross
(not mere) negligence (as determined by a court of competent jurisdiction in a
final non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid.

(g)    Neither Administrative Agent nor any Lender shall, under any
circumstances or in any event whatsoever, have any liability for any error or
omission or delay of any kind occurring in the settlement, collection or payment
of any of the Receivables or any instrument received in payment thereof, or for
any damage resulting therefrom.

(h)    All proceeds of Collateral shall be deposited by Loan Parties into either
(i) a lockbox account, dominion account or such other “blocked account”
(“Blocked Accounts”) established at a bank or banks (each such bank, a “Blocked
Account Bank”) pursuant to an arrangement with such Blocked Account Bank as may
be acceptable to Administrative Agent or (ii) depository accounts established at
PNC for the deposit of such proceeds (provided that such depository accounts are
subject to the Liens granted in favor of Administrative Agent pursuant to this
Agreement and provided that such proceeds are applied in accordance with this
Section 4.8(h)) (“Depository Accounts”). Each applicable Loan Party,
Administrative Agent and each Blocked Account Bank shall enter into a deposit
account control agreement in form and substance satisfactory to Administrative
Agent that is sufficient to give Administrative Agent “control” (for purposes of
Articles 8 and 9 of the Uniform Commercial Code) over such account and which
directs such Blocked Account Bank to transfer such funds so deposited on a daily
basis (or at other times acceptable to Administrative Agent) to Administrative
Agent during any applicable Cash Dominion Trigger Period, either to any account
maintained by Administrative Agent at said Blocked Account Bank or by wire
transfer to appropriate account(s) at Administrative Agent. All funds deposited
in such Blocked Accounts or Depository Accounts shall immediately become subject
to the security interest of Administrative Agent for its own

 

82



--------------------------------------------------------------------------------

benefit and the ratable benefit of Issuer, Lenders and all other holders of the
Obligations, and Borrowing Agent shall obtain the agreement by such Blocked
Account Bank to waive any offset rights against the funds so deposited. Neither
Administrative Agent nor any Lender assumes any responsibility for such blocked
account arrangement, including any claim of accord and satisfaction or release
with respect to deposits accepted by any Blocked Account Bank thereunder.
Administrative Agent shall apply all funds received by it from the Blocked
Accounts and/or Depository Accounts to the satisfaction of the Obligations
(including the Cash Collateralization of the Letters of Credit) in such order as
Administrative Agent shall determine in its sole discretion, provided that, in
the absence of any Event of Default, Administrative Agent shall apply all such
funds representing collection of Receivables first to the prepayment of the
principal amount of the Swing Loans, if any, and then to the Revolving Advances.

(i)    No Loan Party will, without Administrative Agent’s consent, compromise or
adjust any Receivables (or extend the time for payment thereof) or accept any
returns of merchandise or grant any additional discounts, allowances or credits
thereon except for those compromises, adjustments, returns, discounts, credits
and allowances as have been heretofore customary in the Ordinary Course of
Business of such Loan Party.

(j)    All deposit accounts (including all Blocked Accounts and Depository
Accounts), securities accounts and investment accounts of each Loan Party and
its Subsidiaries as of the Restatement Date are set forth in a separate writing
delivered by the Loan Parties to the Administrative Agent on or prior to the
Restatement Date. No Loan Party shall open any new deposit account, securities
account or investment account unless (i) Loan Parties shall have given at least
thirty (30) days prior written notice to Administrative Agent and (ii) if such
account is to be maintained with a bank, depository institution or securities
intermediary that is not the Administrative Agent, such bank, depository
institution or securities intermediary, each applicable Loan Party and
Administrative Agent shall first have entered into an account control agreement
in form and substance satisfactory to Administrative Agent sufficient to give
Administrative Agent “control” (for purposes of Articles 8 and 9 of the Uniform
Commercial Code) over such account.

4.9.    Inventory.

To the extent Inventory held for sale or lease has been produced by any Loan
Party, it has been and will be produced by such Loan Party in accordance with
the Federal Fair Labor Standards Act of 1938, as amended, and all rules,
regulations and orders thereunder.

4.10.    [Reserved].

4.11.    Exculpation of Liability.

Nothing herein contained shall be construed to constitute any Agent or any
Lender as any Loan Party’s agent for any purpose whatsoever, nor shall any Agent
or any Lender be responsible or liable for any shortage, discrepancy, damage,
loss or destruction of any part of the Collateral wherever the same may be
located and regardless of the cause thereof. Neither any Agent nor any Lender,
whether by anything herein or in any assignment or otherwise, assume any of any
Loan Party’s obligations under any contract or agreement assigned to such Agent
or such Lender, and neither any Agent nor any Lender shall be responsible in any
way for the performance by any Loan Party of any of the terms and conditions
thereof.

 

83



--------------------------------------------------------------------------------

4.12.    Financing Statements.

Except as respects the financing statements filed by Administrative Agent and
financing statements filed in connection with Permitted Encumbrances, no
financing statement covering any of the Collateral or any proceeds thereof is or
will be on file in any public office.

V.    REPRESENTATIONS AND WARRANTIES.

Each Loan Party represents and warrants as follows:

5.1.    Authority.

Each Loan Party has full power, authority and legal right to enter into this
Agreement and the Other Documents to which it is a party and to perform all its
respective Obligations hereunder and thereunder. This Agreement and the Other
Documents to which it is a party have been duly executed and delivered by each
Loan Party, and this Agreement and the Other Documents to which it is a party
constitute the legal, valid and binding obligation of such Loan Party
enforceable in accordance with their terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, moratorium or similar laws
affecting creditors’ rights generally. The execution, delivery and performance
of this Agreement and of the Other Documents to which it is a party (a) are
within such Loan Party’s corporate or company powers, as applicable, have been
duly authorized by all necessary corporate or company action, as applicable, are
not in contravention of law or the terms of such Loan Party’s Organizational
Documents or to the conduct of such Loan Party’s business or of any Material
Contract or undertaking to which such Loan Party is a party or by which such
Loan Party is bound, (b) will not conflict with or violate any law or
regulation, or any judgment, order or decree of any Governmental Body, (c) will
not require the Consent of any Governmental Body, any party to a Material
Contract or any other Person, except (i) those Consents set forth on Schedule
5.1 hereto, all of which will have been duly obtained, made or compiled prior to
the Restatement Date and which are in full force and effect and (ii) where the
failure to obtain such Consents would not reasonably be expected to result in a
Material Adverse Effect and (d) will not conflict with, nor result in any breach
in any of the provisions of or constitute a default under or result in the
creation of any Lien except Permitted Encumbrances upon any asset of such Loan
Party under the provisions of any agreement, instrument, or other document to
which such Loan Party is a party or by which it or its property is a party or by
which it may be bound. No Loan Party is an EEA Financial Institution.

5.2.    Formation and Qualification.

(a)    Each Loan Party is duly incorporated or formed, as applicable, and in
good standing under the laws of the state or jurisdiction listed on
Schedule 5.2(a) and is qualified to do business and is in good standing in the
states or jurisdictions listed on Schedule 5.2(a) which constitute all states
and/or jurisdictions in which qualification and good standing are necessary for
such Loan Party to conduct its business and own its property and where the
failure to so qualify could reasonably be expected to have a Material Adverse
Effect. Each Loan Party has delivered to Administrative Agent true and complete
copies of its Organizational Documents and will promptly notify Administrative
Agent of any amendment or changes thereto.

 

84



--------------------------------------------------------------------------------

(b)    The only Subsidiaries of each Loan Party are listed on Schedule 5.2(b).

5.3.    Survival of Representations and Warranties.

All representations and warranties of such Loan Party contained in this
Agreement and the Other Documents to which it is a party shall be true at the
time of such Loan Party’s execution of this Agreement and the Other Documents to
which it is a party, and shall survive the execution, delivery and acceptance
thereof by the parties thereto and the closing of the transactions described
therein or related thereto.

5.4.    Tax Returns.

Each Loan Party’s federal tax identification number or VAT registration number
is set forth on Schedule 5.4. Each Loan Party has filed all federal and material
state and local tax returns and other reports each is required by any Applicable
Law to file and has paid all taxes, assessments, fees and other governmental
charges that are due and payable. The provision for taxes on the books of each
Loan Party is adequate for all years not closed by applicable statutes, and for
its current fiscal year, and no Loan Party has any knowledge of any deficiency
or additional assessment in connection therewith not provided for on its books.

5.5.    Financial Statements.

(a)    The pro forma balance sheet of the Loan Parties and their Subsidiaries on
a consolidated basis (the “Pro Forma Balance Sheet”) furnished to Administrative
Agent on the Restatement Date reflects the consummation of the transactions
contemplated under this Agreement (collectively, the “Transactions”) and is
accurate, complete and correct and fairly reflects the financial condition of
the Loan Parties and their Subsidiaries on a consolidated basis as of the
Restatement Date after giving effect to the Transactions, and has been prepared
in accordance with GAAP, consistently applied. The Pro Forma Balance Sheet has
been certified as accurate, complete and correct in all material respects by the
Authorized Officer of Borrowing Agent. All financial statements referred to in
this subsection 5.5(a), including the related schedules and notes thereto, have
been prepared in accordance with GAAP, except as may be disclosed in such
financial statements.

(b)    The twelve-month cash flow and balance sheet projections of the Loan
Parties and their Subsidiaries on a consolidated basis, copies of which were
delivered to the Lenders on or prior to the Restatement Date (the “Projections”)
were prepared by the Chief Financial Officer of Universal, are based on
underlying assumptions which provide a reasonable basis for the projections
contained therein and reflect Borrowers’ judgment based on present circumstances
of the most likely set of conditions and course of action for the projected
period (it being understood that such projections are subject to significant
uncertainties and contingencies, many of which are beyond the Loan Parties’
control, and that no assurance can be given that the projections will be
realized). The cash flow Projections together with the Pro Forma Balance Sheet
are referred to as the “Pro Forma Financial Statements”.

 

85



--------------------------------------------------------------------------------

(c)    The balance sheet of the Loan Parties and their Subsidiaries on a
consolidated basis, and such other Persons described therein (if any), as of
December 31, 2017, and the related statements of income, changes in
stockholder’s equity, and changes in cash flow for the period ended on such
date, all accompanied by reports thereon containing opinions without
qualification by independent certified public accountants, copies of which have
been delivered to Administrative Agent, have been prepared in accordance with
GAAP, consistently applied (except for changes in application to which such
accountants concur and present fairly the financial position of the Loan Parties
and their Subsidiaries on a consolidated basis at such date and the results of
their operations for such period. Since December 31, 2017, there has been no
change in the condition, financial or otherwise, of the Loan Parties and their
Subsidiaries on a consolidated basis as shown on the consolidated balance sheet
as of such date and no change in the aggregate value of machinery, equipment and
Real Property owned by Borrowers, except changes in the Ordinary Course of
Business, none of which individually or in the aggregate has been materially
adverse.

5.6.    Entity Names.

No Loan Party has been known by any other company or corporate name, as
applicable, in the past five (5) years, nor except as set forth on Schedule 5.6
has any Loan Party been the surviving corporation or company, as applicable, of
a merger or consolidation or acquired all or substantially all of the assets of
any Person during the preceding five (5) years.

5.7.    O.S.H.A. Environmental Compliance.

(a)    Each Loan Party is in compliance with, and its facilities, business,
assets, property, leaseholds, Real Property and Equipment are in compliance with
the Federal Occupational Safety and Health Act, and Environmental Laws, except
to the extent such failure to comply would not reasonably be expected to result
in a Material Adverse Change, and there are no outstanding citations, notices or
orders of non-compliance issued to any Loan Party or relating to its business,
assets, property, leaseholds or Equipment under any such laws, rules or
regulations except to the extent such citations, notices or orders would not
reasonably be expected to result in a Material Adverse Change.

(b)    Each Loan Party has been issued all required federal, state and local
licenses, certificates or permits (collectively, “Approvals”) relating to all
applicable Environmental Laws and all such Approvals are current and in full
force and effect, except to the extent the failure to obtain such licenses,
certificates or permits would not reasonably be expected to result in a Material
Adverse Change and all such Approvals are current and in full force and effect.

(c)    Except as set forth on Schedule 5.7: (i) there have been no releases,
spills, discharges, leaks or disposal (collectively referred to as “Releases”)
of Hazardous Materials at, upon, under or migrating from or onto any Real
Property owned, leased or occupied by any Loan Party that could reasonably be
expected to result in a Material Adverse Change; (ii) there are no underground
storage tanks or polychlorinated biphenyls on any Real Property, except for such
underground storage tanks or polychlorinated biphenyls that are present in
compliance with Environmental Laws; (iii) the Real Property has never been used
by any Loan Party to dispose of

 

86



--------------------------------------------------------------------------------

Hazardous Materials, except as authorized by Environmental Laws; and (iv) no
Hazardous Materials are managed by any Loan Party on any Real Property,
excepting such quantities as are managed in accordance with all applicable
manufacturer’s instructions and compliance with Environmental Laws and as are
necessary for the operation of the commercial business of any Loan Party or of
its tenants.

(d)     All Real Property owned by Loan Parties is insured pursuant to policies
and other bonds which are valid and in full force and effect and which provide
adequate coverage from reputable and financially sound insurers in amounts
sufficient to insure the assets and risks of each such Loan Party in accordance
with prudent business practice in the industry of such Loan Party. Each Loan
Party has taken all actions required under the Flood Laws and/or requested by
Administrative Agent to assist in ensuring that each Lender is in compliance
with the Flood Laws applicable to the Collateral, including, but not limited to,
providing Administrative Agent with the address and/or GPS coordinates of each
structure located upon any Mortgaged Property, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral.

5.8.    Solvency; No Litigation, Violation, Indebtedness or Default; ERISA
Compliance.

(a)    (i) After giving effect to the Transactions, each Loan Party will be
solvent, able to pay its debts as they mature, will have capital sufficient to
carry on its business and all businesses in which it is about to engage, (ii) as
of the Restatement Date, the fair present saleable value of its assets,
calculated on a going concern basis, is in excess of the amount of its
liabilities, and (iii) subsequent to the Restatement Date, the fair saleable
value of its assets (calculated on a going concern basis) will be in excess of
the amount of its liabilities.

(b)    Except as disclosed in Schedule 5.8(b), no Loan Party has any pending or
threatened litigation, arbitration, actions or proceedings which could
reasonably be expected to result in a Material Adverse Change. No Loan Party has
any outstanding Indebtedness other than the Obligations, except for Indebtedness
otherwise permitted under Section 7.8 hereof.

(c)    No Loan Party is in violation of any applicable statute, law, rule,
regulation or ordinance in any respect which could reasonably be expected to
have a Material Adverse Effect, nor is any Loan Party in violation of any order
of any court, Governmental Body or arbitration board or tribunal that could
reasonably be expected to result in a Material Adverse Change. Each Plan is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Applicable Laws.

(d)    No Loan Party or any member of the Controlled Group maintains or is
required to contribute to any Plan other than those listed on Schedule 5.8(d)
hereto. (i) Each Loan Party and each member of the Controlled Group has met all
applicable minimum funding requirements under Section 302 of ERISA and
Section 412 of the Code in respect of each Pension Benefit Plan, and each
Pension Benefit Plan is in compliance with Sections 412, 430 and 436 of the Code
and Sections 206(g), 302 and 303 of ERISA, without regard to waivers and
variances; (ii) each Plan which is intended to be a qualified plan under
Section 401(a) of the Code as currently in effect has been determined by the
Internal Revenue Service to be qualified under Section 401(a) of the Code and
the trust related thereto is exempt from federal income tax

 

87



--------------------------------------------------------------------------------

under Section 501(a) of the Code or an application for such a determination is
currently being processed by the Internal Revenue Code; (iii) neither any Loan
Party nor any member of the Controlled Group has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due which are unpaid; (iv) no Plan has been terminated by the
plan administrator thereof nor by the PBGC, and there is no occurrence which
would cause the PBGC to institute proceedings under Title IV of ERISA to
terminate any Plan; (v) except to the extent set forth on Schedule 5.8(d)
hereto, the current value of the assets of each Plan exceeds the present value
of the accrued benefits and other liabilities of such Plan as determined for
funding purposes under the Code and ERISA as of the last day of the
most-recently completed plan year; (vi) neither any Loan Party nor any member of
the Controlled Group has breached any of the responsibilities, obligations or
duties imposed on it by ERISA with respect to any Plan except as would not be
reasonably expected to result in a Material Adverse Effect; (vii) neither any
Loan Party nor any member of a Controlled Group has incurred any liability for
any excise tax arising under Section 4971, 4972 or 4980B of the Code which has
not been paid, and no fact exists which could give rise to any such liability;
(viii) neither any Loan Party nor any member of the Controlled Group nor, to the
knowledge of the Loan Parties, any fiduciary of, nor any trustee to, any Plan,
has engaged in a “prohibited transaction” described in Section 406 of the ERISA
or Section 4975 of the Code nor taken any action which would constitute or
result in a Termination Event with respect to any such Plan which is subject to
ERISA; (ix) no Termination Event has occurred or is reasonably expected to
occur; (x) there exists no event described in Section 4043 of ERISA, for which
the thirty (30) day notice period has not been waived; (xi) neither any Loan
Party nor any member of the Controlled Group has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA; (xii) except as set forth
on Schedule 5.8(d) or as provided in various labor contracts to which one or
more of the Loan Parties is a party and in effect from time to time, neither any
Loan Party nor any member of the Controlled Group maintains or is required to
contribute to any Plan which provides health, accident or life insurance
benefits to former employees, their spouses or dependents, other than in
accordance with Section 4980B of the Code; (xiii) neither any Loan Party nor any
member of the Controlled Group has withdrawn, completely or partially, within
the meaning of Section 4203 or 4205 of ERISA, from any Multiemployer Plan so as
to incur liability under the Multiemployer Pension Plan Amendments Act of 1980
and there exists no fact which would reasonably be expected to result in any
such liability; and (xiv) no Plan fiduciary (as defined in Section 3(21) of
ERISA) has any liability for breach of fiduciary duty or for any failure in
connection with the administration or investment of the assets of a Plan.

5.9.    Patents, Trademarks, Copyrights and Licenses.

All registered Intellectual Property owned or utilized by any Loan Party: (i) is
set forth on Schedule 5.9; (ii) is valid and has been duly registered or filed
with all appropriate Governmental Bodies; and (iii) constitutes all of the
intellectual property rights which are reasonably necessary for the operation of
its business. There is no objection to, pending challenge to the validity of, or
proceeding by any Governmental Body to suspend, revoke, terminate or adversely
modify, any such registered Intellectual Property and no Loan Party is aware of
any challenge or proceedings, except as set forth in Schedule 5.9 hereto. All
Intellectual Property owned or held by any Loan Party consists of original
material or property developed by such Loan Party or was lawfully acquired by
such Loan Party from the proper and lawful owner thereof. Each of such items has
been maintained in a manner reasonably determined by such Loan Party so as to
preserve the value thereof from the date of creation or acquisition thereof.

 

88



--------------------------------------------------------------------------------

5.10.    Licenses and Permits.

Except as set forth in Schedule 5.10, each Loan Party (a) is in compliance with
and (b) has procured and is now in possession of, all material licenses or
permits required by any applicable federal, state, provincial or local law, rule
or regulation for the operation of its business in each jurisdiction wherein it
is now conducting or proposes to conduct business and where the failure to
procure such licenses or permits could reasonably be expected to have a Material
Adverse Effect.

5.11.    Default of Indebtedness.

No Loan Party is in default in the payment of the principal of or interest on
any Indebtedness with a then-outstanding principal balance (or, in the case of
any Indebtedness not so denominated, with a then-outstanding total obligation
amount) of One Million and 00/100 Dollars ($1,000,000.00) or more, or under any
instrument or agreement under or subject to which any Indebtedness has been
issued and no event has occurred under the provisions of any such instrument or
agreement which with or without the lapse of time or the giving of notice, or
both, constitutes or would constitute an event of default thereunder.

5.12.    No Default.

No Loan Party is in default in the payment or performance of any of its
contractual obligations and no Default or Event of Default has occurred.

5.13.    No Burdensome Restrictions.

No Loan Party is party to any contract or agreement the performance of which
could reasonably be expected to have a Material Adverse Effect. Each Loan Party
has heretofore delivered to Administrative Agent true and complete copies of all
Material Contracts to which it is a party or to which it or any of its
properties is subject, if any. No Loan Party has agreed or consented to cause or
permit in the future (upon the happening of a contingency or otherwise) any of
its property, whether now owned or hereafter acquired, to be subject to a Lien
which is not a Permitted Encumbrance.

5.14.    No Labor Disputes.

No Loan Party is involved in any labor dispute; there are no strikes or walkouts
or union organization of any Loan Party’s employees threatened or in existence
and no labor contract is scheduled to expire during the Term other than as set
forth on Schedule 5.14 hereto.

5.15.    Margin Regulations.

No Loan Party is engaged, nor will it engage, principally or as one of its
important activities, in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” within the respective meanings of
each of the quoted terms under Regulation U

 

89



--------------------------------------------------------------------------------

of the Board of Governors of the Federal Reserve System as now and from time to
time hereafter in effect. No part of the proceeds of any Advance will be used
for “purchasing” or “carrying” “margin stock” as defined in Regulation U of such
Board of Governors.

5.16.    Investment Company Act.

No Loan Party is an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, nor is it controlled by
such a company.

5.17.    Disclosure.

No representation or warranty made by any Loan Party in this Agreement or in any
financial statement, report, certificate or any other document furnished in
connection herewith contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements herein or therein, in
light of the circumstances in which it is made, not misleading. There is no fact
known to any Loan Party or which reasonably should be known to such Loan Party
which such Loan Party has not disclosed to Administrative Agent in writing with
respect to the transactions contemplated by this Agreement which could
reasonably be expected to have a Material Adverse Effect.

5.18.    Delivery of Gorbert Documents.

Administrative Agent received, as of the Original Closing Date, complete copies
of the Gorbert Documents and related documents (including all exhibits,
schedules and disclosure letters referred to therein or delivered pursuant
thereto, if any) and all amendments thereto, waivers relating thereto and other
side letters or agreements affecting the terms thereof. None of such documents
and agreements has been amended or supplemented, nor have any of the provisions
thereof been waived, except pursuant to a written agreement or instrument which
has heretofore been delivered to Administrative Agent.

5.19.    [Reserved].

5.20.    Swaps.

No Loan Party is a party to, nor will it be a party to, any swap agreement
whereby such Loan Party has agreed or will agree to swap interest rates or
currencies unless same provides that damages upon termination following an event
of default thereunder are payable on an unlimited “two-way basis” without regard
to fault on the part of either party.

5.21.    Business and Property of Loan Parties.

Upon and after the Restatement Date, Loan Parties do not propose to engage in
any business other than the production, conversion and marketing of specialty
and low alloy steels, and other businesses complementary, similar or reasonably
related, ancillary or incidental thereto. On the Restatement Date, each Loan
Party will own all the property and possess all of the rights and Consents
reasonably necessary for the conduct of the business of such Loan Party. The
Equipment is in good operating condition and repair (reasonable wear and tear
excepted) and all necessary replacements of and repairs thereto have been made
or are in the process of being made so that the value and operating efficiency
of the Equipment shall be maintained and preserved.

 

90



--------------------------------------------------------------------------------

5.22.    Ineligible Securities.

Loan Parties do not intend to use and shall not use any portion of the proceeds
of the Advances, directly or indirectly, to purchase during the underwriting
period, or for 30 days thereafter, Ineligible Securities being underwritten by a
securities Affiliate of any Agent or any Lender.

5.23.    Reserved.

5.24.    Equity Interests.

The authorized and outstanding Equity Interests of each Loan Party (other than
Universal), and each legal and beneficial holder thereof as of the Restatement
Date, are as set forth on Schedule 5.24(a) hereto. All of the Equity Interests
of each Loan Party have been duly and validly authorized and issued and are
fully paid and non-assessable and have been sold and delivered to the holders
hereof in compliance with, or under valid exemption from, all federal and state
laws and the rules and regulations of each Governmental Body governing the sale
and delivery of securities. Except for the rights and obligations set forth on
Schedule 5.24(b), there are no subscriptions, warrants, options, calls,
commitments, rights or agreement by which any Loan Party or any of the
shareholders of any Loan Party is bound relating to the issuance, transfer,
voting or redemption of shares of its Equity Interests or any pre-emptive rights
held by any Person with respect to the Equity Interests of any Loan Party.
Except as set forth on Schedule 5.24(c), no Loan Party has issued any securities
convertible into or exchangeable for shares of its Equity Interests or any
options, warrants or other rights to acquire such shares or securities
convertible into or exchangeable for such shares, other than stock option, stock
plans and other equity based compensation with respect to the stock of Universal
and the conversion rights of Gorbert under the Gorbert Notes.

5.25.    Commercial Tort Claims.

No Loan Party has any commercial tort claims except as set forth on Schedule
5.25 hereto.

5.26.    Letter of Credit Rights.

As of the Restatement Date, no Loan Party has any letter of credit rights except
as set forth on Schedule 5.26 hereto.

5.27.    Material Contracts.

Schedule 5.27 sets forth all Material Contracts of the Loan Parties. All
Material Contracts are in full force and effect and no material defaults
currently exist thereunder.

5.28.    New Markets Tax Credit Structure. The Dunkirk Project, the related
investments and loans permitted hereunder and the transactions contemplated by
the NMTC Documents comply in all respects with the New Markets Tax Credit
program requirements as set forth in Section 45D of the Code (and all related
treasury regulations).

 

91



--------------------------------------------------------------------------------

VI.    AFFIRMATIVE COVENANTS.

Each Loan Party shall, until payment in full of the Obligations and termination
of this Agreement:

6.1.    Compliance with Laws.

Comply with all Applicable Laws with respect to the Collateral or any part
thereof or to the operation of such Loan Party’s business the non-compliance
with which could reasonably be expected to have a Material Adverse Effect
(except to the extent any separate provision of this Agreement shall expressly
require compliance with any particular Applicable Law(s) pursuant to another
standard). Each Loan Party may, however, contest or dispute any Applicable Laws
in any reasonable manner, provided that any related Lien is inchoate or stayed
and sufficient reserves are established to the reasonable satisfaction of
Administrative Agent to protect Administrative Agent’s Lien on or security
interest in the Collateral.

6.2.    Conduct of Business and Maintenance of Existence and Assets.

(a) Conduct continuously and operate actively its business according to good
business practices and maintain all of its properties useful or reasonably
necessary in its business in good working order and condition (reasonable wear
and tear excepted and except as may be disposed of in accordance with the terms
of this Agreement), including all Intellectual Property and take all actions
reasonably necessary to enforce and protect the validity of any intellectual
property right or other right included in the Collateral; (b) keep accurate and
complete records of its Equipment, including kind, quality, cost, acquisitions
and dispositions thereof; (c) keep in full force and effect its existence and
comply in all material respects with the laws and regulations governing the
conduct of its business where the failure to do so could reasonably be expected
to have a Material Adverse Effect; and (d) make all such reports and pay all
such franchise and other taxes and license fees and do all such other acts and
things as may be lawfully required to maintain its rights, licenses, leases,
powers and franchises under the laws of the United States or any political
subdivision thereof where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

6.3.    Books and Records.

Keep proper books of record and account in which full, true and correct entries
will be made of all dealings or transactions of or in relation to its business
and affairs (including without limitation accruals for taxes, assessments,
Charges, levies and claims, allowances against doubtful Receivables and accruals
for depreciation, obsolescence or amortization of assets), all in accordance
with, or as required by, GAAP consistently applied in the opinion of such
independent public accountant as shall then be regularly engaged by Loan
Parties.

 

92



--------------------------------------------------------------------------------

6.4.    Payment of Taxes.

Pay, when due, all taxes, assessments and other Charges lawfully levied or
assessed upon such Loan Party or any of the Collateral, including real and
personal property taxes, assessments and charges and all franchise, income,
employment, social security benefits, withholding, and sales taxes except (i) to
the extent any such tax, assessment or other charge is the subject of a good
faith dispute that is being diligently prosecuted and for which such Loan Party
is maintaining adequate reserves therefor in accordance with GAAP and otherwise
which does not result in any Lien with any priority over the security interest
of the Administrative Agent and (ii) to the extent the failure to pay when due
any such tax, assessment or other charge (or any event or circumstance relating
thereto) has not resulted in the occurrence of a Default or an Event of Default,
unless such failure could reasonably be expected to result in a Material Adverse
Effect (in which case this exception shall not apply). If any tax by any
Governmental Body is or may be imposed on or as a result of any transaction
between any Loan Party and Administrative Agent or any Lender which
Administrative Agent or any Lender may be required to withhold or pay or if any
taxes, assessments, or other Charges remain unpaid after the date fixed for
their payment, or if any claim shall be made which, in Administrative Agent’s or
any Lender’s opinion, may possibly create a valid Lien on the Collateral,
Administrative Agent may without notice to Loan Parties pay the taxes,
assessments or other Charges and each Loan Party hereby indemnifies and holds
Administrative Agent and each Lender harmless in respect thereof. Administrative
Agent will not pay any taxes, assessments or Charges to the extent that any
applicable Loan Party has Properly Contested those taxes, assessments or
Charges. The amount of any payment by Administrative Agent under this
Section 6.4 shall be charged to Borrowers’ Account as a Revolving Advance
maintained as a Domestic Rate Loan and added to the Obligations and, until
Borrowers shall furnish Administrative Agent with an indemnity therefor (or
supply Administrative Agent with evidence satisfactory to Administrative Agent
that due provision for the payment thereof has been made), Administrative Agent
may hold without interest any balance standing to Borrowers’ credit and
Administrative Agent shall retain its security interest in and Lien on any and
all Collateral held by Administrative Agent.

6.5.    Financial Covenants.

(a)    Fixed Charge Coverage Ratio. At any time a FCCR Trigger Event has
occurred and until the occurrence of a FCCR Trigger Satisfaction Event, cause to
be maintained a Fixed Charge Coverage Ratio of not less than 1.10 to 1.0,
calculated as of the end of the fiscal quarter most recently ended prior to the
occurrence of such FCCR Trigger Event, and measured thereafter as of the end of
each fiscal quarter, in each case for the four (4) consecutive fiscal quarters
then ended.

(b)    Minimum Liquidity. Ninety-one (91) days prior to the stated maturity of
the Gorbert Notes and at all times thereafter until either (A) the Gorbert Notes
shall have been paid in full or otherwise successfully refinanced in compliance
with the terms of this Agreement or (B) such stated maturity has been extended
in accordance with the terms of Section 1(c) of the Gorbert Notes, the Borrowers
must demonstrate Undrawn Availability of at least an amount equal to the sum of
(i) either (x) in the case of the Original Maturity Date or the 2020 Maturity
Date (as such terms are defined in the Gorbert Notes) as such stated maturity
date, $2,000,000 or (y) in the case of the 2021 Maturity Date (as such term is
defined in the Gorbert Notes) as such

 

93



--------------------------------------------------------------------------------

stated maturity date, the principal amount outstanding under the Gorbert Notes
(such amount described in the foregoing clause (x) or (y), as applicable, the
“Payment Amount”), plus (ii) after giving effect to the payment of the Payment
Amount, an amount equal to 12.5% of the Maximum Revolving Advance Amount.

6.6.    Insurance.

(a)    (i) Keep all its insurable properties and properties in which such Loan
Party has an interest insured against the hazards of fire, flood, sprinkler
leakage, those hazards covered by extended coverage insurance and such other
hazards, and for such amounts, as is customary in the case of companies engaged
in businesses similar to such Loan Party’s including business interruption
insurance; (ii) maintain a bond in such amounts as is customary in the case of
companies engaged in businesses similar to such Loan Party insuring against
larceny, embezzlement or other criminal misappropriation of insured’s officers
and employees who may either singly or jointly with others at any time have
access to the assets or funds of such Loan Party either directly or through
authority to draw upon such funds or to direct generally the disposition of such
assets; (iii) maintain public and product liability insurance against claims for
personal injury, death or property damage suffered by others; (iv) maintain all
such worker’s compensation or similar insurance as may be required under the
laws of any state or jurisdiction in which such Loan Party is engaged in
business; (v) furnish Administrative Agent with (A) copies of all policies and
evidence of the maintenance of such policies by the renewal thereof at least
three (3) days before any expiration date, and (B) appropriate loss payable
endorsements in form and substance satisfactory to Administrative Agent, naming
Administrative Agent as an additional insured and mortgagee and/or lender loss
payee (as applicable) as its interests may appear with respect to all insurance
coverage referred to in clauses (i), and (iii) above, and providing (I) that all
proceeds thereunder shall be payable to Administrative Agent, (II) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy, and (III) that such policy and loss payable
clauses may not be cancelled, amended or terminated unless at least thirty
(30) days prior written notice is given to Administrative Agent. In the event of
any loss thereunder, the carriers named therein hereby are directed by
Administrative Agent and the applicable Loan Party to make payment for such loss
to Administrative Agent and not to such Loan Party and Administrative Agent
jointly. If any insurance losses are paid by check, draft or other instrument
payable to any Loan Party and Administrative Agent jointly, Administrative Agent
may endorse such Loan Party’s name thereon and do such other things as
Administrative Agent may deem advisable to reduce the same to cash.

(b)    Each Loan Party shall take all actions required under the Flood Laws
and/or requested by Administrative Agent or any Lender to assist in ensuring
that each Lender is in compliance with the Flood Laws applicable to the
Collateral, including, but not limited to, (i) providing Administrative Agent
and/or any such Lender with the address and/or GPS coordinates of each structure
on any Mortgaged Property, and, to the extent required, obtaining flood
insurance for such property, structures and contents prior to such property,
structures and contents becoming Collateral, and thereafter maintaining such
flood insurance in full force and effect for so long as required by the Flood
Laws and (ii) promptly upon request of the Administrative Agent or any Lender,
delivering to the Administrative Agent or such Lender as applicable, evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent or such Lender, including, without limitation, evidence of
annual renewals of such flood insurance.

 

94



--------------------------------------------------------------------------------

(c)    Administrative Agent is hereby authorized to adjust and compromise claims
under insurance coverage referred to in Sections 6.6(a)(i), above. All loss
recoveries received by Administrative Agent under any such insurance shall be
applied to the Advances (x) first, to the outstanding principal installments of
the Term Loan in the inverse order of the maturities thereof and (y) second, to
the remaining Advances in such order as Co-Collateral Agents may determine. Any
surplus shall be paid by Administrative Agent to Borrowers or applied as may be
otherwise required by law. Any deficiency thereon shall be paid by Borrowers to
Administrative Agent, on demand. Anything hereinabove to the contrary
notwithstanding, and subject to the fulfillment of the conditions set forth
below, Administrative Agent shall remit to Borrowing Agent insurance proceeds
received by Administrative Agent during any calendar year under insurance
policies procured and maintained by Loan Parties which insure Loan Parties’
insurable properties to the extent such insurance proceeds do not exceed One
Million and 00/100 Dollars ($1,000,000.00) in the aggregate during such calendar
year or Five Hundred Thousand and 00/100 Dollars ($500,000.00) per occurrence.
In the event the amount of insurance proceeds received by Administrative Agent
for any occurrence exceeds Five Hundred Thousand and 00/100 Dollars
($500,000.00), then Administrative Agent shall not be obligated to remit the
insurance proceeds to Borrowing Agent unless Borrowing Agent shall provide
Administrative Agent with evidence reasonably satisfactory to Administrative
Agent that the insurance proceeds will be used by Loan Parties to repair,
replace or restore the insured property which was the subject of the insurable
loss. In the event Borrowing Agent has previously received (or, after giving
effect to any proposed remittance by Administrative Agent to Borrowing Agent
would receive) insurance proceeds which equal or exceed One Million and 00/100
Dollars ($1,000,000.00) in the aggregate during any calendar year, then
Administrative Agent may, in its sole discretion, either remit the insurance
proceeds to Borrowing Agent upon Borrowing Agent providing Administrative Agent
with evidence reasonably satisfactory to Administrative Agent that the insurance
proceeds will be used by Loan Parties to repair, replace or restore the insured
property which was the subject of the insurable loss, or apply the proceeds to
the Obligations, as aforesaid. The agreement of Administrative Agent to remit
insurance proceeds in the manner above provided shall be subject in each
instance to satisfaction of each of the following conditions: (x) No Event of
Default or Default shall then have occurred, (y) Loan Parties shall use such
insurance proceeds promptly to repair, replace or restore the insurable property
which was the subject of the insurable loss and for no other purpose, and
(z) such remittances shall be made under such procedures as Administrative Agent
may establish. If any Loan Party fails to obtain insurance as hereinabove
provided, or to keep the same in force, Administrative Agent, if Administrative
Agent so elects, may obtain such insurance and pay the premium therefor on
behalf of such Loan Party, which payments shall be charged to Borrowers’ Account
and constitute part of the obligations.

6.7.    Payment of Indebtedness and Leasehold Obligations.

Pay, discharge or otherwise satisfy (i) at or before maturity (subject, where
applicable, to specified grace periods) all its Indebtedness, except when the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or when the amount or validity thereof is currently being Properly
Contested, subject at all times to any applicable subordination

 

95



--------------------------------------------------------------------------------

arrangement in favor of Lenders and (ii) when due its rental obligations under
all leases under which it is a tenant, and shall otherwise comply, in all
material respects, with all other terms of such leases and keep them in full
force and effect except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect or when the amount or validity
thereof is currently being Properly Contested.

6.8.    Environmental Matters.

(a)    Ensure that the Real Property and all operations and businesses conducted
thereon are in compliance and remain in compliance with all Environmental Laws
and it shall manage any and all Hazardous Materials on any Real Property in
compliance with Environmental Laws except to the extent the failure to so comply
could not reasonably be expected to result in a Material Adverse Effect.

(b)    Establish and maintain an environmental management and compliance system
to assure and monitor continued compliance with all applicable Environmental
Laws. All potential violations and violations of Environmental Laws shall be
reviewed with in-house or external legal counsel to determine any required
reporting to applicable Governmental Bodies and any required corrective actions
to address such potential violations or violations.

(c)    Respond promptly to any Hazardous Discharge or Environmental Complaint
and take all necessary action in order to safeguard the health of any Person and
to avoid subjecting the Collateral or Real Property to any Lien. If any Loan
Party shall fail to respond promptly to any Hazardous Discharge or Environmental
Complaint or any Loan Party shall fail to comply with any of the requirements of
any Environmental Laws, Administrative Agent on behalf of Lenders may, but
without the obligation to do so, for the sole purpose of protecting
Administrative Agent’s interest in the Collateral: (i) give such notices or
(ii) enter onto the Real Property (or authorize third parties to enter onto the
Real Property) and take such actions as Administrative Agent (or such third
parties as directed by Administrative Agent) deem reasonably necessary or
advisable, to remediate, remove, mitigate or otherwise manage with any such
Hazardous Discharge or Environmental Complaint. All reasonable costs and
expenses incurred by Administrative Agent and Lenders (or such third parties) in
the exercise of any such rights, including any sums paid in connection with any
judicial or administrative investigation or proceedings, fines and penalties,
together with interest thereon from the date expended at the Default Rate for
Domestic Rate Loans constituting Revolving Advances shall be paid upon demand by
Borrowers, and until paid shall be added to and become a part of the Obligations
secured by the Liens created by the terms of this Agreement or any other
agreement between any Agent, any Lender and any Borrower.

(d)    In the event that Administrative Agent in good faith has reason to
believe that a material Hazardous Discharge has occurred on any Real Property,
Loan Parties shall, at Administrative Agent’s request in its Permitted
Discretion, provide Administrative Agent with an environmental site assessment
or environmental compliance audit report prepared by an environmental
engineering firm acceptable in the reasonable opinion of Administrative Agent,
to assess with a reasonable degree of certainty the existence of a Hazardous
Discharge and the potential costs in connection with abatement, remediation and
removal of any Hazardous Materials found on, under, at or within the Real
Property. Any report or investigation of such

 

96



--------------------------------------------------------------------------------

Hazardous Discharge proposed and acceptable to the responsible Governmental Body
shall be acceptable to Administrative Agent. If such estimates, individually or
in the aggregate, exceed One Hundred Thousand and 00/100 Dollars ($100,000.00),
Administrative Agent shall have the right to require Borrowers to post a bond,
letter of credit or other security reasonably satisfactory to Administrative
Agent to secure payment of these costs and expenses.

6.9.    Standards of Financial Statements.

Cause all financial statements referred to in Sections 9.7 and 9.8 as to which
GAAP is applicable to be complete and correct in all material respects (subject,
in the case of interim financial statements, to normal year-end audit
adjustments) and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as
disclosed therein and agreed to by such reporting accountants or officer, as
applicable).

6.10.    Reserved.

6.11.    Execution of Supplemental Instruments.

Execute and deliver to Administrative Agent from time to time, upon demand, such
supplemental agreements, statements, assignments and transfers, or instructions
or documents relating to the Collateral, and such other instruments as
Administrative Agent may request, in order that the full intent of this
Agreement may be carried into effect.

6.12.    Government Receivables.

To the extent that the Loan Parties desire to include such Receivables in the
Formula Amount, take all steps necessary to protect Administrative Agent’s
interest in the Collateral under the Federal Assignment of Claims Act, the
Uniform Commercial Code and all other applicable state or local statutes or
ordinances and, with respect to such Receivables which the Loan Parties desire
to include in the Borrowing Base, deliver to Administrative Agent appropriately
endorsed, any instrument or chattel paper connected with any Receivable arising
out of any contract between any Loan Party and the United States, any state or
any department, agency or instrumentality of any of them.

6.13.    Keepwell.

If it is a Qualified ECP Loan Party, then jointly and severally, together with
each other Qualified ECP Loan Party, hereby absolutely unconditionally and
irrevocably (a) guarantees the prompt payment and performance of all Swap
Obligations owing by each Non-Qualifying Party (it being understood and agreed
that this guarantee is a guaranty of payment and not of collection), and
(b) undertakes to provide such funds or other support as may be needed from time
to time by any Non-Qualifying Party to honor all of such Non-Qualifying Party’s
obligations under this Agreement or any Other Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section 6.15 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 6.15, or
otherwise under this Agreement or any Other Document, voidable under applicable
law, including applicable law relating to fraudulent conveyance or

 

97



--------------------------------------------------------------------------------

fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Loan Party under this Section 6.15 shall remain in full force and
effect until payment in full of the Obligations and termination of this
Agreement and the Other Documents. Each Qualified ECP Loan Party intends that
this Section 6.15 constitute, and this Section 6.15 shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of each other Borrower and Guarantor for all
purposes of Section 1a(18(A)(v)(II) of the CEA.

6.14.    Flood Insurance

Notwithstanding anything to the contrary set forth herein, no Loan Party or any
Agent shall enter into any Mortgage in respect of any real property acquired by
any Loan Party after the Restatement Date that is located in a “special flood
hazard area” until (a) the Administrative Agent has received written
confirmation that each Lender has completed all flood insurance due diligence
and flood insurance compliance with respect to the applicable Mortgaged
Properties, and (b) the date that is forty-five (45) days after the
Administrative Agent has delivered to the Lenders the following documents in
respect of such real property: (i) a completed flood hazard determination from a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the applicable Loan Parties of that fact and
(if applicable) notification to the applicable Loan Parties that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable Loan
Parties of such notice; and (iii) if required by applicable Flood Laws, evidence
of required flood insurance with respect to which flood insurance has been made
available under applicable Flood Laws.

VII.    NEGATIVE COVENANTS.

No Loan Party or Leverage Lender shall, until satisfaction in full of the
Obligations and termination of this Agreement:

7.1.    Merger, Consolidation, Acquisition and Sale of Assets.

(a)    Enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a substantial portion of the assets or Equity
Interests of any Person or permit any other Person to consolidate with or merge
with it, except (i) any Loan Party may merge, consolidate or reorganize with
another Loan Party or acquire the assets or Equity Interest of another Loan
Party so long as such Loan Party provides Administrative Agent with ten
(10) days prior written notice of such merger, consolidation or reorganization
and delivers all of the relevant documents evidencing such merger, consolidation
or reorganization and (ii) Permitted Acquisitions.

(b)    Sell, lease, transfer or otherwise dispose of any of its properties or
assets, except (i)(a) the sale of Inventory in the Ordinary Course of Business,
(b) the disposition or transfer of components of the existing bar finishing
equipment and related assets being replaced by assets purchased in connection
with the Dunkirk Project and (c) the disposition or transfer of obsolete and
worn-out equipment and equipment no longer used or useful in the reasonable
judgment of the Loan Parties and in the Ordinary Course of Business during any
fiscal year having an aggregate fair market value of not more than One Million
and 00/100 Dollars

 

98



--------------------------------------------------------------------------------

($1,000,000.00) and only to the extent that (x) the proceeds of any such
disposition are used within 180 days of the receipt thereof to acquire
replacement equipment which is subject to Administrative Agent’s first priority
security interest or (y) the proceeds of which are remitted to Administrative
Agent to be applied pursuant to Section 2.20, (ii) any sale, lease, transfer or
other disposition from one Loan Party to another Loan Party and (iii) any other
sales or dispositions expressly permitted by this Agreement.

7.2.    Creation of Liens.

Create or suffer to exist any Lien or transfer upon or against any of its
property or assets now owned or hereafter created or acquired (including,
without limitation, any Real Property that is not subject to a Lien in favor of
the Administrative Agent), except Permitted Encumbrances.

7.3.    Guarantees.

Become liable upon the obligations or liabilities of any Person by assumption,
endorsement or guaranty thereof or otherwise (other than to Lenders) except
(a) guarantees by one or more Loan Party(ies) of the Indebtedness or obligations
of any other Loan Party(ies) to the extent such Indebtedness or obligations are
permitted to be incurred and/or outstanding pursuant to the provisions of this
Agreement, (b) the endorsement of checks in the Ordinary Course of Business,
(c) performance guaranties in favor of third parties with respect to contractual
obligations arising in such Loan Party’s Ordinary Course of Business, so long as
such contractual obligations are not prohibited by the terms of this Agreement
and (d) additional guarantees with respect to obligations not in excess of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) in the aggregate at any time
outstanding.

7.4.    Investments.

Purchase or acquire obligations or Equity Interests of, or any other interest
in, any Person, other than Permitted Investments.

7.5.    Loans.

Make advances, loans or extensions of credit to any Person, including any
Parent, Subsidiary or Affiliate other than Permitted Loans.

7.6.    Capital Expenditures.

Contract for, purchase or make any expenditure or commitments for Capital
Expenditures in an aggregate amount for all Loan Parties in excess of Twenty
Million and 00/100 Dollars ($20,000,000.00) in the fiscal year of the Loan
Parties ending December 31, 2018 and in each fiscal year thereafter; provided,
however, that in the event Capital Expenditures during any fiscal year are less
than the amount permitted for such fiscal year, then the unused amount (the
“Carryover Amount”) may be carried over and used in the immediately succeeding
fiscal year; provided, further, that any Carryover Amount shall not exceed 50%
of such unused amount and shall be deemed to be the first amount spent in such
succeeding fiscal year. Any such Carryover Amount not used in the fiscal year
immediately succeeding the fiscal year in which such Carryover Amount was
created shall not be available to be used in any succeeding fiscal year
thereafter.

 

99



--------------------------------------------------------------------------------

7.7.    Dividends.

Declare, pay or make any dividend or distribution on any Equity Interests of any
Loan Party (other than dividends or distributions payable in its stock, or
split-ups or reclassifications of its stock) or apply any of its funds, property
or assets to the purchase, redemption or other retirement of any Equity
Interest, or of any options to purchase or acquire any Equity Interest of any
Loan Party, except that any Loan Party may pay or make any such dividend or
distribution to its respective equity holder so long as such equity holder is a
Loan Party.

7.8.    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness other than Permitted
Indebtedness.

7.9.    Nature of Business.

Substantially change the nature of the business in which it is presently engaged
and all businesses reasonably related thereto, nor except as specifically
permitted hereby purchase or invest, directly or indirectly, in any assets or
property other than in the Ordinary Course of Business for assets or property
which are useful in, necessary for and are to be used in its business as
presently conducted.

7.10.    Transactions with Affiliates.

Directly or indirectly, purchase, acquire or lease any property from, or sell,
transfer or lease any property to, or otherwise enter into any transaction or
deal with, any Affiliate, except for (i) transactions among Loan Parties which
are not expressly prohibited by the terms of this Agreement and which are in the
Ordinary Course of Business, (ii) payment by Loan Parties of dividends and
distributions permitted under Section 7.7 hereof, (iii) transactions
contemplated by and pursuant to the NMTC Documents, and (iv) transactions
disclosed to Administrative Agent in writing, which are in the Ordinary Course
of Business, on an arm’s-length basis on terms and conditions no less favorable
than terms and conditions which would have been obtainable from a Person other
than an Affiliate.

7.11.    Leases.

Enter as lessee into any lease arrangement for real or personal property (unless
capitalized and permitted under Section 7.6 hereof) if after giving effect
thereto, aggregate annual rental payments for all leased property would exceed
Two Million and 00/100 Dollars ($2,000,000.00) in any one fiscal year in the
aggregate for all Borrowers.

7.12.    Subsidiaries.

(a)    Form or acquire pursuant to any Permitted Acquisition any Subsidiary
unless (A) (1) such Subsidiary is a Domestic Person and expressly becomes a
Borrower and

 

100



--------------------------------------------------------------------------------

becomes jointly and severally liable for the obligations of Borrowers hereunder,
under the Notes and under any other agreement between any Borrower and Lenders,
by delivering to the Administrative Agent a Borrower Joinder and such other
documents reasonably required by the Administrative Agent to join this Agreement
and the Other Documents as a Borrower, or (2) such Subsidiary is a Domestic
Person and becomes a Guarantor for the Obligations by, among other things,
delivering to the Administrative Agent a Guarantor Joinder and such other
documents reasonably required by the Administrative Agent to join this Agreement
and the Other Documents as a Guarantor, in the case of the foregoing item (1) or
(2) within thirty (30) Business Days after the date of formation, organization
or acquisition of such Subsidiary (or as such time may be extended by the
Administrative Agent in its sole discretion), (B) Administrative Agent shall
have received all documents, including Organizational Documents, legal opinions
and all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, in each case, as it may reasonably require in connection therewith,
(C) such Subsidiary shall grant first priority, perfected Liens in its assets to
the Administrative Agent for the benefit of the Lenders covering the same type
of assets as the Collateral and (D) in the case of any Subsidiary acquired
pursuant to a Permitted Acquisition, all other conditions to the consummation
thereof have been satisfied; provided that (i) for the avoidance of doubt, no
such Subsidiary’s assets shall become Collateral or included in the Formula
Amount (if such Subsidiary is to become a Borrower hereunder) until such
Subsidiary becomes a Borrower or a Guarantor in accordance with the provisions
of this Section 7.12(a) and (ii) to the extent such Subsidiary becomes a
Borrower, none of such assets which become Collateral shall be included in the
applicable Formula Amount in accordance with the terms of this Agreement until
such time as Collateral Agents makes such determination in their sole reasonable
discretion based upon the field examination and/or appraisal of such assets in
form and substance acceptable to the Collateral Agents. Notwithstanding the
foregoing or anything to the contrary contained in this Agreement, effective as
of the date of formation thereof, Universal may form Leverage Lender, and
Leverage Lender shall not be required to join as a Borrower or a Guarantor
pursuant to the provisions of this Section 7.12.

(b)    Enter into any partnership, joint venture or similar arrangement.

7.13.    Fiscal Year and Accounting Changes.

Change its fiscal year from December 31 or make any change (i) in accounting
treatment and reporting practices except as required or permitted by GAAP or
(ii) in tax reporting treatment except as required by law.

7.14.    [Reserved].

7.15.    Amendment of Organizational Documents, Gorbert Documents or NMTC
Documents.

(A) (i) Change its legal name, (ii) change its form of legal entity (e.g.,
converting from a corporation to a limited liability company or vice versa),
(iii) change its jurisdiction of organization or become (or attempt or purport
to become) organized in more than one jurisdiction, or (iv) otherwise amend,
modify or waive any term or material provision of its

 

101



--------------------------------------------------------------------------------

Organizational Documents unless required by law, in any such case without
(x) giving at least fifteen (15) days prior written notice of such intended
change to Administrative Agent, (y) in the case of any Loan Party, having
received from Administrative Agent confirmation that Administrative Agent has
taken all steps necessary for Administrative Agent to continue the perfection of
and protect the enforceability and priority of its Liens in the Collateral
belonging to such Loan Party and in the Equity Interests of such Loan Party and
(z) in any case under clause (iv), having received the prior written consent of
Administrative Agent and Required Lenders to such amendment, modification or
waiver, (B) enter into any amendment, waiver or modification of any Gorbert
Document, except as expressly permitted in the Gorbert Subordination Agreement
or (C) enter into any amendment, waiver or modification of any NMTC Document
without the prior written consent of the Administrative Agent.

7.16.    Compliance with ERISA.

(i) (x) Maintain, or permit any member of the Controlled Group to maintain, or
(y) become obligated to contribute, or permit any member of the Controlled Group
to become obligated to contribute, to any Plan, other than those Plans disclosed
on Schedule 5.8(d), (ii) engage, or permit any member of the Controlled Group to
engage, in any non-exempt “prohibited transaction”, as that term is defined in
Section 406 of ERISA or Section 4975 of the Code which is not correctable under
EPCRS or VFCP and could not reasonably be expected to result in a Material
Adverse Change, (iii) terminate, or permit any member of the Controlled Group to
terminate, any Plan where such event could result in any liability of any Loan
Party or any member of the Controlled Group or the imposition of a lien on the
property of any Loan Party or any member of the Controlled Group pursuant to
Section 4068 of ERISA, (iv) incur, or permit any member of the Controlled Group
to incur, any withdrawal liability to any Multiemployer Plan; (v) fail promptly
to notify Administrative Agent of the occurrence of any Termination Event,
(vi) fail to comply, or permit a member of the Controlled Group to fail to
comply, with the requirements of ERISA or the Code or other Applicable Laws in
respect of any Plan, (vii) fail to meet, permit any member of the Controlled
Group to fail to meet, or permit any Plan to fail to meet all minimum funding
requirements under ERISA and the Code, without regard to any waivers or
variances, or postpone or delay or allow any member of the Controlled Group to
postpone or delay any funding requirement with respect of any Plan, or
(viii) cause, or permit any member of the Controlled Group to cause, a
representation or warranty in Section 5.8(d) to cease to be true and correct.

7.17.    Prepayment of Certain Indebtedness.

At any time, directly or indirectly, prepay any Indebtedness (other than (i) to
Lenders or (ii) with respect to the Gorbert Notes, which prepayment conditions
are expressly set forth in Section 7.18), or repurchase, redeem, retire or
otherwise acquire any Indebtedness of any Loan Party.

7.18.    Repayment of Gorbert Notes.

At any time, directly or indirectly, pay, prepay, repurchase, redeem, retire or
otherwise acquire, or make any payment on account of any principal of, interest
on or premium payable in connection with the repayment or redemption of any of
the Gorbert Notes; provided that

 

102



--------------------------------------------------------------------------------

(i) Universal may make payments of interest under the Gorbert Notes in
accordance with the terms thereof so long as no Default or Event of Default has
occurred or will occur as a result thereof, and (ii) Universal may make
additional payments or prepayments of principal under the Gorbert Notes in
accordance with the terms thereof so long as (i) the Permitted Payment
Conditions are satisfied prior to the making of any such payment or prepayment
and (ii) to the extent that the Gorbert Notes are paid in full on or after the
Restatement Date in accordance with the foregoing provisions, the Borrowers
shall deliver to the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent, documentation evidencing such
repayment in full and the release of the liens evidenced by the Gorbert Security
Documents. Notwithstanding the foregoing, Universal shall not be prohibited at
any time from sending a voluntary prepayment notice pursuant to Section 1(d) of
any Gorbert Note; provided that all of the Permitted Payment Conditions must be
met immediately prior to and after giving effect to any such prepayment to be
made pursuant to such prepayment notice).

VIII.    CONDITIONS PRECEDENT.

8.1.    Conditions to Initial Advances.

The effectiveness of the amendment and restatement of the Existing Credit
Agreement as set forth herein and the agreement of Lenders to make the Advances
requested to be made on the Restatement Date are subject to the satisfaction, or
waiver by Administrative Agent, of the following conditions precedent:

(a)    Credit Agreement and Notes. Administrative Agent shall have received this
Agreement and the Notes duly executed and delivered by an authorized officer of
each Borrower;

(b)    Other Documents. Administrative Agent shall have received each of the
executed Other Documents, as applicable;

(c)    Financial Condition Certificate. Administrative Agent shall have received
an executed Financial Condition Certificate in the form of Exhibit 8.1(c).

(d)    Closing Certificate. Administrative Agent shall have received a closing
certificate signed by the Authorized Officer of each Loan Party dated as of the
date hereof, stating that (i) all representations and warranties set forth in
this Agreement and the Other Documents are true and correct on and as of such
date, and (ii) on such date no Default or Event of Default has occurred or is
continuing;

(e)    Borrowing Base. Co-Collateral Agents shall have received evidence from
Borrowers that the aggregate amount of Eligible Receivables, Eligible Insured
Foreign Receivables, WIP/FG Eligible Inventory, RM Eligible Inventory and
Supplies/Materials Eligible Inventory is sufficient in value and amount to
support Advances in the amount requested by Borrowers on the Restatement Date;

(f)    Filings, Registrations, Recordings and Lien Searches. (i) Each document
(including any Uniform Commercial Code financing statement) required by this
Agreement, any related agreement or under law or reasonably requested by
Administrative Agent to be filed,

 

103



--------------------------------------------------------------------------------

registered or recorded in order to create, in favor of Administrative Agent, a
perfected security interest in or lien upon the Collateral shall have been
properly filed, registered or recorded in each jurisdiction in which the filing,
registration or recordation thereof is so required or requested, and
Administrative Agent shall have received an acknowledgment copy, or other
evidence satisfactory to it, of each such filing, registration or recordation
and satisfactory evidence of the payment of any necessary fee, tax or expense
relating thereto or will be filed promptly following closing; and
(ii) Administrative Agent shall have received the results of searches listing
all effective financing statements, judgments and tax liens which name any of
the Loan Parties as debtor, together with copies of such financing statements,
judgment filings and tax lien filings, none of which, except for Permitted
Encumbrances, shall cover any of the Collateral;

(g)    Lien Waiver Agreements. Administrative Agent shall have received Lien
Waiver Agreements requested and required by Administrative Agent with respect to
certain locations or places at which Inventory, Equipment and books and records
are located;

(h)    Secretary’s Certificates, Authorizing Resolutions and Good Standings of
Borrowers. Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary (or other equivalent officer, partner or
manager) of each Borrower in form and substance satisfactory to Administrative
Agent dated as of the Restatement Date which shall certify (i) copies of
resolutions in form and substance reasonably satisfactory to Administrative
Agent, of the board of directors (or other equivalent governing body, member or
partner) of such Borrower authorizing (x) the execution, delivery and
performance of this Agreement, the Notes and each Other Document to which such
Borrower is a party (including authorization of the incurrence of indebtedness,
borrowing of Revolving Advances, the Term Loan and Swing Loans and requesting of
Letters of Credit on a joint and several basis with all Borrowers as provided
for herein), and (y) the granting by such Borrower of the security interests in
and liens upon the Collateral to secure all of the joint and several Obligations
of Borrowers (and such certificate shall state that such resolutions have not
been amended, modified, revoked or rescinded as of the date of such
certificate), (ii) the incumbency and signature of the officers of such Borrower
authorized to execute this Agreement and the Other Documents, (iii) copies of
the Organizational Documents of such Borrower as in effect on such date,
complete with all amendments thereto, and (iv) the good standing (or equivalent
status) of such Borrower in its jurisdiction of organization and each applicable
jurisdiction where the conduct of such Borrower’s business activities or the
ownership of its properties necessitates qualification, as evidenced by good
standing certificate(s) (or the equivalent thereof issued by any applicable
jurisdiction) dated not more than thirty (30) days prior to the Restatement
Date, issued by the Secretary of State or other appropriate official of each
such jurisdiction;

(i)    Legal Opinion. Administrative Agent shall have received the executed
legal opinion of K&L Gates LLP in form and substance satisfactory to
Administrative Agent which shall cover such matters incident to the transactions
contemplated by this Agreement, the Notes, the Other Documents, and related
agreements as Administrative Agent may reasonably require and each Loan Party
hereby authorizes and directs such counsel to deliver such opinion to
Administrative Agent and Lenders;

 

104



--------------------------------------------------------------------------------

(j)    No Litigation. No litigation, investigation or proceeding before or by
any arbitrator or Governmental Body shall be continuing or threatened against
any Loan Party or against the officers or directors of any Loan Party (A) in
connection with this Agreement, the Other Documents or any of the transactions
contemplated thereby and which, in the reasonable opinion of Administrative
Agent, is deemed material or (B) which could, in the reasonable opinion of
Administrative Agent, have a Material Adverse Effect; and (ii) no injunction,
writ, restraining order or other order of any nature materially adverse to any
Loan Party or the conduct of its business or inconsistent with the due
consummation of the Transactions shall have been issued by any Governmental
Body;

(k)    Collateral Examination. Co-Collateral Agents shall have completed
Collateral examinations and received appraisals, the results of which shall be
satisfactory in form and substance to Co-Collateral Agent, of the Receivables,
Inventory, General Intangibles, the North Jackson Premises and equipment of each
Loan Party and all books and records in connection therewith;

(l)    Fees. Administrative Agent shall have received all fees payable to Agents
and Lenders on or prior to the Restatement Date hereunder, including pursuant to
Article III hereof and the Fee Letter;

(m)    Existing Indebtedness. Administrative Agent shall have received (i) a
payoff letter, in form and substance satisfactory to Administrative Agent,
pursuant to which any existing Indebtedness that is to be paid by initial
Advances hereunder will be paid in full, and (ii) evidence satisfactory to
Administrative Agent that all necessary termination statements, satisfaction
documents and any other applicable releases in connection with any existing
Indebtedness and all other Liens with respect to Loan Parties that are not
Permitted Encumbrances have been filed or arrangements reasonably satisfactory
to Administrative Agent have been made for such filing;

(n)    Pro Forma Financial Statements. Administrative Agent shall have received
a copy of the Pro Forma Financial Statements which shall be satisfactory in all
respects to Administrative Agent;

(o)    Insurance. Administrative Agent shall have received in form and substance
satisfactory to Administrative Agent, (i) evidence that adequate insurance,
including without limitation, casualty and liability insurance, required to be
maintained under this Agreement is in full force and effect, (ii) insurance
certificates issued by Loan Parties’ insurance broker containing such
information regarding Loan Parties’ casualty and liability insurance policies as
Administrative Agent shall request and naming Administrative Agent as an
additional insured, lenders loss payee and/or mortgagee, as applicable, and
(iii) loss payable endorsements issued by Loan Parties’ insurer naming
Administrative Agent as lenders loss payee and mortgagee, as applicable;

(p)    Payment Instructions. Administrative Agent shall have received written
instructions from Borrowing Agent directing the application of proceeds of the
initial Advances made pursuant to this Agreement;

 

105



--------------------------------------------------------------------------------

(q)    Consents. Administrative Agent shall have received any and all Consents
necessary to permit the effectuation of the transactions contemplated by this
Agreement and the Other Documents; and, Administrative Agent shall have received
such Consents and waivers of such third parties as might assert claims with
respect to the Collateral, as Administrative Agent and its counsel shall deem
necessary;

(r)    No Adverse Material Change. (i) Since December 31, 2017, there shall not
have occurred any event, condition or state of facts which could reasonably be
expected to have a Material Adverse Effect and (ii) no representations made or
information supplied to Agents or Lenders shall have been proven to be
inaccurate or misleading in any material respect;

(s)    Contract Review. Administrative Agent shall have received and reviewed
all Material Contracts of Loan Parties, if any, and such Material Contracts
shall be satisfactory in all respects to Administrative Agent;

(t)    Compliance with Laws. Administrative Agent shall be reasonably satisfied
that each Loan Party is in (i) material compliance with all pertinent federal,
state, local or territorial regulations, including those with respect to the
Federal Occupational Safety and Health Act, the Environmental Protection Act,
ERISA and (ii) compliance with the Anti-Terrorism Laws; and

(u)    Title Insurance and Related Items. (i) A title search with respect to the
North Jackson Premises; and (ii) Flood Certificate with respect to the North
Jackson Premises.

(v)    Flood Insurance. Evidence that adequate flood insurance, if any, required
to be maintained under this Agreement is in full force and effect, with
additional insured, mortgagee and lender loss payable special endorsements
attached thereto in form and substance satisfactory to Administrative Agent and
its counsel naming Administrative Agent as additional insured, mortgagee and
lender loss payee, as applicable, and evidence that Loan Parties have taken all
actions required under the Flood Laws and/or requested by Administrative Agent
to assist in ensuring that each Lender is in compliance with the Flood Laws
applicable to the Collateral, including, but not limited to, providing
Administrative Agent with the address and/or GPS coordinates of each structure
on any Real Property that will be subject to a Mortgage in favor of
Administrative Agent, for the benefit of Lenders, and, to the extent required,
obtaining flood insurance for such property, structures and contents prior to
such property, structures and contents becoming Collateral.

(w)    KYC. Administrative Agent shall have received such documentation and
other information requested in connection with applicable “know your customer”
and anti-money laundering rules and regulations, including the USA Patriot Act;
and

(x)    Other. All corporate and other proceedings, and all documents,
instruments and other legal matters in connection with the Transactions shall be
satisfactory in form and substance to Administrative Agent and its counsel.

 

106



--------------------------------------------------------------------------------

8.2.    Conditions to Each Advance.

The agreement of Lenders to make any Advance requested to be made on any date
(including the initial Advance), is subject to the satisfaction of the following
conditions precedent as of the date such Advance is made:

(a)    Representations and Warranties.

(b)    Each of the representations and warranties made by any Loan Party in or
pursuant to this Agreement, the Other Documents and any related agreements to
which it is a party, and each of the representations and warranties contained in
any certificate, document or financial or other statement furnished at any time
under or in connection with this Agreement, the Other Documents or any related
agreement shall be true and correct in all respects on and as of such date as if
made on and as of such date (except to the extent any such representation or
warranty expressly relates only to any earlier and/or specified date);

(c)    No Default. No Event of Default or Default shall have occurred and be
continuing on such date, or would exist after giving effect to the Advances
requested to be made, on such date; provided, however that Administrative Agent,
in its sole discretion, may continue to make Advances notwithstanding the
existence of an Event of Default or Default and that any Advances so made shall
not be deemed a waiver of any such Event of Default or Default; and

(d)    Maximum Advances. In the case of any type of Advance requested to be
made, after giving effect thereto, the aggregate amount of such type of Advance
shall not exceed the maximum amount of such type of Advance permitted under this
Agreement.

Each request for an Advance by any Borrower hereunder shall constitute a
representation and warranty by each Loan Party as of the date of such Advance
that the conditions contained in this subsection shall have been satisfied.

IX.    INFORMATION AS TO LOAN PARTIES.

Each Loan Party shall, or (except with respect to Section 9.11) shall cause
Borrowing Agent on its behalf to, until satisfaction in full of the Obligations
and the termination of this Agreement:

9.1.    Disclosure of Material Matters.

Promptly upon learning thereof, report to Administrative Agent all matters
materially affecting the value, enforceability or collectability of any portion
of the Collateral, including any Loan Party’s reclamation or repossession of, or
the return to any Loan Party of, a material amount of goods or claims or
material disputes asserted by any Customer or other obligor.

9.2.    Schedules.

Deliver to Co-Collateral Agents, (A) on or before the twentieth (20th) day of
each month as and for the prior month, (i) a Borrowing Base Certificate in form
and substance reasonably satisfactory to Co-Collateral Agents (which shall be
calculated as of the last day of the prior

 

107



--------------------------------------------------------------------------------

month and which shall not be binding upon Co-Collateral Agents or restrictive of
Co-Collateral Agent’s rights under this Agreement), (ii) accounts receivable
ageings inclusive of reconciliations to the general ledger, (iii) accounts
payable schedules inclusive of reconciliations to the general ledger, and
(iv) Inventory reports and (B) on a weekly basis, commencing on the Thursday
following a Reporting Trigger Event and on each Thursday thereafter until a
Reporting Trigger Satisfaction Event occurs, (i) a Borrowing Base Certificate in
form and substance reasonably satisfactory to Co-Collateral Agents (which shall
not be binding upon Co-Collateral Agents or restrictive of Co-Collateral Agent’s
rights under this Agreement) and (ii) a sales report/roll forward and
collections report (each Borrowing Base Certificate required pursuant to this
clause (B) will contain updated Receivable information but shall only include
information as to Inventory that has been provided in the most recent Borrowing
Base Certificate required by clause (A) above). In addition, each Loan Party
will deliver to Co-Collateral Agents at such intervals as Co-Collateral Agents
may require: (i) confirmatory assignment schedules; (ii) copies of Customer’s
invoices; (iii) evidence of shipment or delivery; and (iv) such further
schedules, documents and/or information regarding the Collateral as
Co-Collateral Agents may require including trial balances and test
verifications. Administrative Agent shall have the right to confirm and verify
all Receivables by any manner and through any medium it considers advisable and
do whatever it may deem reasonably necessary to protect its interests hereunder.
The items to be provided under this Section are to be in form satisfactory to
Co-Collateral Agents and executed by each Loan Party and delivered to
Co-Collateral Agents from time to time solely for Co-Collateral Agents’
convenience in maintaining records of the Collateral, and any Loan Party’s
failure to deliver any of such items to Co-Collateral Agents shall not affect,
terminate, modify or otherwise limit Administrative Agent’s Lien with respect to
the Collateral. Unless otherwise agreed to by Agent, the items to be provided
under this Section 9.2 shall be delivered to Co-Collateral Agents by the
specific method of Approved Electronic Communication designated by Co-Collateral
Agents.

9.3.    Environmental Reports.

(a)    In the event any Loan Party obtains, gives or receives notice of any
Release or threat of Release of a reportable quantity of any Hazardous Materials
at the Real Property (any such event being hereinafter referred to as a
“Hazardous Discharge”) or receives any notice of violation, request for
information or notification that it is potentially responsible for investigation
or cleanup of environmental conditions at the Real Property, demand letter or
complaint, order, citation, or other written notice with regard to any Hazardous
Discharge or violation of Environmental Laws affecting the Real Property or any
Loan Party’s interest therein or the operations or the business (any of the
foregoing is referred to herein as an “Environmental Complaint”) from any
Person, including any Governmental Body, in each case with respect to any Real
Property that is encumbered by a Mortgage or with respect to other Real
Property, where the facts underlying such occurrence described in the preceding
clause would reasonably be expected to result in a Material Adverse Effect, then
Borrowing Agent shall, within five (5) Business Days, give written notice of
same to Administrative Agent detailing facts and circumstances of which any Loan
Party is aware giving rise to the Hazardous Discharge or Environmental
Complaint. Such information is to be provided to allow Administrative Agent to
protect its security interest in and Lien on the Collateral and is not intended
to create nor shall it create any obligation upon Administrative Agent or any
Lender with respect thereto.

 

108



--------------------------------------------------------------------------------

(b)    Borrowing Agent shall promptly forward to Administrative Agent copies of
any request for information, notification of potential liability, demand letter
relating to potential responsibility with respect to the investigation or
cleanup of Hazardous Materials at any other site owned, operated or used by any
Loan Party to manage of Hazardous Materials, in each case with respect to any
Real Property that is encumbered by a Mortgage or with respect to any other
location, where the facts underlying such occurrence described in the preceding
clause would reasonably be expected to result in a Material Adverse Effect and
shall continue to forward copies of correspondence between any Loan Party and
the Governmental Body regarding such claims to Administrative Agent until the
claim is settled. Borrowing Agent shall promptly forward to Administrative Agent
copies of all documents and reports concerning a Hazardous Discharge or
Environmental Complaint at the Real Property, operations or business that any
Loan Party is required to file under any Environmental Laws. Such information is
to be provided solely to allow Administrative Agent to protect Administrative
Agent’s security interest in and Lien on the Collateral.

9.4.    Litigation.

Promptly notify Administrative Agent in writing of any claim, litigation, suit
or administrative proceeding affecting any Borrower or any Guarantor, whether or
not the claim is covered by insurance, and of any litigation, suit or
administrative proceeding, which in any such case affects the Collateral or
which could reasonably be expected to have a Material Adverse Effect.

9.5.    Material Occurrences.

Immediately notify Administrative Agent in writing upon the occurrence of:
(a) any Event of Default or Default; (b) any event, development or circumstance
whereby any financial statements or other reports furnished to Administrative
Agent fail in any material respect to present fairly, in accordance with GAAP
consistently applied, the financial condition or operating results of any Loan
Party as of the date of such statements; (c) any accumulated Pension Benefit
Plan funding deficiency which, if such deficiency continued for two plan years
and was not corrected as provided in Section 4971 of the Code or sections 38 to
51 of the Pensions Act 2004, could subject any Loan Party to a tax imposed by
Section 4971 of the Code; (d) each and every default by any Loan Party which
might result in the acceleration of the maturity of any Indebtedness, including
the names and addresses of the holders of such Indebtedness with respect to
which there is a default existing or with respect to which the maturity has been
or could be accelerated, and the amount of such Indebtedness; and (e) any other
development in the business or affairs of any Borrower or any Guarantor, which
could reasonably be expected to have a Material Adverse Effect; in each case
describing the nature thereof and the action Loan Parties propose to take with
respect thereto.

9.6.    Government Receivables.

Notify Administrative Agent immediately if any of its Receivables that are
intended to be included in the Formula Amount arise out of contracts between any
Loan Party and the United States, any state, or any department, agency or
instrumentality of any of them.

 

109



--------------------------------------------------------------------------------

9.7.    Annual Financial Statements.

Furnish Administrative Agent within ninety (90) days after the end of each
fiscal year of the Loan Parties, financial statements of the Loan Parties on a
consolidated basis including, but not limited to, statements of income and
stockholders’ equity and cash flow from the beginning of the current fiscal year
to the end of such fiscal year and the balance sheet as at the end of such
fiscal year, all prepared in accordance with GAAP applied on a basis consistent
with prior practices, and in reasonable detail and reported upon without
qualification by an independent certified public accounting firm selected by the
Loan Parties and satisfactory to Administrative Agent (the “Accountants”). In
addition, the reports shall be accompanied by a Compliance Certificate.

9.8.    Quarterly Financial Statements.

Furnish Administrative Agent within (i) forty-five (45) days after the end of
each of the first (1st) three (3) fiscal quarters in each fiscal year and
(ii) sixty (60) days after the end of the fourth (4th) fiscal quarter in each
fiscal year, an unaudited balance sheet of the Loan Parties on a consolidated
basis and unaudited statements of income and stockholders’ equity and cash flow
of the Loan Parties on a consolidated basis reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, prepared on a basis consistent with prior practices and complete and
correct in all material respects, subject to normal and recurring year-end
adjustments that individually and in the aggregate are not material to the Loan
Parties’ business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. The reports shall be accompanied by a Compliance
Certificate.

9.9.    Monthly Financial Statements.

Furnish Administrative Agent within thirty (30) days after the end of each month
(other than for the months of March, June, September and December which shall be
delivered in accordance with Sections 9.7 and 9.8 as applicable), an unaudited
balance sheet of the Loan Parties on a consolidated basis and unaudited
statements of income and stockholders’ equity of the Loan Parties on a
consolidated basis reflecting results of operations from the beginning of the
fiscal year to the end of such month and for such month, prepared on a basis
consistent with prior practices and complete and correct in all material
respects, subject to lack of footnotes and normal and recurring year-end
adjustments that individually and in the aggregate are not material to the Loan
Parties’ business operations and setting forth in comparative form the
respective financial statements for the corresponding date and period in the
previous fiscal year. The reports shall be accompanied by a Compliance
Certificate.

To the extent applicable, information required to be delivered pursuant to
Sections 9.7 and 9.8 above, shall be deemed to have been delivered to the
Administrative Agent and each Lender on the date on which such information is
available on the website of the SEC at http://www.sec.gov without charge (to the
extent such information has been posted or is available as described in such
notice).

 

110



--------------------------------------------------------------------------------

9.10.    [Reserved].

9.11.    Other Reports.

Furnish Administrative Agent as soon as available, but in any event within ten
(10) days after the issuance thereof, (i)with copies of such financial
statements, reports and returns as each Loan Party shall send to its
stockholders and/or members and (ii) reports including Form 8-K, registration
statements and prospectuses and other shareholder communications, filed by
Universal with the SEC and not posted to the EDGAR website.

9.12.    Additional Information.

(i) Furnish Administrative Agent and the Lenders such information and
documentation as may reasonably be requested by Administrative Agent or any
Lender from time to time for purposes of compliance by Administrative Agent or
such Lender with Applicable Laws (including without limitation the USA Patriot
Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by Administrative Agent or
such Lender to comply therewith; and (ii) furnish Administrative Agent with such
additional information as Administrative Agent shall reasonably request in order
to enable Administrative Agent to determine whether the terms, covenants,
provisions and conditions of this Agreement and the Notes have been complied
with by Loan Parties including, without the necessity of any request by
Administrative Agent, (a) copies of all environmental audits and reviews, if
any, (b) at least twenty (20) days prior thereto, notice of any Loan Party’s
opening of any new office or place of business or any Loan Party’s closing of
any existing office or place of business, and (c) promptly upon any Loan Party’s
learning thereof, notice of any labor dispute to which any Loan Party may become
a party, any strikes or walkouts relating to any of its plants or other
facilities, and the expiration of any labor contract to which any Loan Party is
a party or by which any Loan Party is bound.

9.13.    Projected Operating Budget.

Furnish Administrative Agent, in form and substance (including as to scope and
underlying assumptions) satisfactory to Administrative Agent, no later than
thirty (30) days prior to the beginning of each Loan Party’s fiscal years
commencing with fiscal year 2019, a quarterly projected operating budget and
cash flow of the Loan Parties on a consolidated basis for such fiscal year
(including an income statement for each quarter and a balance sheet as at the
end of each fiscal quarter), such projections to be accompanied by a certificate
signed by the Authorized Officer of the Borrowing Agent to the effect that such
projections have been prepared on the basis of sound financial planning practice
consistent with past budgets and financial statements and that such officer has
no reason to question the reasonableness of any material assumptions on which
such projections were prepared.

9.14.    [Reserved].

9.15.    Notice of Suits, Adverse Events.

Furnish Administrative Agent with prompt written notice of (i) any lapse or
other termination of any Consent issued to any Loan Party by any Governmental
Body or any other

 

111



--------------------------------------------------------------------------------

Person that is material to the operation of any Loan Party’s business, (ii) any
refusal by any Governmental Body or any other Person to renew or extend any such
Consent; and (iii) copies of any periodic or special reports filed by any
Borrower or any Guarantor with any Governmental Body or Person, if such reports
indicate any material change in the business, operations, affairs or condition
of any Borrower or any Guarantor, or if copies thereof are requested by Lender,
and (iv) copies of any material notices and other communications from any
Governmental Body or Person which specifically relate to any Borrower or any
Guarantor.

9.16.    ERISA Notices and Requests.

Furnish Administrative Agent with prompt written notice in the event that
(i) any Loan Party or any member of the Controlled Group knows or has reason to
know that a Termination Event has occurred, together with a written statement
describing such Termination Event and the action, if any, which such Loan Party
or any member of the Controlled Group has taken, is taking, or proposes to take
with respect thereto and, when known, any action taken or threatened by the
Internal Revenue Service, Department of Labor or PBGC with respect thereto,
(ii) except for actions or omissions correctable under EPCRS or VFCP and which
could not reasonably be expected to result in a Material Adverse Effect, any
Loan Party or any member of the Controlled Group knows or has reason to know
that a non-exempt prohibited transaction (as defined in Sections 406 of ERISA
and 4975 of the Code) has occurred together with a written statement describing
such transaction and the action which such Loan Party or any member of the
Controlled Group has taken, is taking or proposes to take with respect thereto,
(iii) a funding waiver request has been filed with respect to any Plan together
with all communications received by any Loan Party or any member of the
Controlled Group with respect to such request, (iv) subject to the impacts of
plan terminations and consolidations and the impact of labor contracts, any
increase in the benefits of any existing Plan or the establishment of any new
Plan or the commencement of contributions to any Plan to which any Loan Party or
any member of the Controlled Group was not previously contributing shall occur,
(v) any Loan Party or any member of the Controlled Group shall receive from the
PBGC a notice of intention to terminate a Plan or to have a trustee appointed to
administer a Plan, together with copies of each such notice, (vi) any Loan Party
or any member of the Controlled Group shall receive any unfavorable
determination letter from the Internal Revenue Service revoking the qualified
status of any Plan that is intended to be qualified under Section 401(a) of the
Code, together with copies of each such letter or notice; (vii) any Loan Party
or any member of the Controlled Group shall receive a notice regarding the
imposition of withdrawal liability, together with copies of each such notice;
(viii) any Loan Party or any member of the Controlled Group shall fail to make a
required installment or any other required payment under the Code or ERISA on or
before the due date for such installment or payment; or (ix) any Loan Party or
any member of the Controlled Group has received written notice that (a) a
Multiemployer Plan has been terminated, (b) the administrator or plan sponsor of
a Multiemployer Plan intends to terminate a Multiemployer Plan, (c) the PBGC has
instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan or (d) a Multiemployer Plan is subject to
Section 432 of the Code or Section 305 of ERISA.

 

112



--------------------------------------------------------------------------------

9.17.    Additional Documents.

Execute and deliver to (i) Administrative Agent, upon request, such documents
and agreements as Administrative Agent may, from time to time, reasonably
request to carry out the purposes, terms or conditions of this Agreement and
(ii) either Co-Collateral Agent, upon request, a current Equipment schedule
and/or evidence of the applicable Loan Party’s ownership or interests in such
Equipment, in each case in form and substance reasonably satisfactory to such
Co-Collateral Agent.

9.18.    Updates to Certain Schedules.

Deliver to Administrative Agent promptly as shall be required to maintain the
related representations and warranties as true and correct, updates to Schedules
4.4 (Locations of equipment and Inventory), 5.9 (Intellectual Property, Source
Code Escrow Agreements) and 5.24 (Equity Interests); provided, that absent the
occurrence and continuance of any Event of Default, Loan Party shall only be
required to provide such updates on a monthly basis in connection with delivery
of a Compliance Certificate with respect to the applicable month. Any such
updated Schedules delivered by Loan Parties to Administrative Agent in
accordance with this Section 9.18 shall automatically and immediately be deemed
to amend and restate the prior version of such Schedule previously delivered to
Administrative Agent and attached to and made part of this Agreement.

9.19.    Financial Disclosure.

Each Loan Party hereby irrevocably authorizes and directs all accountants and
auditors employed by such Loan Party at any time during the Term to exhibit and
deliver to Administrative Agent and each Lender copies of any of such Loan
Party’s financial statements, trial balances or other accounting records of any
sort in the accountant’s or auditor’s possession, and to disclose to
Administrative Agent and each Lender any information such accountants may have
concerning such Loan Party’s financial status and business operations. Each Loan
Party hereby authorizes all Governmental Bodies to furnish to Administrative
Agent and each Lender copies of reports or examinations relating to such Loan
Party, whether made by such Loan Party or otherwise; however, Administrative
Agent and each Lender will attempt to obtain such information or materials
directly from such Loan Party prior to obtaining such information or materials
from such accountants or Governmental Bodies.

X.    EVENTS OF DEFAULT.

The occurrence of any one or more of the following events shall constitute an
“Event of Default”:

10.1.    Nonpayment.

Failure by any Loan Party to pay when due (a) any principal or interest on the
Obligations (including without limitation pursuant to Section 2.9), or (b) any
other fee, charge, amount or liability provided for herein or in any Other
Document, in each case whether at maturity, by reason of acceleration pursuant
to the terms of this Agreement, by notice of intention to prepay or by required
prepayment.

 

113



--------------------------------------------------------------------------------

10.2.    Breach of Representation.

Any representation or warranty made or deemed made by any Loan Party or any
Guarantor in this Agreement, any Other Document or any related agreement or in
any certificate, document or financial or other statement furnished at any time
in connection herewith or therewith shall prove to have been incorrect or
misleading in any material respect on the date when made or deemed to have been
made;

10.3.    Financial Information.

Failure by any Loan Party to (i) furnish financial information required to be
provided under Section 9.7, Section 9.8 and/or Section 9.9, as applicable,
hereof when due or within fifteen (15) days after receipt of a request, or
(ii) permit the inspection of its books or records or access to its premises for
audits and appraisals in accordance with the terms hereof;

10.4.    Judicial Actions.

Issuance of a notice of Lien, levy, assessment, injunction or attachment
(a) against any Loan Party’s Inventory or Receivables included in the Formula
Amount or (b) against a material portion of any Loan Party’s other property
which is not stayed or lifted within thirty (30) days;

10.5.    Noncompliance.

Except as otherwise provided for in Sections 10.1, 10.3 and 10.5(ii), (i)
failure or neglect of any Borrower, any Guarantor or any Person to perform, keep
or observe any term, provision, condition, covenant herein contained, or
contained in any Other Document or any other agreement or arrangement, now or
hereafter entered into between any Borrower, any Guarantor or such Person, and
Administrative Agent or any Lender, or (ii) failure or neglect of any Loan Party
to perform, keep or observe any term, provision, condition or covenant,
contained in Sections 4.5, 6.1, 6.3, 6.11, 6.13, 9.4 or 9.6 hereof which is not
cured within ten (10) days from the occurrence of such failure or neglect;

10.6.    Judgments.

Any (a) judgment or judgments, writ(s), order(s) or decree(s) for the payment of
money are rendered against any Borrower or any Guarantor for an aggregate amount
in excess of Two Million and 00/100 Dollars ($2,000,000.00) or against all
Borrowers or Guarantors for an aggregate amount in excess of Two Million and
00/100 Dollars ($2,000,000.00) and (b) (i) action shall be legally taken by any
judgment creditor to levy upon assets or properties of any Borrower or any
Guarantor to enforce any such judgment, (ii) such judgment shall remain
undischarged for the earlier of a period of thirty (30) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, shall not be in effect, or (iii) any Liens arising by virtue of the
rendition, entry or issuance of such judgment upon assets or properties of any
Borrower or any Guarantor shall be senior to any Liens in favor of
Administrative Agent on such assets or properties;

 

114



--------------------------------------------------------------------------------

10.7.    Bankruptcy.

Any Borrower, any Guarantor, any Subsidiary or Affiliate of any Borrower shall
(i) apply for, consent to or suffer the appointment of, or the taking of
possession by, a receiver, administrator, custodian, trustee, liquidator or
similar fiduciary of itself or of all or a substantial part of its property,
(ii) admit in writing its inability, or be generally unable, to pay its debts as
they become due or cease operations of its present business, (iii) make a
general assignment for the benefit of creditors, (iv) commence a voluntary case
under any state or federal bankruptcy or receivership laws (as now or hereafter
in effect), (v) be adjudicated a bankrupt or insolvent (including by entry of
any order for relief in any involuntary bankruptcy or insolvency proceeding
commenced against it), (vi) file a petition seeking to take advantage of any
other law providing for the relief of debtors, (vii) acquiesce to, or fail to
have dismissed, within sixty (60) days from the date of filing, any petition
filed against it in any involuntary case under such bankruptcy laws, or
(viii) take any action for the purpose of effecting any of the foregoing or
(ix) take or acquiesce to an equivalent action in any applicable jurisdiction;

10.8.    [Reserved].

10.9.    Lien Priority.

Any Lien created hereunder or provided for hereby or under any related agreement
for any reason ceases to be or is not a valid and perfected Lien having a first
priority interest (subject only to Permitted Encumbrances that have priority as
a matter of Applicable Law to the extent such Liens only attach to Collateral
other than Receivables or Inventory);

10.10.    [Reserved].

10.11.    Cross Default.

Either (x) any specified “event of default” under any Gorbert Document or any
other Indebtedness (other than the Obligations) of any Loan Party with a
then-outstanding principal balance (or, in the case of any Indebtedness not so
denominated, with a then-outstanding total obligation amount) of One Million and
00/100 Dollars ($1,000,000.00) or more, or any other event or circumstance which
would permit the holder of any such Indebtedness of any Loan Party to accelerate
such Indebtedness (and/or the obligations of Loan Party thereunder) prior to the
scheduled maturity or termination thereof, shall occur (regardless of whether
the holder of such Indebtedness shall actually accelerate, terminate or
otherwise exercise any rights or remedies with respect to such Indebtedness) or
(y) a default of the obligations of any Loan Party under any other agreement to
which it is a party shall occur which has or is reasonably likely to have a
Material Adverse Effect;

10.12.    Breach of Guaranty or Pledge Agreement.

Termination or breach of any Guaranty, Pledge Agreement or similar agreement
executed and delivered to Administrative Agent in connection with the
Obligations of any Borrower, or if any Guarantor or pledgor attempts to
terminate, challenges the validity of, or its liability under, any such
Guaranty, Pledge Agreement or similar agreement;

 

115



--------------------------------------------------------------------------------

10.13.    Change of Control.

Any Change of Control shall occur;

10.14.    Invalidity.

Any material provision of this Agreement or any Other Document shall, for any
reason, cease to be valid and binding on any Borrower or any Guarantor, or any
Borrower or any Guarantor shall so claim in writing to Administrative Agent or
any Lender or any Loan Party challenges the validity of or its liability under
this Agreement or any Other Document;

10.15.    Seizures.

Any (a) portion of the Collateral shall be seized, garnished or taken by a
Governmental Body, or any Borrower or any Guarantor, or (b) the title and rights
of any Borrower or any Guarantor which is the owner of any material portion of
the Collateral shall have become the subject matter of claim, litigation, suit,
garnishment or other proceeding which might, in the opinion of Administrative
Agent, upon final determination, result in impairment or loss of the security
provided by this Agreement or the Other Documents;

10.16.    Operations.

The operations of any Borrower’s or any Guarantor’s manufacturing facility are
interrupted (other than in connection with any regularly scheduled shutdown for
employee vacations and/or maintenance in the Ordinary Course of Business) at any
time for more than seven (7) consecutive days, unless such Borrower or Guarantor
shall (i) be entitled to receive for such period of interruption, proceeds of
business interruption insurance sufficient to assure that its per diem cash
needs during such period is at least equal to its average per diem cash needs
for the consecutive three month period immediately preceding the initial date of
interruption and (ii) receive such proceeds in the amount described in clause
(i) preceding not later than thirty (30) days following the initial date of any
such interruption; provided, however, that notwithstanding the provisions of
clauses (i) and (ii) of this section, an Event of Default shall be deemed to
have occurred if such Borrower or Guarantor shall be receiving the proceeds of
business interruption insurance for a period of thirty (30) consecutive days;

10.17.    Pension Plans.

An event or condition specified in Sections 7.16 or 9.16 hereof shall occur or
exist with respect to any Plan and, as a result of such event or condition,
together with all other such events or conditions, any Loan Party or any member
of the Controlled Group shall incur, or in the opinion of Administrative Agent
be reasonably likely to incur, a liability to a Plan or the PBGC (or both) which
in the reasonable judgment of Administrative Agent, could reasonably be expected
to result in a Material Adverse Effect; or the occurrence of any Termination
Event, or any Loan Party’s failure to immediately report a Termination Event in
accordance with Section 9.16 hereof ; or

 

116



--------------------------------------------------------------------------------

10.18.    Anti-Money Laundering/International Trade Law Compliance.

Any representation or warranty contained in Section 16.18 is or becomes false or
misleading at any time.

XI.    LENDERS’ RIGHTS AND REMEDIES AFTER DEFAULT.

11.1.    Rights and Remedies.

(a)    Upon the occurrence of: (i) an Event of Default pursuant to Section 10.7
(other than Section 10.7(vii)), all Obligations shall be immediately due and
payable and this Agreement and the obligation of Lenders to make Advances shall
be deemed terminated, (ii) any of the other Events of Default and at any time
thereafter, at the option of Administrative Agent or at the direction of
Required Lenders all Obligations shall be immediately due and payable and
Administrative Agent or Required Lenders shall have the right to terminate this
Agreement and to terminate the obligation of Lenders to make Advances; and
(iii) without limiting Section 8.2 hereof, any Default under Sections 10.7(vii)
hereof, the obligation of Lenders to make Advances hereunder shall be suspended
until such time as such involuntary petition shall be dismissed. Upon the
occurrence of any Event of Default, Administrative Agent shall have the right to
exercise any and all rights and remedies provided for herein, under the Other
Documents, under the Uniform Commercial Code, any Applicable Laws and at law or
equity generally, including the right to foreclose the security interests
granted herein and to realize upon any Collateral by any available judicial
procedure and/or to take possession of and sell any or all of the Collateral
with or without judicial process. Administrative Agent may enter any of any Loan
Party’s premises or other premises without legal process and without incurring
liability to any Loan Party therefor, and Administrative Agent may thereupon, or
at any time thereafter, in its discretion without notice or demand, take the
Collateral and remove the same to such place as Administrative Agent may deem
advisable and Administrative Agent may require Loan Parties to make the
Collateral available to Administrative Agent at a convenient place. With or
without having the Collateral at the time or place of sale, Administrative Agent
may sell the Collateral, or any part thereof, at public or private sale, at any
time or place, in one or more sales, at such price or prices, and upon such
terms, either for cash, credit or future delivery, as Administrative Agent may
elect. Except as to that part of the Collateral which is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, Administrative Agent shall give Loan Parties reasonable notification of
such sale or sales, it being agreed that in all events written notice mailed to
Borrowing Agent at least ten (10) days prior to such sale or sales is reasonable
notification. At any public sale Administrative Agent or any Lender may bid
(including credit bid) for and become the purchaser, and Administrative Agent,
any Lender or any other purchaser at any such sale thereafter shall hold the
Collateral sold absolutely free from any claim or right of whatsoever kind,
including any equity of redemption and all such claims, rights and equities are
hereby expressly waived and released by each Loan Party. In connection with the
exercise of the foregoing remedies, including the sale of Inventory,
Administrative Agent is granted a perpetual nonrevocable, royalty free,
nonexclusive license and Administrative Agent is granted permission to use all
of each Loan Party’s (a) Intellectual Property which is used or useful in
connection with Inventory for the purpose of marketing, advertising for sale and
selling or otherwise disposing of such Inventory and (b) equipment for the
purpose of completing the manufacture of unfinished goods. The cash proceeds
realized from the sale of any Collateral

 

117



--------------------------------------------------------------------------------

shall be applied to the Obligations in the order set forth in Section 11.5
hereof. Noncash proceeds will only be applied to the Obligations as they are
converted into cash. If any deficiency shall arise, Loan Parties shall remain
liable to Administrative Agent and Lenders therefor.

(b)    To the extent that Applicable Law imposes duties on Administrative Agent
to exercise remedies in a commercially reasonable manner, each Loan Party
acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent: (i) to fail to incur expenses reasonably deemed
significant by Administrative Agent to prepare Collateral for disposition or
otherwise to complete raw material or work in process into finished goods or
other finished products for disposition; (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of;
(iii) to fail to exercise collection remedies against Customers or other Persons
obligated on Collateral or to remove Liens on or any adverse claims against
Collateral; (iv) to exercise collection remedies against Customers and other
Persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists; (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature; (vi) to contact other Persons,
whether or not in the same business as any Loan Party, for expressions of
interest in acquiring all or any portion of such Collateral; (vii) to hire one
or more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature; (viii) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets; (ix) to dispose of assets
in wholesale rather than retail markets; (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to Administrative Agent a
guaranteed return from the collection or disposition of Collateral; or (xii) to
the extent deemed appropriate by the Administrative Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Administrative Agent in the collection or disposition of
any of the Collateral. Each Loan Party acknowledges that the purpose of this
Section 11.1(b) is to provide non-exhaustive indications of what actions or
omissions by Administrative Agent would not be commercially unreasonable in
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 11.1(b). Without limitation upon the foregoing, nothing contained in
this Section 11.1(b) shall be construed to grant any rights to any Loan Party or
to impose any duties on Administrative Agent that would not have been granted or
imposed by this Agreement or by Applicable Law in the absence of this
Section 11.1(b).

11.2.    Administrative Agent’s Discretion.

Administrative Agent shall have the right in its sole discretion to determine
which rights, Liens, security interests or remedies Administrative Agent may at
any time pursue, relinquish, subordinate, or modify, which procedures, timing
and methodologies to employ, and what any other action to take with respect to
any or all of the Collateral and in what order, thereto and such determination
will not in any way modify or affect any of Administrative Agent’s or Lenders’
rights hereunder as against Loan Parties or each other.

 

118



--------------------------------------------------------------------------------

11.3.    Setoff.

Subject to Section 14.13, in addition to any other rights which Administrative
Agent or any Lender may have under Applicable Law, upon the occurrence of an
Event of Default hereunder, Administrative Agent and such Lender shall have a
right, immediately and without notice of any kind, to apply any Loan Party’s
property held by Administrative Agent and such Lender or any of their Affiliates
to reduce the Obligations and to exercise any and all rights of setoff which may
be available to Administrative Agent and such Lender with respect to any
deposits held by Administrative Agent or such Lender.

11.4.    Rights and Remedies not Exclusive.

The enumeration of the foregoing rights and remedies is not intended to be
exhaustive and the exercise of any rights or remedy shall not preclude the
exercise of any other right or remedies provided for herein or otherwise
provided by law, all of which shall be cumulative and not alternative.

11.5.    Allocation of Payments After Event of Default.

Notwithstanding any other provisions of this Agreement to the contrary, after
the acceleration of the Obligations or an exercise of secured creditor remedies
pursuant to Section 11.1 (other than the exercise of control over deposit
accounts pursuant to a deposit account control agreement), all amounts collected
or received by Administrative Agent on account of the Obligations (including
without limitation any amounts on account of any of Cash Management Liabilities
or Hedge Liabilities), or in respect of the Collateral shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of Agents in connection with enforcing
its rights and the rights of Lenders under this Agreement and the Other
Documents, and any Out-of-Formula Loans and Protective Advances funded by
Administrative Agent with respect to the Collateral under or pursuant to the
terms of this Agreement;

SECOND, to payment of any fees owed to Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Lenders to the extent
owing to such Lender pursuant to the terms of this Agreement;

FOURTH, to the payment of all of the Obligations consisting of accrued interest
on account of the Swing Loans;

FIFTH, to the payment of the outstanding principal amount of the Obligations
consisting of Swing Loans;

 

119



--------------------------------------------------------------------------------

SIXTH, to the payment of all Obligations arising under this Agreement and the
Other Documents consisting of accrued fees and interest (other than interest in
respect of Swing Loans paid pursuant to clause FOURTH above);

SEVENTH, to the payment of the outstanding principal amount of the Obligations
(other than principal in respect of Swing Loans paid pursuant to clause FIFTH
above) arising under this Agreement (including (i) Cash Management Liabilities
and Hedge Liabilities to the extent a reserve for such amount has been included
in the Formula Amount and (ii) the payment or Cash Collateralization of any
outstanding Letters of Credit in accordance with Section 3.2(b) hereof);

EIGHTH, to all other Obligations arising under this Agreement (including Cash
Management Liabilities and Hedge Liabilities) which shall have become due and
payable (hereunder, under the Other Documents or otherwise) and not repaid
pursuant to clauses “FIRST” through “SEVENTH” above; and

NINTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the applicable Lenders shall receive (so long
as it is not a Defaulting Lender) an amount equal to its pro rata share (based
on the proportion that the then outstanding applicable Advances, Cash Management
Liabilities and Hedge Liabilities held by such Lender bears to the aggregate
then outstanding applicable Advances, Cash Management Liabilities and Hedge
Liabilities) of amounts available to be applied pursuant to clauses “SIXTH”,
“SEVENTH” and “EIGHTH” above; and (iii) notwithstanding anything to the contrary
in this Section 11.5, no Swap Obligations of any Non-Qualifying Party shall be
paid with amounts received from such Non-Qualifying Party under its Guaranty
(including sums received as a result of the exercise of remedies with respect to
such Guaranty) or from the proceeds of such Non-Qualifying Party’s Collateral if
such Swap Obligations would constitute Excluded Hedge Liabilities, provided,
however, that to the extent possible appropriate adjustments shall be made with
respect to payments and/or the proceeds of Collateral from other Borrowers
and/or Guarantors that are Eligible Contract Participants with respect to such
Swap Obligations to preserve the allocation to Obligations otherwise set forth
above in this Section 11.5; and (iv) to the extent that any amounts available
for distribution pursuant to clause “SEVENTH” above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by Administrative Agent as cash collateral for the Letters of Credit
pursuant to Section 3.2(b) hereof and applied (A) first, to reimburse Issuer
from time to time for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “SEVENTH” and “EIGHTH” above in the manner
provided in this Section 11.5.

 

120



--------------------------------------------------------------------------------

XII.    WAIVERS AND JUDICIAL PROCEEDINGS.

12.1.    Waiver of Notice.

Each Loan Party hereby waives notice of non-payment of any of the Receivables,
demand, presentment, protest and notice thereof with respect to any and all
instruments, notice of acceptance hereof, notice of loans or advances made,
credit extended, Collateral received or delivered, or any other action taken in
reliance hereon, and all other demands and notices of any description, except
such as are expressly provided for herein.

12.2.    Delay.

No delay or omission on Administrative Agent’s or any Lender’s part in
exercising any right, remedy or option shall operate as a waiver of such or any
other right, remedy or option or of any Default or Event of Default.

12.3.    Jury Waiver.

EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY
OF ANY CLAIM, COUNTERCLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER
THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THIS AGREEMENT, ANY OTHER DOCUMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH,
OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND
EACH PARTY HEREBY CONSENTS THAT ANY SUCH CLAIM, COUNTERCLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

XIII.

EFFECTIVE DATE AND TERMINATION.

13.1.    Term.

This Agreement, which shall inure to the benefit of and shall be binding upon
the respective successors and permitted assigns of each Loan Party,
Administrative Agent and each Lender, shall become effective as of the
Restatement Date and shall continue in full force and effect until August 3,
2023, as such scheduled maturity may be extended from time to time in accordance
with the terms of this Agreement and/or the Other Documents (the “Term”) unless
sooner terminated as herein provided. Loan Parties may terminate this Agreement
at any time upon thirty (30) days prior written notice to Administrative Agent
upon payment in full of the Obligations.

 

121



--------------------------------------------------------------------------------

13.2.    Termination.

The termination of the Agreement shall not affect Administrative Agent’s or any
Lender’s rights, or any of the Obligations having their inception prior to the
effective date of such termination or any Obligations which pursuant to the
terms hereof continue to accrue after such date, and the provisions hereof shall
continue to be fully operative until all transactions entered into, rights or
interests created and Obligations have been fully and indefeasibly paid,
disposed of, concluded or liquidated. The security interests, Liens and rights
granted to Administrative Agent and Lenders hereunder and the financing
statements filed hereunder shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that Borrowers’
Account may from time to time be temporarily in a zero or credit position, until
all of the Obligations of each Loan Party have been indefeasibly paid and
performed in full after the termination of this Agreement or each Loan Party has
furnished Administrative Agent and Lenders with an indemnification satisfactory
to Administrative Agent and Lenders with respect thereto. Accordingly, each Loan
Party waives any rights which it may have under the Uniform Commercial Code to
demand the filing of termination statements with respect to the Collateral, and
Administrative Agent shall not be required to send such termination statements
to each Loan Party, or to file them with any filing office, unless and until
this Agreement shall have been terminated in accordance with its terms and all
Obligations have been indefeasibly paid in full in immediately available funds.
All representations, warranties, covenants, waivers and agreements contained
herein shall survive termination hereof until all Obligations are indefeasibly
paid and performed in full.

XIV.    REGARDING AGENT.

14.1.    Appointment.

Each Lender hereby designates (i) PNC to act as Administrative Agent for such
Lender under this Agreement and the Other Documents, and (ii) PNC and Bank of
America to act as Co-Collateral Agents under this Agreement and the Other
Documents. Each Lender hereby irrevocably authorizes each Agent to take such
action on its behalf under the provisions of this Agreement and the Other
Documents and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of each Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto and Administrative Agent shall hold all Collateral, payments of
principal and interest, fees (except the fees set forth in Sections 2.8(b), 3.3
and the Fee Letter), charges and collections received pursuant to this
Agreement, for the ratable benefit of Lenders. Each Agent may perform any of its
duties hereunder by or through its agents or employees. As to any matters not
expressly provided for by this Agreement (including collection of the Note)
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
Required Lenders, and such instructions shall be binding; provided, however,
that Administrative Agent shall not be required to take any action which, in
such Agent’s discretion, exposes Administrative Agent to liability or which is
contrary to this Agreement or the Other Documents or Applicable Law unless
Administrative Agent is furnished with an indemnification reasonably
satisfactory to Administrative Agent with respect thereto.

 

122



--------------------------------------------------------------------------------

14.2.    Nature of Duties.

No Agent shall have duties or responsibilities except those expressly set forth
in this Agreement and the Other Documents. Neither any Agent nor any of their
respective officers, directors, employees or agents shall be (i) liable for any
action taken or omitted by them as such hereunder or in connection herewith,
unless caused by their gross (not mere) negligence or willful misconduct, or
(ii) responsible in any manner for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement, or in any of the Other Documents or in any certificate, report,
statement or other document referred to or provided for in, or received by any
Agent under or in connection with, this Agreement or any of the Other Documents
or for the value, validity, effectiveness, genuineness, due execution,
enforceability or sufficiency of this Agreement, or any of the Other Documents
or for any failure of any Loan Party to perform its obligations hereunder. No
Agent shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any of the Other Documents, or to inspect the
properties, books or records of any Loan Party. The duties of Administrative
Agent as respects the Advances to Borrowers shall be mechanical and
administrative in nature. No Agent shall have by reason of this Agreement a
fiduciary relationship in respect of any Lender; and nothing in this Agreement,
expressed or implied, is intended to or shall be so construed as to impose upon
any Agent any obligations in respect of this Agreement except as expressly set
forth herein.

14.3.    Lack of Reliance on Agent.

Independently and without reliance upon any Agent or any other Lender, each
Lender has made and shall continue to make (i) its own independent investigation
of the financial condition and affairs of each Borrower and each Guarantor in
connection with the making and the continuance of the Advances hereunder and the
taking or not taking of any action in connection herewith, and (ii) its own
appraisal of the creditworthiness of each Borrower and each Guarantor.
Administrative Agent shall have no duty or responsibility, either initially or
on a continuing basis, to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before
making of the Advances or at any time or times thereafter except as shall be
provided by any Loan Party pursuant to the terms hereof. Administrative Agent
shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any agreement, document,
certificate or a statement delivered in connection with or for the execution,
effectiveness, genuineness, validity, enforceability, collectability or
sufficiency of this Agreement or any Other Document, or of the financial
condition of any Borrower or any Guarantor, or be required to make any inquiry
concerning either the performance or observance of any of the terms, provisions
or conditions of this Agreement, the Note, the Other Documents or the financial
condition or prospects of any Loan Party, or the existence of any Event of
Default or any Default.

14.4.    Resignation of Agents; Successor Agents.

Administrative Agent may resign on sixty (60) days written notice to each Lender
and Borrowing Agent and upon such resignation, Required Lenders will promptly
designate a successor Administrative Agent reasonably satisfactory to Loan
Parties (provided that no such

 

123



--------------------------------------------------------------------------------

approval by Loan Parties shall be required (i) in any case where the successor
Administrative Agent is one of the Lenders or (ii) after the occurrence and
during the continuance of any Event of Default). Any such successor
Administrative Agent shall succeed to the rights, powers and duties of
Administrative Agent, and shall in particular succeed to all of Administrative
Agent’s right, title and interest in and to all of the Liens in the Collateral
securing the Obligations created hereunder or any Other Document (including the
Pledge Agreements and all account control agreements), and the term
“Administrative Agent” shall mean such successor agent effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent. However, notwithstanding
the foregoing, if at the time of the effectiveness of the new Administrative
Agent’s appointment, any further actions need to be taken in order to provide
for the legally binding and valid transfer of any Liens in the Collateral from
former Administrative Agent to new Administrative Agent and/or for the
perfection of any Liens in the Collateral as held by new Administrative Agent or
it is otherwise not then possible for new Administrative Agent to become the
holder of a fully valid, enforceable and perfected Lien as to any of the
Collateral, former Administrative Agent shall continue to hold such Liens solely
as agent for perfection of such Liens on behalf of new Administrative Agent
until such time as new Administrative Agent can obtain a fully valid,
enforceable and perfected Lien on all Collateral, provided that Administrative
Agent shall not be required to or have any liability or responsibility to take
any further actions after such date as such agent for perfection to continue the
perfection of any such Liens (other than to forego from taking any affirmative
action to release any such Liens). After any Administrative Agent’s resignation
as Administrative Agent, the provisions of this Article XIV, and any
indemnification rights under this Agreement, including without limitation,
rights arising under Section 16.5 hereof, shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement (and in the event resigning Administrative Agent continues
to hold any Liens pursuant to the provisions of the immediately preceding
sentence, the provisions of this Article XIV and any indemnification rights
under this Agreement, including without limitation, rights arising under
Section 16.5 hereof, shall inure to its benefit as to any actions taken or
omitted to be taken by it in connection with such Liens).

Any Co-Collateral Agent may resign on sixty (60) days’ written notice to each of
Lenders and Borrowing Agent and upon the resignation of both Co-Collateral
Agents (but not upon the resignation of only one Co-Collateral Agent), the
Required Lenders (without giving effect to the Revolving Commitment Percentage
or Term Loan Commitment Percentage of the Lenders who are resigning as
Co-Collateral Agents) will promptly designate a successor Co-Collateral Agent in
consultation with the Borrowers.

14.5.    Certain Rights of Administrative Agent.

If Administrative Agent shall request instructions from Lenders with respect to
any act or action (including failure to act) in connection with this Agreement
or any Other Document, Administrative Agent shall be entitled to refrain from
such act or taking such action unless and until Administrative Agent shall have
received instructions from Required Lenders; and Administrative Agent shall not
incur liability to any Person by reason of so refraining. Without limiting the
foregoing, Lenders shall not have any right of action whatsoever against
Administrative Agent as a result of its acting or refraining from acting
hereunder in accordance with the instructions of Required Lenders.

 

124



--------------------------------------------------------------------------------

14.6.    Reliance.

Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any note, writing, resolution, notice, statement, certificate,
email, facsimile, telex, teletype or telecopier message, cablegram, order or
other document or telephone message believed by it to be genuine and correct and
to have been signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to this Agreement and the Other
Documents and its duties hereunder, upon advice of counsel selected by it.
Administrative Agent may employ agents and attorneys-in-fact and shall not be
liable for the default or misconduct of any such agents or attorneys-in-fact
selected by Administrative Agent with reasonable care.

14.7.    Notice of Default.

Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder or under the Other
Documents, unless Administrative Agent has received notice from a Lender or
Borrowing Agent referring to this Agreement or the Other Documents, describing
such Default or Event of Default and stating that such notice is a “notice of
default”. In the event that Administrative Agent receives such a notice,
Administrative Agent shall give notice thereof to Lenders. Administrative Agent
shall take such action with respect to such Default or Event of Default as shall
be reasonably directed by Required Lenders; provided, that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem
advisable in the best interests of Lenders.

14.8.    Indemnification.

To the extent an Agent is not reimbursed and indemnified by Loan Parties, each
Lender will reimburse and indemnify such Agent in proportion to its respective
portion of the outstanding Advances and its respective Participation Commitments
in the outstanding Letters of Credit and outstanding Swing Loans (or, if no
Advances are outstanding, pro rata according to the percentage that its
Revolving Commitment Amount constitutes of the total aggregate Revolving
Commitment Amounts), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against such Agent in performing its duties hereunder, or in any
way relating to or arising out of this Agreement or any Other Document; provided
that Lenders shall not be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Agent’s gross (not mere)
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final non-appealable judgment).

14.9.    Administrative Agent in its Individual Capacity.

With respect to the obligation of Administrative Agent to lend under this
Agreement, the Advances made by it shall have the same rights and powers
hereunder as any other Lender and

 

125



--------------------------------------------------------------------------------

as if it were not performing the duties as Administrative Agent specified
herein; and the term “Lender” or any similar term shall, unless the context
clearly otherwise indicates, include Administrative Agent in its individual
capacity as a Lender. Administrative Agent may engage in business with any Loan
Party as if it were not performing the duties specified herein, and may accept
fees and other consideration from any Loan Party for services in connection with
this Agreement or otherwise without having to account for the same to Lenders.

14.10.    Delivery of Documents.

To the extent (i) Administrative Agent or either Co-Collateral Agent, as
applicable, receives financial statements required under Sections 9.7, 9.8, 9.9
and 9.13, Borrowing Base Certificates or the results of any field examination or
appraisal from any Loan Party under the terms of this Agreement or
(ii) Administrative Agent receives any other notification or communication that
it deems material in its Permitted Discretion under the terms of this Agreement,
in each case which any Loan Party is not obligated to deliver to each Lender,
Administrative Agent or such Co-Collateral Agent, as applicable, will promptly
furnish such documents and information to Lenders.

14.11.    Loan Parties’ Undertaking to Administrative Agent.

Without prejudice to their respective obligations to Lenders under the other
provisions of this Agreement, each Loan Party hereby undertakes with
Administrative Agent to pay to Administrative Agent from time to time on demand
all amounts from time to time due and payable by it for the account of
Administrative Agent or Lenders or any of them pursuant to this Agreement to the
extent not already paid. Any payment made pursuant to any such demand shall pro
tanto satisfy the relevant Loan Party’s obligations to make payments for the
account of Lenders or the relevant one or more of them pursuant to this
Agreement.

14.12.    No Reliance on Administrative Agent’s Customer Identification Program.

To the extent the Advances or this Agreement is, or becomes, syndicated in
cooperation with other Lenders, each Lender acknowledges and agrees that neither
such Lender, nor any of its Affiliates, participants or assignees, may rely on
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA PATRIOT Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of Loan Parties, their Affiliates or their agents, the Other Documents or
the transactions hereunder or contemplated hereby: (i) any identity verification
procedures, (ii) any recordkeeping, (iii) comparisons with government lists,
(iv) customer notices or (v) other procedures required under the CIP Regulations
or such Anti-Terrorism Laws.

14.13.    Other Agreements.

Each of the Lenders agrees that it shall not, without the express consent of
Administrative Agent, set off against the Obligations, any amounts owing by such
Lender to any Loan Party or any deposit accounts of any Loan Party now or
hereafter maintained with such Lender.

 

126



--------------------------------------------------------------------------------

Anything in this Agreement to the contrary notwithstanding, each of the Lenders
further agrees that it shall not, unless specifically requested to do so by
Administrative Agent, take any action to protect or enforce its rights arising
out of this Agreement or the Other Documents, it being the intent of Lenders
that any such action to protect or enforce rights under this Agreement and the
Other Documents shall be taken in concert and at the direction or with the
consent of Administrative Agent or Required Lenders.

XV.    BORROWING AGENCY.

15.1.    Borrowing Agency Provisions.

(a)    Each Loan Party hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with Issuer
upon any amendment, extension or renewal of any Letter of Credit and
(viii) otherwise take action under and in connection with this Agreement and the
Other Documents, all on behalf of and in the name such Loan Party or Loan
Parties, and hereby authorizes Administrative Agent to pay over or credit all
loan proceeds hereunder in accordance with the request of Borrowing Agent.

(b)    The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to Loan Parties and at their request. Neither Administrative Agent
nor any Lender shall incur liability to Loan Parties as a result thereof. To
induce Administrative Agent and Lenders to do so and in consideration thereof,
each Loan Party hereby indemnifies Administrative Agent and each Lender and
holds Administrative Agent and each Lender harmless from and against any and all
liabilities, expenses, losses, damages and claims of damage or injury asserted
against Administrative Agent or any Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Loan Parties
as provided herein, reliance by Administrative Agent or any Lender on any
request or instruction from Borrowing Agent or any other action taken by
Administrative Agent or any Lender with respect to this Section 15.1 except due
to willful misconduct or gross (not mere) negligence by the indemnified party
(as determined by a court of competent jurisdiction in a final and
non-appealable judgment).

(c)    All Obligations shall be joint and several, and each Loan Party shall
make payment upon the maturity of the Obligations by acceleration or otherwise,
and such obligation and liability on the part of each Loan Party shall in no way
be affected by any extensions, renewals and forbearance granted by
Administrative Agent or any Lender to any Loan Party, failure of Administrative
Agent or any Lender to give any Loan Party notice of borrowing or any other
notice, any failure of Administrative Agent or any Lender to pursue or preserve
its rights against any Loan Party, the release by Administrative Agent or any
Lender of any Collateral now or thereafter acquired from any Loan Party, and
such agreement by each Loan Party to pay upon any notice issued pursuant thereto
is unconditional and unaffected by prior recourse by Administrative Agent or any
Lender to the other Loan Parties or any Collateral for such Loan Party’s
Obligations or the lack thereof. Each Loan Party waives all suretyship defenses.

 

127



--------------------------------------------------------------------------------

15.2.    Waiver of Subrogation.

Each Loan Party expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution of any other claim which
such Loan Party may now or hereafter have against the other Loan Parties or any
other Person directly or contingently liable for the Obligations hereunder, or
against or with respect to any other Loan Parties’ property (including, without
limitation, any property which is Collateral for the Obligations), arising from
the existence or performance of this Agreement, until termination of this
Agreement and repayment in full of the Obligations.

XVI. MISCELLANEOUS.

16.1.    Governing Law.

This Agreement and each Other Document (unless and except to the extent
expressly provided otherwise in any such Other Document), and all matters
relating hereto or thereto or arising herefrom or therefrom (whether arising
under contract law, tort law or otherwise) shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania. Any judicial
proceeding brought by or against any Loan Party with respect to any of the
Obligations, this Agreement, the Other Documents or any related agreement may be
brought in any court of competent jurisdiction in the Commonwealth of
Pennsylvania, United States of America, and, by execution and delivery of this
Agreement, each Loan Party accepts for itself and in connection with its
properties, generally and unconditionally, the non-exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any judgment rendered
thereby in connection with this Agreement. Each Loan Party hereby waives
personal service of any and all process upon it and consents that all such
service of process may be made by certified or registered mail (return receipt
requested) directed to Borrowing Agent at its address set forth in Section 16.6
and service so made shall be deemed completed five (5) days after the same shall
have been so deposited in the mail of the United States of America, or, at
Administrative Agent’s option, by service upon Borrowing Agent which each Loan
Party irrevocably appoints as such Loan Party’s agent for the purpose of
accepting service within the Commonwealth of Pennsylvania. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Administrative Agent or any Lender to bring proceedings against any
Loan Party in the courts of any other jurisdiction. Each Loan Party waives any
objection to jurisdiction and venue of any action instituted hereunder and shall
not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. Each Loan Party waives the right to remove any judicial
proceeding brought against such Loan Party in any state court to any federal
court. Any judicial proceeding by any Loan Party against Administrative Agent or
any Lender involving, directly or indirectly, any matter or claim in any way
arising out of, related to or connected with this Agreement or any related
agreement, shall be brought only in a federal or state court located in the
County of Allegheny, Commonwealth of Pennsylvania.

 

128



--------------------------------------------------------------------------------

16.2.    Entire Understanding.

(a)    This Agreement and the documents executed concurrently herewith contain
the entire understanding between each Loan Party, each Agent and each Lender and
supersedes all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties or guarantees
not herein contained and hereinafter made shall have no force and effect unless
in writing, signed by each Loan Party’s, Administrative Agent’s and each
Lender’s respective officers. Neither this Agreement nor any portion or
provisions hereof may be changed, modified, amended, waived, supplemented,
discharged, cancelled or terminated orally or by any course of dealing, or in
any manner other than by an agreement in writing, signed by the party to be
charged. Notwithstanding the foregoing, Administrative Agent may modify this
Agreement or any of the Other Documents for the purposes of completing missing
content or correcting erroneous content of an administrative nature, without the
need for a written amendment, provided that the Administrative Agent shall send
a copy of any such modification to the Loan Parties and each Lender (which copy
may be provided by electronic mail). Each Loan Party acknowledges that it has
been advised by counsel in connection with the execution of this Agreement and
Other Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Agreement.

(b)    Required Lenders, Administrative Agent with the consent in writing of
Required Lenders, and Loan Parties may, subject to the provisions of this
Section 16.2(b), from time to time enter into written supplemental agreements to
this Agreement or the Other Documents executed by Loan Parties, for the purpose
of adding or deleting any provisions or otherwise changing, varying or waiving
in any manner the rights of Lenders, Administrative Agent or Loan Parties
thereunder or the conditions, provisions or terms thereof or waiving any Event
of Default thereunder, but only to the extent specified in such written
agreements; provided, however, that no such supplemental agreement shall:

(i)    increase the Revolving Commitment Percentage or the Term Loan Commitment
Percentage, as applicable, or the maximum dollar amount of the Revolving
Commitment Amount or Term Loan Commitment Amount, as applicable, of any Lender
without the consent of such Lender directly affected thereby;

(ii)    whether or not any Advances are outstanding, (x) extend the Term or the
time for payment of principal or interest of any Advance (excluding the due date
of any mandatory prepayment of an Advance), or any fee payable to any Lender, or
reduce the principal amount of or the rate of interest borne by any Advances or
reduce any fee payable to any Lender, without the consent of each Lender
directly affected thereby (except that Required Lenders may elect to waive or
rescind any imposition of the Default Rate under Section 3.1 or of default rates
of Letter of Credit fees under Section 3.2 (unless imposed by Administrative
Agent) or (y) extend the time for payment of any mandatory prepayment of an
Advance, without the consent of each Co-Collateral Agent;

(iii)    increase the Maximum Revolving Advance Amount without the consent of
each Lender directly affected thereby;

 

129



--------------------------------------------------------------------------------

(iv)    alter the definition of the term Required Lenders or alter, amend or
modify this Section 16.2(b) without the consent of all Lenders;

(v)    alter the definition of the term Supermajority Lenders without the
consent of all Lenders;

(vi)    alter, amend or modify the provisions of Section 11.5 without the
consent of all Lenders;

(vii)    release any Collateral during any calendar year (other than in
connection with dispositions of Collateral permitted under Section 7.1 or in
accordance with the provisions of this Agreement) having an aggregate value in
excess of Two Million and 00/100 Dollars ($2,000,000.00) without the consent of
all Lenders;

(viii)    change the rights and duties of any Agent without the consent of all
Lenders;

(ix)    permit any Revolving Advance to be made if after giving effect thereto
the total of Revolving Advances outstanding hereunder, plus the then outstanding
Swing Loans and the Maximum Undrawn Amount of Letters of Credit would exceed the
Formula Amount for more than sixty (60) consecutive Business Days or exceed the
Maximum Revolving Advance Amount or one hundred and ten percent (110%) of the
Formula Amount without the consent of all Lenders;

(x)    increase the Advance Rates above the Advance Rates in effect on the
Restatement Date or change any of the other definitions used in the calculation
of the Formula Amount in a manner that could increase the availability of any
Revolving Advances under Section 2.1 without the consent of the Co-Collateral
Agents and the Supermajority Lenders; provided that the use by the Co-Collateral
Agents of their Permitted Discretion to make adjustments to eligibility criteria
or to impose or remove reserves, in each case in accordance with the terms of
this Agreement, shall not require the consent of any Lender; or

(xi)    release any Guarantor or Borrower without the consent of all Lenders.

(c)    Any such supplemental agreement shall apply equally to each Lender and
shall be binding upon Loan Parties, Lenders and Agents and all future holders of
the Obligations. In the case of any waiver, Loan Parties, Agents and Lenders
shall be restored to their former positions and rights, and any Event of Default
waived shall be deemed to be cured and not continuing, but no waiver of a
specific Event of Default shall extend to any subsequent Event of Default
(whether or not the subsequent Event of Default is the same as the Event of
Default which was waived), or impair any right consequent thereon.

(d)    In the event that Administrative Agent requests the consent of a Lender
pursuant to this Section 16.2 and such consent is denied, then Administrative
Agent may, at its option, require such Lender to assign its interest in the
Advances to Administrative Agent or to another Lender or to any other Person
designated by Administrative Agent (the “Designated Lender”), for a price equal
to (i) the then outstanding principal amount thereof plus (ii) accrued

 

130



--------------------------------------------------------------------------------

and unpaid interest and fees due such Lender, which interest and fees shall be
paid when collected from Borrowers. In the event Administrative Agent elects to
require any Lender to assign its interest to Administrative Agent or to the
Designated Lender, Administrative Agent will so notify such Lender in writing
within forty five (45) days following such Lender’s denial, and such Lender will
assign its interest to Administrative Agent or the Designated Lender no later
than five (5) days following receipt of such notice pursuant to a Commitment
Transfer Supplement executed by such Lender, Administrative Agent or the
Designated Lender, as appropriate, and Administrative Agent.

(e)    Notwithstanding (i) the existence of a Default or an Event of Default,
(ii) that any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, Administrative Agent may at its
discretion and without the consent of any Lender, voluntarily permit the
outstanding Revolving Advances at any time to exceed the Formula Amount by up to
the difference between (I) ten percent (10%) of the Formula Amount, minus
(II) the aggregate amount of Protective Advances outstanding, for up to sixty
(60) consecutive Business Days (the “Out-of-Formula Loans”). If Administrative
Agent is willing in its sole and absolute discretion to permit such
Out-of-Formula Loans, Lenders holding the Revolving Commitments shall be
obligated to fund such Out-of-Formula Loans in accordance with their respective
Revolving Commitment Percentages, and such Out-of-Formula Loans shall be payable
on demand and shall bear interest at the Default Rate for Revolving Advances
consisting of Domestic Rate Loans; provided that (x) if Administrative Agent
does permit Out-of-Formula Loans, neither Administrative Agent nor Lenders shall
be deemed thereby to have changed the limits of Section 2.1(a) nor shall any
Lender be obligated to fund Revolving Advances in excess of its Revolving
Commitment Amount and (y) the Administrative Agent’s authorization to make such
voluntary Out-of-Formula Loans may be revoked at any time upon delivery of
written notice of such revocation by (i) if there are three (3) or more Lenders,
the Required Lenders or (ii) if there are fewer than three (3) Lenders, by any
Lender with a Revolving Commitment Percentage of at least fifty percent (50%).
For purposes of this paragraph, the discretion granted to Administrative Agent
hereunder shall not preclude involuntary overadvances that may result from time
to time due to the fact that the Formula Amount was unintentionally exceeded for
any reason, including, but not limited to, Collateral previously deemed to be
“Eligible Receivables”, “Eligible Insured Foreign Receivables”, “WIP/FG Eligible
Inventory”, “RM Eligible Inventory” or “Supplies/Materials Eligible Inventory”,
as applicable, becomes ineligible, collections of Receivables applied to reduce
outstanding Revolving Advances are thereafter returned for insufficient funds or
overadvances are made to protect or preserve the Collateral. In the event
Administrative Agent involuntarily permits the outstanding Revolving Advances
(including any Out-of-Formula Loans and Protective Advances) to exceed the
Formula Amount by more than ten percent (10%), Administrative Agent shall use
its efforts to have Borrowers decrease such excess in as expeditious a manner as
is practicable under the circumstances and not inconsistent with the reason for
such excess. Revolving Advances made after Administrative Agent has determined
the existence of involuntary overadvances shall be deemed to be involuntary
overadvances (and for the avoidance of doubt will represent Out-of-Formula
Loans) and shall be decreased in accordance with the preceding sentence. To the
extent any Out-of-Formula Loans are not actually funded by the other Lenders as
provided for in this Section 16.2(e), Administrative Agent may elect in its
discretion to fund such Out-of-Formula Loans and any

 

131



--------------------------------------------------------------------------------

such Out-of-Formula Loans so funded by Administrative Agent shall be deemed to
be Revolving Advances made by and owing to Administrative Agent, and
Administrative Agent shall be entitled to all rights (including accrual of
interest) and remedies of a Lender under this Agreement and the Other Documents
with respect to such Revolving Advances.

(f)    In addition to (and not in substitution of) the discretionary Revolving
Advances permitted above in this Section 16.2, Administrative Agent is hereby
authorized by Borrowers and Lenders, at any time in Administrative Agent’s sole
discretion, regardless of (i) the existence of a Default or an Event of Default,
(ii) whether any of the other applicable conditions precedent set forth in
Section 8.2 hereof have not been satisfied or the commitments of Lenders to make
Revolving Advances hereunder have been terminated for any reason, or (iii) any
other contrary provision of this Agreement, to make Revolving Advances
(“Protective Advances”) to Borrowers on behalf of Lenders which Administrative
Agent, in its reasonable business judgment, deems necessary or desirable (a) to
preserve or protect the Collateral, or any portion thereof, (b) to enhance the
likelihood of, or maximize the amount of, repayment of the Advances and other
Obligations, or (c) to pay any other amount chargeable to Borrowers pursuant to
the terms of this Agreement; provided, that the difference between (I) the
aggregate Protective Advances made hereunder, minus (II) the aggregate
Out-of-Formula Loans outstanding shall not exceed ten percent (10%) of the
Formula Amount and provided further that at any time after giving effect to any
such Protective Advances, the total of Revolving Advances outstanding hereunder,
plus the then outstanding Swing Loans and the Maximum Undrawn Amount of Letters
of Credit do not exceed the Maximum Revolving Advance Amount. Lenders shall be
obligated to fund such Protective Advances and effect a settlement with
Administrative Agent therefor upon demand of Administrative Agent in accordance
with their respective Revolving Commitment Percentages. To the extent any
Protective Advances are not actually funded by the other Lenders as provided for
in this Section 16.2(f), any such Protective Advances funded by Administrative
Agent shall be deemed to be Revolving Advances made by and owing to
Administrative Agent, and Administrative Agent shall be entitled to all rights
(including accrual of interest) and remedies of a Lender under this Agreement
and the Other Documents with respect to such Revolving Advances.

(g)    Notwithstanding anything to the contrary contained in the foregoing or
otherwise in this Agreement, each of the parties hereto acknowledges and agrees
that, if there are any Mortgaged Properties, any increase, extension or renewal
of any of the Revolving Commitments, Term Loan Commitments or Advances or any
other incremental or additional credit facilities hereunder, but excluding
(i) any continuation or conversion of borrowings, (ii) the making of any
Revolving Advances, or (iii) the issuance, renewal or extension of Letters of
Credit shall be subject to and conditioned upon: (1) the prior delivery of all
flood hazard determination certifications, acknowledgements and evidence of
flood insurance and other flood-related documentation with respect to such
Mortgaged Properties as required by the Flood Insurance Laws and as otherwise
reasonably required by the Administrative Agent and (2) the Administrative Agent
shall have received written confirmation from the Lenders that flood insurance
due diligence and flood insurance compliance have been completed by the Lenders
(such written confirmation not to be unreasonably conditioned, withheld or
delayed).

 

132



--------------------------------------------------------------------------------

16.3.    Successors and Assigns; Participations; New Lenders.

(a)    This Agreement shall be binding upon and inure to the benefit of Loan
Parties, Administrative Agent, each Lender, all future holders of the
Obligations and their respective successors and assigns, except that no Loan
Party may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of Administrative Agent and each
Lender.

(b)    Each Loan Party acknowledges that in the regular course of commercial
banking business one or more Lenders may at any time and from time to time sell
participating interests in the Advances to other Persons (each such transferee
or purchaser of a participating interest, a “Participant”). Each Participant may
exercise all rights of payment (including rights of set-off) with respect to the
portion of such Advances held by it or other Obligations payable hereunder as
fully as if such Participant were the direct holder thereof provided that
(i) Loan Parties shall not be required to pay to any Participant more than the
amount which it would have been required to pay to Lender which granted an
interest in its Advances or other Obligations payable hereunder to such
Participant had such Lender retained such interest in the Advances hereunder or
other Obligations payable hereunder unless the sale of the participation to such
Participant is made with Loan Party’s prior written consent, and (ii) in no
event shall Loan Parties be required to pay any such amount arising from the
same circumstances and with respect to the same Advances or other Obligations
payable hereunder to both such Lender and such Participant. Each Loan Party
hereby grants to any Participant a continuing security interest in any deposits,
moneys or other property actually or constructively held by such Participant as
security for the Participant’s interest in the Advances.

(c)    Any Lender, with the consent of Administrative Agent (such consent not to
be unreasonably withheld or delayed), may sell, assign or transfer all or any
part of its rights and obligations under or relating to Revolving Advances
and/or Term Loans under this Agreement and the Other Documents to one or more
additional Persons and one or more additional Persons may commit to make
Advances hereunder (each a “Purchasing Lender”), in minimum amounts of not less
than Five Million and 00/100 Dollars ($5,000,000.00), pursuant to a Commitment
Transfer Supplement, executed by a Purchasing Lender, the transferor Lender, and
Administrative Agent and delivered to Administrative Agent for recording,
provided, however, that each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to each of the Revolving Advances and/or Term
Loans under this Agreement in which such Lender has an interest. Upon such
execution, delivery, acceptance and recording, from and after the transfer
effective date determined pursuant to such Commitment Transfer Supplement,
(i) Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender thereunder with a Revolving Commitment Percentage and/or Term Loan
Commitment Percentage, as applicable, as set forth therein, and (ii) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement, the
Commitment Transfer Supplement creating a novation for that purpose. Such
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of the Revolving Commitment
Percentages and/or Term Loan Commitment Percentages, as

 

133



--------------------------------------------------------------------------------

applicable, arising from the purchase by such Purchasing Lender of all or a
portion of the rights and obligations of such transferor Lender under this
Agreement and the Other Documents. Each Loan Party hereby consents to the
addition of such Purchasing Lender and the resulting adjustment of the Revolving
Commitment Percentages and/or Term Loan Commitment Percentages, as applicable,
arising from the purchase by such Purchasing Lender of all or a portion of the
rights and obligations of such transferor Lender under this Agreement and the
Other Documents. Loan Parties shall execute and deliver such further documents
and do such further acts and things in order to effectuate the foregoing
provided, however, that the consent of Borrowers (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Permitted Assignee; provided that Borrowers shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received prior notice thereof.

(d)    Any Lender, with the consent of Administrative Agent which shall not be
unreasonably withheld or delayed, may directly or indirectly sell, assign or
transfer all or any portion of its rights and obligations under or relating to
Revolving Advances and/or Term Loans under this Agreement and the Other
Documents to an entity, whether a corporation, partnership, trust, limited
liability company or other entity that (i) is engaged in making, purchasing,
holding or otherwise investing in bank loans and similar extensions of credit in
the ordinary course of its business and (ii) is administered, serviced or
managed by the assigning Lender or an Affiliate of such Lender (a “Purchasing
CLO” and together with each Participant and Purchasing Lender, each a
“Transferee” and collectively the “Transferees”), pursuant to a Commitment
Transfer Supplement modified as appropriate to reflect the interest being
assigned (“Modified Commitment Transfer Supplement”), executed by any
intermediate purchaser, the Purchasing CLO, the transferor Lender, and
Administrative Agent as appropriate and delivered to Administrative Agent for
recording. Upon such execution and delivery, from and after the transfer
effective date determined pursuant to such Modified Commitment Transfer
Supplement, (i) Purchasing CLO thereunder shall be a party hereto and, to the
extent provided in such Modified Commitment Transfer Supplement, have the rights
and obligations of a Lender thereunder and (ii) the transferor Lender thereunder
shall, to the extent provided in such Modified Commitment Transfer Supplement,
be released from its obligations under this Agreement, the Modified Commitment
Transfer Supplement creating a novation for that purpose. Such Modified
Commitment Transfer Supplement shall be deemed to amend this Agreement to the
extent, and only to the extent, necessary to reflect the addition of such
Purchasing CLO. Each Loan Party hereby consents to the addition of such
Purchasing CLO. Borrowers shall execute and deliver such further documents and
do such further acts and things in order to effectuate the foregoing.

(e)    Administrative Agent shall maintain at its address a copy of each
Commitment Transfer Supplement and Modified Commitment Transfer Supplement
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of each Lender and the outstanding principal, accrued and unpaid
interest and other fees due hereunder. The entries in the Register shall be
conclusive, in the absence of manifest error, and each Loan Party,
Administrative Agent and Lenders may treat each Person whose name is recorded in
the Register as the owner of the Advance recorded therein for the purposes of
this Agreement. The Register shall be available for inspection by Borrowing
Agent or any Lender at any reasonable time and

 

134



--------------------------------------------------------------------------------

from time to time upon reasonable prior notice. Administrative Agent shall
receive a fee in the amount of $3,500 payable by the applicable Purchasing
Lender and/or Purchasing CLO upon the effective date of each transfer or
assignment (other than to an intermediate purchaser) to such Purchasing Lender
and/or Purchasing CLO.

(f)    Each Loan Party authorizes each Lender to disclose to any Transferee and
any prospective Transferee any and all financial information in such Lender’s
possession concerning such Loan Party which has been delivered to such Lender by
or on behalf of such Loan Party pursuant to this Agreement or in connection with
such Lender’s credit evaluation of such Loan Party.

(g)    Notwithstanding anything to the contrary contained in this Agreement, any
Lender may at any time and from time to time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

16.4.    Application of Payments.

Administrative Agent shall have the continuing and exclusive right to apply or
reverse and re-apply any payment and any and all proceeds of Collateral to any
portion of the Obligations. To the extent that any Loan Party makes a payment or
Administrative Agent or any Lender receives any payment or proceeds of the
Collateral for any Loan Party’s benefit, which are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver, custodian or any other party under
any bankruptcy law, common law or equitable cause, then, to such extent, the
Obligations or part thereof intended to be satisfied shall be revived and
continue as if such payment or proceeds had not been received by Administrative
Agent or such Lender.

16.5.    Indemnity.

Each Loan Party shall defend, protect, indemnify, pay and save harmless each
Agent, Issuer, each Lender and each of their respective officers, directors,
Affiliates, attorneys, employees and agents (each an “Indemnified Party”) for
and from and against any and all claims, demands, liabilities, obligations,
losses, damages, penalties, fines, actions, judgments, suits, costs, charges,
expenses and disbursements of any kind or nature whatsoever (including fees and
disbursements of counsel (including allocated costs of internal counsel))
(collectively, “Claims”) which may be imposed on, incurred by, or asserted
against any Indemnified Party in arising out of or in any way relating to or as
a consequence, direct or indirect, of: (i) this Agreement, the Other Documents,
the Advances and other Obligations and/or the transactions contemplated hereby
including the Transactions, (ii) any action or failure to act or action taken
only after delay or the satisfaction of any conditions by any Indemnified Party
in connection with and/or relating to the negotiation, execution, delivery or
administration of the Agreement and the Other Documents, the credit facilities
established hereunder and thereunder and/or the transactions contemplated hereby
including the Transactions, (iii) any Borrower’s or any Guarantor’s failure to
observe, perform or discharge any of its covenants, obligations, agreements or
duties under or

 

135



--------------------------------------------------------------------------------

breach of any of the representations or warranties made in this Agreement and
the Other Documents, (iv) the enforcement of any of the rights and remedies of
any Agent, Issuer or any Lender under the Agreement and the Other Documents,
(v) any threatened or actual imposition of fines or penalties, or disgorgement
of benefits, for violation of any Anti-Terrorism Law by any Loan Party, any
Affiliate or Subsidiary of any Loan Party, and (vi) any claim, litigation,
proceeding or investigation instituted or conducted by any Governmental Body or
instrumentality or any other Person with respect to any aspect of, or any
transaction contemplated by, or referred to in, or any matter related to, this
Agreement or the Other Documents, whether or not any Agent or any Lender is a
party thereto. Without limiting the generality of any of the foregoing, each
Loan Party shall defend, protect, indemnify, pay and save harmless each
Indemnified Party from any Claims which may be imposed on, incurred by, or
asserted against any Indemnified Party arising out of or in any way relating to
or as a consequence, direct or indirect, of the issuance of any Letter of Credit
hereunder. Additionally, if any taxes (excluding taxes imposed upon or measured
solely by the net income of Agents and Lenders, but including any intangibles
taxes, stamp tax, recording tax or franchise tax) shall be payable by Agents,
Lenders or Borrowers on account of the execution or delivery of this Agreement,
or the execution, delivery, issuance or recording of any of the Other Documents,
or the creation or repayment of any of the Obligations hereunder, by reason of
any Applicable Law now or hereafter in effect, Borrowers will pay (or will
promptly reimburse Agents and Lenders for payment of) all such taxes, including
interest and penalties thereon, and will indemnify and hold the Indemnified
Parties harmless from and against all liability in connection therewith.

16.6.    Notice.

Any notice or request hereunder may be given to Borrowing Agent or any Loan
Party or to any Agent or any Lender at their respective addresses set forth
below or at such other address as may hereafter be specified in a notice
designated as a notice of change of address under this Section. Any notice,
request, demand, direction or other communication (for purposes of this
Section 16.6 only, a “Notice”) to be given to or made upon any party hereto
under any provision of this Agreement shall be given or made by telephone or in
writing (which includes by means of electronic transmission (i.e., “e-mail”) or
facsimile transmission or by setting forth such Notice on a website to which
Borrowers are directed (an “Internet Posting”) if Notice of such Internet
Posting (including the information necessary to access such site) has previously
been delivered to the applicable parties hereto by another means set forth in
this Section 16.6) in accordance with this Section 16.6. Any such Notice must be
delivered to the applicable parties hereto at the addresses and numbers set
forth under their respective names on Section 16.6 hereof or in accordance with
any subsequent unrevoked Notice from any such party that is given in accordance
with this Section 16.6. Any Notice shall be effective:

(a)    In the case of hand-delivery, when delivered;

(b)    If given by mail, four (4) days after such Notice is deposited with the
United States Postal Service, with first-class postage prepaid, return receipt
requested;

(c)    In the case of a telephonic Notice, when a party is contacted by
telephone, if delivery of such telephonic Notice is confirmed no later than the
next Business Day by hand delivery, a facsimile or electronic transmission, an
Internet Posting or an overnight courier delivery of a confirmatory Notice
(received at or before noon on such next Business Day);

 

136



--------------------------------------------------------------------------------

(d)    In the case of a facsimile transmission, when sent to the applicable
party’s facsimile machine’s telephone number, if the party sending such Notice
receives confirmation of the delivery thereof from its own facsimile machine;

(e)    In the case of electronic transmission, when actually received;

(f)    In the case of an Internet Posting, upon delivery of a Notice of such
posting (including the information necessary to access such site) by another
means set forth in this Section 16.6; and

(g)    If given by any other means (including by overnight courier), when
actually received.

Any Lender giving a Notice to Borrowing Agent or any Loan Party shall
concurrently send a copy thereof to Administrative Agent, and Administrative
Agent shall promptly notify Co-Collateral Agent and the other Lenders of its
receipt of such Notice.

(A)    If to Administrative Agent or PNC, as Lender or Co-Collateral Agent, at:

PNC Bank, National Association

300 Fifth Avenue, 14th Floor

Pittsburgh, Pennsylvania 15222

  Attention:

David Thayer

  Telephone:

(412) 768-1339

  Facsimile:

(412) 768-4369

with a copy to:

PNC Bank, National Association

PNC Agency Services

6750 Miller Rd (Mail Stop: BR-YB58-01-P)

Brecksville, Ohio 44141

  Attention:

Daniel F. Geiger

  Telephone:

(440) 546-6635

  Facsimile:

(877) 733-1117

(B)    If to Bank of America as Lender or Co-Collateral Agent, at:

Bank of America, N.A.

One Bryant Park, 32nd Floor

New York, NY 10036

  Attention:

Susanna Profis

  Telephone:

(646) 743-0036

  Facsimile:

(646) 556-0260

 

137



--------------------------------------------------------------------------------

(C)    If to a Lender other than PNC or Bank of America, as specified on the
signature pages hereof.

(D)    If to Borrowing Agent or any Loan Party:

Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA 15017

  Attention:

President

  Telephone:

(412) 257-7600

  Facsimile:

(412) 257-7605

with a copy (which shall not constitute required notice) to:

Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA 15017

  Attention:

General Counsel

  Telephone:

(412) 257-7600

  Facsimile:

(412) 257-7605

16.7.    Survival.

The obligations of Borrowers under Sections 2.2(f), 2.2(g), 2.2(h), 3.7, 3.8,
3.9, 3.10, 16.5 and 16.9 and the obligations of Lenders under Sections 2.2,
2.15(b), 2.16, 2.18, 2.19, 14.8 and 16.5, shall survive termination of this
Agreement and the Other Documents and payment in full of the Obligations.

16.8.    Severability.

If any part of this Agreement is contrary to, prohibited by, or deemed invalid
under Applicable Laws, such provision shall be inapplicable and deemed omitted
to the extent so contrary, prohibited or invalid, but the remainder hereof shall
not be invalidated thereby and shall be given effect so far as possible.

16.9.    Expenses.

Borrowers shall pay (i) all out-of-pocket expenses incurred by Administrative
Agent and its Affiliates (including the reasonable fees, charges and
disbursements of counsel for Administrative Agent), and shall pay all fees and
time charges and disbursements for attorneys who may be employees of
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the Other Documents or any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all out-of-pocket expenses incurred by Issuer in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, (iii) all out-of-pocket expenses incurred by
any Agent, any Lender or Issuer

 

138



--------------------------------------------------------------------------------

(including the fees, charges and disbursements of any counsel for any Agent, any
Lender or Issuer), and shall pay all fees and time charges for attorneys who may
be employees of any Agent, any Lender or Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the Other Documents, including its rights under this Section, or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit, and
(iv) all reasonable out-of-pocket expenses of any Agent’s regular employees and
agents engaged periodically to perform audits of any Loan Party’s or any Loan
Party’s Affiliate’s or Subsidiary’s books, records and business properties.

16.10.    Injunctive Relief.

Each Loan Party recognizes that, in the event any Loan Party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
or threatens to fail to perform, observe or discharge such obligations or
liabilities, any remedy at law may prove to be inadequate relief to Lenders;
therefor, Administrative Agent, if Administrative Agent so requests, shall be
entitled to temporary and permanent injunctive relief in any such case without
the necessity of proving that actual damages are not an adequate remedy.

16.11.    Consequential Damages.

Neither any Agent nor any Lender, nor any agent or attorney for any of them,
shall be liable to any Borrower, or any Guarantor (or any Affiliate of any such
Person) for indirect, punitive, exemplary or consequential damages arising from
any breach of contract, tort or other wrong relating to the establishment,
administration or collection of the Obligations or as a result of any
transaction contemplated under this Agreement or any Other Document.

16.12.    Captions.

The captions at various places in this Agreement are intended for convenience
only and do not constitute and shall not be interpreted as part of this
Agreement.

16.13.    Counterparts; Facsimile Signatures.

This Agreement may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile or electronic transmission
(including email transmission of a PDF image) shall be deemed to be an original
signature hereto.

16.14.    Construction.

The parties acknowledge that each party and its counsel have reviewed this
Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments, schedules or exhibits
thereto.

 

139



--------------------------------------------------------------------------------

16.15.    Confidentiality; Sharing Information.

Each Agent, each Lender and each Transferee shall hold all non-public
information obtained by such Agent, such Lender or such Transferee pursuant to
the requirements of this Agreement in accordance with such Agent’s, such
Lender’s and such Transferee’s customary procedures for handling confidential
information of this nature; provided, however, each Agent, each Lender and each
Transferee may disclose such confidential information (a) to its examiners,
Affiliates, outside auditors, counsel and other professional advisors, (b) to
any Agent, any Lender or to any prospective Transferees, and (c) as required or
requested by any Governmental Body or representative thereof or pursuant to
legal process; provided, further that (i) unless specifically prohibited by
Applicable Law, each Agent, each Lender and each Transferee shall use its
reasonable best efforts prior to disclosure thereof, to notify the applicable
Loan Party of the applicable request for disclosure of such non-public
information (A) by a Governmental Body or representative thereof (other than any
such request in connection with an examination of the financial condition of a
Lender or a Transferee by such Governmental Body) or (B) pursuant to legal
process and (ii) in no event shall any Agent, any Lender or any Transferee be
obligated to return any materials furnished by any Loan Party other than those
documents and instruments in possession of any Agent or any Lender in order to
perfect its Lien on the Collateral once the Obligations have been paid in full
and this Agreement has been terminated. Each Loan Party acknowledges that from
time to time financial advisory, investment banking and other services may be
offered or provided to such Loan Party or one or more of its Affiliates (in
connection with this Agreement or otherwise) by any Lender or by one or more
Subsidiaries or Affiliates of such Lender and each Loan Party hereby authorizes
each Lender to share any information delivered to such Lender by such Loan Party
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such Subsidiary or
Affiliate of such Lender, it being understood that any such Subsidiary or
Affiliate of any Lender receiving such information shall be bound by the
provisions of this Section 16.15 as if it were a Lender hereunder. Such
authorization shall survive the repayment of the other Obligations and the
termination of this Agreement. Notwithstanding any non-disclosure agreement or
similar document executed by any Agent in favor of any Loan Party or any of any
Loan Party’s affiliates, the provisions of this Agreement shall supersede such
agreements.

16.16.    Publicity.

Each Loan Party and each Lender hereby authorizes each Agent to make appropriate
announcements of the financial arrangement entered into among Borrowers, Agents
and Lenders, including announcements which are commonly known as tombstones, in
such publications and to such selected parties as such Agent shall in its sole
and absolute discretion deem appropriate; provided that other than with respect
to tombstones or financial league tables, the content of any such announcement
shall be reasonably acceptable to the Borrowing Agent.

16.17.    Certifications From Banks and Participants; USA PATRIOT Act.

(a)    Each Lender or assignee or participant of a Lender that is not
incorporated under the Laws of the United States of America or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the USA PATRIOT Act and the applicable regulations because it is both (i) an
affiliate of a depository institution or foreign bank that

 

140



--------------------------------------------------------------------------------

maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA PATRIOT Act and the applicable regulations: (1) within
ten (10) days after the Restatement Date, and (2) as such other times as are
required under the USA PATRIOT Act.

(b)    The USA PATRIOT Act requires all financial institutions to obtain, verify
and record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, Lender
may from time to time request, and each Loan Party shall provide to Lender, such
Loan Party’s name, address, tax identification number and/or such other
identifying information as shall be necessary for Lender to comply with the USA
PATRIOT Act and any other Anti-Terrorism Law.

16.18.    Anti-Terrorism Laws.

(a)    Each Loan Party represents and warrants that (i) no Covered Entity is a
Sanctioned Person and (ii) no Covered Entity, either in its own right or through
any third party, (A) has any of its assets in a Sanctioned Country or in the
possession, custody or control of a Sanctioned Person in violation of any
Anti-Terrorism Law; (B) does business in or with, or derives any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; or (C) engages in any dealings or
transactions prohibited by any Anti-Terrorism Law.

(b)    Each Loan Party covenants and agrees that (i) no Covered Entity will
become a Sanctioned Person, (ii) no Covered Entity, either in its own right or
through any third party, will (A) have any of its assets in a Sanctioned Country
or in the possession, custody or control of a Sanctioned Person in violation of
any Anti-Terrorism Law; (B) do business in or with, or derive any of its income
from investments in or transactions with, any Sanctioned Country or Sanctioned
Person in violation of any Anti-Terrorism Law; (C) engage in any dealings or
transactions prohibited by any Anti-Terrorism Law or (D) use the Advances to
fund any operations in, finance any investments or activities in, or, make any
payments to, a Sanctioned Country or Sanctioned Person in violation of any
Anti-Terrorism Law, (iii) the funds used to repay the Obligations will not be
derived from any unlawful activity, (iv) each Covered Entity shall comply with
all Anti-Terrorism Laws and (v) the Borrowers shall promptly notify the
Administrative Agent in writing upon the occurrence of a Reportable Compliance
Event.

16.19.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Contractual Recognition of Bail-In.

Notwithstanding anything to the contrary in this Agreement or any Other Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under this Agreement or any Other Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

141



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any Other Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

16.20.    Amendment and Restatement.

(a)    On the Restatement Date, the Existing Credit Agreement shall be amended
and restated in its entirety by this Agreement, and the Existing Credit
Agreement shall thereafter be of no further force and effect, except to evidence
(i) the incurrence by the Borrowers of the “Obligations” under and as defined in
the Existing Credit Agreement (whether or not such “Obligations” are contingent
as of the Restatement Date), (ii) the representations and warranties made by the
Borrowers prior to the Restatement Date and (iii) any action or omission
performed or required to be performed pursuant to such Existing Credit Agreement
prior to the Restatement Date (including any failure, prior to the Restatement
Date, to comply with the covenants contained in such Existing Credit Agreement).
The amendments and restatements set forth herein (including deletion of
financial covenants applicable to previous fiscal quarters) shall not cure any
breach thereof or any “Default” or “Event of Default” under and as defined in
the Existing Credit Agreement existing prior to the Restatement Date. This
Agreement is not in any way intended to (1) constitute a novation of the
obligations and liabilities existing under the Existing Credit Agreement or
evidence payment of all or any portion of such obligations and liabilities
thereunder or (2) impair or affect the liens and/or security interests granted,
pledged or assigned by the Loan Parties to any Agent in accordance with the
terms of the Existing Credit Agreement, any Pledge Agreement, any Mortgage, any
Lease Assignment or the various other security documents executed in connection
therewith or related thereto. The Loan Parties acknowledge their prior grant of
liens and security interests under the Existing Credit Agreement and confirm
that such liens continue to secure the Obligations under this Agreement.

(b)    The terms and conditions of this Agreement and the Agents’ and the
Lenders’ rights and remedies under this Agreement and the Other Documents shall
apply to all of the Obligations incurred under the Existing Credit Agreement.

(c)    On and after the Restatement Date, (i) all references to the Existing
Credit Agreement (or to any amendment or any amendment and restatement thereof)
in the Other Documents (other than this Agreement) shall be deemed to refer to
the Existing Credit

 

142



--------------------------------------------------------------------------------

Agreement, as amended and restated hereby, (ii) all references to any section
(or subsection) of the Existing Credit Agreement or in any Other Document (but
not herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Restatement Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be references to the Existing Credit Agreement, as
amended and restated hereby.

(d)    This amendment and restatement is limited as written and is not a consent
to any other amendment, restatement or waiver, whether or not similar and,
except as expressly provided herein or in any Other Document, all terms and
conditions of the Other Documents remain in full force and effect unless
otherwise specifically amended hereby or in any Other Document.

 

143



--------------------------------------------------------------------------------

Each of the parties has signed this Agreement as of the day and year first above
written as a document under seal.

 

WITNESS:     UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

/s/ Paul A. McGrath

    By:  

/s/ Christopher T. Scanlon        (SEAL)

    Name:  

Christopher T. Scanlon

    Title:  

VP of Finance, Chief Financial Officer and Treasurer

WITNESS:     DUNKIRK SPECIALTY STEEL, LLC

/s/ Paul A. McGrath

    By:  

/s/ Christopher T. Scanlon        (SEAL)

    Name:  

Christopher T. Scanlon

    Title:  

VP of Finance, Chief Financial Officer and Treasurer

WITNESS:    

NORTH JACKSON SPECIALTY STEEL, LLC

/s/ Paul A. McGrath

    By:  

/s/ Christopher T. Scanlon        (SEAL)

    Name:  

Christopher T. Scanlon

    Title:  

VP of Finance, Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

As a Lender, as Administrative Agent and as a Co-Collateral Agent By:   /s/
David B. Thayer Name:  

David B. Thayer

Title:  

Vice President

Revolving Commitment Percentage:

50.000000000%

Revolving Commitment Amount

$55,000,000.00

Term Loan Commitment Percentage:

50.000000000%

Term Loan Commitment Amount

$5,000,000.00

BANK OF AMERICA, N.A., As a Lender and as a Co-Collateral Agent By:  

/s/ William J. Wilson

Name:  

William J. Wilson

Title:  

Sr. Vice President

Revolving Commitment Percentage:

50.000000000%

Revolving Commitment Amount

$55,000,000.00

Term Loan Commitment Percentage:

50.000000000%

Term Loan Commitment Amount

$5,000,000.00



--------------------------------------------------------------------------------

EXHIBIT 1.2

BORROWING BASE CERTIFICATE

THIS BORROWING BASE CERTIFICATE, is delivered pursuant to Section 9.2 of that
certain First Amended and Restated Revolving Credit, Term Loan and Security
Agreement, dated August 3, 2018, by and among UNIVERSAL STAINLESS & ALLOY
PRODUCTS, INC., a Delaware corporation, DUNKIRK SPECIALTY STEEL, LLC, a Delaware
limited liability company, NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware
limited liability company (each a “Borrower” and collectively, the “Borrowers”),
the Guarantors (as defined in the in the Credit Agreement) from time to time
party thereto, the Lenders (as defined in the Credit Agreement) from time to
time party thereto, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative
agent for Lenders (PNC, in such capacity, the “Administrative Agent”) and PNC
and BANK OF AMERICA, N.A., as co-collateral agent for Lenders (each in such
capacity a “Co-Collateral Agent” and collectively the “Co-Collateral Agents”,
and together with Administrative Agent, each an “Agent” and collectively the
“Agents”) (as the same may by amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used herein shall have the meanings assigned to them
in the Credit Agreement.

The undersigned hereby certifies that [he/she] is the                         
of the Borrowing Agent and that, as such, [he/she] is authorized to execute this
Certificate on behalf of the Borrowers and further certifies that:

For purposes of this Certificate, the date for which the Borrowing Base is being
calculated is             , 201     (the “Calculation Date”).

1.    Formula Amount. The Formula Amount as of the Calculation Date is
$            . The calculation of the Formula Amount is attached hereto as
Exhibit 1 and made a part hereof.

2.    As of the Calculation Date, the aggregate balance of Revolving Advances
(including any Revolving Advances being requested in conjunction with the
delivery of this Certificate) plus Swing Loans outstanding on such date does not
exceed the lesser of (a) the Maximum Revolving Advance Amount less the aggregate
Maximum Undrawn Amount of all issued and outstanding Letters of Credit as of
such date or (b) the Formula Amount as of such date.

3.    As of the Calculation Date, all accounts set forth herein as Eligible
Inventory, Eligible Receivables and Eligible Insured Foreign Receivables meet
each of the requirements of Eligible Inventory, Eligible Receivables or Eligible
Insured Foreign Receivables, as applicable, as set forth in the Credit
Agreement.

[INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this Borrowing Base Certificate on the          day of             ,
20    .

 

WITNESS/ATTEST:         UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

     

      By:   

 

      Name:   

 

      Title:   

 



--------------------------------------------------------------------------------

EXHIBIT 1

FORMULA AMOUNT CALCULATIONS

(see attached)



--------------------------------------------------------------------------------

EXHIBIT 1.2(a)

FORM OF COMPLIANCE CERTIFICATE

            , 201    

PNC Bank, National Association,

as Administrative Agent

The Tower at PNC Plaza

300 Fifth Avenue

Pittsburgh, Pennsylvania 15222

Ladies and Gentlemen:

I refer to the First Amended and Restated Revolving Credit, Term Loan and
Security Agreement dated as of August 3, 2018 (as the same may be further
modified, supplemented, amended or restated, the “Credit Agreement”), by and
among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation
(“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware limited liability
company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware limited
liability company (“North Jackson”, and Universal, Dunkirk and North Jackson are
each a “Borrower” and collectively, the “Borrowers”), the Guarantors (as defined
in the in the Credit Agreement) from time to time party thereto, the Lenders (as
defined in the Credit Agreement) from time to time party thereto, PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, the “Administrative Agent”) and PNC and BANK OF AMERICA, N.A., as
co-collateral agent for Lenders (each in such capacity a “Co-Collateral Agent”
and collectively the “Co-Collateral Agents”, and together with Administrative
Agent, each an “Agent” and collectively the “Agents”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

I, the Chief Financial Officer of the Borrowing Agent, do hereby certify on
behalf of the Loan Parties as of the              [month/quarter/year] ended
            , 201     (the “Report Date”), as follows:

I.    CHECK ONE:

 

  —

The annual financial statements of the Loan Parties, on a consolidated basis
including, but not limited to, statements of income and stockholders’ equity and
cash flow from the beginning of the current fiscal year to the end of such
fiscal year and the balance sheet as at the end of such fiscal year, in each
case being delivered to the Administrative Agent and the Lenders with this
Compliance Certificate, comply with the reporting requirements for such
financial statements as set forth in Section 9.7 of the Credit Agreement.

OR



--------------------------------------------------------------------------------

  —

The quarterly unaudited balance sheet of the Loan Parties on a consolidated
basis and unaudited statements of income and stockholders’ equity and cash flow
of the Loan Parties on a consolidated basis reflecting results of operations
from the beginning of the fiscal year to the end of such quarter and for such
quarter, in each case being delivered to the Administrative Agent and the
Lenders with this Compliance Certificate, comply with the reporting requirements
for such financial statements as set forth in Section 9.8 of the Credit
Agreement

OR

 

  —

The monthly unaudited balance sheet of the Loan Parties on a consolidated basis
and unaudited statements of income and stockholders’ equity and cash flow of the
Loan Parties on a consolidated basis reflecting results of operations from the
beginning of the fiscal year to the end of such month and for such month, in
each case being delivered to the Administrative Agent and the Lenders with this
Compliance Certificate, comply with the reporting requirements for such
financial statements as set forth in Section 9.9 of the Credit Agreement

II.    The representations and warranties of the Loan Parties contained in
Article V of the Credit Agreement and in each Other Document to which they are a
party are true and correct in all respects with the same effect as though such
representations and warranties had been made on and as of the Report Date
(except representations and warranties which relate solely to an earlier date or
time, which representations and warranties were true and correct on and as of
the specific dates or times referred to therein).

III.    No Event of Default or Default exists on the Report Date; no Material
Adverse Change has occurred since the date of the previously delivered
Compliance Certificate; and no event has occurred or is continuing since the
date of the previously delivered Compliance Certificate that would reasonably be
expected to result in a Material Adverse Change.

[NOTE: If any Event of Default, Default, Material Adverse Effect or event which
would reasonably be expected to result in a Material Adverse Effect has occurred
or is continuing, set forth on an attached sheet the nature thereof and the
action which the Loan Parties have taken, are taking or propose to take with
respect thereto.]

 

- 2 -



--------------------------------------------------------------------------------

IV.    Fixed Charge Coverage Ratio (Section 6.5(b)).1 The Fixed Charge Coverage
Ratio for the period equal to the four (4) consecutive fiscal quarters ending as
of the Report Date is                      to 1.0, which is not less than the
required ratio of 1.10 to 1.00, and is calculated as follows:

 

  A.    EBITDA for the four (4) consecutive fiscal quarters of the Loan Parties
and their Subsidiaries on a consolidated basis ending as of the Report Date
equals $            , and is computed as follows:          1.    net income (or
loss) (excluding extraordinary gains)    $                      2.    interest
expense    $                      3.    charges against income for taxes   
$                      4.    depreciation    $                      5.   
amortization    $                      6.    non-cash stock compensation expense
   $                      7.    write-offs of previously capitalized financing
costs that were incurred prior to the Restatement Date2    $                  
   8.    the sum of items 4(A)(i) through 4(A)(vii) equals EBITDA   
$               B.    Fixed Charges for the four (4) consecutive fiscal quarters
of the Loan Parties and their Subsidiaries on a consolidated basis ending as of
the Report Date equals $            , and is computed as follows:          1.   
cash actually expended to make interest payments on any Advance    $            
         2.    scheduled principal payments of the Term Loan    $              
       3.    cash actually expended to make payments for all fees, commissions
and charges set forth in the Credit
Agreement or the Other Documents3    $                      4.    cash actually
expended to make payments on Capitalized Lease Obligations    $                
     5.    cash actually expended to make payments with respect to any other
Indebtedness for borrowed money
(including any subordinated indebtedness)    $                      6.    the
sum of items 4(B)(i) through 4(B)(v) equals Fixed Charges    $            

 

1 

Include in any Compliance Certificate delivered as of the end of a fiscal
quarter at any time a FCCR Trigger Event has occurred and until the occurrence
of a FCCR Trigger Satisfaction Event

2 

In an aggregate amount not to exceed One Million and 00/100 Dollars
($1,000,000.00).

3 

Excluding such fees, commissions and charges incurred in connection with the
closing of the transactions contemplated by this Agreement that are incurred on
or prior to the Restatement Date.

 

- 3 -



--------------------------------------------------------------------------------

    C.    Unfunded Capital Expenditures    $                 D.    Cash taxes
paid or required to be paid    $                 E.    The ratio of (i) item
4(A)(viii) minus item 4(C) minus item 4(D) to (ii) item 4(B)(vi) equals the
Fixed Charge Coverage
Ratio. V.    Leverage Ratio.4 The Leverage Ratio as of the Report Date is
             to 1.0, and is calculated as follows.     A.    Senior Funded Debt
on the Report Date    $                 B.    EBITDA (from item 4(A)(viii)
above)    $                 C.    The ratio of item 5(A) to item 5(B) equals the
Leverage Ratio.

VI.    Capital Expenditures (Section 7.6(a)). As of the Report Date, contracts
for, purchases or any expenditure or commitment for Capital Expenditures in the
aggregate amount for all Loan Parties for the current fiscal year is
$            , which does not exceed Twenty Million and 00/100 Dollars
($20,000,000.00) plus any Carryover Amount for the fiscal year of the Loan
Parties ending December 31, 2018 and in each fiscal year thereafter.

[INTENTIONALLY LEFT BLANK]

 

4 

Required for purposes of calculating the Applicable Margin. Include in any
Compliance Certificate delivered as of the end of a fiscal quarter.

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the undersigned has
executed this Compliance Certificate this          day of             , 20    .

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT 2.1(a)

FORM OF

REVOLVING CREDIT NOTE

 

$               

Pittsburgh, Pennsylvania

            , 20    

FOR VALUE RECEIVED, the undersigned, UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.,
a Delaware corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware
limited liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”, and Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), hereby
promise to pay to the order of                      (“Holder”), the lesser of
(i) the principal sum of                      and     /100 Dollars
($            ) or (ii) the aggregate unpaid principal balance of all Revolving
Advances made by Holder to the Borrowers pursuant to Section 2.1 [Revolving
Advances] of that certain First Amended and Restated Revolving Credit, Term Loan
and Security Agreement, dated August 3, 2018 (as may be further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
by and among the Borrowers, the Guarantors (as defined in the Credit Agreement)
from time to time party thereto, the Lenders (as defined in the Credit
Agreement) from time to time party thereto, PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for the Lenders (PNC, in such capacity, the
“Administrative Agent”) and PNC and BANK OF AMERICA, N.A., as co-collateral
agent for Lenders (each in such capacity a “Co-Collateral Agent” and
collectively the “Co-Collateral Agents”, and together with Administrative Agent,
each an “Agent” and collectively the “Agents”), payable on the last day of the
Term or as otherwise provided in the Credit Agreement. All capitalized terms
used herein shall, unless otherwise defined herein, have the same meanings given
to such terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

THE BORROWERS HEREBY IRREVOCABLY AUTHORIZE AND EMPOWER THE PROTHONOTARY, ANY
ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND CONFESS
JUDGMENT AGAINST THE BORROWERS FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE
UNDER THIS REVOLVING CREDIT NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF
SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT EQUAL TO THE GREATER OF
FIFTEEN PERCENT (15%) OF THE AMOUNT OF SUCH JUDGMENT OR TEN THOUSAND AND 00/100
DOLLARS ($10,000.00) ADDED FOR ATTORNEYS’ COLLECTION FEES. TO THE EXTENT
PERMITTED BY LAW, THE BORROWERS RELEASE ALL ERRORS IN SUCH PROCEEDINGS. IF A
COPY OF THIS REVOLVING CREDIT NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE
HOLDER OF THIS REVOLVING CREDIT NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT
SHALL NOT BE



--------------------------------------------------------------------------------

NECESSARY TO FILE THE ORIGINAL REVOLVING CREDIT NOTE AS A WARRANT OF ATTORNEY.
THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWERS
SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS
OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE AND THIS REVOLVING
CREDIT NOTE OR A COPY THEREOF SHALL BE A SUFFICIENT WARRANT THEREFOR. THE HOLDER
HEREOF MAY CONFESS ONE OR MORE JUDGMENTS IN THE SAME OR DIFFERENT JURISDICTIONS
FOR ALL OR ANY PART OF THE AMOUNT OWING HEREUNDER, WITHOUT REGARD TO WHETHER
JUDGMENT HAS THERETOFORE BEEN CONFESSED ON MORE THAN ONE OCCASION FOR THE SAME
AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED AGAINST THE BORROWERS HEREUNDER IS
STRICKEN OR OPENED UPON APPLICATION BY OR ON THE BORROWERS’ BEHALF FOR ANY
REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN APPEAR FOR AND
CONFESS JUDGMENT AGAINST THE BORROWERS FOR ANY PART OR ALL OF THE AMOUNTS OWING
HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY ERRORS OR DEFECTS
IN SUCH PRIOR PROCEEDINGS.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or at the direction of the Required
Lenders to the Administrative Agent or, in the case of any Event of Default
under Section 10.7 [Bankruptcy] of the Credit Agreement, immediately and
automatically upon the occurrence of such Event of Default without the
requirement of any affirmative action by any party, the Borrowers shall pay
interest on the entire principal amount of the then outstanding Revolving
Advances evidenced by this Revolving Credit Note (this “Revolving Credit Note”)
at the Default Rate specified by Section 3.1 [Interest] of, or as otherwise
provided in, the Credit Agreement. Such interest rate will accrue before and
after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Revolving
Credit Note will be payable on the dates set forth in the Credit Agreement and
on the last day of the Term.

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Payment Office, in lawful money of the United States of
America in immediately available funds.

This Revolving Credit Note is one of the Notes referred to in, and is entitled
to the benefits of, the Credit Agreement and the Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

 

- 2 -



--------------------------------------------------------------------------------

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Revolving Credit Note.

This Revolving Credit Note shall bind the Borrowers and their respective
successors and assigns, and the benefits hereof shall inure to the benefit of
Holder, the Agents and the Lenders and their respective successors and assigns.
This Revolving Credit Note may be enforced by Holder or its respective
successors or assigns. All references herein to the “Borrowers”, “Holder”, the
“Administrative Agent”, the “Agents” and the “Lenders” shall be deemed to apply
to the Borrowers, Holder, the Administrative Agent, the Agents and the Lenders,
respectively, and their respective successors and assigns.

This Revolving Credit Note shall be deemed to be a contract under the Laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or Other Documents including any portion of this Revolving Credit Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof
shall release Holder from its obligations under the Credit Agreement or Other
Documents.

This Revolving Credit Note may be executed in any number of and by different
parties hereto on separate counterparts, all of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same agreement. Any signature delivered by a party by facsimile or electronic
transmission (including email transmission of a PDF image) shall be deemed to be
an original signature hereto.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Revolving Credit Note as
of the day and year first above written as a document under seal.

 

WITNESS/ATTEST:    UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     

 

WITNESS/ATTEST:    DUNKIRK SPECIALTY STEEL, LLC

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     

 

WITNESS/ATTEST:    NORTH JACKSON SPECIALTY STEEL, LLC

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     



--------------------------------------------------------------------------------

EXHIBIT 2.3

FORM OF

TERM NOTE

 

$                Pittsburgh, Pennsylvania                        , 20        

FOR VALUE RECEIVED, the undersigned, UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.,
a Delaware corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware
limited liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”, and Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), hereby
promise to pay to the order of                      (“Holder”), the principal
sum of                      and             /100 Dollars ($            ), which
shall be payable to Holder in the amounts and on the dates set forth in
Section 2.3 [Term Loan] of that certain First Amended and Restated Revolving
Credit, Term Loan and Security Agreement, dated August 3, 2018 (as may be
further amended, modified, supplemented or restated from time to time, the
“Credit Agreement”), by and among the Borrowers, the Guarantors (as defined in
the in the Credit Agreement) from time to time party thereto, the Lenders (as
defined in the Credit Agreement) from time to time party , PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent for the Lenders (PNC, in such
capacity, the “Administrative Agent”) and PNC and BANK OF AMERICA, N.A., as
co-collateral agent for Lenders (each in such capacity a “Co-Collateral Agent”
and collectively the “Co-Collateral Agents”, and together with Administrative
Agent, each an “Agent” and collectively the “Agents”), and with the final
installment of the entire balance due payable on the last day of the Term or as
otherwise provided in the Credit Agreement. All capitalized terms used herein
shall, unless otherwise defined herein, have the same meanings given to such
terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or at the direction of the Required
Lenders to the Administrative Agent or, in the case of any Event of Default
under Section 10.7 [Bankruptcy] of the Credit Agreement, immediately and
automatically upon the occurrence of such Event of Default without the
requirement of any affirmative action by any party, the Borrowers shall pay
interest on the entire principal amount of the then outstanding Term Loan
evidenced by this Term Note (this “Term Note”) at the Default Rate specified by
Section 3.1 [Interest] of, or as otherwise provided in, the Credit Agreement.
Such interest rate will accrue before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Term Note
will be payable on the dates set forth in the Credit Agreement and on the last
day of the Term.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Payment Office, in lawful money of the United States of
America in immediately available funds.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement and the Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Term Note.

THE BORROWERS HEREBY IRREVOCABLY AUTHORIZE AND EMPOWER THE PROTHONOTARY, ANY
ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND CONFESS
JUDGMENT AGAINST THE BORROWERS FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE
UNDER THIS TERM NOTE, WITH OR WITHOUT DECLARATION, WITH COSTS OF SUIT, WITHOUT
STAY OF EXECUTION AND WITH AN AMOUNT EQUAL TO THE GREATER OF FIFTEEN PERCENT
(15%) OF THE AMOUNT OF SUCH JUDGMENT OR TEN THOUSAND AND 00/100 DOLLARS
($10,000.00) ADDED FOR ATTORNEYS’ COLLECTION FEES. TO THE EXTENT PERMITTED BY
LAW, THE BORROWERS RELEASE ALL ERRORS IN SUCH PROCEEDINGS. IF A COPY OF THIS
TERM NOTE, VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS TERM NOTE
SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE
ORIGINAL TERM NOTE AS A WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR
FOR AND CONFESS JUDGMENT AGAINST THE BORROWERS SHALL NOT BE EXHAUSTED BY THE
INITIAL EXERCISE THEREOF AND MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL FIND
IT NECESSARY AND DESIRABLE AND THIS TERM NOTE OR A COPY THEREOF SHALL BE A
SUFFICIENT WARRANT THEREFOR. THE HOLDER HEREOF MAY CONFESS ONE OR MORE JUDGMENTS
IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNT OWING
HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON
MORE THAN ONE OCCASION FOR THE SAME AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED
AGAINST THE BORROWERS HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR ON
THE BORROWERS’

 

- 2 -



--------------------------------------------------------------------------------

BEHALF FOR ANY REASON, THE HOLDER IS HEREBY AUTHORIZED AND EMPOWERED TO AGAIN
APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWERS FOR ANY PART OR ALL OF THE
AMOUNTS OWING HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO WILL CURE ANY
ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.

This Term Note shall bind the Borrowers and their respective successors and
assigns, and the benefits hereof shall inure to the benefit of Holder, the
Agents and the Lenders and their respective successors and assigns. This Term
Note may be enforced by Holder or its respective successors or assigns. All
references herein to the “Borrowers”, “Holder”, the “Administrative Agent”, the
“Agents” and the “Lenders” shall be deemed to apply to the Borrowers, Holder,
the Administrative Agent, the Agents and the Lenders, respectively, and their
respective successors and assigns.

This Term Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or Other Documents including any portion of this Term Note to any of
the twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof shall
release Holder from its obligations under the Credit Agreement or Other
Documents.

This Term Note may be executed in any number of and by different parties hereto
on separate counterparts, all of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same agreement.
Any signature delivered by a party by facsimile or electronic transmission
(including email transmission of a PDF image) shall be deemed to be an original
signature hereto.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Term Note as of the day
and year first above written as a document under seal.

 

WITNESS/ATTEST:    UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     

 

WITNESS/ATTEST:    DUNKIRK SPECIALTY STEEL, LLC

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     

 

WITNESS/ATTEST:    NORTH JACKSON SPECIALTY STEEL, LLC

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     



--------------------------------------------------------------------------------

EXHIBIT 2.4(a)

FORM OF

SECOND AMENDED AND RESTATED SWING LOAN NOTE

 

$11,000,000.00    Pittsburgh, Pennsylvania    August 3, 2018

FOR VALUE RECEIVED, the undersigned, UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.,
a Delaware corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware
limited liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”, and Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), hereby
promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the “Holder”),
the lesser of (i) the principal sum of Eleven Million and 00/100 Dollars
($11,000,000.00) or (ii) the aggregate unpaid principal balance of all Swing
Loans made by the Holder to the Borrowers pursuant to Section 2.4 [Swing Loans]
of that certain First Amended and Restated Revolving Credit, Term Loan and
Security Agreement, dated of even date herewith (as may be further amended,
modified, supplemented or restated from time to time, the “Credit Agreement”),
by and among the Borrowers, the Guarantors (as defined in the in the Credit
Agreement) from time to time party thereto, the Lenders (as defined in the
Credit Agreement) from time to time party thereto, PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as administrative agent for the Lenders (PNC, in such
capacity, the “Administrative Agent”) and PNC and BANK OF AMERICA, N.A., as
co-collateral agent for Lenders (each in such capacity a “Co-Collateral Agent”
and collectively the “Co-Collateral Agents”, and together with Administrative
Agent, each an “Agent” and collectively the “Agents”), payable on the last day
of the Term or as otherwise provided in the Credit Agreement. All capitalized
terms used herein shall, unless otherwise defined herein, have the same meanings
given to such terms in the Credit Agreement.

The Borrowers shall pay interest on the unpaid principal balance hereof from
time to time outstanding from the date hereof at the rate per annum specified by
the Borrowers pursuant to Section 3.1 [Interest] of, or as otherwise provided
in, the Credit Agreement.

To the extent permitted by Law, upon the occurrence of an Event of Default and
until such time as such Event of Default has been cured or waived, and at the
discretion of the Administrative Agent or at the direction of the Required
Lenders to the Administrative Agent or, in the case of any Event of Default
under Section 10.7 [Bankruptcy] of the Credit Agreement, immediately and
automatically upon the occurrence of any such Event of Default without the
requirements of any affirmative action by any party, the Borrowers shall pay
interest on the entire principal amount of the then outstanding Swing Loans
evidenced by this Second Amended and Restated Swing Loan Note (this “Swing Loan
Note”) at the Default Rate specified by Section 3.1 [Interest] of, or as
otherwise provided in, the Credit Agreement. Such interest rate will accrue
before and after any judgment has been entered.

Subject to the provisions of the Credit Agreement, interest on this Swing Loan
Note will be payable on the dates set forth in the Credit Agreement and on the
last day of the Term.



--------------------------------------------------------------------------------

Subject to the provisions of the Credit Agreement, if any payment or action to
be made or taken hereunder shall be stated to be or become due on a day which is
not a Business Day, such payment or action shall be made or taken on the next
following Business Day and such extension of time shall be included in computing
interest or fees, if any, in connection with such payment or action.

Subject to the provisions of the Credit Agreement, payments of both principal
and interest shall be made without setoff, counterclaim or other deduction of
any nature at the Payment Office, in lawful money of the United States of
America in immediately available funds.

This Swing Loan Note is the Swing Loan Note referred to in, and is entitled to
the benefits of, the Credit Agreement and Other Documents, including the
representations, warranties, covenants, conditions and/or Liens contained or
granted therein. The Credit Agreement among other things contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayment in certain circumstances, on account of principal hereof
prior to maturity upon the terms and conditions therein specified.

The Borrowers waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance, performance, default or
enforcement of this Swing Loan Note.

THE BORROWERS HEREBY IRREVOCABLY AUTHORIZE AND EMPOWER THE PROTHONOTARY, ANY
ATTORNEY OR ANY CLERK OF ANY COURT OF RECORD, FOLLOWING THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, TO APPEAR FOR AND CONFESS
JUDGMENT AGAINST THE BORROWERS FOR SUCH SUMS AS ARE DUE AND/OR MAY BECOME DUE
UNDER THIS FIRST AMENDED AND RESTATED SWING LOAN NOTE, WITH OR WITHOUT
DECLARATION, WITH COSTS OF SUIT, WITHOUT STAY OF EXECUTION AND WITH AN AMOUNT
EQUAL TO THE GREATER OF FIFTEEN PERCENT (15%) OF THE AMOUNT OF SUCH JUDGMENT OR
TEN THOUSAND AND 00/100 DOLLARS ($10,000.00) ADDED FOR ATTORNEYS’ COLLECTION
FEES. TO THE EXTENT PERMITTED BY LAW, THE BORROWERS RELEASE ALL ERRORS IN SUCH
PROCEEDINGS. IF A COPY OF THIS FIRST AMENDED AND RESTATED SWING LOAN NOTE,
VERIFIED BY AFFIDAVIT BY OR ON BEHALF OF THE HOLDER OF THIS FIRST AMENDED AND
RESTATED SWING LOAN NOTE SHALL HAVE BEEN FILED IN SUCH ACTION, IT SHALL NOT BE
NECESSARY TO FILE THE ORIGINAL FIRST AMENDED AND RESTATED SWING LOAN NOTE AS A
WARRANT OF ATTORNEY. THE AUTHORITY AND POWER TO APPEAR FOR AND CONFESS JUDGMENT
AGAINST THE BORROWERS SHALL NOT BE EXHAUSTED BY THE INITIAL EXERCISE THEREOF AND
MAY BE EXERCISED AS OFTEN AS THE HOLDER SHALL FIND IT NECESSARY AND DESIRABLE
AND THIS FIRST AMENDED AND RESTATED SWING LOAN NOTE OR A COPY THEREOF SHALL BE A
SUFFICIENT WARRANT THEREFOR. THE HOLDER HEREOF MAY CONFESS ONE OR MORE JUDGMENTS
IN THE SAME OR DIFFERENT JURISDICTIONS FOR ALL OR ANY PART OF THE AMOUNT OWING
HEREUNDER, WITHOUT REGARD TO WHETHER JUDGMENT HAS THERETOFORE BEEN CONFESSED ON
MORE

 

- 2 -



--------------------------------------------------------------------------------

THAN ONE OCCASION FOR THE SAME AMOUNT. IN THE EVENT ANY JUDGMENT CONFESSED
AGAINST THE BORROWERS HEREUNDER IS STRICKEN OR OPENED UPON APPLICATION BY OR ON
THE BORROWERS’ BEHALF FOR ANY REASON, THE HOLDER IS HEREBY AUTHORIZED AND
EMPOWERED TO AGAIN APPEAR FOR AND CONFESS JUDGMENT AGAINST THE BORROWERS FOR ANY
PART OR ALL OF THE AMOUNTS OWING HEREUNDER, AS PROVIDED FOR HEREIN, IF DOING SO
WILL CURE ANY ERRORS OR DEFECTS IN SUCH PRIOR PROCEEDINGS.

This Swing Loan Note shall bind the Borrowers and their respective successors
and assigns, and the benefits hereof shall inure to the benefit of Holder, the
Agents and the Lenders and their respective successors and assigns. This Swing
Loan Note may be enforced by Holder or its respective successors or assigns. All
references herein to the “Borrowers”, “Holder”, the “Administrative Agent”, the
“Agents” and the “Lenders” shall be deemed to apply to the Borrowers, Holder,
the Administrative Agent, the Agents and the Lenders, respectively, and their
respective successors and assigns.

This Swing Loan Note shall be deemed to be a contract under the Laws of the
Commonwealth of Pennsylvania without regard to its conflict of laws principles.

Holder may at any time pledge all or a portion of its rights under the Credit
Agreement or the Other Documents including any portion of this Swing Loan Note
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. § 341. No such pledge or enforcement thereof
shall release Holder from its obligations under the Credit Agreement or Other
Documents.

This Swing Loan Note may be executed in any number of and by different parties
hereto on separate counterparts, all of which, when so executed, shall be deemed
an original, but all such counterparts shall constitute one and the same
agreement. Any signature delivered by a party by facsimile or electronic
transmission (including email transmission of a PDF image) shall be deemed to be
an original signature hereto.

This Swing Loan Note amends and restates that certain First Amended and Restated
Swing Loan Note, dated April 24, 2018, made by the Borrowers to the Holder in
the principal amount not to exceed Seven Million Three Hundred Thousand and
00/100 Dollars ($7,300,000.00) (the “Prior Note”). This Swing Loan Note is
issued in substitution for (and not in discharge of) the indebtedness evidenced
by the Prior Note.

[INTENTIONALLY LEFT BLANK]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, by
their officers thereunto duly authorized, executed this Swing Loan Note as of
the day and year first above written as a document under seal.

 

WITNESS/ATTEST:    UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     

 

WITNESS/ATTEST:    DUNKIRK SPECIALTY STEEL, LLC

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     

 

WITNESS/ATTEST:    NORTH JACKSON SPECIALTY STEEL, LLC

     

      By:   

 

   (SEAL)          Name:   

 

            Title:   

 

     



--------------------------------------------------------------------------------

EXHIBIT 7.12(a)

FORM OF

BORROWER JOINDER AND ASSUMPTION AGREEMENT

This Borrower Joinder and Assumption Agreement (“Joinder”) is made this         
day of             , 20    , by                     , a [limited liability
company/limited partnership/general partnership/corporation] (the “New
Borrower”).

Background

Reference is made to (i) that certain First Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated as of August 3, 2018 (as the same
may be further modified, supplemented, amended or restated, the “Credit
Agreement”), by and among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware
corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware limited
liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”, and Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (as defined in the in the Credit Agreement) from time to time party
thereto, the Lenders (as defined in the Credit Agreement) from time to time
party thereto, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent
for Lenders (PNC, in such capacity, the “Administrative Agent”) and PNC and BANK
OF AMERICA, N.A., as co-collateral agent for Lenders (each in such capacity a
“Co-Collateral Agent” and collectively the “Co-Collateral Agents”, and together
with Administrative Agent, each an “Agent” and collectively the “Agents”), and
(ii) the Other Documents referred to in the Credit Agreement, as the same may be
modified, supplemented, amended or restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. The New Borrower is a subsidiary of a Loan Party that was created or
acquired subsequent to the Closing Date. Pursuant to clause (a)(A)(1) of
Section 7.12, it is a condition to the Lenders’ and Agents’ obligations to
continue to make the Advances under the Credit Agreement that the New Borrower,
effective as of the date hereof: (i) become a party to the Credit Agreement and
the Other Documents to which all of the Borrowers are a party (collectively, the
“Joinder Documents”); and (ii) assume the obligations of a Borrower thereunder
pursuant to the terms and conditions of this Joinder. In consideration of the
Obligations and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the Borrowers, and in order to
induce the Lenders and the Agents to continue to make the Advances under the
Credit Agreement, the New Borrower, intending to be legally bound, hereby
covenants and agrees that effective as of the date hereof, it hereby is, and
shall be deemed to be, a Borrower under the Credit Agreement and the other
Joinder Documents, and agrees that from the date hereof and so long as any
Advance or any Revolving Commitment of any Lender shall remain outstanding and
until the payment in full of the Advances and the Notes and the performance of
all other obligations of the Borrowers under the Other Documents, the New
Borrower has assumed the obligations of a Borrower under each of the Joinder
Documents, and the New Borrower shall perform, comply with and be subject to and
bound by, jointly and severally, each



--------------------------------------------------------------------------------

of the terms, provisions and waivers of the Credit Agreement and each of the
other Joinder Documents and any other documents which are stated to apply to or
are made by a Borrower. Without limiting the generality of the foregoing, the
New Borrower hereby represents and warrants that (i) each of the representations
and warranties with respect to the Borrowers set forth in Article V of the
Credit Agreement is true and correct as to the New Borrower on and as of the
date hereof as if made on and as of the date hereof by the New Borrower (except
representations and warranties which relate solely to an earlier date or time
which representations and warranties shall be true and correct in all material
respects on and as of the specific date or times referred to in said
representations and warranties) and (ii) the New Borrower has heretofore
received a true and correct copy of the Credit Agreement and each of the Other
Documents (including any modifications thereof or supplements or waivers
thereto) as in effect on the date hereof.

When executed and delivered, this Joinder may be attached to each of the Joinder
Documents as evidence of the joinder of the undersigned in and to each such
Joinder Document. Delivery of an executed signature page hereof by telecopy or
other electronic transmission from the New Borrower shall constitute effective
and binding execution and delivery of this Joinder by the New Borrower.

The New Borrower hereby makes, affirms, and ratifies in favor of the Lenders and
the Agents, the Credit Agreement and each of the other Joinder Documents given
by the Borrowers to any Agent and any of the Lenders.

The New Borrower and/or the other Loan Parties, as applicable, is simultaneously
delivering to the Administrative Agent the following documents together with
this Joinder required under Section 7.12 of the Credit Agreement.

 

Document [Opinion of Counsel Officer’s Certificate Secretary’s Certificate Lien
Waivers Collateral Assignment UCC-1 Financing Statements naming New Borrower as
debtor [other documents reasonably required by the Administrative Agent]]

 

- 2 -



--------------------------------------------------------------------------------

Schedules to Credit Agreement

 

Schedule 1.2    Permitted Encumbrances (if applicable) Schedule 4.4   
Collateral Locations; Place of Business; Chief Executive Office, Real Property
(mandatory) Schedule 5.1    Consents (if applicable) Schedule 5.2(a)    States
of Qualification and Good Standing (mandatory) Schedule 5.2(b)    Subsidiaries
(mandatory) Schedule 5.4    Federal Tax Identification (mandatory) Schedule 5.6
   Prior Names (if applicable) Schedule 5.7    Environmental Matters (if
applicable) Schedule 5.8(b)    Litigation (if applicable) Schedule 5.8(d)   
Plans (mandatory) Schedule 5.9   

Intellectual Property, Source Code

Escrow Agreements (if applicable)

Schedule 5.10    Licenses and Permits (mandatory) Schedule 5.14    Labor
Disputes (mandatory) Schedule 5.24    Equity Interests (mandatory) Schedule 5.25
   Commercial Tort Claims (if applicable) Schedule 5.26    Letter of Credit
Rights (if applicable) Schedule 5.27    Material Contracts (if applicable)

Exhibits to Omnibus Pledge Agreement (referenced in clause (i) of the definition
of Pledge Agreement set forth in Section 1.1 of the Credit Agreement)

 

 

Exhibit A    Domestic Pledged Interests (mandatory)

 

- 3 -



--------------------------------------------------------------------------------

Exhibit B    Foreign Pledged Interests (if applicable)

[Note: updates to schedules/exhibits do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Credit Agreement]

In furtherance of the foregoing, the New Borrower shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or proper in the opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this Joinder
and the Other Documents.

[INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Borrower has duly
executed this Joinder and delivered the same to the Administrative Agent for the
benefit of the Lenders, on the date and year first above written, with the
intention that it constitute a document under seal.

 

NEW BORROWER:

 

By:  

     

  (SEAL) Name:  

     

Title:  

     

 

Acknowledged and accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

             

Name:  

             

Title:  

             



--------------------------------------------------------------------------------

EXHIBIT 7.12(b)

FORM OF

GUARANTOR JOINDER AND ASSUMPTION AGREEMENT

This Guarantor Joinder and Assumption Agreement (“Joinder”) is made this
        day of             , 20    , by                     , a [limited
liability company/limited partnership/general partnership/corporation] (the “New
Guarantor”).

Background

Reference is made to (i) that certain First Amended and Restated Revolving
Credit, Term Loan and Security Agreement dated as of August 3, 2018 (as the same
may be further modified, supplemented, amended or restated, the “Credit
Agreement”), by and among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware
corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware limited
liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”, and Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (as defined in the in the Credit Agreement) from time to time party
thereto, the Lenders (as defined in the Credit Agreement) from time to time
party thereto, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent
for Lenders (PNC, in such capacity, the “Administrative Agent”) and PNC and BANK
OF AMERICA, N.A., as co-collateral agent for Lenders (each in such capacity a
“Co-Collateral Agent” and collectively the “Co-Collateral Agents”, and together
with Administrative Agent, each an “Agent” and collectively the “Agents”), and
(ii) the Other Documents referred to in the Credit Agreement, as the same may be
modified, supplemented, amended or restated.

Agreement

Capitalized terms defined in the Credit Agreement are used herein as defined
therein. In consideration of the New Guarantor becoming a Guarantor under the
terms of the Credit Agreement and in consideration of the value of the
synergistic benefits received by New Guarantor as a result of becoming
affiliated with Borrowers and the Guarantors, the New Guarantor hereby agrees
that: (i) on the date hereof, it shall execute and deliver to the Administrative
Agent for the benefit of the Lenders any applicable documents as set forth in
this Joinder; and (ii) effective as of the date hereof, it hereby is, and shall
be deemed to be, a Guarantor under the Credit Agreement, the Guaranty and each
of the Other Documents to which the Guarantors are a party and agrees that from
the date hereof and so long as any Advance or any Revolving Commitment of any
Lender shall remain outstanding and until the payment in full of the Advances
and the Notes and the performance of all other obligations of the Borrowers
under the Other Documents, the New Guarantor has assumed the obligations of a
Guarantor under, and the New Guarantor shall perform, comply with and be subject
to and bound by, jointly and severally, each of the terms, provisions and
waivers of the Credit Agreement, the Guaranty and each of the Other Documents
which are stated to apply to or are made by a Guarantor. Without limiting the
generality of the foregoing, the New Guarantor hereby represents and warrants
that (i) each of the representations and warranties with respect to the



--------------------------------------------------------------------------------

Guarantors set forth in Article V of the Credit Agreement is true and correct as
to the New Guarantor on and as of the date hereof as if made on and as of the
date hereof by the New Guarantor (except representations and warranties which
relate solely to an earlier date or time which representations and warranties
shall be true and correct in all material respects on and as of the specific
date or times referred to in said representations and warranties) and (ii) the
New Guarantor has heretofore received a true and correct copy of the Credit
Agreement and each of the Other Documents (including any modifications thereof
or supplements or waivers thereto) as in effect on the date hereof.

The New Guarantor hereby makes, affirms, and ratifies in favor of the Lenders
and the Agents the Credit Agreement and each of the Other Documents given by the
Guarantors to any Agent and any of the Lenders.

The New Guarantor and/or the other Loan Parties, as applicable, is
simultaneously delivering to the Administrative Agent the following documents
together with this Joinder required under Section 7.12 of the Credit Agreement.

 

Document [Guaranty Opinion of Counsel Officer’s Certificate Secretary’s
Certificate Collateral Assignment UCC-1 Financing Statements naming New
Guarantor as debtor (mandatory) [other documents reasonably required by the
Administrative Agent]]

Schedules to Credit Agreement

 

Schedule 1.2    Permitted Encumbrances (if applicable) Schedule 4.4   
Collateral Locations; Place of Business; Chief Executive Office, Real Property
(mandatory) Schedule 5.1    Consents (if applicable)

 

- 2 -



--------------------------------------------------------------------------------

Schedule 5.2(a)

   States of Qualification and Good Standing (mandatory)

Schedule 5.2(b)

   Subsidiaries (mandatory)

Schedule 5.4

   Federal Tax Identification (mandatory)

Schedule 5.6

   Prior Names (if applicable)

Schedule 5.7

   Environmental Matters (if applicable)

Schedule 5.8(b)

   Litigation (if applicable)

Schedule 5.8(d)

   Plans (mandatory)

Schedule 5.9

  

Intellectual Property, Source Code

Escrow Agreements (if applicable)

Schedule 5.10

   Licenses and Permits (mandatory)

Schedule 5.14

   Labor Disputes (mandatory)

Schedule 5.24

   Equity Interests (mandatory)

Schedule 5.25

   Commercial Tort Claims (if applicable)

Schedule 5.26

   Letter of Credit Rights (if applicable)

Schedule 5.27

   Material Contracts (if applicable)

Exhibits to Omnibus Pledge Agreement (referenced in clause (i) of the definition
of Pledge Agreement set forth in Section 1.1 of the Credit Agreement)

 

Exhibit A    Domestic Pledged Interests (mandatory)

Exhibit B

   Foreign Pledged Interests (if applicable)

[Note: updates to schedules/exhibits do not cure any breach of warranties unless
expressly agreed in accordance with the terms of the Credit Agreement]

In furtherance of the foregoing, the New Guarantor shall execute and deliver or
cause to be executed and delivered at any time and from time to time such
further instruments and documents and do or cause to be done such further acts
as may be reasonably necessary or

 

- 3 -



--------------------------------------------------------------------------------

proper in the opinion of the Administrative Agent to carry out more effectively
the provisions and purposes of this Joinder and the Other Documents. Delivery of
an executed signature page hereof by telecopy or other electronic transmission
from the New Guarantor shall constitute effective and binding execution and
delivery of this Joinder by the New Guarantor.

[INTENTIONALLY LEFT BLANK]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the New Guarantor has
duly executed this Joinder and delivered the same to the Administrative Agent
for the benefit of the Lenders, on the date and year first above written, with
the intention that it constitute a document under seal.

 

NEW GUARANTOR:

 

By:  

     

  (SEAL) Name:  

     

Title:  

     

 

Acknowledged and accepted: PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

             

Name:  

             



--------------------------------------------------------------------------------

EXHIBIT 8.1(C)

FORM OF

FINANCIAL CONDITION CERTIFICATE

The undersigned, as the Chief Financial Officer of UNIVERSAL STAINLESS & ALLOY
PRODUCTS, INC., a Delaware corporation (“Universal”), hereby certifies that, in
each case as of the Closing Date:

VII.    I am the Chief Financial Officer of Universal. Each Loan Party (as
defined in the Credit Agreement (as hereinafter defined)) is duly organized,
existing and in good standing under the laws of the jurisdiction of its
organization.

VIII.    I am fully familiar with all of the business and financial affairs of
the Loan Parties including, without limiting the generality of the foregoing,
all of the matters hereinafter described.

IX.    This Certificate is made and delivered to PNC Bank, National Association
(“PNC”), and various other financial institutions from time to time (PNC and
such other financial institutions are each a “Lender” and collectively, the
“Lenders”), PNC, as administrative agent for the Lenders (PNC, in such capacity,
the “Administrative Agent”) and PNC and Bank of America, N.A., as co-collateral
agent for the Lenders (each in such capacity a “Co-Collateral Agent” and
collectively the “Co-Collateral Agents”, and together with Administrative Agent,
each an “Agent” and collectively the “Agents”), pursuant to the terms of that
First Amended and Restated Revolving Credit, Term Loan and Security Agreement,
dated August 3, 2018, by and among Universal, Dunkirk Specialty Steel, LLC, a
Delaware limited liability company (“Dunkirk”), and North Jackson Specialty
Steel, LLC, a Delaware limited liability company (“North Jackson”, and
Universal, Dunkirk and North Jackson are each a “Borrower” and collectively, the
“Borrowers”), the Guarantors (as defined therein) from time to time party
thereto, Lenders and Agents (as further amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), for the purpose of inducing
Lenders, now and from time to time hereafter, to continue to make Advances to
Borrowers pursuant to the Credit Agreement. I understand that you are relying on
this Certificate. All capitalized terms used and not otherwise defined herein
shall have the meanings set forth in the Credit Agreement.

X.    I have reviewed the most recent financial projections of the Loan Parties
delivered to the Administrative Agent in accordance with Section 5.5(b) of the
Credit Agreement (the “Projections”), and am fully familiar with the process
pursuant to which they were generated. The Projections are based on underlying
assumptions which provide a reasonable basis for the Projections and which
reflect Loan Parties’ judgment at the time prepared, based on present
circumstances of the most likely set of conditions and course of action for the
period projected, it being understood that such Projections are by their nature
prospective, subject to significant uncertainties and contingent on a wide range
of factors, many of which are beyond the control of the Loan Parties, and that
no assurance can be given that any of the projections will be realized and
actual results may vary significantly.

XI.    After giving effect to the Credit Agreement and the transactions
contemplated thereby, each Loan Party will be solvent, able to pay its debts as
they mature, will have capital sufficient to carry on its businesses and all
businesses in which it is about to engage, and (i) as of the Closing Date, the
fair present saleable value of its assets, calculated on a going concern basis,
is in excess of the amount of its liabilities and (ii) subsequent to the Closing
Date, the fair saleable value of its assets (calculated on a going concern
basis) will be in excess of the amount of its liabilities. All material
undisputed debts owing to third parties by any Loan Party are current and not
past due.



--------------------------------------------------------------------------------

XII.    The Credit Agreement was and the Other Documents were and will be
executed and delivered by Loan Parties to Administrative Agent and Lenders in
good faith and in exchange for reasonably equivalent value and fair
consideration.

XIII.    I have reviewed the relevant terms of the Credit Agreement and have
made or caused to be made under our supervision a review of the transactions and
conditions of the Loan Parties from December 31, 2017 to the date of this
Certificate and such review has not disclosed the existence during such period
of any condition of event which constitutes or would constitute a Default or
Event of Default.

[INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

Dated: August     , 2018    

 

WITNESS/ATTEST:         UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

     

      By:   

 

      Name:   

 

      Title:   

 



--------------------------------------------------------------------------------

EXHIBIT 16.3

COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT, dated as of             , 20    ,
among                     (the “Transferor Lender”), each Purchasing Lender
executing this Commitment Transfer Supplement (each, a “Purchasing Lender”), and
PNC Bank, National Association (“PNC”) as administrative agent for the Lenders
(as defined below) under the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, in accordance with Section 16.3 of the First Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated as of August 3, 2018
(as the same may be further modified, supplemented, amended or restated, the
“Credit Agreement”), by and among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a
Delaware corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware
limited liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”; Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (as defined in the in the Credit Agreement) from time to time party
thereto, the Lenders (as defined in the Credit Agreement) from time to time
party thereto, PNC, as administrative agent for Lenders (PNC, in such capacity,
the “Administrative Agent”) and PNC and BANK OF AMERICA, N.A., as co-collateral
agent for Lenders (each in such capacity a “Co-Collateral Agent” and
collectively the “Co-Collateral Agents”, and together with Administrative Agent,
each an “Agent” and collectively the “Agents”), this Commitment Transfer
Supplement is being executed and delivered by the Transferor Lender and each
Purchasing Lender, and consented to by Administrative Agent in accordance with
Section 16.3 of the Credit Agreement;

WHEREAS, each Purchasing Lender wishes to become a Lender party to the Credit
Agreement; and

WHEREAS, the Transferor Lender is selling and assigning to each Purchasing
Lender, rights, obligations and commitments under the Credit Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.    All capitalized terms used herein which are not defined shall have the
meanings given to them in the Credit Agreement,

2.    Upon receipt by Administrative Agent of four (4) counterparts of this
Commitment Transfer Supplement, to each of which is attached a fully completed
Schedule I, and each of which has been executed by the Transferor Lender and
Administrative Agent, Administrative Agent will transmit to Transferor Lender
and each Purchasing Lender a Transfer Effective Notice, substantially in the
form of Schedule II to this Commitment Transfer Supplement (a “Transfer
Effective Notice”). Such Transfer Effective Notice shall set forth, inter alia,
the date on which the transfer effected by this Commitment Transfer Supplement
shall become effective (the “Transfer Effective Date”), which date shall not be
earlier than the first



--------------------------------------------------------------------------------

(1st) Business Day following the date such Transfer Effective Notice is
received. From and after the Transfer Effective Date, each Purchasing Lender
shall be a Lender party to the Credit Agreement for all purposes thereof.

3.    At or before 12:00 Noon Pittsburgh, Pennsylvania time) on the Transfer
Effective Date each Purchasing Lender shall pay to Transferor Lender, in
immediately available funds, an amount equal to the purchase price, as agreed
between Transferor Lender and such Purchasing Lender (the “Purchase Price”), of
the portion of the Advances being purchased by such Purchasing Lender (such
Purchasing Lender’s “Purchased Percentage”) of the outstanding Advances and
other amounts owing to the Transferor Lender under the Credit Agreement and the
Other Documents. Effective upon receipt by Transferor Lender of the Purchase
Price from a Purchasing Lender, Transferor Lender hereby irrevocably sells
assigns and transfers to such Purchasing Lender, without recourse,
representation or warranty, and each Purchasing Lender hereby irrevocably
purchases, takes and assumes from Transferor Lender, such Purchasing Lender’s
Purchased Percentage of the Advances and other amounts owing to the Transferor
Lender under the Credit Agreement and the Other Documents together with all
instruments, documents and collateral security pertaining thereto.

4.    Transferor Lender has made arrangements with each Purchasing Lender with
respect to (i) the portion, if any, to be paid, and the date or dates for
payment, by Transferor Lender to such Purchasing Lender of any fees heretofore
received by Transferor Lender pursuant to the Credit Agreement prior to the
Transfer Effective Date and (ii) the portion, if any, to be paid, and the date
or dates for payment, by such Purchasing Lender to Transferor Lender of fees or
interest received by such Purchasing Lender pursuant to the Credit Agreement
from and after the Transfer Effective Date.

5.    (a) All principal payments that would otherwise be payable from and after
the Transfer Effective Date to or for the account of Transferor Lender pursuant
to the Credit Agreement and the Other Documents shall, instead, be payable to or
for the account of Transferor Lender and Purchasing Lender, as the case may be,
in accordance with their respective interests as reflected in this Commitment
Transfer Supplement.

(b) All interest, fees and other amounts that would otherwise accrue for the
account of Transferor Lender from and after the Transfer Effective Date pursuant
to the Credit Agreement and the Other Documents shall, instead, accrue for the
account of, and be payable to, Transferor Lender and Purchasing Lender, as the
case may be, in accordance with their respective interests as reflected in this
Commitment Transfer Supplement. In the event that any amount of interest, fees
or other amounts accruing prior to the Transfer Effective Date was included in
the Purchase Price paid by any Purchasing Lender, Transferor Lender and each
Purchasing Lender will make appropriate arrangements for payment by Transferor
Lender to such Purchasing Lender of such amount upon receipt thereof from the
Borrowers.

6.    Concurrently with the execution and delivery hereof, Transferor Lender
will provide to each Purchasing Lender conformed copies of the Credit Agreement
and all related documents delivered to Transferor Lender.

 

- 2 -



--------------------------------------------------------------------------------

7.    Each of the parties to this Commitment Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Commitment Transfer Supplement.

8.    By executing and delivering this Commitment Transfer Supplement,
Transferor Lender and each Purchasing Lender confirm to and agree with each
other and Agents and Lenders as follows: (i) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned hereby free and clear of any adverse claim, Transferor Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Credit Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement, the Other Documents
or any other instrument or document furnished pursuant thereto; (ii) Transferor
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Loan Parties or the performance or
observance by Loan Parties of any of their Obligations under the Credit
Agreement, the Other Documents or any other instrument or document furnished
pursuant hereto; (iii) each Purchasing Lender confirms that it has received a
copy of the Credit Agreement, together with copies of such financial statements
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Commitment Transfer
Supplement; (iv) each Purchasing Lender will, independently and without reliance
upon any Agent, Transferor Lender or any other Lenders and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (v) each Purchasing Lender appoints and authorizes each Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement as are delegated to such Agent by the terms thereof; (vi) each
Purchasing Lender agrees that it will perform all of its respective obligations
as set forth in the Credit Agreement to be performed by each as a Lender; and
(vii) each Purchasing Lender represents and warrants to Transferor Lender,
Lenders, Agents and the Borrowers that it is either (x) entitled to the benefits
of an income tax treaty with the United States of America that provides for an
exemption from the United States withholding tax on interest and other payments
made by Loan Parties under the Credit Agreement and the Other Documents or
(y) is engaged in trade or business within the United States of America.

9.    Schedule I hereto sets forth the revised Revolving Commitment Percentages
and/or Term Loan Commitment Percentages of Transferor Lender and the Revolving
Commitment Percentage and/or Term Loan Commitment Percentages of each Purchasing
Lender as well as administrative information with respect to each Purchasing
Lender.

10.    This Commitment Transfer Supplement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania. This
Commitment Transfer Supplement may be signed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument, and delivery of executed signature pages hereof by
telecopy, electronic mail or other electronic transmission from one party to
another shall constitute effective and binding execution and delivery of this
Commitment Transfer Supplement by such party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed and delivered by their respective duly authorized
officers on the date set forth above.

 

 

 

as Transferor Lender

 

By:  

 

Name:  

 

Title:  

 

 

 

 

as a Purchasing Lender

 

By:  

 

Name:  

 

Title:  

 

 

Consented to as of the date set forth above:

PNC BANK, NATIONAL ASSOCIATION

as Administrative Agent

By:  

 

Name:  

 

Title:  

 

[If necessary per terms of Credit Agreement]

[Consented to:

[                                         ]

 

By:  

 

  Name:  

 

  Title:  

 

  ]



--------------------------------------------------------------------------------

SCHEDULE I TO COMMITMENT TRANSFER SUPPLEMENT

LIST OF OFFICES, ADDRESSES FOR NOTICES AND COMMITMENT AMOUNTS

 

(Transferor Lender)

   Revised Revolving Commitment Amount    $          

 

 

     Revised Revolving Commitment Percentage      %       

 

 

     Revised Term Loan Commitment Amount    $          

 

 

     Revised Term Loan Commitment Percentage      %       

 

 

 

(Purchasing Lender)

   Revolving Commitment Amount    $          

 

 

     Revolving Commitment Percentage      %       

 

 

     Term Loan Commitment Amount    $                              

 

 

     Term Loan Commitment Percentage      %       

 

 

  Purchasing Lender’s Address for Notices   

                                             

     

                                             

     

                                             

      Attention:       Telephone:       Telecopier:      



--------------------------------------------------------------------------------

SCHEDULE II TO COMMITMENT TRANSFER SUPPLEMENT

(Form of Transfer Effective Notice)

To:                                         , as Transferor Lender and
                                        , as Purchasing Lender:

The undersigned, as Administrative Agent under the First Amended and Restated
Revolving Credit, Term Loan and Security Agreement dated as of August 3, 2018
(as the same may be further modified, supplemented, amended or restated, the
“Credit Agreement”), by and among UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a
Delaware corporation (“Universal”), DUNKIRK SPECIALTY STEEL, LLC, a Delaware
limited liability company (“Dunkirk”), and NORTH JACKSON SPECIALTY STEEL, LLC, a
Delaware limited liability company (“North Jackson”, and Universal, Dunkirk and
North Jackson are each a “Borrower” and collectively, the “Borrowers”), the
Guarantors (as defined in the in the Credit Agreement) from time to time party
thereto, the Lenders (as defined in the Credit Agreement) from time to time
party thereto, PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent
for Lenders (PNC, in such capacity, the “Administrative Agent”) and PNC and BANK
OF AMERICA, N.A. (“Bank of America”), as co-collateral agent for Lenders (each
in such capacity a “Co-Collateral Agent” and collectively the “Co-Collateral
Agents”, and together with Administrative Agent, each an “Agent” and
collectively the “Agents”), acknowledges receipt of four (4) executed
counterparts of a completed Commitment Transfer Supplement in the form attached
hereto. [Note: Attach copy of Commitment Transfer Supplement]. Terms defined in
such Commitment Transfer Supplement are used herein as therein defined.

Pursuant to such Commitment Transfer Supplement, you are advised that the
Transfer Effective Date will be             , 20    .

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

     

    PNC BANK, NATIONAL ASSOCIATION

    as Administrative Agent

      By:  

 

      Name:  

 

      Title:  

 

ACCEPTED FOR RECORDATION

IN REGISTER:                              

       



--------------------------------------------------------------------------------

Schedule 1.1

Existing Letters of Credit

None



--------------------------------------------------------------------------------

Schedule 1.2

Permitted Encumbrances

DUNKIRK SPECIALTY STEEL, LLC

 

I.

DELAWARE

    

SECRETARY OF STATE

 

  1.

2012 4243574 filed 11/2/2012

  SP:

Raymond Leasing Corporation

 

  Cltrl.:

All material handling equipment and associated accessories, including, lift
trucks, pallet trucks, order pickers, batteries & chargers leased to Debtor by
Secured Party under specified lease

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

 

I.

DELAWARE

    

SECRETARY OF STATE

 

  1.

2013 0588997 filed 2/14/2013

  SP:

NMHG Financial Services, Inc.

 

  Cltrl.:

All of the equipment leased by Lessor to Lessee.

 

  Amend.:

Filed 11/20/2017 (Changed SP to HYG Financial Services Inc.)

 

  Cont.:

Filed 11/30/2017

 

  2.

2014 4686226 filed 11/10/2014

  SP:

Vision Financial Group Inc.

 

  Cltrl.:

Linde Lift Truck - SN H2X39E04117

 

  Assign.:

Filed 12/11/2014 (First Commonwealth Bank)

 

  3.

2015 3655718 filed 8/14/2015

  SP:

Vision Financial Group Inc.

 

  Cltrl.:

All of the equipment leased by Lessor to Lessee.



--------------------------------------------------------------------------------

  4.

2015 5451397 filed 11/18/2015

  SP:

Hickman, Williams & Company

 

  Cltrl.:

Nickel Calcium 10 and other metals and goods used in steel makingor foundry
industries delivered on consignment to, prepositioned with or sold to Debtor
from time to time by Secured Party.



--------------------------------------------------------------------------------

Schedule 4.4

Collateral Locations; Place of Business, Chief Executive Office, Real Property

 

A.

Universal Stainless & Alloy Products, Inc.

Chief Executive Office and Principal Place of Business:

600 Mayer Street

Bridgeville, PA 15017

Owned Locations:

600 Mayer Street

Bridgeville, PA 15017

121 Caldwell Street

Titusville, PA 16354

Leased Locations:

None

 

B.

Dunkirk Specialty Steel, LLC

Chief Executive Officer and Principal Place of Business:

830 Brigham Road

Dunkirk, NY 14048

Owned Locations:

830 Brigham Road

Dunkirk, NY 14048

Leased Locations:

None



--------------------------------------------------------------------------------

C.

North Jackson Specialty Steel, LLC

Chief Executive Office and Principal Place of Business:

2058 South Bailey Road

North Jackson, OH 44541

Owned Locations:

2058 South Bailey Road

North Jackson, OH 44541

Leased Locations:

None



--------------------------------------------------------------------------------

Schedule 5.1

Consents

Loan Agreement, dated as of March 9, 2018, between BCC NMTC CDE XXVII LLC and
Dunkirk Specialty Steel, LLC



--------------------------------------------------------------------------------

Schedule 5.2(a)

States of Qualification and Good Standing

 

Name

  

Entity Type

  

Jurisdiction of Formation

  

Jurisdictions
Where Qualified
as a Foreign
Entity

Universal Stainless & Alloy Products, Inc.    Corporation    Delaware   
Pennsylvania Dunkirk Specialty Steel, LLC    Limited Liability Company   
Delaware    New York North Jackson Specialty Steel, LLC    Limited Liability
Company    Delaware    Ohio



--------------------------------------------------------------------------------

Schedule 5.2(b)

Subsidiaries

Subsidiaries of Universal Stainless & Alloy Products, Inc. (all are
wholly-owned):

 

Name

  

Entity Type

  

Jurisdiction of Formation

Dunkirk Specialty Steel, LLC    Limited Liability Company    Delaware North
Jackson Specialty Steel, LLC    Limited Liability Company    Delaware

Dunkirk Specialty Steel, LLC and North Jackson Specialty Steel, LLC have no
Subsidiaries.



--------------------------------------------------------------------------------

Schedule 5.4

Federal Tax Identification Numbers

 

Name

  

Entity Type

  

Jurisdiction of Formation

  

Organizational
Identification #

  

Tax

Identification #

Universal Stainless & Alloy Products, Inc.    Corporation    Delaware    2414193
   25-1724540 Dunkirk Specialty Steel, LLC    Limited Liability Company   
Delaware    3481056    01-0597896 North Jackson Specialty Steel, LLC    Limited
Liability Company    Delaware    5006691    45-2717594



--------------------------------------------------------------------------------

Schedule 5.6

Prior Names

Effective December 31, 2014, USAP Holdings, Inc., a Delaware corporation, was
merged with and into Universal Stainless & Alloy Products, Inc.



--------------------------------------------------------------------------------

Schedule 5.7

Environmental

None



--------------------------------------------------------------------------------

Schedule 5.8(b)

Litigation

None



--------------------------------------------------------------------------------

Schedule 5.8(d)

Plans

Universal Stainless & Alloy Products, Inc. Employees 401(k) Plan

Steelworkers Pension Trust (“Plan”) (EIN 23-6648508, Plan No. 499 multiemployer
plan)



--------------------------------------------------------------------------------

Schedule 5.9

Intellectual Property, Source Code Escrow Agreements

Trade names:

Universal Stainless & Alloy Products

Dunkirk Specialty Steel

North Jacksons Specialty Steel

Universal Stainless

Source Code “OFS”



--------------------------------------------------------------------------------

Schedule 5.10

Permits and Licenses

None



--------------------------------------------------------------------------------

Schedule 5.14

Labor Disputes

Labor contract scheduled expiration dates:

Dunkirk Specialty Steel, LLC collective bargaining agreement with the USW
terminates October 31, 2022

Universal Stainless & Alloy Products, Inc. Bridgeville location collective
bargaining agreement with the USW terminates August 31, 2018

Universal Stainless & Alloy Products, Inc. Titusville location collective
bargaining agreement with the USW terminates September 30, 2020



--------------------------------------------------------------------------------

Schedule 5.24

Equity Interests

 

Name

  

Owner

  

Jurisdiction of Formation

  

Percent Ownership

Dunkirk Specialty Steel, LLC    Universal Stainless & Alloy Products, Inc.   
Delaware    100% North Jackson Specialty Steel, LLC    Universal Stainless &
Alloy Products, Inc.    Delaware    100%

Schedule 5.24(b) — None

Schedule 5.24(c) — None



--------------------------------------------------------------------------------

Schedule 5.25

Commercial Tort Claims

None



--------------------------------------------------------------------------------

Schedule 5.26

Letter of Credit Rights

None



--------------------------------------------------------------------------------

Schedule 5.27

Material Contracts

Stockholders Agreement dated as of August 1, 1994, by and among the Company and
its existing stockholders

Omnibus Incentive Plan

Employment Agreement dated December 21, 2007 between the Company and Dennis M.
Oates

Employment Agreement dated February 21, 2008 between the Company and Paul A.
McGrath

Employment Agreement dated April 21, 2008 between the Company and Christopher M.
Zimmer

Employment Agreement dated August 5, 2015 between the Company and Graham
McIntosh

Form of notice of grant of restricted stock award.

Form of non-statutory stock option agreement.

Form of incentive stock option agreement.

Form of non-statutory stock option agreement for eligible directors.

Universal Stainless & Alloy Products, Inc. 2017 Equity Incentive Plan

QALICB Indemnification Agreement dated as of March 9, 2018 by and among Dunkirk,
USAP, and North Jackson to and for the benefit of PNC New Markets Investment
Partners, LLC, a Delaware limited liability company (“PNC”).

Option Agreement dated as of March 9, 2018 by and between Dunkirk Source Lender
LLC, a Delaware limited liability company (“Source Lender”), and PNC.

Community Benefits Agreement dated as of March 9, 2018 by and between Dunkirk
and BCC NMTC CDE XXVII LLC, a Massachusetts limited liability company (“BCC”).

Loan and Security Agreement dated as of March 9, 2018 by Dunkirk Investment
Fund, LLC, a Delaware limited liability company (the “Fund”), for the benefit of
Source Lender.

Promissory Note (Leverage Loan) dated March 9, 2018 made by the Fund to the
order of Source Lender.

Forbearance Agreement (Leverage Loan) dated as of March 9, 2018 by and among
PNC, the Fund and Source Lender.



--------------------------------------------------------------------------------

Loan Agreement dated as of March 9, 2018 by and between BCC and Dunkirk.

Consent of BCC dated as of August     , 2018.

Promissory Note A dated March 9, 2018 made by Dunkirk to the order of BCC.

Promissory Note B dated March 9, 2018 made by Dunkirk to the order of BCC.

Guaranty of Payment dated as of March 9, 2018 made by USAP and North Jackson in
favor of BCC.

New Markets Tax Credit Compliance Agreement dated as of March 9, 2018 by
Dunkirk, USAP, and North Jackson for the benefit of BCC and the Fund.

Account Pledge Agreement (Disbursement Account) dated as of March 9, 2018 by and
between Dunkirk and BCC.

Deposit Account Control Agreement (Hard Account Agreement) dated as of March 9,
2018 by and among Dunkirk, PNC Bank, National Association and BCC.

Put and Call Agreement dated as of March 9, 2018 among USAP and equity holders
of Source Lender.

Reimbursement and Contribution Agreement dated as of March 9, 2018 among USAP
and Dunkirk.



--------------------------------------------------------------------------------

Schedule 7.8

Indebtedness

None